         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 1 of 186

Page 1
                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHTERN DISTRICT OF NEW YORK
_____________________________
                                           |
SAMANTHA SIVA KUMARAN                      |
NEFERTITI RISK CAPITAL MANAGEMENT, LLC |         Case: 1:20:CV-03668-GHW-SDA
                                           |     Judge: Gregory H. Woods
            Plaintiffs,                    |     Magistrate: Stewart D. Aaron
                                           |
            -against-                      |
                                           |
NATIONAL FUTURES ASSOCIATION               |
TOM KADLEC, CEO OF ADMIS AND               |
BOARD MEMBER NFA                           |     FIRST AMENDED
VILIA SUTKUS-KIELA,                        |     COMPLAINT
      COMPLIANCE OFFICER NFA               |     JURY TRIAL DEMANDED
NICOLE WAHLS,                              |
      COMPLIANCE OFFICER NFA               |
                    Defendants             |,
____________________________________________________________________
         Pursuant to Federal Rules of Civil Procedure (“FRCP”) 15, reference and the heightened
pleading standards of FRCP of 9(b), and incorporating by reference the exhibits under FRCP 10(c),
other filings on this docket and related cases via ECF the fraud provisions of the CEA Section 4(b),
and pursuant to Section 22(b) of the Commodities Exchange Act, permitting private rights of action
by traders against a registered futures association, Plaintiffs Samantha Siva Kumaran (“Kumaran”) a
registered commodities trading advisor (“CTA”) and Nefertiti Risk Capital Management, LLC
(“NRCM”), a former registered commodities trading advisor CTA, dissolved by reason of the
allegations herein, allege for its first amended complaint as follows:
                              1 - PRELIMINARY STATEMENT
1. This lawsuit arises under Section 22 of the Commodities Exchange Act, and the willful and bad
faith failure of the National Futures Association (“NFA”), the sole registered futures association and
their compliance officers or Board members, to enforce the numerous of the non-discretionary
mandatory compliance laws, bylaws, rules, and regulations under their delegated and statutory
authority under 7 U.S.C. 25 compliance rules under the Commodities Futures Trading Commission
(“CFTC”, or “Commission”) and Commodities Exchange Act (“CEA” or “Act”).
2. This case stems to the heart of the Commodities Exchange Act (“CEA”), and the non-
discretionary, mandatory obligations of the NFA to ensure “fair market competition” and compliance
with the rules, regulations of the Commission and NFA’s own bylaws, rules, regulations. NFA’s own

1
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 2 of 186

Page 2
articles of incorporation define its purpose as the adoption, administration and enforcement as to the
following persons of requirements regarding fair practice and designed to prevent fraudulent and
manipulative acts and practices, to promote just and equitable principles of trade and, in general, to
protect the public interest. (See NFA Article III https://www.nfa.futures.org/rulebook/index.aspx))
No such conduct was observed in this case.
3. Plaintiffs during the time of the events were and are registered members of the NFA. Plaintiff
Kumaran, individually, remains a registered Commodities Trading Advisor (“CTA”) for which all
membership dues have been paid in full. NFA has gladly accepted the fees. Congress created a private
right of action in Section 22(b) of the CEA, for traders against a registered futures association who
knowingly violate or fails to enforce its rules, and for traders who are injured accordingly.
4. Plaintiffs pled a detailed case in related cases 20-CV-03873 and 20-CV-3871, meeting the
heightened pleading standards of Fed.R.Civ.Proc 9(b), replete with dates, times, speakers and
specifics where the owners and employees of an disbarred FCM called Vision Financial Markets,
ADM Investor Securities (“ADMIS), by and through a former Vision broker called Trey Lazzara,
perpetrated a fraud. The Conspirators, using misstatements, fraudulent omissions, misrepresentation
and numerous violations of the CEA, that the NFA was obligated to enforce, repeatedly and
persistently concealed from Plaintiffs that Boshnack, Rothman, Felag and various competitors, (who
also run affiliates that are direct CTA competitors) would, among other things, (i) unlawfully obtain
trading strategies from Plaintiffs’ proprietary options trading CTA account, (ii) deduct trailing
commissions and unauthorized fees, (iii) reduce profitability of Plaintiffs directly competing CTA
account and track record performance, and (iv) unlawfully tamper with and manipulate margin on
their competitors account to force losses. (v) engage in direct unfair competition to front-run Plaintiff.
5. ADMIS, Vision and Lazzara’s primary defense in this case has been that the NFA were
participants in the scheme, knew about the conduct and willfully failed to enforce their rules, hence
invoking Section 22 of the CEA. Defendant Kadlec who operates with two roles, maintaining both
his role as CEO of ADMIS and acted at all time with private interest, claims are brought both in his
role as an NFA Board Member and simultaneously in his role as a private actor with commercial
interests.
6. As stated in related cases, this action involves a wide-spread, fraudulent scheme, perpetuated by
all Defendants for over more than five (5) years to defraud and induce commodities futures customers


2
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 3 of 186

Page 3
to open accounts at ADMIS, from which they would wrongfully engage in unfair market competition
and improper acquisition, dissemination and use of their competitors trading records, trading
strategies, and trade secrets, tortious interference in their competitors’ trading advantage, illegal
withdrawal of trading profits and unlawful deduction of unauthorized fees from their competitors
accounts and other unlawful conduct in violation of the Commodities Exchange Act, using predicate
acts of wire fraud and violations of the Defend Trade Secrets Act, in interstate commerce, without the
customers knowledge, consent and permission, in direct unfair competition, to owners, employees
and affiliates of the disbarred FCM, Vision Financial Markets, LLC and all its alter-ego affiliates
listed herein.
7.   Since the trade secrets, trading strategies, and other proprietary information were disseminated
to and utilized in Stamford, CT, and other branch offices across the U.S., their actions violated the
Defend Trade Secrets Act which provides for a federal, private, civil cause of action for trade-secret
misappropriation in which “[a]n owner of a trade secret that is misappropriated may bring a civil
action, if the trade secret is related to a product or service used in, or intended for use in, interstate or
foreign commerce.”18U.S.C.§§ 1831 et seq. It also constitutes a predicate act for a RICO violation.
8. Defendants and Co-conspirators, have defrauded not just Plaintiffs, but hundreds of other
customers and CTA’s, who, since September 2014, have been injured by defendants' scheme to
fraudulently obtain accounts and then conceal their ongoing enterprise and association in fact to
deplete profitability and damage the trading performance of CTA’s that compete with Vision;
unlawfully disseminate and transfer the competitive trade secrets of CTA’s and Plaintiffs’ to Vision,
and to withdraw unauthorized fees to Vision estimated to exceed $10 million dollars; and then to use
their trade secrets in direct competition, in various CTA business arms, in and also in their own trading
programs in violation the Racketeer Influenced and Corrupt Organizations Act, 18 U .S.C. §§ 1691
el seq. ("'RICO'"), the Defend Trade Secrets Act 18 U.S.C. §§1831 et seq, the Commodities Exchange
Act, and New York General Business Law section 349.
9. There tortious acts, directed, enacted and supervised in the scheme, by NFA together with
Boshnack, Kadlec, Rothman and Felag the instigators of the scheme, were in direct unfair competition
in the commodities futures markets and have harmed customers and CTA’s (a) improperly acquired,
disseminated and used, the confidential and proprietary trade secrets of trading strategies, records,
and risk management strategies of their competitor, CTA’s and customers, for use in interstate


3
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 4 of 186

Page 4
commerce, and then, in direct competition formed a computing CTA called Vision Investment
Advisors, Inc and ; (b) through the trading of numerous proprietary accounts under the family offices
of Rothman, Boshnack and other affiliates named as defendants, used and incorporate the proprietary
trading strategies and risk management strategies in direct competition; (c) materially took actions
to harm their competitors CTA’s, by the diversion of Assets Under Management “AUM” by having
direct acquisition of their trade secrets, diverting capital raise away from their competitors, and
improperly acquired access to all their confidential and proprietary trading record, (d) to deplete the
performance history of their competitor CTA’s, including Kumaran, to diminish their profitability of
as much as 12% in return a year, by suppressing performance of their trading account, in unfair market
competition, (e) to extract an amount estimated to be over $50 million in dollars of unauthorized fees
10. The scheme solicits hundreds of millions of dollars of unauthorized revenue in fees and charges,
estimated to total over $10 million dollars a year, in violation of the Commodities Exchange Act
(which are expressly not authorized by the customer or CTA) to be deducted in cash from ADMIS
accounts to be used to make personal payments to Rothman, Boshnack and Vision affiliates, across
interstate lines in Stamford Connecticut, and other financial benefits, which are fraudulently
concealed from customers and CTA’s prior to account opening;
11. Further, after NFA, Kadlec and its Conspirators deceived and betrayed hundreds of its customers
and CTA’s by secretively giving Vision’s owners, employees and affiliates unlawful access to their
confidential trading accounts, and trade secrets, and disseminating their confidential and proprietary
trading strategies to their competitors in Stamford CT, ADMIS’ CEO Tom Kadlec, on the
Membership Committee of the NFA, then facilitated the registration of Vision Investment Advisors,
LLC, a direct competitor, as a CTA, having unlawfully acquired all ADMIS’ CTA’s trading data in
violation of the Defend Trade Secrets Act numerous regulatory compliance laws, and violation of
the CEA. Without limitation, Defendants in bad faith, materially violated NFA 2-4 9061.
12. This conduct violates the heart of the Commodities Exchange Act, which is to protect market
integrity, and to promote principles of fair and equitable trade, and promote fair market competition,
and constitutes fraud and deceptive trade practices.
13. Additionally, the illegal conduct, has allowed the disbarred Vision’s owners, employees and
affiliates, to engage in direct unfair market competition, acquire access to their competitors CTA’s
trade secrets, while simultaneously using the information to create an unfair competitive advantage


4
          Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 5 of 186

Page 5
in another alter-ego affiliate business called a CTA Referral business. Meanwhile, while start-up
CTA’s are harmed, ADMIS and its conspirators to amass approximately $10 million a year of
unauthorized fees and continues to amass illegal unauthorized fees, being passed through to ADMIS
accounts to fund Vision’s new businesses, depleted the performance of its competitors by as much as
18% a year, and continue to, destroy fair market competition amongst CTA’s, and small businesses.
14. As a material part of enacting and covering up the fraud, ADMIS, CEO Tom Kadlec is also an
NFA Board Member, curried favor and utilized at least two long standing insider NFA Compliance
Officers, who were familiar with the dealings of Vision and had knowingly participated in the fraud
to violated NFA Compliance Rules to permit Vision, its officers, employees and affiliates to access
customers and CTA’s trade secrets, confidential trading records and privacy laws, in exchange for
generating millions of dollars of revenue for the NFA. 1
15. Without someone on the inside of the NFA to condone the rule violations, ADMIS, Vision and
the Vision IB’s and LCI would not have been able to perpetuate the fraud for over five years, and
upon belief, so far the customers and CTA’s never found out. NFA, with full participation in the
conduct, willfully in bad faith, as documented herein, failed to enforce its compliance laws.

16. Plaintiffs incorporate by reference related case ADMIS FAC ¶¶58-¶¶100 with identical facts

repeated.

                                 NFA’S ROLE IN THE SCHEME
17. NFA’s involvement case begins in or around June 2014, and continuing until present date NFA,
Kadlec, Wahls and Kiela, together with their Co-Conspirators, enacted a fraudulent scheme, to
operate a group of commodities futures trading accounts, that were opened through a sub-group of
market participants called “Vision brokers” and subject them to an inequitable and non-complaint set
of market participation rules. NFA accepted a direct pecuniary benefit of $1.5 million to permit known
bad actors to remain registered in the futures business.
18. NFA’s involvement in this scheme and its liability under the CEA, occurs in three (3) phases. The
first phase occurred between June 2014 until September 2017 whereby the NFA, approved oversaw,
and knowingly participated in numerous agreements. Those agreements included at least (a) a
Settlement Agreement dated on or around June 20, 2014 for which NFA received $1.5 million dollars



1
    20 CV 03668 DKT 1

5
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 6 of 186

Page 6
in pecuniary benefits, (b)a Guarantee and Fee Agreement dated August 28, 2014 (incorporated by
reference ECF31) and (c) an undocumented, oral, illegal, risk services “arrangement” that violated
numerous laws, including CFTC Reg 1.11, 1.14, and CFTC 1.55, agreed to on or around November
1, 2014, that the CFTC, as alleged, has no knowledge of.
19. The latter agreement, upon belief, gave Boshnack and his affiliates fully disclosed access to his
competitors CTA’s trading accounts, and permitted him to act outside of his expelled registration
status as an FCM, and unlawfully continue to extend margin and credi ton traders accounts, and
perform other functions that the Vision Risk Group was disbarred for and expressly violate the express
registration laws and rules of the CEA.
20. The conduct of Conspirators to disseminate CTA’s accounts to their competitors who run a
competing CTA Referral, without their knowledge and consent is not just fraud, and prohibited under
the NFA Rules, but also constitutes anti-trust activity. ADMIS unlawfully used its position as FCM,
to disseminate CTA’s accounts to directly competing CTAs at Vision to give them an unfair
competitive advantage.
21. To the extent these “agreements” permitted Vision to receive “trailing fees and commission” in
perpetuity from traders accounts that were opened at ADMIS, NFA were required to enforce that
these arrangements were disclosed to traders and consents granted. They were not.
22. To the extent these agreements permitted Vision to receive access to their competitor CTA’s
trading records and provide other margin services on traders’ accounts, NFA were required to enforce
that those activities were disclosed to traders and consents granted. They were not
23. To the extent that monies were being purloined from CTA”s trading profits, or margin activity
was occurring outside of exchange rules, NFA had a non-discretionary duty to enforce those rules
and disclose them to traders. They were not.
24. And finally, because Vision was disbarred, and the Vision Risk Group was deemed unqualified
and unfit, having caused millions of dollars of customer losses, NFA was required to enforce that
their registration complied with the law, and did not posed an ongoing threat to customers. Without
limitation the margin activity alleged herein was noncompliant and violated mandatory exchange
rules. This complaint alleges NFA failed, in all aspects.
25. NFA, as a party to the Settlement Agreements for which they received $1.5 million dollars, and
as the sole registered futures association responsible for the enforcement of NFA’ Members


6
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 7 of 186

Page 7
compliance with their own requirements and bylaws, are not permitted to set up unorthodox
“undocumented” arrangements that violate the CEA and give “preferential” treatment to one set of
market participants in exchange for financial benefits.
26. By permitting Vision’s associated persons to remain in the business, NFA had mandatory and
statutory obligations to enforce the laws of the CEA and make sure that any agreements or
arrangement of Vision brokers, were also in full compliance with NFA Rules, CFTC Rules and the
participation rules of the CEA, and did not pose a threat to other customers and traders.
27. NFA’s failures to enforce, include without limitation primary non-discretionary rule under NFA
2-26 (which includes subparts CFTC 1.55(k)(l)and (i)) which required disclosures to traders and
CTA’s of the activities of Vision. Additional non-discretion disclosure laws include NFA 2-4 9005,
NFA 9065 and CFTC 33.7 all of which require that NFA and its compliance officers enforce that
traders are disclosed all “fees and commissions” prior to opening accounts, as well as account access..
28. Instead, NFA participated in the scheme to knowingly and intentionally violating the foregoing
laws and rules, engaged in the fraudulent conduct to make sure traders and CTA’s including Plaintiffs
were not disclosed or not consented to the unlawful arrangements and as a direct and proximate result,
caused significant harm and damage to Plaintiffs as alleged herein.
29. The second phase, started around September 29, 2017, when Plaintiffs uncovered the scheme
involved the “cover-up” up phase. Upon information and belief, Kumaran was the first CTA to
uncover the scheme. Kumaran has an extensive risk management consulting background, and was
able to document with evidence, that the so called ‘oral risk services’ (illegally outsourced to the
disbarred Vision Risk Group) were being performed by unqualified personnel, replete with errors and
omission, with gross negligence, on materially deficient electronic platforms and violating exchange
margin rules. (See e.g. Vision FAC¶238-278, incorporated by reference herein) Vision have not
disputed or defended the extensive errors and omissions in their MTD thereby waiving their defenses.
30. Plaintiffs also documented unauthorized withdrawals of fees and monies, and depletion of their
performance track record by over 3.4% in 45 days, as well as unlawful tampering with fees and margin
once the account turned profitable on May 2, 2017. (See e.g. Vision ¶331). Vision have not disputed
the withdrawal of fees of 3.4% over 45 days tin their MTD thereby waiving their defense.
31. Vision and ADMIS have repeatedly stated NFA had knowledge of and approved the illegal
conduct. The conduct as alleged herein violates numerous rules, laws, regulations, bylaws of the CEA.


7
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 8 of 186

Page 8
32. After Plaintiffs documented complaints, instead of investigating the complaints, NFA who had
full knowledge of its operations, instigated a “cover-up” which further violated Plaintiffs rights. NFA
continued to conceal that they had failed to enforce Plaintiffs CTA rights to disclosures. Instead of
enforcing compliance laws, NFA directly making fraudulent statements and omissions to induce
Plaintiffs to only pursue claims in the “NFA-controlled” Arbitration, whereby they stated only if
Plaintiffs paid another $9,500 to the NFA, they would only then investigate the compliance laws.
33. In the third phase, NFA used the unregulated and closed-door Arbitration proceeding, to limit any
culpability to them and denied Plaintiff a right to an unbiased and fair adjudication. Section 22(b) and
under 7 USC 21(b)(10) and Article III (c) , NFA is required by law, to provide a “fair”, “expeditious”
and “efficient” resolution of disputes. NFA is also required to disclose its conflicts of interest. NFA
also failed to enforce 7 USC 21(k) and Article III and comply with the disclosure of the FAA..
34. NFA, as a party to the activity, failed to address the material conflicts of interest, and instead
during the evidently partial proceeding, took overt actions to procure procedural advantage to its
Conspirators, and engaged in other biased conduct, including without limitation, concealing
information from the Panel permitting ADMIS to not produce the G&F Agreements for over 523
days, and defying Panel Orders to not produce any documents to support the existence of a so-called
risk services agreement. The Arbitration Panel issued subpoenas on the NFA, and stayed the
proceeding in November 2019, as material conflicts of interest were cited, so that Plaintiffs could
bring this action in District Court. As a result of the extraordinary misconduct in Arbitration, Plaintiff
NRCM was dissolved. NFA retained all the fees. Plaintiffs filed this action on May 8, 2020
35. Jurisdiction over the NFA and its officers is exclusively in District Court.

                                             II - PARTIES
36. Defendant National Futures Association (“NFA”) is a private, not-for profit organization
incorporated in the State of Delaware, with its headquarters and principal place of business and
domicile in Chicago, Illinois. NFA is the only self-regulatory association organized under the
authority of the Commodities Exchange Act, 7 U.S.C. §21, and oversight, if any, is conducted by the
United States Commodity Futures Trading Commission (“CFTC”).
37. Vilia Sutkus-Kiela (“Kiela”) is an individual resident of the State of Illinois and is a Senior
Compliance Officer and Manager of NFA Compliance’s Staff who has worked at NFA for over 34
years. Kiela and other NFA auditors managed and supervised an audit of Vision IB Trey Lazzara and

8
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 9 of 186

Page 9
LCI during the approximate period October 17 2017 until around March 23 2018 and other audits of
Vision brokers during the period 2014 – 2017 that approved the unlawful conduct..
38. Including other audits which Keila oversaw between 2014-2017, additionally, Kiela signed
documents in or around March 23, 2018, after she had reviewed all emails, statements, activity and
communications related to Plaintiffs’ account, indicating that NFA and Kiela knew and approved of
the material allegations herein, including overcharging of fees, margin activity in violation of
exchange rules, and errors and omissions and dissemination of trade secrets across interstate lines.
Kiela knowingly land intentionally failed to enforce the NFA compliance rules.

39. Nicole Wahls (“Wahls”) is a resident of the State of Illinois and was an NFA Compliance Officer.

Wahls resigned from the NFA in February 2020. Wahls was a Manager of NFA's Compliance

Department who is a CPA and a certified fraud examiner and who had worked at NFA for almost

eight years and is the key NFA compliance officer responsible for the audit and supervision and

enforcement of rules, regulations and laws on aware of Vision’s risk management activities.

40. During the period approximately, starting 2014 – 2020 Wahls was the Compliance Office was

mainly responsible for enforcing the compliance laws on High Ridge Futures, Boshnack, Rothman

and Felag and their affiliates. During multiple audits, Wahls repeatedly approved and rubber-stamped
the illegal conduct alleged in this complaint, including but limited to (i) trailing fees and commissions

from customer accounts to pay Vision without consent and disclosure and (ii) dissemination of trading

strategies of CTA’s without consent and disclosure and (iii) the undocumented, rogue, Vision Risk
Group in their margin activities, that continued in violation of their registration. Wahls had full

knowledge that the CTA”s had not consented, authorized or been provided the non-discretionary and

mandatory disclosures required by CFTC 33.7, CFTC 1.11, CFTC 1.55, 1.57 and other compliance

laws listed as Violations herein and continued to fail to enforce the rules.

41. Wahls has been called as a key “defense” witness for ADMIS’s conduct. Wahls also conducted a

compliance audit and signed documents on or around dates between January 15 2019 – February 7

2019 that approved violation of numerous NFA compliance laws, including but not limited to

dissemination of Plaintiff’s trading accounts to Vision affiliates without their knowledge and consent




9
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 10 of 186

Page 10

in violation of NFA 2-4 9061, and other risk management activities that are being fraudulently

concealed from CTA’s in violation of NFA 2-26.
42. Thomas R. Kadlec (“Kadlec”) is an individual resident of the State of Illinois, and in his individual
capacity, serves on the Board of Directors of the NFA. Kadlec, also serves as the CEO of ADMIS,
and direct and pecuniary private interests in the scheme. Kadlec, has also serves on the Membership
Committee of the NFA, and his duties involved approving the registration of Vision Investment
Advisors, LLC, as CTA’s in March 2018, who are direct competitors of the CTA’s who’s accounts
Kadlec breached, gave their competitive trading records to Vision affiliates.
43. Claims against Kadlec, are brought in his private and commercial capacity as CEO of ADMIS as
well as under Section 22 of the CEA. Federal law RICO claims are brought in his private capacity.
44. Samantha Siva Kumaran (“Kumaran”) is a resident of New York City, NY which is within this
judicial district. In July 2016 Kumaran passed the Series 3 and on February 2017 Kumaran began her
registration at the NFA. Her registration April 2017 Kumaran became a registered member as a
Commodities Trading Advisor of the NFA. Kumaran’s individual NFA registration is under both her
full name and abbreviated name Samantha Siva and Samantha Siva Kumaran.
45. Kumaran also since 1993 has run a successful risk management software and consulting boutique
in NYC and has over twenty years C-Level risk analytic and modelling experience in Wall Street and
other Utilities. Kumaran is the sole owner, author and inventor of the trade secrets trading strategies
and CTA trading program that owns the track record and risk management strategies. Kumaran,
individually remains an individual NFA Member and registered CTA and is now sponsored by
Nefertiti Asset Management, LLC. Kumaran is a direct competitor of Boshnack, Rothman, Felag,
HRF and HRHC.
46. Many of the account documents were opened in Kumaran’s individual name. Kumaran was
therefore jointly an account holder at ADMIS. Kumaran originally thought the accounts were sole-
proprietor accounts as many of the forms were opened in Kumaran’s individual name.
47. Nefertiti Risk Capital Management, LLC was a single member LLC, in New York NY that was
also registered as a CTA and was a direct competitors of Vision defendants. It was also a registered
CTA. As a result of the fraud herein, Conspirators depleted its assets, and property, to make the
company un-operational, in deliberate and direct unfair competition, for Vision to destroy its
competitors, in the scheme herein. Kumaran is the legal successor and assign of the LLC.

10
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 11 of 186

Page 11

                                  III - JURISDICTION AND VENUE
48. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1332 and 7 U.S.C. §§ 13a-2(2), 7
U.S.C. § 25(c).
49. Venue is proper in this judicial district under 28 U.S.C. § 1391 (b)(ii) and 7 U.S.C § 13a-2(4)
because a substantial part of the events giving rise to Plaintiff’s claims occurred within this district.
50. Venue is also proper under 7. U.S.C. § 25 because Plaintiff is a resident of New York State,
Plaintiffs NRCM was registered in New York City, and substantial events given rise occurred in New
York City, and which permits Plaintiff to bring this action in the venue and jurisdiction where she
resides.
51. This Court also has jurisdiction over the subject matter of this action under 28 U.S.C. § l332
because the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and
costs, and is between citizens of different states.
52. The amount in controversy exceeds $75,000. On the morning of May 17, 2017 Plaintiffs were
reported profits of $58,371.10. On the close of account Plaintiff were reported 1099 losses of -
$34,551.68. Unauthorized margin inflations that violate non-discretionary exchange rules were added
by disbarred Vision owner to Boshnack exceeded $134,000. The net MTM loss reported to Plaintiff
was $92,922.78 not including other unauthorized fees and disputed withdrawals purloined from the
account and overcharges to the NFA. State law claims for misappropriation and other trade secrets
for causes where no immunity is granted damages also exceeds $1,000,000.
53. Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over the claims brought under the
Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq. and under
the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1831, et seq because they arise under the laws
of the United States. Federal law claims are brought against Kadlec in his private and commercial
capacity and not against NFA and their compliance officers.
54. This Court also has supplemental jurisdiction over the claims arising under state law pursuant to
28 U.S.C. § 1367(a). Pursuant to 18 U.S.C. § 1965, 28 U.S.C. § 1367 and New York CPLR § 302(a),
this Court has personal jurisdiction over any non-domiciliary defendant.
55. Venue lies in this District Court under the provisions of 18 U.S.C. § 1965(a) and 28 U.S.C. §
1391(b) as the Southern District of New York is the district where one or more the Defendants reside



11
          Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 12 of 186

Page 12
and because this is the district where a substantial amount of the activities forming the basis of the
Complaint occurred;
56. Jurisdiction and Venue is proper for Defendants Tom Kadlec, Vilia Sutkus-Kiela and Nicole
Wahls under 7 USC § 25(b)(3) as applies directly to directors, employees and committee members
of the registered futures association. 2

                                            IV - LEGISLATIVE BACKGROUND
57. The Commodities Exchange Act (“CEA”) inherently prohibits and decries fraudulent, deceitful
and dishonest conduct in connection with commodities futures transactions.
58. The Commodities Futures Trading Commission (“CFTC”) was created by Congress, as an
independent agency, with broad authority to adopt rules, that are necessary to carry out the purposes
                  3
of the CEA.           The National Futures Association (“NFA”) was registered by the CFTC as the sole,
nationwide, self-regulatory organization (“SRO”) under the CEA in 1981.
59. While the NFA is a private organization, it is supposed to perform regulatory functions to
safeguard the integrity of the derivatives markets that the CFTC would otherwise have to undertake.
However the NFA is not the ultimate authority on the rules set forth under the CEA and the NFA
must follow the CFTC direction and order, and enforce rules encoded in the statute by the
Commission. NFA has the non-discretionary duty and statutory obligation to enforce majority of the
rules.
60. Unless ordered by the Commission under 7 USC 21(k), NFA has no authority and absolutely no
discretion to vary, alter, abrogate any rule of the CFTC, except by written order of the Commission.
As alleged in this action, NFA repeatedly violated it duties, violated the Commission rules and CEA,
failed in its ministerial and statutory obligations to uphold the laws, rules, regulations, bylaws and
knowingly and intentionally overstepped its authority, and acted without order of the Commission.
61. In doing so, NFA knowingly set up a scheme, for fraudulent and illegal purpose, where certain
market participants, Co-Conspirators, were permitted to act with a different set of unauthorized rules,


2 7 USC § 25 §(b)(3 Any individual who, in the capacity as an officer, director, governor, committee member, or employee of
registered [2] entity or a registered futures association willfully aids, abets, counsels, induces, or procures any failure by any such entity
to enforce (or any violation of the chapter in enforcing) any bylaw, rule, regulation, or resolution referred to in paragraph (1) or (2) of
this subsection, shall be liable for actual damages sustained by a person who engaged in any transaction specified in subsection (a) of
this section on, or subject to the rules of, such registered entity or, in the case of an officer, director, governor, committee member, or
employee of a registered futures association, any transaction specified in subsection (a) of this section, in either case to the extent of
such person’s actual losses that resulted from such transaction and were caused by such failure or violation
3 7 U.S.C. 12(a)(5) (1974) See generally CFTC v. Schor 478 U.S. 833, 106 S. Ct 3245,3250 92L. Ed 2d 675 (1986) (quoting H.R.

Rep. No 93-975 93rd Cong 2d Sess at 1)(1974)

12
          Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 13 of 186

Page 13
and illegally outside of their permitted registrations, and instead created a deliberate unlevelized
playing field for market participants. This caused significant harm to CTA’s (Plaintiffs) who were
entering the markets, violating the promotion of “innovation” and fair market competition of CTA’s.
62. NFA’s rules also mandate the adoption, administration and enforcement of uniform, industry-
wide requirements regarding the dealings and relations between and among Members and the
protection of customers. (See Article III – NFA Articles of Incorporation) NFA 2-4 “to observe high
standards of commercial honor and just and equitable principles of trade in the conduct of their
commodity futures business and swaps business”. No such conduct was observed in this case.
63. NFA instead engaged in direct unfair competition by willfully, intentionally and fraudulently
disseminating the confidential and proprietary trading strategies and trade secrets of traders, and
newcomer CTA’s directly to previously disbarred NFA members, operating outside their registration
authority, and ran directing competing CTA referral services, and for use, profit and gain in directly
competing CTA’s who had directly competing interests. NFA themselves acknowledge the value and
confidentiality of CTA’s trade secrets – NFA 2-4 9061 - acknowledging that a CTA’s trading records,
and transaction history is a trade secret, and expressly protect their rights to their confidentiality.
64. CFTC in OIG Audit Report dated May 31, 2017, incorporated herein by reference as ECF1,
Exhibit 1 has identified 31 delegations by Order for which NFA has been delegated authority. 4 Under
CFTC oversight and pursuant to the CEA, CFTC has characterized those delegation into eight
program areas or authority to NFA, and four of them relevant to this action are (i) to establish training
standards and proficiency testing for persons involved in the solicitation of transactions, their
supervisors and a program to audit and enforce compliance with such standards under 7 USC 21(p)(1)
“Sales Practices”; (ii) to establish special supervisory guidelines to protect the public interest relating
to the solicitation by telephone of new futures or options accounts 7 USC 21(p)(4) “Telemarketing
Supervision” (iii) to enforce compliance and prevent market participation fraud, and to protect market
participants, customers and members and to design rules to prevent fraudulent and manipulative acts
and practices, to promote just and equitable principles of trade, in general, to protect the public interest
and remove impediments to and perfect the mechanism of free and open futures trading (includes
disciplinary processes programs) 7 USC 21(b)(7) (8)(9); (“Compliance”); and (iv) to establish rules
provide a fair, equitable, and expeditious procedure through arbitration or otherwise for the settlement

4
    See ECF1 Exhibit 1, Page 19, -Table 6, Also Page 10 - Table 1

13
          Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 14 of 186

Page 14
of customers’ claims and grievances against any member or employee. USC 21(b)(10), 17 CFR 170.8.
(“Arbitration”).
65. By delegation and non-discretionary statutory authority from the CFTC, NFA’s responsibilities
include but are not limited to auditing and conducting examinations of members and enforcing to
ensure compliance with both its own rules and CFTC rules. NFA is mandated to and has a non-
discretionary duty to enforce the rules and to initiate disciplinary actions against firms and individuals
who violate the rules. 5
66. In addition, NFA has delegated and statutory authority, to enforce compliance of and handle
reregistration functions for the CFTC. (See ECF1 Exhibit 1). NFA’s registration functions include
evaluation of candidates’ fitness and the conduct of member compliance examinations – including in
their own Compliance Manual to determine the threat they pose to other customers.
67. By authority delegated from the CFTC under 7 USC 21(o), NFA has the authority to register,
register conditionally, suspend registration, place restrictions on, revoke the membership registration
subject to the NFA Bylaw 301, which provide conditions therein – including that such Members
cannot pose a threat to other Customers or Members.
68. Notably, in the recent audit report in 2017, the Office of the Inspector General (“OIG”) of the
CFTC indicated that over the very same four areas of delegated authority, the CFTC has not provided
any oversight over the last ten years, and “no report was on record”. (See ECF1, Exhibit 1)
69. Under the CEA Section 22, as an important criteria of the mandatory obligations to members, as
listed in NFA’s bylaws, rules, and regulations under the laws it is mandatory to enforce 7 USC 25(b)
it is obligated to Article III (c) to adopt and administer a fair and equitable procedure through
arbitration or otherwise for resolution of claims and grievances between Members. Since Member
have no ability to it has no obligation to settle or resolve grievances between Non-Members such as
High Ridge Holding Company, Vision Financial Markets, LLC, the private trading arms of Boshnack
Family, LLC, Rothman Family, Julie Villa or numerous unregistered Vision affiliates.
70. NFA is required to provide a unbiased, fair, and neutral forum for arbitration for resolution of
customer and member disputes. 6 NFA’s bylaws, rules and regulation that is given by Article III(c). 7


5
    See Exh 1, Table1, Page 10, Table 6, Page 18-19
6 See NFA s Article II, Article III, NFA Bylaw 1506, and NFA Bylaw 801, & CEA .
7 Article III (c) Arbitration. The adoption and administration of a fair and equitable procedure through arbitration or otherwise for the

voluntary settlement of customers' claims or grievances against Members described in paragraph (a) above, their employees, and
Associates, in accordance with Section 17(b)(10) of the Act, or claims or grievances of such Members or Associates against customers,

14
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 15 of 186

Page 15
are also governed under Section 22 in the obligations of the NFA to enforce “fair” and “equitable”
procedures. Plaintiffs, as traders, and as paying Members, are reliant on the NFA’s neutrality and lack
of bias, to enforce the rules, as required by statue in an unbiased manner, also in accordance with
Federal law. Any failure to enforce Article III to not provide paying members and traders of the NFA,
rights to a “fair”, “expeditious” and “equitable” procedures, where the Co-Defendants are entitled to
deference, is a violation of traders due process rights and violation of Section 22, for NFA’s failure
to enforce its rules and regulations under Article III, giving rights for a private right of action.
71. CFTC has previously received other hotline complaints related to the NFA arbitration and
disciplinary programs.
         “NFA arbitrations are not appealable to the Commission or to federal or state courts.
        As NFA does not publish its arbitration decisions, it is apparent that NFA arbitration
        decisions are not subject to evaluation and comment by other. CFTC documented the
        need for periodic oversight of NFA’s arbitration program, in order to ensure that
        arbitrators are qualified and unbiased, and that complaining customers, as well as
        NFA members (and their employees), receive all due process required” (Exhibit 1,
        Pg.10)
72. NFA was well aware of the lack of oversight on its Arbitration program by the Commission, and
during the time of the events in this Complaint, no such oversight was conducted.
73. NFA violated its own bylaws and overstepped its authority to breach Article III(c), and it rights
of due process to Plaintiffs, both registered traders and members, instigating “unfair” and
“inequitable” and illegal procedures as part of the scheme to cover up and conceal their own violations
of the Act.

                                        V- PLAINTIFFS TRADE SECRETS
74. Samantha Siva Kumaran (“Kumaran”) is a British born, US Citizen residing in New York City,
NY. Kumaran earned a First Class Masters and Bachelors, in Applied Math and Theoretical Physics
from the University of Cambridge, UK.
75. Plaintiff includes by reference 20-CV-3873 ADMIS Section V ¶26-¶57 and 20-CV-3871 Vision
SectionIV ¶32-37, FAC, on “Trade Secrets” which are common facts to both Complaints, and
incorporates by reference in detail.




or claims or grievances between or among such Members or Associates: Provided, however, no such procedure shall apply to the
settlement of a claim or grievance where the parties, by valid and binding agreement, have committed themselves to the resolution of
such claim or grievance in a forum other than NFA, or where parties having claims or grievances between or among themselves are
required by Contract Market rules to submit the controversy to the settlement procedures of such Contract Market.

15
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 16 of 186

Page 16
76. Plaintiffs transaction records, trading strategies and risk management strategies constitute
competitive commercially sensitive information, including trade details, formulae, compilations,
programs, methods, techniques, or processes, that give them an economic advantage, and are trade
secrets and are (1) non-public information; (2) protected by reasonable measures; and (3) and which
derive independent economic value, actual or potential, from not being known to other persons, who
can obtain economic value from its disclosure or use. of the information.
77. Plaintiffs trade secrets, include without limitation its trading strategies and risk management
strategies and constitute competitive commercially sensitive information, including trade details,
transaction history, trading records, trading executions, strategies, timing, formulae, compilations,
methods, techniques, or processes, that give them an economic advantage and that derive independent
economic value from not being generally known to the public or other persons who can obtain
economic value from the trade secrets’ disclosure.
78. The NFA Rules specifically recognizes a CTA’s transactions records, and trading strategies as a
trade secret, and that the trading strategies, and performance records of a traders and CTA fall under
the definition of “trade secret”. NFA rules, including NFA 2-4 9061 acknowledge the competitive
value of a CTA’s transaction records, stating it is expressly forbidden for an NFA Member to obtain
those records without a CTA’s written permission, that NFA is required to enforce.
79. Plaintiffs have maintained this information in confidence and it is not generally known to other
persons or the public who could obtain economic value from the disclosure or use of such information.
Plaintiff derive substantial economic advantage over their competitors who do not know how to use
it and who do not have access to it. Plaintiffs took and take reasonable measures to maintain the
secrecy of its trade secrets. Such measures include, but were not limited to: (1) limited access to
confidential information; (2) requiring third-parties to execute strict non-disclosure agreements before
being allowed to access the information; and (3) requiring passwords for access to such information.
80. The trading and risk management strategies, for the Plaintiffs CTA, were borne from substantial
investment of time and significant investment, cost, time and development by Kumaran. They were
designed and built over decades by Kumaran, and substantial time, money, research, development
and highly-specialized skills, that are not easy to find, and to generate the options trades to give
Plaintiff a commercial competitive analytical advantage. Its competitors Vision were not able to
develop these independently or successfully as is documented by their substantial prior losses in


16
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 17 of 186

Page 17
options trading for which they were disbarred, and their documented errors and omissions in risk
management services.
81. A substantial investment of time, money, cost, development over a long period of time, was
invested by Plaintiff Kumaran to develop the trading strategies, risk management strategies that gives
Plaintiffs a valuable, unique competitive advantage to compete as a trader in the commodities futures
industry and a risk management professional. Kumaran also invested substantial capital, money and
time to register as a CTA, and start commodities hedge funds under the name Nefertiti, from which
is could derive substantial economic advantage as an entrepreneur and small business owner in NYC.
82. At all times Kumaran has protected this information under strict Non-Disclosure Agreements,
non-compete and non-reverse engineering provisions, requiring the signing of express confidentiality
agreements, and protecting its use and dissemination, and further took steps to rarely disclose the
information. Plaintiffs do not disclose the trade secrets, except under the express rubric of its own
restrictive non-disclosure agreement. Further Plaintiffs restrict access to all its Confidential
Information on its servers, including but not limited to password access, restrictive access to drives.
83. At no time, either prior to, during or subsequent to the events hereunder did Kumaran assign
ownership, right, title or interest to the IP to any person, corporation or legal entity. Kumaran in her
individual capacity remains the sole owner in all IP interests.
84. Kumaran’s CTA trading and risk management strategies can be summarized as quantitative
commodity options trading strategies that seek accelerated capital appreciation in short time frames,
through the active trading of exchange-traded commodity options and provide a competitive
advantage, for both S&P Options, Crude Oil and Gold. Successful performance enables the investor
to accumulate returns by reinvesting over a longer period, as well as take profits in shorter period.
Plaintiffs fully disclosed their application to S&P Options as they launched their CTA.
85. Kumaran is also the owner and independent develop of a Top 10 award winning ETRM and risk
software analytical tool, designed for commodities options and risk in the futures markets. Kumaran’s
extensive consulting experience in risk services spans two decades including clients such as Credit
Suisse First Boston, AIG, Spectron Oil, FEA, Niagara Mohawk Energy Marketing, Nomura
Securities, Manitoba Hydro, ABN Amro, JPMorgan, Duke Energy Field Services, Enron, Bristol
Myers Squibb, Louis Dreyfus Commodities, Nexant, Fuji Securities, Market Arts Software, Risk
Advisory Canada, Blue Rock Energy, Giro Credit, UMS Advisory and Winhall Consulting.


17
          Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 18 of 186

Page 18
86. HRHC are also direct competitors in their provision of risk management services and software.
HRHC and Vision affiliates are also direct competitors in options trading, run a registered CTA and
CPO in direct competition with Plaintiffs, and also engaged in direct competition with a vested
business interest in a HRHC CTA Referral service. NFA was required to protect CTA’s from
participation that invokes unfair competition requiring disclosures at all times.
87. Kumaran had never heard of Vision before entering the futures business. She was an outsider and
a newcomer and like many of the other victims, new to the industry.

                                             A – BACKGROUND OF THE SCHEME

                             SECTION I - BACKGROUND OF VISION AND THE FRAUD
88. Vision Financial Markets, LLC located in Stamford, CT, was formerly a Futures Clearing
Merchant (“FCM”) registered with the NFA.
89. NFA’s involvement in the scheme started in or June 2014, after the conclusion of a Business
Conduct Compliant which commenced in 2013 was filed against a Vision Financial Markets, LLC.
90. On or around June 20 2014, NFA issued a public announcement available announcing that Vision
Financial Markets registration as a Futures Clearing Merchant, was deemed effectively barred from
Membership. Their public filing stated that that Vision was terminated from Membership and NFA
acknowledged a pattern of serious disciplinary actions by regulators and that Vision Financial has
had a long history of supervisory issues during its tenure as an NFA Member. It had been the subject
of four prior NFA Complaints -three of which charged the firm with failing to diligently supervise
various aspects of the firm's operations. 8 (See Attachment 4)
60 Vision Financial Market’s profiles on NFA Basic Website shows the entity was subject to an
extensive 172 CFTC Reparations against it as Defendant – resulting serial predatory cases brought
against Vision, its management and owners by harmed customers - a firm with a serious disciplinary
track record of violations, that traders, including Plaintiffs would never have chosen to do business.
9


61 Also attached and incorporated by reference hereto is a synopsis of disciplinary conduct and
customer complaints again Vision, Rothman and Boshnack that the CFTC provided related to about



8
    https://www.nfa.futures.org/news/newsRel.asp?ArticleID=4428
9
 A complete set of facts related to Vision and its affiliates is included by reference in related complaint 20-CV-3871 First Amended
Complaint (“FAC”) and incorporated herein. Vision 20-CV-03871 - FAC ¶39-¶131

18
           Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 19 of 186

Page 19
134 of the 172 complaints, over 85% of them cited claims of “misrepresentation” and “non-
disclosure” and “unauthorized trading” with fraudulent activity dating back to 1993. (See
Attachment 1).
62 NFA, in its final BCC complaints, cited Vision’s gross negligence and failures in risk management
specifically in commodities futures options trading, caused customers to lose another $2.1 million.
Vision Financial Markets was fined $1,500,000 and paid approximately $2.1 million in customer
restitution. The Complaints filed cited Vision’s failure to observe high standards of commercial
honor, failure to observe just and equitable principles of trade, failure to maintain adequate records,
and failure to supervise. (See Attachment 2)
63 It was noted in the 2011 BCC, that NFA merely fined Vision and ordered it to “implement updated
or revised supervisory procedures with respect to the supervision of” its guaranteed introducing
brokers - thus conceding Vision did not have reasonable procedures in place at the time it brought its
complaint. However, rather than expelling Vision, it allowed the firm to continue processing trades
which not more than two years later, led to millions of dollars of losses. (See Attachment 3)
64 Recently there have been a growing number of Complaints filed in District Courts under Section
22 of the CEA, whereby NFA, has been subject to allegations of frequently allowing “bad actors” to
re-register under a different names, without supervision of their registration activities, despite prior
affiliations with firms that had caused substantial losses to customers. 10 Those perpetrators then
assume the same bad faith conduct, causing further customer losses. Herein are similar allegations of
NFA’s “pattern” of registering persons and AP’s without due diligence of their ongoing threat to
customers.
65 Given Vision’s history of serial perpetrators of compliance laws, NFA’s own Bylaws 301(a)-(e.)
and its public announcements made on June 20, 2014, required it to conduct thorough fitness
examinations and also ensure that Boshnack, Rothman and Felag would no longer pose a threat to
customers. (See Attachment 4).
66 However as alleged herein no such fitness examination was done, specifically on the Vision Risk
Group and moreover their re-registration was unlawful as it willfully continued to allow them to
operate outside of the compliance laws. Instead of being terminated as an FCM, (registering now only
as IB’s) they continued to act as a defacto-FCM, hiding behind ADMIS, extending margin and credit

10   See See Troyer vs. National Futures Association 16-cv-00146, Order denying Motion to Dismiss dated February 14, 2018

19
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 20 of 186

Page 20
and guarantees on customer accounts, and receive trailing fees and commissions, items expressly
prohibited once they are permanently revoked from registration as an FCM. (See Section 11 herein).
67 NFA’s pattern has been that once a company was expelled (or is about to be expelled) it reaches
a settlement (for which the NFA procures additional fees) and the individuals simply start up or join
another entity and continue the same bad faith conduct. NFA alleges their excuse is the “individuals”
themselves did not “cause” the expulsion, and only the entity is liable. However, there are growing
complaints, and now District Court complaints, that NFA’s registration process violates the CEA,
fails to protect customers and CTA’s from ongoing threats, and in this complaint, Plaintiffs alleges
that after re-registration, NFA, went further, to knowingly allow market participants to engage in
illegal and fraudulent conduct, and knowingly violate the CEA.
68 Prior complaints against Vision in 2011 date back to 1993 (including those brought by the NFA
themselves, and the well-documented CFTC synopsis of 132 reparations) show that Boshnack and
his team, have adopted a serial pattern and escape hatch of paying substantial fines to settle cases, so
as to avoid personally liability and remain individually registered as market participants, despite a
long resume of fraudulent bad faith and inequitable conduct. (See Attachment 1, 5 and 6),

69 Therefore despite serial disciplinary actions, and customer reparations complaints filed against

them citing “fraud” and “misrepresentation” and “non-disclosure”, Robert Boshnack, Howard

Rothman, John Felag, and various “new entities” re-registered at the NFA, same people, same

management, same company just a new name, calling themselves “High Ridge Holding Corporation”

and “High Ridge Futures” paid off a large $1.5 million settlement and came back to life. VFM never

dissolved remains in existence and instead became a subsidiary of the HRHC.
70 On or around June 19, 2014, a former NFA Board Member, prior to the announcement becoming
public, James Koutoulas also voiced concerns and complaints about the NFA’s decision to re-register
Vision – citing “same company – “new name”. In his emails, he cited that the Board were never
consulted and that executives were furious – and it made the “NFA look terrible” –” and that “Vision
was the worst”. (See Attachment 20 – filed under seal).
71 This case therefore stems from what appears to have become NFA’s trade craft, AP’s, (despite
affiliation with expelled entities) are routinely allowed to just re-register individually, without proper
due diligence, under a new company name, and simply perpetrate the same predatory conduct under
a new company name, causing substantial harm, this time to Plaintiffs. NFA is alleged to not have

20
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 21 of 186

Page 21
protected its traders, especially CTA’s from these “known bad actors” and appears more interested in
clocking in numbers of registrations, rather than upholding the laws and rules, and standards of good
faith required to participate in the industry.
72 NFA around this same time had recently come from scrutiny under the significant Peregrine
debacle, in 2013, which led to hundreds of millions of dollars of losses for customers and the futures
industry. Peregrine Financial Group, known as PFG, failed due to a 20-year fraud that the company’s
founder perpetrated despite yearly audits by the NFA. 11
73 In that case, significant questions were raised about NFA’s competence or ability to audit and
supervise its members. In Peregrine, it was found out NFA’s discovery of shortfalls dated back more
than two years and harmed customers queried “How does this go on year after year and you don’t
find out?” said one longtime lawyer for the futures industry. “The regulators need to be held
responsible. (See Id)
74 In a similar pattern of conduct, it was alleged that the CEO of PFG was a an insider who had a
free pass on compliance audits and also who served on NFA’s advisory committee, his entity
Peregrine was given carelessly given a clean bill of health in January 2013, despite doctored bank
statements and fraudulent conduct – significant harm to futures customers. 12
75 As fallout from the Peregrine disaster, the futures industry had taken a significant revenue hit, and
customer and brokers were exiting the business. Just eight months prior to the Peregrine blowout,
MFGlobal also filed for bankruptcy causing over $1.6 billion dollars of losses to customer accounts. 13
76 During each of the years 2014, 2015, 2016, and 2017 which is the period the fraud started and up
to when Plaintiffs fell victims to the scheme, NFA publicly disclosed on its Form 990 that its net
revenue was declining by tens of millions of dollars on a year-after-year basis starting in 2014, and
was negative in 2015, 2016 and 2017. (Hitting negative $10 million in 2016 the year Plaintiffs
solicited its account). Incorporated by reference are publicly filed 1099’s in Form 990 (Exhibit 7).
77 Therefore the history and conduct supports that NFA continued to have a motivation, to re-register
persons to maintain the shortfalls in revenues in the futures industry, however as alleged herein, in
this case, it was done so, with the willful failure to observe the compliance laws and with knowing
illegal and fraudulent conduct. This action alleges a continuation of NFA’s past conduct of routinely

11
   https://www.cnbc.com/id/48135999
12
   https://www.cnbc.com/id/48176094,
13
   https://www.ft.com/content/7f7c2d74-d027-11e1-bcaa-00144feabdc0

21
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 22 of 186

Page 22
registering or re-registering bad-actors without doing due diligence or upholding the compliance laws,
as they are supposed to, or enforcing the mandatory non-discretionary compliance laws on their
conduct once they are members again, causing significant harm to customers, CTA’s and Plaintiffs.
78 Plaintiffs both are registered members and CTA’s. Their failure to enforce the CEA gives cause
of action under Section 22.
79 The scheme in this Complaint alleges financial benefit (from illegal activities) to generate over a
billion dollars of futures revenue – at which smaller customers and Plaintiffs were significantly
harmed. The Complaints also alleges the unlawful revenue generated from the scheme herein exceeds
$10 million dollars a year, and has amassed over six years over $60 million dollars of income. As
pled in detail herein, the revenues herein were unlawfully and fraudulently obtained, impermissible
and violated numerous aspects of the Commodities Exchange Act, that the NFA, as the sole registered
futures association, has a mandatory, statutory and non-discretionary duty to uphold.
80 NFA’s conduct with Vision financial markets, LLC in this case, is pled with repeated acts of fraud
and bad faith perpetrated on customers and CTA’s after their registration in November 2014.
            SECTION 2 - NFA ACCEPTS $1.5 MILLION DOLLAR SETTLEMENT
81 Consistent with this pattern of registration, on or around June 20, 2014, by public announcement
NFA accepted a $1.5 million dollar Settlement, with known perpetrator Robert Boshnack and Howard
Rothman, allowing them to remain individually as participants in the futures industry and just start a
new entity. (See Attachment 4)
82 In exchange for that substantial payment, as a condition of that Settlement, NFA were required to
enforce that Boshnack, Rothman, Felag and any future entities would remain subject to compliance
with the CEA, and CFTC Rules. Boshnack and Rothman were permitted to remain in the business
and set up various new affiliates under a new umbrella called High Ridge Holding Company. VFM
also became a subsidiary of HRHC, and several other shell entities were formed – namely High Ridge
Futures – all the same personnel as the Vision – that caused over $2.1 million of dollars in customer
losses due to negligence and failure to observe just and fair principles of fair trade.
83 Any Settlement to which NFA was a party, and ongoing participation by Boshnack, Rothman,
Felag and their affiliates is required at all times to remain in compliance with the laws, rules,
regulations, bylaws, and requirements of the Act.



22
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 23 of 186

Page 23
84 When NFA executed the deal, they were well aware of two key facts. One, already disclosed in
the BCC 2013 NFA recognized that a significant part of Vision’s former business came from the CTA
Referral services. (See Exhibit2, Pg.3 ¶7) Therefore NFA knew that the CTA referral service,
invoked a significant competitor interest in the performance and track record of CTA’s and posed
material conflicts of interest in Boshnack, Rothman, Felag and Vision’s group accessing competitors
accounts – in unfair market competition.
85 The second key fact NFA were aware of when they effectively disbarred Vision from the industry
in June 2014, was that hundreds of introducing brokers that previously cleared through Vision (the
Vision IB’s) contributed hundreds of millions of dollars of revenue to the clearing business. The BCC
2011 also noted, that substantial commissions of over $42 million dollars were charge in just 6
months. (See Exhibit 3, Pg. 2 ¶4)
SECTION 3 – HIGH IRDGE AND VISION RISK GROUP DEEMED UNFIT TO UNQUALIFY
           AS FCM AND REGISTRATION AS FCM PERMANENTLY REVOKED

86 At the time of the June 20, 2014 announcement, Boshnack, Rothman and Felag had planned to

simply change their name, start a new FCM called High Ridge. (See Attachment 4)

87 Each class of registrant in the commodity markets, for example FCM, IB, CTA or CPO is carefully

defined under the Act, with only an FCM being permitted to accept and handle customer orders, as

well as extend credit or margin on behalf of customers, and only IB’s and FCM’s of customers, who

open account directly with the IB and FCM can collect trailing fees and commissions, all of which

need to be disclosed in full, prior to opening the account.
88 FCM’s only also have strict requirements for the operations of their risk management group, as

well as mandatory disclosures to customers. The risk management qualifications are without

limitation set forth in CFTC 1.11-1.15, CFTC 1.55, and CME 982, 980 ,932, 930, 901, 984A and also

7 USC 6

89 According to public statements on the website NFA represented they were obligated to conduct a

“thorough fitness examination” on the associated persons AP’s of Vision, which included the Vision

Risk Group, in order for them to qualify as registered person with their new entity High Ridge Futures

to be qualified to registered again as an FCM. (See Attachment 4)




23
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 24 of 186

Page 24

90 However between June 20, 2014 and on or around August 15, 2014, NFA determined the

blemished group of Boshnack, Rothman and Felag and the Vision Risk Group, were not qualified to

re-register ever again as a an FCM, and on or around August 15, 2014, permanently denied

registration of Boshnack, Rothman, Felag or any of their new alter-ego entities to act or participate

as a Futures Clearing Merchant (“FCM”).

91 Therefore on or around August 15, 2014, in permanently disbarring Rothman, Boshnack and

Felag, from being Associated Persons or their new entities as a FCM, NFA deemed them including

the Vision Risk Group, “unqualified” and “unfit” to handle customer moneys as an FCM, in any

capacity again, thereby deeming their operations unfit to operate as a registrant of a FCM.

92 The NFA specifically noted, Vision was laced with disciplinary actions, its compliance

department was concerned with Vision’s efforts to supervise its brokers, and the lack of adequate

supervision led to flurries of five separate complaints against Vision brokers, for failure to supervise

trading strategies, and deceptive sales and solicitations (See Attachment 2, 3, 5 and 6)

93 In each of the charges, the Business Conduct Complaints charged Vision and thus the Vision Risk

Group they they specifically alleged to have failed to diligently supervise or implemented adequate

risk management in specifically options trading strategies – noting specifically the failures and

material inadequacies in options trading strategies. See Attachment 3 ¶12,¶15-¶18. Notably Vision

Risk Group’s inadequacies and delinquency in having appropriate procedures, management in options

trading causing significant customer losses, for which Felag was so-called Vision Chief Risk Officer.
94 The failure of Vision to handle customer money was notably centered around options trading. It

was noted that in the 2011 Business Conduct Complaint, Vision was fined $500,000, specifically list

Vision’s risk management failures in options risk management on futures and caused losses to

customer of millions of dollars. The risk manager of Vision at the time was John Felag, and under the

supervision of Howard Rothman and Robert Boshnack. (See Attachment 3).

95 As stated supra, the 2013 Business Conduct Complaint (only two years later), however, repeated

the allegation of misconduct, this time citing Vision’s gross negligence and failures in risk

management specifically in commodities futures options trading, which again caused customers to

lose another $2.1 million. Vision Financial Markets was fined $1,500,000 and paid approximately $2

24
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 25 of 186

Page 25

million in customer restitution, citing Vision’s failure to observe high standards of commercial honor,

failure to observe just and equitable principles of trade, among other things.

96 Multiple of the prior disciplinary Complaints against Vision, also named Boshnack individually

and Rothman individually for their role in negligence and failure to observe equitable principles of

just and equitable trade.. Fines and settlements were routinely paid by Boshnack, to avoid a final

liability. (See Attachments 5 and 6).

97 Therefore NFA’s decision to expel Vision for poor risk management, notably in options trading,

as an FCM was material. Their own expulsion made it permanently prohibitive to act in any capacity

for an FCM, let along in options risk management.

                      SECTION 4 - HIGH RIDGE REGISTERS AS AN IB
98 Once the NFA permanently denied membership of Boshnack, Rothman, Felag and their future
new entities High Ridge Futures (owned and controlled by HRHC) to participate ever again as an
FCM, instead the Vision team, decided a new track, which was to register as an Introducing Broker
(“IB”). This involves a completely different category of registration and market participation, which
specifically prohibited them acting as an FCM, and managing customer funds or participating in fees.
99 Under the IB registration status, this class of registration, prohibited them from managing and
extending credit to customers as an FCM, or continuing to receive fees and commission on
unaffiliated customers’ accounts without their knowledge and consent. See CFTC Reg 1.57(c)
       An introducing broker may not accept any money, securities or property (or extend credit
       in lieu thereof) to margin, guarantee or secure any trades or contracts of customers, or
       any money, securities or property accruing as a result of such trades or contracts:
100 Under the regulations, NFA is required to enforce, without limitation, NFA 2-26, CFTC Reg
1.57(c) and 7 USC 2 (c.)(v)(IV) HRF its owners, affiliates and employees were prohibited thereafter
from ever directly or indirectly extending, or maintaining credit to or for, or collecting margin on a
traders’ account. (Including Plaintiffs). It also prohibited them from having discretion on Plaintiffs’
account, as well as power of attorney to handle margin calls.
101 Instead, as an IB, they would only be subject to the market participation rules of an IB, and be
able “refer” customers to a registered FCM, namely ADMIS.
102 Accordingly, on or around August 21, 2014 Felag and their new entity High Ridge Futures
applied instead for registration solely as an IB, permanently unable to act as an FCM, in the futures


25
        Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 26 of 186

Page 26
markets. As former Associated Persons (“AP’s) of a disbarred VFM, any registration of Boshnack,
Felag, and Rothman required a heightened standard of governance that they would not pose a threat
to customers. See NFA Bylaws 301 (a)-(e).
103. On or around September 12. 2014 shortly thereafter John Felag began to transfer his registration
to High Ridge to act and participate in the market solely as an IB. That membership was finalized on
October 12, 2014.
104. As an IB, the quality and capabilities of the former Vision Risk Group were no longer required
under the market participation rules as IB’s are not required to perform services as an FCM.
105. After the permanent disqualification of High Ridge, to register as an FCM in or around August
18, 2014, NFA, now needed to find another FCM who would purchase or acquire the expiring clearing
business – and the thousands of customers and brokers - from outgoing FCM Vision, who were, at
least on paper, permanently exiting the clearing business.
      SECTION 5 - PROBLEM STARTED WHO WAS TO PAY FOR THE CREDIT LINES
106. Upon this decision to revoke registration, in or around August 2014, out of various FCM’s who
may have solicited the expiring business, public announcement showed it was ADM Investor
Securities (“ADMIS”) who made a successful offer or entered the negotiations to acquire the expiring
futures clearing customer and IB’s who formerly cleared through the now disbarred VFM.
107. When ADMIS entered the picture, negotiations or discussions commenced on the acquisition
and transfer of the former clearing business of VFM to clear through its own network, and what due
diligence or conditions would occur on the thousands of customers and IB’s brokers that were
previously clearing through Vision Financial Markets and who were now left without a clearing home.
108 In the past, public records show that many of the former Vision brokers themselves had been
subject to multiple disciplinary actions, many of them disbarred for misleading “sales and
solicitations” and numerous of them permanently disbarred. (See e.g. Statewide FX, ITI, District also
disbarred 14). Previously only the ostensibly problem-laced VFM had provided a clearing mechanism
for what could be viewed as these “sub-prime” brokers that formerly cleared through VFM.


14
   See Att2 ¶7 NFA's Compliance Department became concerned with the adequacy of Vision's efforts to supervise the
activities of its GIBs due, in part, to a spate of five Complaints that were issued by this Committee during 2010 against
Vision GIBs 20/20, Statewide, VTA, ITI and Direct (for activities by APs at Direct's New York City branch). All five of
the Complaints alleged that the GIBs employed deceptive sales solicitations. In addition, three of the GIBs were alleged
to have recommended trading strategies that maximized commissions without concern for the best interests of their
customers.

26
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 27 of 186

Page 27
109 While the transfer of high net worth customers or institutions may have been smooth and easily
facilitated, the problem arose when VFM’s permanent expulsion led to transfer of the approximately
one hundred or more Vision brokers, that lacked adequate credit worthiness, that were now left
without a clearing arrangement or “home” when Vision the former FCM was disbarred.
110. As explained in detail in related case 20-CV-03871 Vision FAC ¶70-81 incorporated by
reference herein), majority of those foregoing former Vision brokers that were to be transferred to
ADMIS were usually one or two man sole props, small businesses who did not have sufficient credit
worthiness or financial capital to clear their commodities futures trades independently – or through
many other FCM’s.
111. Therefore the existing Vision IB broker network (that remained in or around June 2014) was vast
and contained several hundred brokers. Thousands of customers that previously cleared through the
Vision brokers, would also need clearing arrangements. NFA noted in its 2011 Complaint, that the
Vision broker network in 6 months alone, generated approximately $42 million in commissions
between January and June 2010 of which Vision received $13.5 million. (See Attachment 3, ¶4)
112 NFA, ADMIS and Kadlec recognized that a significant source of futures clearing revenue –
about $100 million a year in commissions - estimated to be over $1 billion m dollars of gross revenue
a year– came from the Vision brokers, who used to clear through the now disbarred VFM and they
needed to solve the problem of losing that entire segment of clearing business of those brokers. And
without a home, or a clearing merchant, these 100 or more Vision brokers and all their customers
may not be able to remain in the business.
113 NFA knew that these brokers, if they didn’t have credit, could cause a billion dollar exit of
customers and brokers from the industry, and many of the Vision brokers, would lose their livelihood.
These brokers also constituted substantial fees and revenue for the NFA and futures industry. NFA
needed to make sure that the subprime Vision brokers, and their thousands of customers found a way
to remain in the futures industry – and someone had to pay for it or finance it.
114 During the period June 20, 2014 until on or around August 30 2014 after ADMIS agreed to
transfer the former clearing business of Vision, ADMIS upon information and belief conducted its
own due diligence and went through carefully all the former Vision brokers, and the ones they would
agree to guarantee. Those brokers would be Guaranteed at ADMIS.



27
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 28 of 186

Page 28
115 What was left, was estimated to be about one hundred and forty five subprime Vision brokers,
who did not have the credit lines to support ADMIS’ requirements of clearing agreements. The credit
lines and financial minimums of under the CEA are set forth in 7 U.S. Code § 6f. However many
FCM’s like ADMIS, require IB’s to post additional credit and margin guarantees to secure their
accounts. Incorporated by reference here in the standard IB Agreement by ADMIS with one IB
Lazzara, and in Paragraph 23 sets forth an additional credit deposit to be paid to ADMIS, to secure
the clearing arrangements. (See Attachment 8 Pg 6, ¶23)
116 Consistent with statements made by other ADMIS IB’s, under ADMIS policies, an introducing
broker (IB) who wishes to clear through ADMIS, is required to post additional funds which are greater
than the exchange minimums. Upon information and belief, the subprime remaining 100 or so Vision
brokers, who did not qualify to be guaranteed - did not have those additional funds. (See Att. 8 ¶23).
117 Therefore the first problem, was that in order for those Vision brokers to be included in the
transfer to ADMIS, someone had to agree to the additional funds to secure those credit lines and
guarantees in ¶23 of the IB agreement.
118 As learned later in the agreements produced, negotiations resulted in that ADMIS would not
provide the credit to secure the creditworthiness of the former Vision brokers. Neither did the parent
company ADM agree to acquire the credit risk of the Vision brokers despite the fact that the transfer
of business and would generate hundreds of millions of dollars of commissions. This was testimony
to the lack of creditworthiness.
119 Because ADMIS had already determined that it did not deem them credit worthy, ADMIS then
materially refused, as part of the transfer of business to obtain, fund and provide the guarantee to
secure the creditworthiness of the former Vision IB’s these Vision brokers were “subprime” or a Class
D debt, ADMIS would not also guarantee the former subprime Vision broker unless another
counterparty would.

120 ADMIS instead, wanted a risk-free credit line from the subprime former Vision brokers to clear.

Therefore, in what appears to have been closed-door negotiations and settlement, it was agreed that

in exchange for millions of dollars of credit lines, and securing their ability to be re-registered in the

futures business, Boshnack and Rothman, and their new entity High Ridge Holding Corporation

agreed to provide guarantees and credit behind the brokers – and remain in the futures business.



28
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 29 of 186

Page 29

121 In other words, NFA knew that there could be a billion dollar default, or exit from the business

of many brokers and/or their customers, unless they solved the problem of finding a source of credit

guarantee on the brokers. Thousands of customers that cleared through the Vision brokers, also could

not clear directly through ADMIS and had to be opened through an IB, so they needed the guarantees.

122 Upon belief, many of those former brokers, including, Lazzara were also indebted to Vision for

the referral, and many IB’s and brokers who’s account had been opened through the now disbarred

FCM Vision, had an obligation to pay trailing fees and commission to Boshnack. Therefore Lazzara,

and the other Vision IB’s also owed Boshnack and Rothman a part of their business.

123 Therefore, as part of the “bulk-transfer” agreement, since ADMIS as a material part of the deal

would not provide credit, that ADMIS, NFA, Kadlec, Boshnack, Felag, Rothman and Vision,

negotiated, and enacted in the agreements, that in addition to the $1.5 million direct and pecuniary

financial benefit to the NFA of the Settlement, Boshnack, Rothman would both personally and

individually, and their new affiliates owned by HRHC, guarantee the credit worthiness of the

approximately 100 Vision Brokers – estimated to be in the amount of up to an estimated $100 million.

This is no small amount.

124 Any agreement that the NFA was party to, or approved had to remain in compliance with the

CEA, laws of the exchange, CFTC and NFA rules, as well as the protections to new customers, traders

and CTA’s.
  SECTION 6 - SECOND PROBLEM WHO PAYS FOR THE GUARANTEES AND CREDIT
                                LINES?
125 The second problem arose, in determining how Boshnack, Rothman et al were going to be
compensated for their offer to become “bankers” for the futures industry after being disbarred, and
their willingness to fund the subprime Vision brokers and on-paper generosity. Despite conducting
his company in such a disdainful manner that it was disbarred, Boshnack and Rothman now wanted
to convert their role, to that of a financier, and “banker” and leverage their way back into the futures
business – in exchange for which – instead of paying a penalty for being disbarred – they would be
paid handsomely – and make money out of being kicked out.
126 Ordinarily when a company secures credit, capitalization or funding (such as Softbank provided
funding or credit to WeWork it is the responsibility of receiver (in this case ADMIS) to pay the


29
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 30 of 186

Page 30
interest or repayment of the funds. Boshnack et al’s source of funding was not for free and clearly
Boshnack and his affiliates wanted to be paid handsomely for providing credit and guarantees to
ADMIS.
127 In the above example, if WeWork secures funding from Softbank, WeWork can’t then, (without
disclosure and consent) in exchange for their credit lines or to pay the interest on the funding, decided
to illegally dip into their confidential customer’s property, assets and funds and withdraw capital and
profits, purloin their bank accounts, to pay the interest on their loan, and they certainly can’t raid their
customer’ offices for their proprietary information and trade secrets, to disseminate to their
competitors as a form of repayment, without their customers express, knowledge and consent. That
is in effect what ADMIS did.
128 The second problem then arose as was who was going to pay for the credit lines support the one
hundred or so Vision Brokers from Boshnack. Boshnack. clearly wanted to be paid a “dividend” or
a piece of the pie – and any such arrangement had to be in compliance with the laws of the CEA.
129 With Plaintiffs alleged as unscrupulous conduct, ADMIS (and ADM) however again, were
apparently unwilling to pay the interest for the credit lines, and unwilling to deplete their own
profitability from the deal in clearing revenue. ADMIS sought the benefit of the $100 millions of
commissions on a risk free and interest free basis, and instead willing to penalize the customers,
traders and CTA’s, whom they knew would be newcomers and start-ups (including Plaintiffs) to pay
their debt.
130 So it was arranged that “trailing fees and commission” would be taken from traders accounts on
a in perpetuity basis. The problem with that arrangement is that customers needed to consent to it and
were entitled to full disclosure of the arrangements prior to opening the accounts.
131 While on paper and in public announcements, ADMIS were willing to transfer the exiting
Vision FCM business, and acquire the “credit-worthy” customers, in the background they were
unwilling to transfer the risk and credit of the hundreds of Vision subprime brokers.
132 Since ADMIS were unwilling to either reduce their own clearing revenue and commissions
from the subprime broker, or pay for the risk of the credit of the subprime, uncreditworthy, Vision
brokers, and because the NFA did not want to lose the hundred million dollar stream of futures
industry – (and billions of dollars of gross revenue)– they recognized that many of the brokers would
default, they came up with another method of payments, that they would pass through all the


30
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 31 of 186

Page 31
“additional” fees to the customers. This would make up the shortfall of income to Boshnack of about
$10 million dollars a year.
133 Therefore, upon belief, to make up the revenue shortfall for Boshnack, Rothman, Felag, HRHC
(their reincarnation of Vision) and numerous other affiliates, instead of being told to “exit the futures
clearing industry” now used their significant leverage in their credit lines on the Vision brokers, (that
no other FCM would secure) and intended to make money out of the deal of being disbarred.
134 Therefore ADMIS, NFA, Boshnack. Rothman. Felag and Kadlec, intentionally determined that
the only way to get the deal done, and pay for the credit lines, is that they would pass through the
credit risk and interest payments or “trailing fees and commission” on the unsuspecting “new
customers” and “new traders” (which later included Plaintiffs) who subsequently opened accounts
through the Vision brokers.
135 To solve the funding problem, the Co-Conspirators, also later determined that the monies could
be withdrawn from the customers, without their consent who knew nothing about the arrangements.
136 It was therefore agreed, in or around August 20, 2014, by counterparts NFA, Boshnack,
Rothman, Felag, Kadlec, HRHC and ADMIS, that instead they would knowingly transfer the
obligation of payment of fees to customers and traders (which later included Plaintiffs in 2017).
However as the conduct evolved, this started being done without disclosing them or seeking their
consent, and this conduct was illegal. This constituted an intentional, illegal, and bad faith violation
of the multiple Commodities Exchange Act laws. (NFA 2-26, CFTC 1.55, CFTC 33.7, NFA2-2, NFA
2-3 NFA 2-4 9005, NFA 2-37(g), 7 USC 6(b). 7 USC 13 etc.) It is black-letter law such conduct is
prohibited. (See Section 11 herein).
137 Since the Conspirators knew and/or started to realized that most likely new customers, new
traders and new CTA’s would not consent to this agreement, especially given Vision’s disciplinary
conduct and being disbarred, and they would be significantly harmed as their trading profits depleted,
if they were giving the opportunity to opt-out, which is a requisite for them to create the revenue
stream from the Class D customers, as the deal progressed, with scienter, they carefully planned to
keep the disclosures concealed – and not seek the customers consent. This is illegal.
138 Therefore with intent and deceit to treat the pool of accounts to defraud the start-up customers,
traders as well as new CTA’s and conceal and not seek consent. NFA also knew about (Vision in their



31
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 32 of 186

Page 32
MTD have admitted to NFA’s full knowledge of the activities) and therefore participated in the fraud,
to knowingly conceal the arrangements from the customers.
139 The Co-Conspirators, therefore knowingly and illegally treated these Class D customer
accounts, opened through the Vision brokers, as an unregulated slush fund, that they could
fraudulently and outside of their proper regulatory operations, not subject to the mandatory non-
discretionary disclosure and other laws of the CEA, to unlawfully pay for the Vision brokers credit
lines. The conduct was illegal and expressly prohibited from not being disclosed, prior to opening
accounts, to the customers, traders and CTA’s.
140 It was also with forethought that since the most of the Vision customers, clearing through the
subprime brokers, were mostly start-ups, newcomers, (like Plaintiffs) and coming through subprime
brokers, and were viewed as Class D customers, many with net worth of less than $100,000, many of
whom were new to the futures industry, they were unlikely to question or detect the fees. (“Victims”)
141 The Conspirators secretively connived that “newcomers” or start-up CTA’s, Victims, would
likely not know the intricacies of the industry or expected not be experts in the CFTC compliance
laws, or not have sufficient capital to enforce their rights legally and were “ “expendable” to be used
as collateral damage to fund the scheme, the Conspirators decided to purloin their assets and property.
142 NFA, also knew that without executing guarantee, a significant dent and loss of potential review
of subprime Vision brokers, and who did not have collateral to participate in the futures markets
Because ADMIS, and NFA, would not secure the credit, NFA were reliant on the guarantees an credit
lines of Bohsnack and Rothman the parties agreed to a new set of agreements.
143 But with full knowledge and direct participation to not enforce the compliance laws, NFA,
Kadlec, determined, that in order for the customers, traders and CTA to not opt-out, (as many of them
would never have agreed to the higher charges, or to do business with a disbarred entity of Vision)
all Conspirators, agreed to fraudulently conceal the arrangements and payments from the customers
and traders. This constitute fraud. That way, the customers, and traders would have no option but to
pay or be trapped into paying the subprime credit lines to Boshnack and Rothman.
144 The fraudulent and illegal scheme makes substantial unlawful revenue to all Conspirators,
including the NFA (even though the revenue is illegally and unlawfully obtained).
145 Violating the disclosure laws, was an instrumental part of the scheme. To unlawfully obtain the
Boshnack and Rothman revenue, the parties and Co-Conspirators, fraudulently and illegally agreed


32
        Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 33 of 186

Page 33
and continued to (including to present date) conceal the agreements from all new customers and
traders, so that they could use the monies in the subprime accounts (the Dark Pool - an unregulated
slush fund from which they could purloin monies and unauthorized fees, to compensate Boshnack
and Rothman. However, the unauthorized fees are not disclosed to the customer – nor are the
recipients being Vision owners disclosed. Later the arrangement expanded to provide other concrete
anti-trust benefits, such as fully disclosed access to Boshnack of his competitors CTA trading
accounts – and the scheme relied upon fraudulent concealment.
146 NFA, Kadlec, ADMIS, Boshnack, Rothman , HRHC and Felag agreed to use the subprime
accounts as a dark pool, shielded from the laws of the CEA, to pay the illegal benefits to Boshnack
for securing the credit (“a Dark Pool”).
147 As a direct and proximate result of NFA’s failure to enforce the non-discretionary disclosure
laws, Plaintiffs have suffered substantial damages as outlined here in Section 25.
                                      SECTION 7 - G&F Agreements
148    In or around August 28, 2014, in accordance with the above, ADMIS, agreed to accept a “bulk
transfer” of all customers and Vision brokers to now clear through ADMIS. The agreement was
memorialized in a Guarantee and Fee Agreement (“G&F Agreement”, incorporated herein by
reference previously filed under seal - ECF31)) dated also August 28, 2014, by and between
ADMIS, Kadlec, Boshnack, Rothman, and HRF (owned by HRHC) .
149 The terms of the G&F Agreement permitted Rothman (individually), Boshnack (individually)
and HRF (owned by HRHC) to guarantee the accounts of hundred or more Vision brokers that were
transferred to ADMIS. The ownership of HRHC was material. NFA also knew that HRHC ran a
directly competing CTA referral basis that would be in direct competition with the many of the new
CTA’s that subsequently opened accounts. 15
150 Any agreement approved by the NFA had to be in compliance with the Commodities Exchange
Act, and the NFA were obligated to enforce the rules, regulations, bylaws under the G&F Agreement,
to ensure fair market competition, fair and equitable market participation. That agreement also is
expressly required to comply with the laws, rules and regulatory requirements of the Act.




15
   (See Att2, NFA acknowledging on Pg.3 ¶7, that significant revenue comes from Vision CTA referral business, and in
Vision FAC Exhibit 11, by virtue of restructuring HRHC maintained ownership of the CTA referral business).

33
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 34 of 186

Page 34
151 NFA had approved now two agreements that permitted disbarred members to remain
participants, both of which NFA, is required to enforce their own compliance. First, the Settlement
Agreement date June 20, 2014, for which they procured financial benefit of $1.5 million dollars, and
also a second, Guarantee and Fee Agreement signed on or around August 28, 2014 between ADMIS,
Boshnack, Rothman and HRF (owned by HRHC) that permitted the “bulk transfer” of former Vision
customers to ADMIS.
152 To the extent the G&F Agreements and/or Settlement Agreement, permitted Boshnack,
Rothman, individually and their new alter-egos HRF and HRHC, on an ongoing basis, to receive
“trailing fees and commissions” to be deducted from other competitor CTA’s and traders accounts,
and share in the profits and purloin funds form traders accounts, those “trailing fees and commissions”
were mandatory, black-letter law to be disclosed to traders prior to them opening accounts. The
agreements required the Consent of the customers, and traders and CTA’s going forward. The G&F
Agreements, did not permit the ongoing purloining of trading profits and sharing in profits from their
competitors profits without customers express written Consent. (See e.g. NFA 2-3, 2-26, 2-29) 16.
153 The parties clearly, on paper at least, contemplated and recognized the need for customers to
know, and included language that this agreement may leave the door open to or lead to fraudulent
sales and solicitation as it is noted that the parties clearly included provisions that ADMIS was
required under NFA 2-29 to not deceive customers in its solicitation about the existence of these G&F
Agreements.( See ECF31 .¶2.4 ¶2.3, ¶2.5)
154 On paper at least, the G&F Agreement, looked like it had to be in compliance with the laws,
and everyone would fully disclose the arrangements, and no CTA or trading data would be shared.
Boiler-plate language was even and added to the G&F Agreements that all parties had to remain in
compliance with the laws, rules, consents, regulations and requirements of the CEA, including but
not limited to the disclosure laws, and clearly requiring customer consents.
               7.(i) Disclosure of Fees was Mandatory
155 It is black-letter law that all fees and commissions, and charges from a traders account be
disclosed prior to opening accounts. (See e.g. NFA 2-4 9005, CFTC Reg 33.7 and CFTC Reg 1.55,



16
  NFA 2-3 No Member or Associate shall share, directly or indirectly, in the profits or losses accruing from commodity interest trading
in any account of a customer carried by the Member, or another Member,unless the customer's prior written authorization is therefore
obtained.

34
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 35 of 186

Page 35
Reg 1.57) which are non-discretionary rules required by the Commission on all introducing brokers
and ADMIS to disclose all fees and charges prior to commencement of accepting funds).
156 Multiple CFTC rules require that ADMIS and Lazzara disclose all and any material
relationships, including but not limited to those related to fees and risk management prior to Plaintiffs
opening the account. (See CFTC 1.11, CFTC 33.7(b), CFTC 1.55, CFTC 1.56(b), CFTC 1.57).
157 NFA rules go further, NFA 2-4 Int 9005 makes it a compliance violation that any fee structure
that is deceiving will subject the person to a disciplinary violation.
158 It is also black-letter law that it is unlawful to withdraw money and steal funds from customers
, traders and Plaintiffs accounts, and share and withdraw profits from Plaintiffs without written
consent under NFA 2-3, and it is fraud to deplete cash reserves under Commission Rules. 7 U.S. Code
§ 13 which makes it illegal to steal and purloin Plaintiff’s asserts and money in excess of $100, and
                                                                                                                  17
17 USC 13(b) makes it unlawful for the willful violation of all CEA rules and laws
159 But in reality no disclosure were being made, no consents were granted to withdraw monies and
fees, an fees were ever disclosed, customers, Plaintiff were willfully deceived of the activity and had
no idea about any G&F Agreement. The Conspirators already determined that any “new” customer
or “new” trader like Plaintiffs would not voluntarily agree to substantial overcharges and fees
(amounting to $10 million dollars a year) to be paid to Boshnack and Rothman, infamous charactore
(disbarred from Vision) when they could easily take their business elsewhere or find another FCM.
160 Therefore the Conspirators did not want to lose customer and traders, and relied upon the
concealment of the arrangements, to fraudulent attract customers, traders and Plaintiffs to open
accounts with Vision brokers.
161     NFA was by law, obligated to enforce those mandatory, non-discretionary rules, and a statutory
obligation to make sure the disclosures to customers were occurring and that the Conspirators had the
obtained the mandatory customers consent and made the requisite disclosures.
162 However at no time since 2014 until present did NFA or Kadlec enforce these compliance laws,
as they were willfully part of the scheme to conceal. NFA knew the disclosures were not being made,



17 7 U.S.C. 13Any person registered or required to be registered under this chapter, or any employee or agent thereof, to embezzle,

steal, purloin, or with criminal intent convert to such person’s use or to the use of another, any money, securities, or property having a
value in excess of $100, which was received by such person or any employee or agent thereof to margin, guarantee, or secure the trades
or contracts of any customer or accruing to such customer as a result of such trades or contracts or which otherwise was received from
any customer, client, or pool participant in connection with the business of such person. The word “value” as used in this paragraph
means face, par, or market value, or cost price, either wholesale or retail, whichever is greater.

35
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 36 of 186

Page 36
and NFA willfully, wantonly and in bad faith knowingly participated in the non-disclosure of the
withdrawals of monies from CTA’s without their knowledge, consent and permission. (See NFA 2-
3, NFA 2-4 9061, CFTC 33.(7), CFTC 1.55, CFTC 1.57, NFA 2-29, NFA2-26, and others)
163 The scheme in fact relied upon on the opposite - that NFA and Kadlec would willfully and
intentionally fail to enforce its compliance laws, and therefore permit the unregulated pool of Vision
broker customers and traders (usually start-ups and small companies) being used as a sort-of
unregulated slush fund to compensate Boshnack, Rothman and HRHC and their funding to continue.
164 NFA’s knowledge and intentional failure to enforce was bad faith, fraudulent and constituted
illegal activity, and at a minimum was grossly negligent, given these were disbarred persons.
165 As a result of Defendants’ failures to enforce have caused Plaintiffs significant damages herein.
           7.(ii) Services did not include risk services but only sales and marketing
166 In addition, the G&F permits Boshnack, Rothman and Vision to “preserve their relationship”
with their prior Vision brokers and customers – a substantial source of revenue. (ECF31 p1) However
makes no mention of new customers such as Plaintiffs who entered the business in 2017. NFA were
required under law, to protect customers, traders and CTA’s from fraudulent and deceptive practices.
167 The G&F Agreement, to preserve these relationships, permitted Boshnack and his newly created
affiliates to provide “sales and marketing services” – with such sales and marketing services only
permissible if they are in full compliance of the CEA. The G&F Agreement only permitted them to
provide a limited scope of services to refer business to ADMIS. The G&F Agreements did not
cont1emplate or approve in any manner the provision of risk management services or any other form
of services. (See G&F, ECF31¶2). (ECF31, ¶2.1, ¶2.2)
168 Therefore, notably the G&F Agreement did not contain any provisions that provided for risk
management services. The only services permitted under Section 2.1 and Section 2.2 of the G&F are
“sales and marketing” – in compliance with the laws.
169 Also, the G&F agreements expressly did not permit and did not authorize in any manner, the
dissemination of CTA’s and competitors confidential and proprietary trading accounts to High Ridge,
Felag, or his directly competing businesses, Vision CTA Referral. To the contrary, Section 7 of the
G&F Agreement, provides, that the only business records, that HRF can access are the total
commissions and fees, and expressly prohibited the access and disclosures of trade secrets and CTA



36
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 37 of 186

Page 37
and customer transactions. The parties clearly recognized the sensitivity of business records, and
therefore Section 7, made clear that Vision was entitled to no access to customer accounts.
170 Specifically, and materially the G&F Agreement did not contain any provisions that permitted
disclosure of CTA’s or customers confidential proprietary transaction records, and CTA’s trade
secrets. The agreements did not permit sharing of Plaintiffs trading strategies or account data.(See
G&F,ECF31 ¶7)
171 Other language also prohibited sharing of CTA data. For instance Section 2.4(d) also requires
that HRF comply with the applicable rules, and regulations of the CEA, and NFA 2-4 9065 prohibits
dissemination of CTA records without consent. The G&F Agreements specifically prohibited the
disclosure of CTA’s trading history and activity, as Section 2.4.(d) is clear that all transactions and
participation - must comply with the rules and regulations. (See ECF31 ¶2.3(e), ¶2.4(d))
172 The G&F Agreements, also contemplated the importance of disclosures, and included specific
language in Section 2.3(g) that documented the requirement for ADMIS to comply NFA 2-29 – which
expressly prohibits marketing and solicitations that are in anyway misleading. NFA 2-29 in salient
part states that No FCM, IB, CPO or CTA Member or Associate shall use any promotional material
that: (1) is likely to deceive the public; (2) contains any material misstatement of fact or which the
Member or Associate knows omits a fact if the omission makes the promotional material
misleading; and also under NFA2-29(a) includes that shall make any communication related to its
commodity interest business that: (1) operates as a fraud or deceit. Other prohibited language is
included in NFA 2-2 with broad anti-fraud protections for NFA Members.
173 But as clearly pled in related Complaint 20-CV-3873 ADMIS, (Incorporated by reference herein
in related case ADMIS 20-CV-3873 ECF15 Exhibit 5 and other Exhibits 1-4) ADMIS and Kadlec,
however made no changes to their promotional and marketing literature, and knowingly and
intentionally failed to disclose to any new customer and new traders, any of the information, about
their material affiliation with Vision. There was no inclusion about material individual guarantees on
their traders accounts or the ability to deduct trailing fees and commissions. This information was
material, as traders, would not have agreed to open accounts.
174 Further incorporated by reference herein from Related Complaint 20-CV-03871 – ADMIS FAC
¶77-¶100 which describes in detail the fraudulent sales and solicitations, and design of the scheme to
target and fraudulently induce accounts – none of which complied with NFA 2-26 or NFA 2-29.


37
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 38 of 186

Page 38
175 NFA had a statutory, non-discretionary duty to enforce the rules, including NFA 2-26, and NFA
2-29 that any agreement to provide credit line to introducing brokers, had to be compliant with the
laws of the CEA, and any arrangement could not be in anyway misleading, deceiving to traders, and
all commercial arrangements, including withdrawal of funds from a professional traders accounts, or
in other ways impacted a customers or traders doing business with that broker, had to be disclosed.
As part of the scheme NFA, Kadlec, Wahls and Kiela, knowingly and intentionally failed to enforce
without limitation mandatory and non-discretionary compliance laws NFA 2-29 and NFA 2-26.
176 These terms in the agreements were material because any requirements that a third party
beneficiary (Rothman, Boshnack and HRF) was to receive a substantial “trailing commission or fees”,
under the rules of the CFTC and also NFA Rule – is a mandatory disclosure requirement, that the
NFA, were obligated to enforce. Meaning, if, the G&F Agreements, also executed in August 2014,
permitted that all customers and commodities traders that forever opened accounts through a Vision
broker, in perpetuity afterwards, would be required to pay a “trailing commission and fee” to
Boshnack. Rothman and HRHC, then under the express non-discretionary laws of the CFTC and
CEA, those fees and recipients had to be disclosed – including to Plaintiffs. They were not disclosed.
177 The G&F Agreements also required express compliance with the CEA and under CFTC 1.55,
CFTC 33.7 and NFA 2-26 required express disclosure to customers and traders and Plaintiffs prior
to opening accounts of their existence and all fees being charged and diverted to Vision thereafter.
178 NFA knowingly and intentionally failed to enforce compliance therein. Once the G&F
Agreements were executed NFA was obligated to enforce their compliance with the CEA,
Commission rules and compliance laws. NFA, had a statutory and mandatory duty to enforce that
customers, traders and CTA’s were disclosed this information prior to account opening in violation
of the express sales and promotional requirements, and disclosure of fees required under the CEA and
NFA had an affirmative duty to enforce the fraud and compliance laws. (NFA 2-29. NFA 2-26, NFA
2-2, CFTC 1.55, CFTC 33.7, CFTC 1.11).
179 The scheme in total, generates an estimated tens of millions of dollars year in unauthorized fees,
and millions of dollars of business for Conspirators as well as substantial otherwise not obtained
revenue to the other participants of the scheme, the former Vision IB’s, including Lazzara, as well as
the NFA itself, who knowingly and intentionally failed to enforce the compliance laws, to knowingly
participate in the concealment, omission and failure to disclose of the agreements. (As outlined in 20-


38
        Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 39 of 186

Page 39
CV-03668, ECF1) the disclosures of the fees, dissemination of accounts, rogue risk services, and
enforcement of anti-fraud provisions are black-letter law under the CEA to be enforced). including
but not limited to under CFTC Rules, 33.7 and also NFA Rule 2-4/Int 9005 18
180 Defendants and the other Co-Conspirators, willfully participated in the scheme to defraud, to
unlawfully “entrap” new traders in these fraudulently accounts with ADMIS and Kadlec to create
illicit profits, not authorized by the CEA, which in turn, to unfairly provide Vision and HRF
defendants an unfair competitive advantage in exchange for their financial benefits.
181 However under no circumstances did these G&F Agreements (See ECF31) provide access to
Boshnack, Rothman and HRHC their competitors confidential data and trading records. (ECF31 ¶7

     SECTION 8 - Specific Victims of the scheme were professional traders and CTA’s.
        8.(i) G&F Agreements were never enforced
182 NFA, Kadlec and Defendants knowingly failed to enforce the disclosure and consent laws
related to the G&F Agreements.
183 NFA, ADMIS, Boshnack, Rothman, Felag, and Kadlec, realized that if new customers, traders
or CTA’s were given the option to “opt-out”, they would choose not to do business with the former
Vision brokers, or ADMIS, or the Visions owners and most certainly not agree to significant
overcharges (as high as $6 a commissions, and depleting CTA profits by has high as 6%-18%) that
was required to be paid to Boshnack, that they would not have had to pay if they took their business
elsewhere. (As incorporated in related complaint, ADMIS FAC ¶77-¶100, the range of high fees)
184 All Conspirators operated with scienter and deceit to conceal the G&F Agreements and they
knew they intended to not seek consent from customers for their authorization to withdraw fees from
customers and traders accounts and the conduct was expressly prohibited under the rules of the CEA
and CFTC. As stated supra, the Dark Pool, or unregulated slush fund was necessary for them to repay
the large credit lines being funded by Boshnack, Rothman and HRHC.
185 Therefore the parties had no intention of abiding by the disclosure laws or seeking the consents
from customers or traders. They certainly would not agree to their trading accounts being


18
   NFA Compliant Rule 2-4 Interpretive Notice 9005 (Board of Directors, effective June 1, 1986; revised July 24,
2000) NFA Compliance Rule 2-4 requires that each FCM Member, or in the case of introduced accounts, the Member
introducing the account make available to its customers, prior to the commencement of trading, information
concerning the costs associated with futures transactions.1 Any such arrangement which is intended to or is likely
to deceive customers is a violation of NFA Requirements and will subject the Member to disciplinary action.

39
          Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 40 of 186

Page 40
disseminated to Vision. The Conspirators, however, knew that if they actually went out to seek the
consents, the traders and customers would opt-out. So, even though on paper, the agreements stated
that each party to the Agreement, was required to seek the consent of the customers, traders and
CTA”s opening accounts through Vision brokers, in reality, subsequent to November 1, 2014 after
the effective date, it was intended that no consents were sought.
186 In all cases the communications were fraudulent and intended to deceive, and are expressly
prohibited under 7 USC 6(b) and other anti-fraud laws including NFA 2-2 and NFA 2-29.
187 But the Conspirators were heavily reliant on the several hundred million dollars of credit lines
and Guarantees from Boshnack 19. Without the subprime customers paying for the Boshnack credit
lines, the scheme would never have worked, So the parties never intended, to seek their consent.
8.(ii) Boshnack’s directing competing activities led to antitrust activities
188 When Vision was disbarred in 2013, NFA also admitted “A substantial part of Vision's business
involves recommending commodity trading advisors ("CTAs") to its customers.” (See Vision, Exhibit
2 Pg.3 ¶7). Thereby NFA acknowledged the direct conflict of interest, competitive business lines, and
substantial economic interest Vision, its owners and affiliates had in CTA programs, generating
substantial revenue. By virtue of the so-called “settlement”, Boshnack was permitted to continue this
CTA referral business, now under the operation of High Ridge Holding Company. Same company
new name. HRHC also owns HRF and is the parent company.
189 NFA and Kadlec knew or should have known there was a material conflict of interest but yet
failed to put in safeguards or protect CTA’s from the conflict of interest. Instead, they willfully
violated the basic premise of the fair market competition, which would cause harm specifically to
CTA’s. This was an express and fundamental violation of the Articles of Incorporation (See Article
IIIa). of the NFA whereby they were deliberately transferring the competitive advantage of CTA’s to
their competitors, suppressing their track records of performance by 6-18% a year, and producing a
more favorable returns to HRHC CTA’s, by the unlawful depletion of profits from their competitors.
190 But Boshnack, Rothman and HRHC had also demonstrated an obsessive and peculiar, anti-trust
competitive interest in his competitors CTA performance, and “studying” their trading patterns.
191 Boshnack’s marketing literature and promotional literature that NFA were fully aware of, and
incorporated by reference herein 20-CV-03871 Vision FAC ¶96-125 includes Boshnack and his

19
     Boshnack includes by reference Boshnack, Rothman and HRHC but for simplification is replaced now with Boshnack

40
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 41 of 186

Page 41
teams’ obsession to acquire CTA’s trading records. His public statements in literature include “Our
selection process spares no expense or effort in finding CTAs.” (Emphasis added, See Vision FAC,
Exhibit 5, Pg 16-17).
192 NFA knew of the conflicts of interest, and the significant harm and threat posed by Boshnack,
Rothman and HRHC’s and their competing businesses to CTA’s, but failed to enforce any protections
to CTA’s as required in their mandatory articles of incorporation and bylaws to protect customer and
traders from unfair competition.
193 And now since being disbarred as an FCM, NFA, Kadlec knew and should have known that
Boshnack’s competitive revenue and perpetuation in the market place, came from his CTA business
– putting him in direct conflict of interest and direct anti-trust and unfair competition to maintain
HRHC involvement in anyway with other CTA’s accounts, or tampering with their performance.
8.(iii) CTA’s were a specific class of Victim
194 Commodities Trading Advisors, (“CTA’s), who were newly registered or just entering the
business were a specific class of victim of the scheme. Professional traders rely upon building their
revenue and livelihood from a successful performance track record of trading performance were
additionally harmed, by unauthorized and non-consented withdrawals to pay for the illegal funds.
195 The scheme to defraud and conceal the fees from CTA’s as a particular class of customers was
done with scienter. As pled in detail in related Complaint (ADMIS FAC¶87-97) so as not to be
detected by CTA’s, the Co-Conspirators, decided lower the overcharges to $0.30cents for CTA’s
(instead of $6 which they planned for customers) as “they are more price sensitive” and more likely
to go undetected. These actions, to connive to lower fees “so as to be undetected” demonstrates the
scienter, and intent to conceal, at which the Conspirators wanted to conceal the fees, from CTA’s and
were Boshnack’s specialized target to lower the profitability of his competitors.
196 Incorporated by reference herein 20-CV-03872 ADMIS¶77-¶100 also explains how Boshnack
and his team, planned with deceit and scienter to determine the level and degree of illegal and
unauthorized price fees between customer and traders. The foregoing pleads in detail the plan to
defraud, Boshnack conspired for the fees to go undetected, and for CTA’s who are more price
sensitive to not “notice” the fees. In order to not get the necessary consent form traders, the scheme
was designed to slip more easily past them. This conduct is illegal and fraud. Vision have not defended
or disputed the fees in their MTD, thereby waiving their defense.

41
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 42 of 186

Page 42
197 HRHC were operating behind the scenes, with specific interest not just in their competitors
CTA’s performance, but also ways to deplete it, and as had not yet been negotiated, ways to acquire
their records. HRF and Felag (also with vested management interest in the HRHC, as stated on the
NFA Basic website) were used as the front persons in the scheme to deplete the CTA’s.
198 To create the unfair competition, professional traders and CTA’s were intentionally not given
the opportunity to opt out of the fees (as is required by law), and were not given the opportunity to
opt-out in accordance with the privacy laws or the disclosure laws. Professional traders depended on
and relied on the profits of their accounts to be successful, and the laws of the CEA makes it
mandatory to not disclose these fees.
199 CTA’s who intend to solicit capital, and provide performance tear sheets, compete heavily on
the most attractive track records, in a blood thirsty competition of who can generate the highest
performance in annual returns with the lowest risk.
200 However, by layering on more and more unauthorized fees, to deplete the performance, at-will,
by Boshnack who ran the competing HRHC CTA service, was willfully able (without consent) to add
fees to suppress his competitors in the Vision broker accounts, at any time, and for any purpose,
especially when their competitors account was turning profitable. This activity again was illegal.
201 As example, of how the unfair advantage is created, a trader posting annual returns of 25% a
year versus 7% a year is far more likely to attract capital and draw AUM and build their business. On
a $100,000 trading account posting $25,000 a year in returns (25%) which would be a highly
competitive returns, that CTA and Plaintiffs rely upon in their raising capital, building their Assets
Under Management (“AUM”) and attracting customers and clients. By HRHC and Boshnack,
withdrawing, by way of example $18,000 of fees (18%) to reduce that amount to $7,000 would leave
the CTA posting an annual performance of only 7%. This is direct unfair competition and why the
disclosure laws in the CEA, and CFTC make it mandatory to disclose all fees, prior to opening an
account.
202 Incorporated by reference herein, Vision FAC ¶293-¶297 documents that midway through
trading on May 2, 2017, only after Plaintiffs CTA account was proving profitable and more profitable
than HRHC CTA’s, randomly additional fees were added to suppress the accounts by 3.45% every
45 days (about 18% a year). This procures direct unfair competition on HRHC’s competing business.



42
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 43 of 186

Page 43
203 Other traders have reported that a business model of Boshnack, as a perpetrator of CTA’s, is to
front load their performance records by 6% luring them with promises of being able to raise $10
million. Incorporated by reference herein Vision FAC ¶100-101). However in those cases the CTA
must consent and agree to these fee charges, and they are then enticed with $10 million of AUM.
204 The scheme to not disclose and knowingly not consent from traders, was also corroborated by
other Vision brokers, who started to detect the overcharges and fees were over $100,000 a year on
their account. When they challenged the fees, ADMIS severed their relationship stating the fees were
“non-negotiable”.
205 Traders and CTA’s in the industry were well aware of Boshnack fee penalties – stating their
account had been “Visioned” – meaning front-loaded with fees as high as 6% making it almost
impossible for them to trade profitability. But in Plaintiffs’ case – and the new G&F arrangements –
the Co-Conspirators, never sought the CTA’s consent, thereby unlawfully suppressing their profits in
direct unfair competition to Boshnack’s HRHC CTA referral service. When HRHC saw a competing
CTA was posting more lucrative returns (as was the case in Plaintiffs account between January 2017-
April 25, 2017 with return of over 12% in 60 days, immediately after and starting May 2, 2017 more
unauthorized fees were added to suppress the account – amounting to unlawful withdrawals of over
$1,200 and 3.45%, and caused havoc to knock the participants out of the game, and give more
favorable rates to HRHC CTA Referral traders.
206 NFA and Kadlec knew or should have known there was a material conflict of interest but yet
failed to put in safeguards or protect CTA’s from the conflict of interest. Instead, they willfully
violated the basic premise of the fair market competition, which would cause harm specifically to
CTA’s. This was an express and fundamental violation of the Articles of Incorporation (See Article
IIIa). of the NFA whereby they were deliberately transferring the competitive advantage of CTA’s to
their competitors, suppressing their track records of performance by 6-18% a year, and producing a
more favorable returns to HRHC CTA’s, by the unlawful depletion of profits from their competitors.
8.(iv) The Scheme to Defraud was Carefully Planned and done intentionally
207 The scheme to not disclose and knowingly not consent from traders, was also corroborated by
other Vision brokers, who started to detect the overcharges and fees were over $100,000 a year on
their account. When they challenged the fees, ADMIS severed their relationship stating the fees were
“non-negotiable”.

43
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 44 of 186

Page 44
208 The scheme also operated by included the overcharges and illegal fees on Day 2, after opening
the account, making it much harder for CTA’s or traders to close or dispute the charge, due to the
higher switching costs. (See also 20-CV-03873 ADMIS FAC ¶89-97). Once the account was already
open, Co-Conspirators planned with scienter to add the Boshnack fees on the second day or third day,
therefore making it much harder for a customer to go through the hassle of closing its account.
209 Notably in Plaintiffs accounts, overcharges and additional fees were also charged on the second
or third day, and when questioned, the Vision brokers dishonestly called them “exchange clearing
costs”. In addition even more trade processing fees on Plaintiffs account were charged on May 2nd,
2017. By using the second of the month, or the second day, the fees were more likely to go undetected,
and the fraud successful, as the Co-Conspirators knew that most traders, who usually check their end-
of-month statements carefully, would be less likely to catch the overcharges on the 2nd of the month.
Further this would also decrease the likelihood of customers and traders closing their accounts.
210 The scienter, fraud and deceit of the scheme also involved a cover-up or set of excuses if a
customer questioned or noticed the charges midway through the trading. The first “excuse” made was
to call the fees “exchange clearing costs” or “clearing costs”. Since exchange costs are a mandatory
exchange imposed fees, this further deceived the customers to thinking they were part of the
mandatory exchange fees. Other excuses, if customers or traders pressed, was to call them “billing
errors”. Many of the market participants weren’t savvy enough to look further into the legalities or
compliance of what fees were being charged. (See also Exhibit 9, ¶2, ADMIS FAC ¶90)
211 Plaintiffs received the same “lines” of excuse when they detected the fees, including blatant
fraudulent explanations that they were charges from the exchange or “errors”. Plaintiffs had a right
to opt-out of such an unfair billing and anti-competitive performance. This was material information
that needed to be disclosed.
212 Boshnack, Rothman and HRHC’s trade processing and transaction fees were not disclosed, and
added-at-will to cause damage, violated market participation rules, and were added without disclosure
and without consent, procuring upon him and his affiliates a direct competitive advantage.
213 HRHC’s then took their G&F Agreements to create an undisclosed, at-will, unfair depletion of
CTA’s highly competitive trading records for his unfair advantage and to procure a monopoly and
benefit to his HRHC CTA referral service.




44
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 45 of 186

Page 45
214 Therefore all Conspirators, planned to conceal the fees using illegal methods and excuses. But
with fraud, scienter and intent to keep other CTA market participants suppressed, for Boshnack’s
competitive advantage and his HRHC CTA referral business, the Co-Conspirators, fraudulently and
illegally conspired to conceal the information from CTA’s, thereby procuring a direct and deliberate
unfair competitive advantage.
215 NFA and Kadlec’s fraudulent, illegal and bad faith failure to enforce the compliance laws of
disclosure, the fraudulent concealment caused significant harm and damage to Plaintiffs.
8.(v) Conduct was also harmful to CTA’s in their own disclosures
216 CTA’s were harmed in other ways too. Both reputationally and in their requirements to
disclosed. Most CTA’s including Plaintiffs had other reasons why they would never have agreed to
do business with or want to be affiliated with Vision, or any of their AP’s or personnel. Vison had
significant reputation damage in the industry and were blemished market participants that had been
disbarred.
217 With Visions’ tarnished background, and pattern of market abuses of 172 CFTC reparations
cases, with several of them citing “non-disclosure” and “misrepresentation”, (See Att. 1)
Commodities Trading Advisors, who were under professional obligations to disclose to their own
investors and customers who their business counterparts are, in their own CTA disclosures, also
would not have agreed to do business with a disbarred entity, Boshnack and his already severely
blemished marketers. CTA mandatory disclosure laws. (See NFA 2-34)
218 After being disbarred, because no one was “choosing” to do business with Boshnack, HRF and
his affiliates, they only way they could perpetrate and acquire their competitors accounts was through
subterfuge and fraud.
219 Other NFA Board Members, including a James Koutoulas, whom Plaintiffs coincidentally met
with in person in London in August 2019, also stated that his company Typhon capital, never
onboards traders from the disbarred Vision. Koutoulas stated he had no knowledge of any legitimate
risk management outsourcing at ADMIS to Vision and he was shocked that ADMIS were
disseminating traders CTA accounts to the former management team of Vision, without their
knowledge, consent and permission.
220 Koutoulas advised negatively about the integrity and reputation of Howard Rothman, Robert
Boshnack and Vision. Koutoulas stated that his own company, Typhon refused to even onboard

45
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 46 of 186

Page 46
traders who came from Vision, and cited their long standing unethical conduct and serious
disciplinary track record of compliance violations. NFA Basic lists Boshnack, Rothman and/or Vision
being the Defendant of over 172 CFTC reparations.
221 Therefore Plaintiffs as CTA’s would never have consented to do any business relationship with
the Vision Risk Group, or HRHC or Boshanck, which is why the Conspirators went to no small
measures to keep the arrangements fraudulently concealed and not seek CTA’s consent.
222 This conduct has also caused significant reputational damages and good will damage to
Plaintiffs who will have to disclose all this activities (as will other CTA’s that uncover what is
happening). Since the CTA disclosures are also mandatory requirements, Conspirators were even
more carefully to keep the activities concealed from professional traders.
223 This is also because Boshnack and his affiliates were unlawfully acquiring all the inner workings
and trade secrets of their competitors and CTA’s as an extra benefit for their credit lines. Also the
G&F Agreements specifically prohibited HRHC, and Boshnack and any of its subdivisions from
acquiring access to those CTA accounts.
224 Boshnack’s interest in creating more favorable rates and unfair competitive advantage with
CTA’s is also documented in Section 5.3 of the G&F (ECF31) procuring “Special High Ridge rates”
for he and his wifes’ personal commodities trading advisors, while simultaneously depleting the
annual profitability of his competitor CTA”s without disclosure and consent.
       8(vi) - Right to Know
225 NFA and Kadlec’s bad faith failure was directly harmful to “innovation” and “fair market
competition” and CTA’s. Professional traders, CTA’s and Plaintiffs had a non-discretionary, statutory
right to know prior to opening the account (i) that they would be charged additional fees and
commissions which would be diverted to Boshnack, HRHC and his affiliates; (ii) that the credit and
guarantees on the account was being sourced from disbarred owners of a prior FCM that was kicked
out of the industry for dishonorable conduct and disciplinary violations; (iii) the parties of interest of
their account were direct competitors and ran a directly competing HRHC CTA referral services; and
(iv) as was later negotiated all their proprietary trading strategies would individual credit lines to
compensate Boshnack personally for his credit lines and all their proprietary trading strategies would
be disclosed to a competing CTA referral service by Boshnack under later their own directly
competing CTA Vision Investment Advisors.

46
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 47 of 186

Page 47
226 The start-ups, and directly targeted CTA’s were the most harmed, because their livelihoods and
revenue and performance, relied upon the profitability of their trading strategies, the performance
mark of their CTA programs. This arrangement however had to be fully disclosed to all CTA’s traders
and customers, prior to opening accounts at ADMIS that NFA had an mandatory obligation to enforce.
227 This is precisely the rights Congress gave to traders and CTA’s under Section 22 of the CEA,
to ensure the registered futures association deploys uniform market rules, prevent fraudulent and
abusive solicitations and withdrawals of money – and to foster fair market competition. It is also why
the CEA requires disclosures to CTA as mandatory– and not to enable one set of rules for those who
pay more money to the regulators or who are “bankers” or sit on Boards or who have cozied up
relationships with long-time insiders - to have a different set of more favorable market participation
rules.
228 NFA and Kadlec’s willful participation in the scheme, failed to grant CTA’s the equal right to
be entitled to full disclosure from the FCM or the Introducing Broker, prior to opening account the
chance to decline to do business with FCM and move their accounts elsewhere.
229 So as not to divert or lose customers and CTA’s, that the Vision brokers brought into the
industry, and the significant – potentially hundred millions of dollars - of clearing revenue – the
NFA agreed to use these Class D Vision broker subprime accounts, as an unregulated slush fund –
from which the unauthorized withdrawal of their customer and CTA funds to make the payments to
Boshnack could be made.
230 As stated supra, the scheme intended to make up the shortfall of income to HRHC, Boshnack
and their ventures from his FCM being disbarred of up to $10 million a year. Because they had
substantial leverage and financial to offer the creditworthiness to hundreds of millions of dollars of
clearing revenue, NFA, and the other Conspirators were beholding to him to offer him terms, that
could make the deal work.
231 It was carefully and purposely planned that the only way to make up that shortfall and pay the
guarantees was through the unknown and unauthorized payments from unwitting customers, traders
and start-ups including new CTA’s (including Plaintiffs’) who would not be able to opt-out. The
conduct to conceal HRHC, Boshnack and Rothman’s involvement was a clear antitrust and
competitive fraud, with CTA’s a specific class of victim who were harmed.




47
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 48 of 186

Page 48
232 The decisions made by NFA, ADMIS, Kadlec, Boshnack, Felag, Rothman and HRHC, to
withdraw, and purloin monies from competitive traders profits, contravenes the material laws of fair
markets competition, but also constitutes theft and is illegal. It is forbidden under 7 U.S.C. 13(b)(1)
and also unlawful under NFA’ own rules – without limitation NFA 2-3. It is debilitating and direct
anti-trust and anti-competitive for another Member, to deplete that CTA performance by 18% a year,
233 In total the illegal fees generated through the scheme are estimated to be not less than $10
million a year, depleting traders and CTA”s performance by between 6-18% in unfair market
competition, under which ADMIS, and Boshnack derive substantial unfair market share. Since the
scheme started in September 2014, the total fees amassed to date are estimated to exceed $50 million.
In motion responses MTD, Vision, no one denied or defended the unlawful withdrawal of fees or
disputed the allegations of unlawful withdrawals, thereby waiving their defenses.
                  SECTION 9 - SEPTEMBER 2014 THE RISK AGREEMENT
234 The G&F Agreements as they were executed on August 31, 2014 however expressly granted no
rights whatsoever the right to access its competitors or CTA’s business records or trading data (See
Section 7). The G&F Agreements also on paper required full disclosure to customers and traders and
CTA’s of the agreements and “trailing fees and commissions”.
235 The G&F Agreements made no mention or addressed the conflicts of interests in Boshnack,
Rothman and HRHC’s new market monopoly ambitions which was in its CTA referral business. They
also stated that any additional of fees or promotional activities needed to be in compliance with the
law – which would have prohibited. for example, the sort of unlawful tampering and midway through
addition of fees on May 2, 2017 on Plaintiffs’ CTA account just as it had proven out 3 months of
profitability by HRHC CTA’s conflicting business interests.
236 Based on the “on-paper” compliance of the G&F Agreements, in or around September 2014,
NFA, began the re-registration of Boshnack, Rothman, Felag, and HRF. Notably it was decided that
HRHC, the owner of the CTA Referral business was not a registered participant. This means that
HRHC was not an NFA member, and not subject to its rules.
237 Since it was determined that Boshnack would be providing the funds to guarantee of Vision
Brokers, subject to compliance with disclosures. the former Associated Persons of the disbarred
Vision then began their reregistration into the NFA as market participants, this time expressly limited
to the role of an Introducing Broker (“IB”).

48
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 49 of 186

Page 49
238 Since the deal was publicly announced on September 1, 2014 and was contingent on HRF,
Rothman and Boshnack’s registration as an AP to be completed, several hundred brokers and
thousand do customers were handing in the balance of the deal being closed. (See Attachment 10))
239 Any role out of the G&F Agreements, as stated in Section ¶1 was “contingent on” HRF (owned
by HRHC) being able to register as IB’s. In other words, in a tail-wagging the dog scenario, the
registration of these participants was a necessity in order for the Guarantees to go into effect, and
hundreds of subprime brokers to remain in the business. (See ECF31, ¶1)
240 Therefore, after execution of the G&F Agreements, all persons formerly associated with the
now disbarred Vision, began the process of applying for registration at the NFA, this time solely as
the capacity as Introducing Brokers (“IB”). Any registration required specific scrutiny and due
diligence by NFA that they would not pose a threat to other market participants and they were
expressly prohibited from conducting activities on behalf of an FCM.
241 On or around August 22, 2014 HRF applied for membership as an IB and on October 17, 2014
HRF was granted registration only as an IB. However NFA did not conduct any further due diligence
or conflicts of interest on HRF interfering in CTA accounts, and NFA conducted no “thorough fitness
examination” on the ongoing activities of HRF and HRHC in the CTA referral business or their
affiliate trading arms. The registration contradicted their public announcements in June 20, 2014 that
any registration of HRF would be subject to a “thorough fitness examination”. NFA’s statements
were false and not corrected in October 2014, when they re-registered HRF, as an IB, without any
fitness exam on its ongoing activities that interfered with its competitor CTA accounts.
242 On or around October 17, 2014 John Felag was approved to register as an IB, the head of the
Vision Risk Group, that resulted in over two millions of dollars of customer losses that was
instrumental in them being disbarred, and became registered as an IB. NFA again conducted no
fitness examination or due diligence on Felag’s risk management activities, his risk group, or
compliance with laws and exchange, to validate that he could no longer pose a threat to other
customers.
243 HRF and Felag’s registration was expressly only permitted to be that of an IB. Under this new
registration they were now prohibited from performing margin, guarantee and extend credit on
customer accounts. Their ability to participate as an FCM was permanently revoked.



49
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 50 of 186

Page 50
244 Because Boshnack, Vision, Felag, Rothman and all their future entities had been permanently
disbarred from participating as an FCM, their registration required specific scrutiny and due diligence
that they would not pose a threat to other market participants. They were no longer allowed to be an
associated person of an FCM.
245 Based on the G&F Agreements, Boshnack and Rothman were now back in good graces, and
had now successfully converted their roles to be that of a “banker” to ADMIS and NFA and to fund
their activities and all Conspirators were substantially reliant on these credit lines.
246 As stated supra, the acquisition of subprime Vision brokers contributes to about one hundred
and forty five (145) of the three hundred (300) ADMIS’s Introducing Broker business and generated
hundreds of millions of dollars of commission revenue on a risk free basis. ADMIS and Kadlec were
also materially reliant on the source of funds from Boshnack to acquire approximately 1/3 of their
business, estimated to be over $100 million of gross revenue a year, and over a billion dollars of
transactions to the futures industry. 20
247 In addition upon information and belief, because their capital was supporting substantial trading
clearing business, upon information and belief, HRCH, Boshnack and Rothman individually, also
contributed to ADMIS’s mandatory CME capital to guarantee the futures business in the clearing to
the exchange. One of the FCM rules of participation is that all FCM’s have to post additional
guarantees to the CME to secure the defaults and trading liquidity of the markets. In addition, upon
belief, as an additional deal sweetener, Boshnack, Rothman and HRHC, offered to and did agree to
post additional margin, on behalf of ADMIS for their depository contributions to the CME for
exchange liquidity.
248 Kadlec, in his role as CEO, therefore had agreed to a “risk free” business on the Vision brokers,
now had relatively no skin in the game on the Vision broker customer and trader accounts, and
Boshnack and HRHC (running a directly competing CTA business) were to wear all the risk.
249 Accordingly the directly competing profitability of HRHC was germane and of clear motivation
to Conspirators, as they were providing substantial liquidity to the markets and it was in NFA, Kadlec
and all Conspirators interest to provide an unfair competitive advantage to HRHC.




20
  As stated supra, according to NFA’s disclosures in 2010 alone generated shy of $50 million dollars of commissions within 6 months
which would now be paid to ADMIS.

50
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 51 of 186

Page 51
250 As the final deal terms of Boshnacks’ or HRHC’s funding role was ironed out, underscored in
the consideration was that now HRHC was wearing tremendous risk and exposure in their guarantees
on thousands of brokers and hundreds of Vision brokers accounts, and the indemnification thereof, it
was determined, that the result of any business decision made by ADMIS on extending credit would
or could result in substantial unauthorized drawdowns or risks to Boshnack or HRHC or his team.
251 In other words, Boshnack, HRHC and his team negotiated that without actual transparent access
to the Vision brokers’d customers’ trading accounts, the deal was an inequitable sharing of risk and
exposure and the previous terms were unfair. Since Boshnack was “blindly” liable for the risk on the
customer accounts of the Vision brokers, but had no say or no transparency in the activities in those
account or way of determining the exposure. he was reliant on the business decisions of ADMIS, and
could be exposed to millions of dollar of drawdowns on ADMIS’ risk departments decisions or
failures thereof.
252 Therefore a new and material part of the finalization of Boshnack and his affiliates role, was to
require and renegotiate that if he was to wear the risk, credit, and guarantee the default of thousands
of customers and traders of the Vision brokers, he needed to “be involved” and directly monitor the
risks on the account. These terms had not been negotiated or agreed to in the G&F Agreements.
253 Noting that the G&F Agreement dated August 28, 2014 , expressly prohibited disclosures of
customer and trading trade secrets, and account details (Section 7 of the G&F). Further consent had
to be granted by the customers and CTA’s that would subsequently grant Boshnack, Rothman and
HRHC’s new terms, to grant access to his competitors including CTA’s trading accounts. Further any
such arrangement had to be disclosed, not just to the CFTC (Reg 1.11. 1.55) and CME, and comply
with exchange rules, it also had to be disclosed to traders, and CTA’s including Plaintiffs. It was not.
254 The terms were upon belief a deal-breaker, as without Boshnack’s credit, none of the Vision
brokers and customers would have finalized their clearing agreement with ADMIS. As stated above,
NFA, Admis, Kadlec, HRHC, Boshnack, and Rothman were aware that there would be a billion dollar
exit of customer and brokers from the market if the deal was not closed. (See Supra)
255 HRHC and Boshnack also had significant “leverage” now the clock was ticking since the
September 1, 2014 had already been announced and hundreds of brokers were reliant on the deals
going through so they could continue clearing, and there was a November 1, 2014 implementation
date that hundreds of brokers would exit if these funds were not provided.(ECF31,¶1)


51
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 52 of 186

Page 52
256 Boshnack to further solidify the buy-in from the NFA, it was later learned by Plaintiffs, that he
sold his participation, as a “second set of eyes” and that the Vision Risk Group would a “layer of
protection to the markets” by having the Vision Risk Group, in addition to the ADMIS risk group,
backstop the customers and traders. Ignoring the elephant in the room, that it needed traders’ consent.
257 At the time, NFA had just recovered from two significant market debacles in 2013 and also just
nine months earlier a $1.6 billion dollars loss from MF Global. This provided additional motivation
for why NFA saw benefit and bought into the concrete benefits of having additional “market support”
–regardless of who it was from – and in this case from disbarred owners Boshnack, NFA, and Kadlec,
to secure the much-needed credit lines – estimated to be over a hundred million dollars.
258 But this explanation was not permissible under the strict market participation rules that NFA
was required to enforce. First it needed customer and CTA’s permission and consent, which most
likely would not have been granted. And second, as Vision Risk Group and its affiliates had been
permanently disbarred for causing sizable customer losses and failure to protect assets and funds, and
deemed “unfit” to participate as an FCM, rendering any of their risk management observation totally
unnecessary, impermissible under the CFTC registration rules, and a liability not an asset to the
markets. Their sole registration as an IB, prohibited them from handling customer money and stepping
into the shoes” behind the scenes as a secret FCM.
259 Since Vision and its associated person had been expelled, they were no longer legally able to
participate in the capacity of an FCM. This also meant they were not able to perform functions such
as extend, margin and credit customers’ accounts or gain access to their business data.
9.(i) The oral risk services arrangement was born
260 Therefore on or around October 2014, to “get around the compliance laws” it was conceived
that HRHC, through its wholly owned subsidiary HRF would become a “risk service provider” to
ADMIS, and in exchange obtain access to all of ADMIS’s proprietary customer and CTA records.
261 In other words, the same Vision Risk Group who had been disbarred permanently as an FCM,
would hide-behind-the-scenes of ADMIS, another FCM and continue to provide essentially the same
de-facto FCM functions of managing risk for the customers, determining decisions on extending
credit and margin– except this time, all fraudulently concealed. This arrangement, as described herein,
was illegal.



52
        Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 53 of 186

Page 53
262 The terms of the arrangement went further - granting HRHC and Boshnack, the discretionary
authority to provide FCM-related functions manage margin (without consent) and unlawfully
provided them fully-disclosed access to their competitor CTA’s accounts, thereby behind-the-scenes
acquiring access to all their competitors CTA’s real-time transaction data, granting a clear unfair
market competition advantage to HRCH and its competing CTA business.
263 Boshnack, Rothman, Felag and his HRHC affiliates, with a deadline looming for a deal on by
November 1, 2014 as inked in the G&F Agreements (see ECF31, ¶1) then negotiated, that in order
for them to continue their Guarantees, negotiated an “orally-arranged” risk service provider that
would unlawfully, and behind-the-scenes, provide them
     (i) full transparency into all the confidential and proprietary trading accounts, business data,
            transaction records and trade secrets of customers (including their competitor CTA”s);
     (ii) the discretionary authority and ability to add and extend credit, in their discretion, to traders
            accounts, and/or determine the risk threshold on traders accounts since he was wearing the
            risk on the account;
     (iii) the ability to place traders and/or liquidate accounts to minimize their risk;
     (iv) the discretionary authority to add or remove buying power, or extend margin and;
     (v) to take other actions he deemed fit, in his sole discretion, on the Vision broker traders
            accounts.
264 Under CFTC Reg 1.57(iv), it is expressly clear that an IB is not permitted to act on behalf of an
FCM. Therefore NFA and Kadlec’s approval of this deal was impermissible under the Act.
265 It is black letter law that their registration participation forbade these activities, and performing
other FCM related functions and the Associated Persons were only registered as IB’s.
266 Because the Conspirators knew this participation was illegal, and that their subsequent
registration was only as that of an IB, the CEA and CFTC rules expressly prohibit an IB, from adding
or extending margin and credit on behalf of customers’ accounts, they collectively conspired and
agreed to keep the entire risk services agreement, an “oral arrangement” and not traceable by signed
written agreement, and upon information subsequently learned it was not even disclosed to the
Commission or CME.
267 Further the arrangement was also impermissible as NFA had already deemed the Vision Risk
Group, Boshnack, Felag and Rothman, permanently disbarred and not qualified to act as an FCM.


53
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 54 of 186

Page 54
Therefore it was not permissible for them to violate their registration authority, and hide behind
ADMIS, (behind the scenes step into the shoes of ADMIS) and wrap themselves (white labelled) in
an ADMIS wrapper, but continue to act in the same manner as Vision, extending and managing
margin on customers, and deducting trailing fees and commissions, Those grant of rights are only for
registered participants of FCM’s.
268 Therefore since NFA and Kadlec, knew the arrangement was illegal, they intentionally and
fraudulently concealed the arrangement from documentation – deeming the services an “oral
arrangement” that violated the commodities exchange act. This again was against the laws, rules and
regulations of the Commodities Exchange Act.
269 However, because Vision were expelled, under the express laws and rules of the CFTC and
CEA these rights of participation were unlawful.
270 Therefore all Conspirators knew and fraudulently intended, and intended not to seek consent
and disclose the arrangement.
271 NFA willful and bad faith failure to enforce these laws caused significant damages and harm to
traders, including Plaintiffs who fell victim to Vision’s illegal market participation as a disbarred
FCM.
9.(ii) NFA knowingly violates NFA 2-26 and CFTC 1.11
272 To perpetuate the concealment of prohibited conduct, NFA and Kadlec, intentionally did not
comply with the Commission rules to disclose the so-called oral risk services and knowingly
circumvented their statutory disclosures. The foregoing orally arranged, so-called risk services were
illegal and impermissible under the laws of the Act and Commission for multiple reasons.
273 First, CFTC regulations require that all aspects of an FCM’s (in this case ADMIS’s) risk
management program (“RMP”) are disclosed to the CFTC under Reg 1.11 and any material changes
thereto are also disclosed and approved by the CFTC. This disclosure to the CFTC also requires
mandatory disclosure of Material Affiliated Persons and most importantly, that all aspects of risk are
disclosed to the customer. (See CFTC Reg 1.14 and Reg 1.55).
274 Compliance with CFTC Reg 1.11 –1.15, and 1.55 are non-discretionary rules of the NFA and
NFA has no discretion to circumvent and must enforce these requirements.
275 Starting in or around November 1, 2014 when the “oral arrangements” were approved, NFA
and Kadlec (acting as CEO) then intentionally violated their statutory and ministerial duties under

54
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 55 of 186

Page 55
NFA 2-26 and enforcing compliance by the Conspirators with numerous Commission regulations,
including but not limited to CFTC Reg 1.11, and CFTC Reg 1.55. 21
276 This produced a deliberate unfair market participation advantage to Conspirators.
277 The CEA is expressly clear that only an FCM, or someone granted registration in the capacity
as an FCM, as the authority and unlawful for Boshnack and his Vision risk personnel, to margin,
secure or guarantee the trades of customers without registration as an FCM and since their registration
was revoked – it was a deliberate violation of the CEA. (See 7.U.S.Code § 6d(a)(1)and (2)) 22.
278 NFA knew that Boshnack, Felag, Rothman and HRHC were providing material margin related
functions and outsourced fully-disclosed risk services on CTA’s account, without their knowledge
and consent, in a capacity they were disbarred for, and NFA were obligated to enforce that ADMIS
update its RMP to include these disclosures to the CFTC that all their customer and CTA’s that their
accounts were being “outsourced” and handled in margin and risk by a disbarred Vision Risk Group.
279 Boshnack and his affiliates had been permanently disbarred as an FCM, and never again allowed
to be registered or act in any capacity as an FCM, it was unlawful for them to act or participate in any
manner, as market participants undertaking the roles of guaranteeing, extending margin and credit on
customer accounts Boshnack and his affiliates ability to extend margin and credit on customers and
traders accounts was unlawful and also expressly not permitted by the rules.
280 Under the NFA non-discretionary requirements, NFA 2-26 requires members to comply with
CFT Reg 1.11 (c.) ADMIS was required to establish, maintain and enforce a system of risk
management policies and procedures in a risk management program “RMP” and maintain written




21 RULE 2-26. FCM AND IB REGULATIONS. [Adopted effective January 24, 1985. Effective date of Amendments: February 1,
1996; August 29, 1996; July 24, 2000; August 21, 2001; and July 12, 2014. Any Member or Associate who violates any of CFTC
Regulations 1.11, 1.33, 1.55, 1.56, 1.57, 1.65, 155.3, or 155.4, as applicable, shall be deemed to have violated an NFA Requirement.
22 7.U.S.Code § 6d (a)(1)Futures commission merchant registration requirements; duties of merchants in handling customer receipts.

It shall be unlawful for any person to be a futures commission merchant unless— (1) such person shall have registered, under
this chapter, with the Commission as such futures commission merchant and such registration shall not have expired nor
been suspended nor revoked; and
7.U.S.Code § 6d (a)(2) Futures commission merchant registration requirements; duties of merchants in handling customer receipts.
It shall be unlawful for any person to be a futures commission merchant unless (2) such person shall, whether a member or
nonmember of a contract market or derivatives transaction execution facility, treat and deal with all money, securities, and
property received by such person to margin, guarantee, or secure the trades or contracts of any customer of such person, or
accruing to such customer as the result of such trades or contracts, as belonging to such customer.

55
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 56 of 186

Page 56
policies and procedures that describe the RMP – noting that material changes to the RMP had to be
approved in writing by the governing body of the FCM and disclosed to the CFTC. 23
281 The CFTC did not order or abrogate its rules under CFTC 21(k) and did not order or approve
this conduct. NFA Rule 2-26, CFTC Reg 1.11 and NFA were not permitted to not conceal or permit
conduct that concealed disclosures of the illegal and rogue risk department.
282 As Plaintiffs spoke to the CFTC in May 2018 to Ms. Frances Gonzales, the director of oversight
of ADMIS’s risk program (See 20-CV-3783 FAC, ECF15. Exhibit 5, ¶39-¶42) they confirmed they
had no knowledge of any outsourcing of risk services by ADMIS to the former personnel of Vision,
and its new affiliates HRHC, HRF, Boshnack. Rothman and Felag, and it was not in the RMP.
283 Therefore under CFTC Reg 1.11 no such oral-risk services was approved by the CFTC or CME,
especially not approved any “arrangement”, that allowed dissemination of CTA”s including
Plaintiffs’ account to Vision Risk Group, without their knowledge and consent, and was not in
compliance with CFTC 1.11 or contained in the RMP.
284 NFA also knowingly failed to enforce compliance of CFTC Reg 1.11 (b) which requires by
definition that included in the RMP is a definition of all “business units” to include any person,
“division”, group of personnel that extends credit in lieu of property to margin contracts, is defined
as a business unit whether identified or not and included any personnel exercising direct supervisory
authority on the performance of the risk services. 24
285 Notably, on Plaintiffs account, Lazzara, one of the Vision brokers, who was well aware of the
illicit risk management program outsourcing to disbarred owners of Vision, referred to them as a
“business unit” of ADMIS in his emails to Kumaran on September 29, 2017 when the scheme was
uncovered, and also as a “division of ADMIS” in emails on January 31, 2017. Business unit and



23 CFTC Reg1.11(c) Risk Management Program. (1) Each futures commission merchant shall establish, maintain, and enforce a system
of risk management policies and procedures designed to monitor and manage the risks associated with the activities of the futures
commission merchant as such. For purposes of this section, such policies and procedures shall be referred to collectively as a “Risk
Management Program.” (2) Each futures commission merchant shall maintain written policies and procedures that describe the Risk
Management Program of the futures commission merchant. (3) The Risk Management Program and the written risk management
policies and procedures, and any material changes thereto, shall be approved in writing by the governing body of the futures commission
merchant.
24
   CFTC 1.11 (b) Definitions. For purposes of this section: (a) (1) Business unit means any department, division, group, or personnel
of a futures commission merchant or any of its affiliates, whether or not identified as such that: (b) (i) Engages in soliciting or in
accepting orders for the purchase or sale of any commodity interest and that, in or in connection with such solicitation or acceptance
of orders, accepts any money, securities, or property (or extends credit in lieu thereof) to margin, guarantee, or secure any trades or
contracts that result or may result therefrom; or …(iii) Any personnel exercising direct supervisory authority of the performance of the
activities described in paragraph (b)(1)(i) or (ii) of this section.

56
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 57 of 186

Page 57
divisions are defined terms under CFTC Reg 1.11 requiring disclosures on the RMP, and the
requirement of enforcement of rules by the NFA thereunder under NFA 2-26. 25
286 NFA, Kadlec and Conspirators also materially failed to enforce other Commission regulations
as part of the overt acts to conceal the unauthorized, non-registrant participation, including other
material provisions of the RMP under CFTC Reg 1.11. No such services would have been permitted.
287 Further disclosures were willfully not made. Under CFTC Reg 1.14 (a)(2) all affiliated persons
that are Material Affiliated Persons were also required to be disclosed and approved to the CFTC,
(including with organizational chart or personnel) which included Boshnack, Rothman and Felag.
Under the legal relationship of the ADMIS agreements to have hundreds of Vision broker customer
and trader accounts guaranteed by Vision’s owners, individually, Rothman and Boshnack, Reg
1.14(a)(ii) ADMIS were significantly financially dependent on the Vision Risk Group, and vice versa.
Under CFTC Reg 1.14 a(iii) ADMIS also relied exclusively on the operational support of the Vision
Risk group, for its day-to-day risk service activities in connection with the ADMIS risk management
and the financing of thousands of CTA accounts made ADMIS financially dependent on the
Boshnack, Rothman and the Vision Risk Group. 26
288 Therefore, under CFTC Reg 1.14 all of the operations and reliance on Vision Risk Group to
handle and manage risk on daily basis and provide services had to be disclosed to the Commission,
and were a required disclosure of Vision personnel as Material Affiliated Personnel. But because
Vision had been disbarred as well as its affiliated persons, any such arrangement, for them to continue
to act behind the scenes as a defacto FCM would have been denied or prohibited.
289 NFA and Kadlec (acting as CEO of ADMIS) continued to violate the mandatory requirements
of CFTC 1.11-1.14 by permitting unqualified and grossly negligent personnel from Vision’s Risk




25
   On September 29, 2017 Lazzara stated “there is nothing wrong with ADMIS outsourcing services to a “business unit”. and also
stating on or around January 31, 2017, “I work with a division of ADMIS that is heavily focused in managed futures”, while knowingly
and intentionally fraudulently concealed that he was working the former Vision Risk Group. Plaintiff also alleged in the related case,
those statements were fraudulently concealing that Boshnack and Rothman and their affiliates, were not a “division” of ADMIS, but a
legally separate and distinct entity, operating directly competing businesses without any corporate ownership by ADMIS.
26 CFTC Reg 1.14(a) Material Affiliated Person shall involve consideration of all aspects of the activities of, and the relationship
between, both entities, including without limitation, the following factors: (i) The legal relationship between the futures commission
merchant and the affiliated person; (ii) The overall financing requirements of the futures commission merchant and the affiliated
person, and the degree, if any, to which the futures commission merchant and the affiliated person are financially dependent on each
other; (iii) The degree, if any, to which the futures commission merchant or its customers rely on the affiliated person for operational
support or services in connection with the futures commission merchant's business; (iv) The level of market, credit or other risk present
in the activities of the affiliated person; and (v) The extent to which the affiliated person has the authority or the ability to cause a
withdrawal of capital from the futures commission merchant.

57
           Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 58 of 186

Page 58
Group, which ran the FCM ins such a manner that it was disbarred, and caused customer losses of
over $2 million with multiple citations of failure to supervise in the risk group.
290 The failures to enforce by NFA and Kadlec also violated CFTC Reg 1.11(d), especially in light
of the diabolical track record of Vision in causing customer losses, and their own evaluation in 2013
and 2014 that they were deemed “unfit” and “unqualified” to act or participate again handling
customer funds as an FCM.
291 NFA were aware of Vision’s extraordinarily disastrous background and failure to safeguard
customer property and known material deficiencies in the outcome of its risk services, (including
losses in 2011 BCC $500K and more losses in 2013 BCC of $2.1 million, NFA also had a duty to and
were required under their registration duties to make sure that registration of Boshnack, Rothman,
Felag and the Vision Risk Group “did not pose a threat” to other members. 27 (See Att 2,3 5, and 6)
292 The risk manager of Vision at the time was John Felag, and under the supervision of Howard
Rothman and Robert Boshnack. NFA specifically noted, Vision was laced with disciplinary actions,
its compliance department was concerned with Vision’s efforts to supervise its brokers, and the lack
of adequate supervision led to flurries of five separate complaints against Vision brokers, for failure
to supervise trading strategies, and deceptive sales and solicitations (Att 2¶7)
293       In each of the charges, Complaint charged Vision Risk Group were specifically alleged to have
failed to diligently supervise or implemented adequate risk management in specifically options
trading strategies – noting specifically the failures and material inadequacies in options trading
strategies. See Att 2 ¶12,¶15-¶18. Notably Vision Risk Group’s inadequacies in delinquency in having
appropriate procedures, management in options trading causing significant customer losses, for which
Felag was so-called Vision Chief Risk Officer.
294 NFA was also responsible to enforce the rules, regulations, as required under the CEA, in its
duties to re-register and permit former Associated Persons and supervisors (Boshnack, Rothman and
Felag) of Vision Financial to remain registered. Boshnack and Rothman were also under a heightened
scrutiny and a higher standard, given that Boshnack and Rothman were AP’s (Associated Person) and
supervisors, of an entity that had caused significant customer losses and had been required to pay $2.1
million in customer restitution. (See Attachments 2, 3)

27   NFA Bylaw 301 (e).(i))



58
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 59 of 186

Page 59
295 Any registration of persons who were formerly associated with disbarred or expelled entities,
were required to undergo additional registration rigor and to ensure that they were not a cause of the
expulsion and/or that they contributed to the expulsion by engaging in conduct inconsistent with NFA
rules regarding the just and equitable principles of trade. See7U.S.C.§21(b)(3), NFABylaw
301(a)(ii)(A)-(E).
296 Further, under the non-discretionary requirement of Bylaw 301(c) and (e), NFA failed to audit,
investigate or remove the supervision powers of John Felag, as “Chief Risk Officer” of the Vision
Risk Group, who had been at the helm of and caused significant customer losses over a long period
of time during Vision Financial Markets negligent and inadequate protection of customer funds.
297 In fact NFA had already determined the opposite - that Vision Risk Group were deemed
unqualified and unsuitable to handle customer monies on behalf of an FCM in August 20, 2014,
thereby expelling and disbarring them permanently. NFA Bylaw 301(e) specifically required, a
heightened due diligence by NFA ensure that their re-registration would pose no further threat to
customers and market participants.
298 But NFA, in granting re-registration to Felag and HRF, with full knowledge they would be
continuing these illicit services, failed to conduct any due-diligence on the qualification and
capabilities of the risk group, or they would not continue to pose a threat to customers (violating
NFA Bylaw 301(e), and violating the non-discretionary rules of CFRC Reg 1.11(d).
299 Neither did NFA conduct any thorough fitness examination on the accuracy or compliance of
the margin methodologies used by the Vision Risk Group, which were also documented as fabricated
and a systemic risk to CTA’s as they violated CME Span. NFA thereby failed to do any due-diligence
whatsoever in permitting the unqualified and unfit Vision Risk Group, to simply change its name,
and white-label itself behind ADMIS – now without the registration to do so.
300 As a result of NFA’s knowing and willful violation of the registration rules NFA Byles 301(a)-
(e) Plaintiffs have suffered significant harm and damages.
301 The CFTC has recognized the importance of accurate and risk management by setting forth a
mandatory requirement that any persons in the risk management group must possess suitable skill and
qualifications to provide the services on behalf of the FCM. CFTC Reg 1.11 (d) requiring the risk




59
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 60 of 186

Page 60
departments have “qualified personnel” and “sufficient authority” and “other resources to carry out
                                            28
the risk management program”.
302 But as documented in related Vision Complaint the risk services being performed were replete
with errors and omissions, were grossly inaccurate and were performed not in compliance with margin
exchange rules. Incorporates by reference 20-CV-03871 Vision FAC ¶239, ¶261– demonstrates the
errors and omissions. Vision has not defended or denied the systemic errors and omissions or
violations of margin rules and gross negligence in calculations, thereby waiving their defense.
303 Further in violation of CFTC 1.11.(d) the disqualified Vision Risk Group, had insufficient
electronic platforms for derivative risk, with systems that were later shown to be materially deficient
in handling all strikes in options transactions, and violated numerous exchange rule in margin
calculation including CME Span 980, 982, 930, 901, 984. These activities made their risk services,
professionally negligent. Plaintiffs documented non-compliance margin errors of 200% of account
         29
value.        They were not even authorized (being expelled as an FCM) to carry out duties on behalf of
an FCM. Therefore not possessing the authorities of registration permitted as a requisite to even
perform those functions. Vision Risk Group and its associated persons were no longer permitted to
be an FCM. They could not hide behind a risk group, to continue to act as a silent FCM continuing to
operate as an FCM would.
304 The entire risk program was unlawful, replete with errors and omissions, violated exchange
compliance margin rules, on materially deficient platforms and it was fraudulently concealed, omitted
from disclosure on the RMP and on CFTC 1.11 rendering the services unlawful.
305 The reason why qualifications and disclosures and compliance with CFTC regs and CEA for
margining are so important, is that unregistered, unlawful participation in the risk group can cause
significant harm and manipulation in the ability of transactions. As a simple example, it is illegal for
an electrician to wire building under the building code in NYC unless they possess the requisite
electrical licenses. If an unlicensed and illegal worker, subsequently, performs shoddy electrical
wiring causes the building to catch fire there is significant harm and damage to the tenants.



28CFTC 1.11(d) Risk management unit. As part of the Risk Management Program, each futures commission merchant shall establish
and maintain a risk management unit with sufficient authority; qualified personnel; and financial, operational, and other resources to
carry out the risk management program established pursuant to this section.
29
   Vision have not denied or defended any of the margin calculations errors in their MTD thereby waiving their
defenses.

60
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 61 of 186

Page 61
306 In this case the services were not qualified and not fit to be registered on the CFTC Reg 1.11.
NFA’s approval and failure to enforce numerous compliance laws to permit illegal, unqualified
service providers, that had been disbarred for causing significant customer harm, posed a significant
threat to traders, and in Plaintiffs case, the caused direct and proximate harm and damage.
9.(iii) 1.55 - NFA intentional violated CFTC 1.55 to conceal disclosure from CTAs and traders
307 Because the conduct was illegal, Defendants knew and intended to not enforce or comply with
other compliance laws, including NFA 2-26/CFTC 1.55 and other mandatory disclosure laws to
protect customers and CTA’s. Defendants knew that if a CTA trader or customer found out that by
virtue of opening account at ADMIS, the disbarred Vision Risk Group, would be acquiring access to
their trade secrets, purloining or depleting their profits with unauthorized fees and other unlawful
conduct such as extending margin and credit from an expelled unregistered risk group – they would
simply have not opened their accounts or if they found out they would close their accounts.
308 The CFTC has also recognized the importance of the risk management services and conduct of
FCM is material in the decision of a trader to entrust funds to an FCM. The CEA provides specific
protections to customers and CTA’s opening commodities futures accounts. The CEA was enacted to
contravene these fraudulent acts. One of those protections that NFA has a ministerial and non-
discretionary duty to enforce are those under NFA 2-26/CFTC Reg 1.55.
309 Under Reg 1.55, all FCM’s and IB’s are required to disclose to customer and traders prior to
opening accounts, details of their risk management program expanding upon anything that would be
misleading to entrust funds to an FCM. CFTC1.55 includes mandatory disclosure laws to provide to
traders and customers, that required both the IB and FCM (meaning the Vision brokers and ADMIS)
had non-discretionary duties to disclose all aspects of their risk program to CTA’s prior to opening
accounts. CFTC Reg 1.55 (k) (11) provides that the futures commission merchant shall provide
material information that includes a summary of the futures commission merchant’s current risk
practices, controls and procedures; and CFTC Reg. 1.55 (l) provides that in addition to the foregoing,
each futures commission merchant shall adopt policies and procedures reasonably designed to ensure
that advertising and solicitation activities by each such futures commission merchant and any
introducing brokers associated with such futures commission merchant are not misleading to its FCM
Customers in connection with their decision to entrust funds to and otherwise do business with such
futures commission merchant.

61
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 62 of 186

Page 62
310 Further protecting CTA’s and Plaintiffs from these market abuses, CFTC Reg 1.55 (i) requires
disclosure to the CTA of all information about the business and operations of the FCM, (which would
include the G&F Agreements and risk service arrangement) that is necessary for full and fair
disclosure…expanding upon such information as necessary to keep such disclosure from being
misleading, whether through omission or otherwise. Therefore Plaintiffs had an express right to know.
Instead NFA conspired with Defendants to harm market participants like Plaintiffs and professional
CTA’s to keep these illegal arrangements not disclosed. 30
311 Under NFA 2-26 has a mandatory non-discretionary duty to enforce those laws under CFTC
Reg 1.55 to provide the necessary protections to CTA’s and Plaintiffs who had a right to make an
informed decision prior to entrusting funds, assets, property and monies to the FCM.
312 However Defendants and all Conspirators, NFA, Kadlec, Boshnack, Rothman, ADMIS and
Felag, knew and intended, willfully, with scienter and fraudulent intent to keep the orally-agreed so-
called risk services confidential and not provide the CTA’s and customers the right to opt out.
Because Defendants knew that Vision Risk Group was disbarred, and not permitted to be performing
any so-called risk services the conduct was illegal. Defendants had to partake in the fraud to not
disclose the “arrangements” , as disclosing the arrangement would reveal the illegal operation, NFA
therefore knowingly and intentionally partook in the fraudulent concealment. (See Section 12 below)
313 Further, Defendants also knew that the rogue risk services agreement did not comply with other
material and mandatory provisions of the Commission rules under CFTC Reg 1.11-1.15 and were not
approved under the participation and registration rules was being concealed in the RMP and all public
disclosures. (See Supra)
314 Accordingly, because NFA failed to enforce the disclosures, likewise it knowingly and
intentionally failed to enforce NFA 2-29, prohibiting the deceiving sales and solicitations by both
ADMIS and the Vision brokers, to fraudulently conceal the Visions rogue participation. Because NFA
failed to enforce NFA 2-29 Plaintiffs have incurred significant damage and harm as identified herein.


30 CFTC Regulations 1.55 Part (i) provides that no futures commission merchant may enter into a customer account agreement or

first accept funds from a customer, unless the futures commission merchant discloses to the customer all information about the futures
commission merchant, including its business, operations, risk profile, and affiliates, that would be material to the customer’s decision
to entrust such funds to and otherwise do business with the futures commission merchant and that is otherwise necessary for full and
fair disclosure. In connection with the disclosure of such information, the futures commission merchant shall provide material
information about the topics described in paragraph (k) of this section, expanding upon such information as necessary to keep such
disclosure from being misleading, whether through omission or otherwise.



62
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 63 of 186

Page 63
315 In addition, because the regulations and registration expressly forbade Vision Risk Group to step
into the shows of an FCM, an extend margin on parties accounts, NFA could not disclose this
arrangement to customer and traders, and therefore for fraudulent and illegal purpose they knowingly
participated in the fraud to conceal the activities from the lawful disclosure required to protect traders
under CFTC 1.55. NFA was required to enforce. (NFA 2-26/CFTC 1.11(b), 1.55)
316 NFA knew, that HRF, Felag, Boshnack and Rothman were acting in a manner not permitted by
their expelled registration status – now only as an IB – to extend margin, credit and guarantee
customer accounts without their consent and receive “trailing fees and commissions” and with
scienter intended to conceal the foregoing from CTA’s and customers.
317 Defendants therefore conspired with their Co-Conspirators to willfully and intentionally not
enforce the mandatory and non-discretionary disclosure laws to CTA’s and customers and to keep the
oral risk services agreement fraudulently concealed from traders, and the withdrawal of fees
concealed, so that the CTA’s, customers and traders would not find out. To perpetuate the fraud so as
not to deter customers from opening accounts at account opening – NFA knew and for fraudulent
intent and illegal purpose, and at a minimum, participated in express violation of CFTC Reg 1.55 and
other laws, NFA 2-26, NFA 2-29 and NFA 2-2, NFA2-3 ad NFA2-4to conceal the arrangements.
318 And so the “oral” arrangements were born, and effective November 1, 2014 the deals went into
play. As a result, Plaintiffs would never have opened any accounts at ADMIS and have suffered
substantial harm and damages accordingly.

SECTION 10 - NFA Engages in Unfair Market Competition
10.(i) - Statutory duty to protect registered traders
319 NFA has a special duty to protect its traders and CTA members. They are registered paying
members, who paid hard-earned money and fees to the sole futures regulator to protect their interests,
and advance their careers as competitive traders. NFA’s specifically mandate under 7 USC 1 is to
protect “innovation”.. and to encourage fair market competition.
320 CTA’s are arguably the primary innovators in the industry. Without CTA’s there would be no
new ideas of how to create profitable trading vehicles and to attract capital into the futures markets.
Without attractive and competitive CTA trading programs, investors are not enticed to participate or
invest capital into futures – especially the sanctity of newcomers.



63
        Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 64 of 186

Page 64
321 NFA has also has a special duty and a statutory obligation to ensure that one set of traders
doesn’t abide by a different non-uniform set of market participation rules than another.
322 NFA therefore has a special duty and a mandatory obligation to its registered CTA’s to protect
fair market participation in the unauthorized fees and rates charged to CTA’s trading programs (noting
CFTC 33.7 CFTC 1.55 and NFA 2-4, 9005 make it mandatory to disclose fees charged to CTA
programs) and to ensure the confidentiality of their CTA trading strategies (noting the NFA
acknowledge in NFA 2-4 9061 that that CTA’ transaction records are trade secrets).
323 But the illegal Vision deal provided a wanton non-uniform set of market participation rules, that
shifted the playing field in favor of Boshnack’s new businesses – his HRHC CTA Referral business
– and his soon to be formed Vision Investment Advisor a directly competing CTA, and intentionally
harmed and depleted the profitability and success of his competing CTA’s, many of whom were start-
up CTA’s just entering the business. This transfer of competitive advantage is expressly prohibited
that NFA had a duty to protect.
324 The unfair competition worked in three (3) specific ways. One, Boshnack as described above
could suppress the trading profits of his competitors at will – illegally adding unauthorized fees at
any time – as high as 18% a year, any time a competing CTA, started to demonstrate profitable returns,
and purloin and steal funds from the trading profits – also prohibited under NFA 2-3; 31(2) Boshnack
and HRHC unlawfully without the CTA’s knowing, would acquire the real-time inner workings of
all his competitors’ CTA trade secrets and transaction records, to study, scrutinize and gain an unfair
advantage, and then front run, replicate, modify, incorporate and use for profit their programs. He
could also use, profit from and incorporate them into his own strategies – Boshnack and Kadlec were
planning for them to register as competing CTA’s and (3) a material part of the deal, was that
Boshnack and HRHC, having discretionary authority on his competitors accounts could manipulate
margin on their accounts and cause them to play outside of the exchange mandate rules of CME Span,
forcing them to take losses. This again was illegal.
325 NFA and Kadlec knowingly failed to implement any safeguards or conflicts of interest in
protecting CTA’s from this illegal activity, instead knowingly participating in the fraud to transfer



31
  Plaintiffs have documented that midway through trading once their CTA program was priving to be profitable on
April 25, 217, suddenly new unauthorized fees were added without consent on May 2, 2017 and monies stoled from the
account in exces of $1235 to surpress trading profits by 3.4% every 45 days – or 18% a year. Defendants Vision do not

64
        Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 65 of 186

Page 65
the competitive advantage of start-up CTA’s who fell victim to the scheme to benefit HRHC,
Boshnack, VIA, and associates who were providing security “financing” to the future industry.
326 Further NFA failed to enforce the CEA, implement any safeguard or protections to CTA’s, to
ensure compliance with exchange rules in HRHC’s rogue margin activity.
327 This in turn created direct pecuniary in unfair competition to create more favorable rules for the
HRHC – while knowingly and intentionally depleting the competitive advantage of new start-up
CTA’s. As a direct and proximate cause, Plaintiffs as CTA’s have been substantially harmed.
10.(ii) NFA Fails to Enforce Compliance Laws in Unfair Margin Activity
328 Having approved the rogue oral-arrangement for Boshnack and Vision Risk Group, to act as
defacto FCM risk managers, NFA then violated the fair market participation rules by permitting
Boshnack and HRHC to have direct control on their competitors’ margin. This again created a non-
uniform playing field where CTA’s who rely upon a uniform set of margining require the same set of
CME Span rules applied to all traders equally.
329 CTA’s and traders rely upon the equality of margin rules called “SPAN” among all market
participants to create a levelized playing field of transactions. The mandatory rules of the CME and
CFTC require, that all market participants that use leverage margin, are prescribed only with the rules,
laws, regulations of the Act, and the Commission. It is unlawful, for an NFA member to charge or
prescribe margin in a manner unauthorized by the rules. 7 U.S.C. Code 2 (c) (v) (IV) 32
330 Defendants directly permitted Boshnack and HRHC to secure an unfair market advantage, by
permitting them to use (and not disclose) an arbitrary and proprietary system called “Margin
Allowances”. Not only was their proprietary margin system illegal, it also circumvented the NFA
requirements under which FCM’s are supposed to collect margin calls. Further, under CFTC 1.55,
1.56(b)(3) and other regs, any margin system other than SPAN had to be disclosed – it was not.
331 All futures market participants that engage in transactions of futures 33, in order for the market
participation rules are “fair” and “equal” amongst between players, must abide by the same Margin
rules of the CME under Span. Those rules are non-discretionary, and are governed without limitation




32
   It shall be unlawful for any futures commission merchant to, directly or indirectly, extend or maintain credit to or for,
or collect margin from any customer on any security futures product unless such activities comply with the regulations
prescribed pursuant to section 7(c)(2)(B) of the Securities Exchange Act of 1934 [15 U.S.C. 78g(c)(2)(B)]
33
   As defined under the CEA 1.(d) definition of futures includes futures and options.

65
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 66 of 186

Page 66
by CME 930, 980, 982, 984A, 901 The non-discretionary rules related to margining of futures
accounts is also codified in the rules of the exchange CME defined by a methodology called SPAN.
332 The SPAN Margin Rules are non-discretionary, and any application of rules that deviate from
CME Span are required to be disclosed to customers and CTA’s prior to the account being opened.
(NFA 2-26/CFTC 1.55/CFTC 33.7).
333 The reasons why the margin rules are so important, is that professional traders (CTA’s) that
compete for performance track records, the CEA requires that every one play by the same fair-play
rules. Like the Deflategate scandal, where Brady’s deflated football was alleged to be underweight to
give a slight competitive advantage or in any a competitive sport, the rules of the game have to be
applied fairly. In the commodities trading world, that fair uniform playing field is hard coded by the
exchange to be calculated by CME SPAN to prevent someone’s margin being less or more expensive
than an others. If an FCM is to use a methodology other than SPAN it is a mandatory rule that it is
disclosed to customers or traders prior to opening the account. (See CFTC 33.7, CFTC 1.11, 1.55)
334 For example, if all competitive traders are purchasing Apple Stock at $100 and the margin rules
require that to purchase the stock, they must post margin of $30 – those are the fair market rules that
everyone pays the same margin. If one market participant is then being required to post $90 or $150
of margin instead of $30, that makes their profitability a third or a fifth of their competitors which is
a material consideration in how to choose an FCM. That is why under CFTC it is mandatory for an
FCM and IB to disclose its margin requirements under CFTC Reg 1.55 so that CTA’s can make an
informed choice. If a CTA was to be charged $150 (instead of the CME Span) of $30, the ADMIS
and Lazzara were required to fully disclose that upfront prior to opening the account.
335 By illegally outsourcing margin activity to Boshnack, Rothman and Felag, and NFA and
Kadlec, knowingly, fraudulently and illegally permitted Vision Risk Group, with directly competing
CTA activities, to manipulate margin outside of the CME Span rules, this in turn caused significant
damages and shortfalls in their competing CTA’s ability to transact in accordance with the rules.
336 By causing their competitor CTA’s to play by a different set of market rules, which Boshnack
                                                                             34
and the Vision Risk Group dubbed “Margin Allowances”                              he could force his competitors to suffer



34 There is no documentation or permission under the CEA for margin to be allocated in an ad-hoc arbitrary manner called Margin

Allowances. Margin Allowances are something illegal that have no basis for calculation. In their Motion to Dismiss, Vision had not
disputed their use of Margin Allowances, therefore waiving their defense. Vision were caught using an arbitrary system and inflating
margin allowances of over $134,000 on a $25,000 account and this use of a non-disclosed proprietary margin system called Margin

66
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 67 of 186

Page 67
drawdown and losses unfairly create an advantage on how much margin and credit is on their accounts
without compliance with the rules, and continue to bolster his own CTA referral services and his own
CTA ambitions for Vision Investment Advisors, as a competing CTA.
337 The “Margin Allowance” system used is not in compliance with CME Span, is an arbitrary and
ad-hoc system where Boshnack, Rothman, Felag, HRHC, HRF can “penalize” traders at their whim,
without compliance with the CME Rules. The “Margin Allowance” system set up by rogue bad-faith
perpetrators Boshnack and Rothman, granted license to print and extend credit at will, cover-up and
condone gross negligence and systemic errors and omissions in their risk management systems, with
no rules, no documentation, no compliance and at-whim, add and subtract margin trading capabilities
of his CTA’s. As stated supra, HRHC did not have registration as an FCM to even conduct this
activity, and there is no dispute on the systemic errors and omissions that were documented.
338 NFA was also obligated to enforce what it has codified an NFA Margin Handbook ( See Exhibit
11). This sets forth the rules and regulations that all NFA Members are required to comply with as
part of enforcement of NFA Rules – as well as the compliance rules and laws. Without limitation
Chapter 2 in the Margin Handbook sets forth the specific SPAN Rules that are mandatory to be
complied with in calculation of margin. Chapter 4 Pg. 19 states A margin call will be considered
current only to the extent that it represents a bona fide attempt to obtain funds. Noting the also the
obligation of the FCM and IB to collect funds and make a bona fide attempt to, collect or call for
margin on day trades. 35 Issuance of Margin Calls. Chapter 4, Pg. 12 also set forth clear requirements,
that Firms may, but are not required to, collect or call for margin on day trades.
339 This discretionary authority on day-trading or intraday margin was material to the rogue and
illegal activity conducted by the Vision Risk Group, because there is FCM discretion on the margin
required (or not required) for day-trading. Plaintiffs for instance were instructed that ADMIS did not
require “intraday margin” to be collected and it could transact up to a limit of $134,000. The intraday
trading window, then provided a window for Boshnack to inflate or deflate (like Deflategate) the


Allowances is illegal. Any proprietary margin system that deviates from CME Span is required to be disclosed to traders prior to
selecting an FCM, and Margin Allowances were not disclosed in violation of CFTC Reg 33.7 and CFTC 1.55
35
    NFA Margin Handbook Pg. 12 - FCMs are required to make a bona fide attempt to collect required margin. (b) Firms must issue
calls for margin that would bring an account up to the minimum initial margin requirement (1) when margin equity in an account
initially falls below the minimum maintenance margin requirement and (2) subsequently when margin equity plus existing margin calls
in an account is less than the minimum maintenance margin requirement. Thus, outstanding margin calls are treated similarly to margin
equity in determining whether an incremental margin call is required. Required margin calls shall be made within one business day
after the occurrence of the event giving rise to the call. FCMs are required to keep written records of all margin calls, whether made in
writing or by telephone.

67
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 68 of 186

Page 68
amount of trading in his competitors account without abiding by the rules. Plaintiff documented illegal
methods of Margin Allowances, not disclosed that artificially permitting intra-day trading of $134,000
and at whim, were removed by Boshnack, to cause significant and substantial damage to his
competitor CTA’s accounts.
340 NFA also failed to enforce the margin rules, for ADMIS and brokers to make any bona-fide
attempt to collect margin, instead, since the outsourcing operation was illegal, the Vision Risk Group
also, did not attempt to collect margin from customers. This violated CFTC 1.56(b)(3).
341 Instead, Boshanck, unsupervised, would arbitrarily inflate or deflate margin, all such activities
impermissible as neither HRF, Felag, Boshnack or Rothman were registered as an FCM and were not
permitted to manipulate CTA’s trading activity without their consent. In Plaintiffs case, Plaintiffs
were never issued a margin call. Instead, the entire system of “Margin Allowances” permitted
Boshnack to create an unlevel playing field – to make it prohibitive for his competition to execute
and lock them out of their account, which caused substantial losses.
342 NFA and Kadlec’s failure to enforce the margin rules, allowed the disbarred, rogue and
unqualified Vision Risk Group to have the ability to extend credit or remove margin on traders
accounts (without issuing a margin call) and was also an express violation of the exchange rules and
expressly rules of conduct under the CEA. (See Supra)
343 This in turn, knowingly engaged in unfair trade and unfair competition. NFA and Kadlec also
violated and failed to enforce the rules, by not requiring disclosing the proprietary Margin Allowance
system, prior to opening the account. CFTC 1.55(k) is explicit that ADMIS were required to disclose
to CTA’s their proprietary margin system, and all methods of risk calculation that deviate from SPAN.
They did not. Instead they outsourced margin calculation to disbarred players and outsourced
discretionary authority on when to add or remove margin using an adhoc system of Margin
Allowances – which is illegal. No disclosures were provided..
344 NFA and Kadlec also failed to enforce, basic rules of participation in the exchange and in
ADMIS FCM customer agreement, which without limitation it is expressly forbidden for FCM to
outsource discretionary authority on the margin to third parties, it is expressly forbidden for the FCM
to implement a margining policy that violates Exchange Rules, and it is expressly forbidden for the
FCM (and/or its brokers) to not disclose those margining policies to customers prior to the account
opening and under CFTC 1.11 all elements of the RMP must be disclosed to the CFTC.


68
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 69 of 186

Page 69
345 Instead, the illegal, non-compliant risk services agreement also violated the non-discretionary
and mandatory rules of the CEA and exchange rules, CME Rule 930, 980, 984, 982, CFTC 1.11-
1.15. CFTC 1.55 and breach of CME rules, that was a condition of participating in the exchange.
346 As part of the unregulated risk services arrangement Vision Risk Group, were unlawfully (and
without CTA’s knowledge, consent or authorization) granted discretionary authority to manipulate
their competitors CTA’s intraday account margin, and overcharge their competitors margin of over
the $30 required under the rules, and make up ad-hoc and arbitrary numbers such as $90 or $150 to
cause significant unfair play in their competitors accounts. This conduct violates CEA. (See 7
USC.2(iv)(c))
347 Further, granting authorization to competitors, persons with directly competing interests, the
discretionary authority and ability, who were not licensed to do so, to add/remove and extend credit
and add margin on traders account was illegal. It was a primary violation of the CEA.
348 Boshnack and Vision in their anti-trust conduct engaged in deliberate unfair competition, and
used this unregulated outsourcing of risk to create an even playing field to harm their CTA
competitors, to deploy an unfair and un-levelized margin requirement called “Margin Allowances”
on its competitors CTA’s accounts, and cause significant financial losses in their account and unfair
market participation.
349 NFA and Kadlec’s conduct, was a willful violation of the exchange rules, expressly prohibited
under the CEA, that gave Boshnack and HRHC, with directly competing interests in a CTA referral
business, the ability to engage in direct market manipulation of the margin requirement on their
competitors account, and direct tampering of margin to restrict fair market transactions.
10.(iii) Trade Secrets - NFA engaged in unfair market participation in dissemination of trade secrets
350 Defendants also directly engaged in unfair market competition, by authorizing the dissemination
of CTA’s trading strategies to other NFA Members to their competitors without their consent. The
dissemination of CTA trading accounts is also a violation of Federal law, and NFA’s own non-
discretionary Rules 2-4 9061. Under this rule NFA and Kadlec, acknowledged that a CTA’s
transaction history is a trade secret, and knew they needed the written consent before disclosure to
other NFA members.
351 As incorporated by reference in Vision 20-CV-3871 FAC ¶234-¶235, the real-time trade secret
acquisition of a CTA’s timing, execution, volumes, prices, strikes, triggers, and markets, especially

69
        Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 70 of 186

Page 70
in a trading strategy, which not only directly competes with HRHC trading affiliates and Vision
Investment Advisors, is the highest level of trade secret misappropriation for traders. It allows its
competitors, to misappropriate not just the transactions, but the exact details, timing and execution.
The foregoing Conspirators, not just improperly acquired access to the transaction history, but in
willful, wanton, and malicious intent to dissect and acquire their competitors advantage, statements,
were given a real-time access of trade secret misappropriation.
352 NFA’s fundamental purpose under the CEA is to “promote innovation” and “fair competition”
in permitting traders to engage in fair market participation under a uniform set of rules. the case of
“fair competition .. of market participants” and violation in compliance with the Act. 36
353 Defendants knew this access was not permitted, and violated Federal laws, and unfairly depleted
a CTA’s competitive advantage and instead, knowingly permitted it to transpire, thereby intentionally
transferring the innovation and competing idea of CTA’s to HRHC, Boshnack, VIA and his affiliates
“competitive” and in anti-trust and direct violation of the CEA 7 USC 1 – to promote fair competition.
354 Since the trade secrets, trading strategies, and other proprietary information were disseminated
to and utilized in Stamford, Connecticut, and other branch offices across the U.S., their actions
violated the Defend Trade Secrets Act which provides for a federal, private, civil cause of action for
trade-secret misappropriation in which “[a]n owner of a trade secret that is misappropriated may bring
a civil action, if the trade secret is related to a product or service used in, or intended for use in,
interstate or foreign commerce.” 18 U.S.C. §§ 1831 et seq. It also constitutes a predicate act for a
RICO violation.
355 Each and every dissemination of a traders transaction records across interstate lines (as included
here in Exhibit 9) was an illegal act by NFA and Kadlec and those compliance officers who were
involved and approved it, which commenced in or around November 2014 and continues to present
date. Each and every unlawful charging of fees, and withdrawal of CTA’s funds and property and
theft from their account was also illegal – and transferred, also formed a pattern of RICO activity
which commenced in or around November 2014 and continues to present date. Exhibit 23 attached,
is a detailed list of unlawful predicate acts that occurred on Plaintiffs account.



36
  7 U.S. C. 1, § 5 states the CEA’s purpose is to protect all market participants from fraudulent or other abusive
sales practices and misuses of customer assets; and to promote responsible innovation and fair competition
among boards of trade, other markets and market participants.

70
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 71 of 186

Page 71
356 The unlawful “arrangement” did not just contravene the CEA, it also violated Federal and State
laws including the DTSA. HRHC their other its owners, employees, and affiliates now had acquired
by fraudulent concealment access to their competitor CTA’s (including Plaintiffs’) confidential and
financial trading data on a real-time basis, to study and monitor its trading patterns in direct violation
of the Commodities Exchange Act and Defend Trade Secrets Act Across interstate lines.
357 Defendants willfully and for fraudulent and illegal purpose, had motivation to participate in the
scheme, as HRHC, Rothman and Boshnack, were “bankers” to the illegal scheme, and knowingly
transferring the competitive advantage of start-up CTA’s to HRHC, Rothman and Boshnack, their
funding and credit lines were more secure. This conduct secured an unfair commercial benefit to
Boshnack and HRHC, using start-up competing CTA’s as collateral damage to be victims of the
scheme, to knowingly and intentional deplete their economic trade secrets advantage, to propagate an
unfair monopoly and control to Boshnack, HRHC and VIA whom they relied on for “banking”.
358 Defendants knowingly, willfully and for fraudulent and illegal purpose, (and at a minimum
gross negligence) failed to enforce the NFA compliance violations for NFA Members Felag and
HRHC owners, affiliates to obtain a CTA’s trading records without their consent and permission;
violated and failed to enforce, NFA2-4 9061, and to abide by Federal Laws, under the Defend Trade
Secrets Act. As a result, Plaintiffs have been significantly damaged as indicated in Section 25 herein.
                            SECTION 11 - NFA’s CONDUCT WAS ILLEGAL
359    After agreeing to Boshnack and HRHC’s new terms to set up a an “orally- arranged” risk
services agreement, that would be shielded from the compliance laws and disclosures as described in
Section 9 and 10 supra, NFA then proceeded with the unlawful registration of Boshnack and
Rothman, to allow these known bad actors, once again become “registered” market participants.
360 On paper, their registration capacity was now solely as IB’s, rendering any of their participation
for undocumented risk-services on behalf of an FCM prohibited.
361 On or around November 28, 2014, listed on BASIC, both Robert Boshnack and Howard
Rothman obtained their re-registration as Associated Persons, solely in an IB capacity with HRF.
362 In spite of the extraordinary warning signs of bad faith, dishonest, and bad faith conduct (see
Attachment 1), NFA failed to conduct any further due diligence or fitness testing on Boshnack,
Rothman or their new affiliates, on whether they would continue to pose a threat to other market
participants thereby in bad faith failing to enforce and violating NFA Bylaws 301(a)-(e).


71
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 72 of 186

Page 72
363 In their reregistration on November 28, 2014, it was with full knowledge in allowing the
undocumented, oral-risk-service arrangements were to proceed and therefore NFA’s re-registration
was bad faith, for unlawful for improper purpose and prohibited. The conduct was not just a failure
to enforce or comply with the rules but expressly violated the lawful conduct of the CEA for improper
purpose. NFA knew that HRHC, Boshnack, Rothman would engage in acts that knowingly violated
exchange rules, and these activities would not be disclosed or consented to by traders, that were
outside of the permissible duties of an IB, and as stated in Section 9 and 10, and would directly cause
an unfair market place competition.
364 The Commodities Exchange Act does not just impose an obligation on NFA to just enforce the
rules, regulations, bylaws and other requirements, it also has specific rules, that if violated, define
specified conduct that is expressly deemed unlawful. (7 U.S.C.§13 and 7 U.S.C.§ 6). For example,
without limitation conduct that is deemed unlawful in the commodities futures markets, prohibits
purloining and stealing monies from a traders account in anywhere over $100. (See 7 U.S.C § 13(a)))
365 NFA’s mandate only permits them to operate with legal and proper purpose, governed by strict
rules of compliance under the CEA and CFTC order. NFA is only permitted to collect fees and
revenues and permit market participation from legal activity.
366 Plaintiff allegations of wrongdoing are not just failure to enforce as negligence or gross
negligence, but that Defendants, knowingly engaged in conduct that the CEA itself prescribes as
illegal. CEA rules make it illegal to set up any group of commodities futures trading accounts, that
would be exempt from various disclosure and consent laws and operate outside of margin rules.
11.(i) NFA’s participation to withdraw monies without consent was unlawful
367 The arrangement, as described supra, involved customers, and CTA’s paying Vision on a
“trailing fees and commissions” basis, without consent and disclosure However to be legal, it is
mandatory those fees and commissions are disclosed to customers and CTA’s prior to opening the
accounts, and consent is granted. (See NFA 2-26, NFA2-29, CFTC 1.55, 1.57 and 33.7 NFA2-4 9005)
368 Defendants knowledge and participation in the withdrawal of monies from customers and
CTA’s accounts, without their consent and purloin profits is further defined as illegal under the
Commodities Exchange Act. (See 7 U.S. Code § 13(a) making it unlawful for example, for any person
to steal, purloin any money or property having a value in excess of $100, or accruing to such customer



72
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 73 of 186

Page 73
as a result of trades or contracts in the business of such person) 37. No consent was granted by Plaintiffs
or customers for this activity.
369 Therefore without seeking the consent and disclosing the “trailing fees and commission” to
customers and CTA’s, starting in November 2014 and until present date, Defendants knowingly
participated in illegal conduct, including by way of their multiple audits to rubber stamp, the bulk
withdrawals of monies from traders’ accounts, which converted the money, property and assets in
their accounts for payments to Boshnack and his affiliates.
370 The Defendants’ approval of Boshnack and his affiliates market participation was also illegal
as defined by numerous other statutes of the Commission..
371 Other monies were also stolen from Plaintiffs’ accounts (See Exhibit 9), racking up almost daily
unauthorized fees. Each withdrawal of money for Boshnack each of which was approved and audited
by Defendants constituted approval of illegal withdrawals from Plaintiffs account, amounts which
exceeded $1000. 38 7 U.S.C 13(a) makes it a felony to steal any amount over $100.
372 The total amounts stolen to pay Boshnack and his affiliates exceeded $1,000. Under New York
State law, if the value of the property or services stolen exceeds $1,000.. the offense is grand larceny
in the fourth degree, a class E felony under New York law. (N.Y. Penal Law § 155.30.)
373 The total amount of unauthorized monies being withdrawn or purloined without customers’
knowledge, consent and authorization from the scheme, is estimated to exceed $10 million a year,
and now exceeds a total of $60 million. The fees to Vision are not being consented or disclosed to
customers and Defendants are knowingly participating in the scheme to not disclose. (See Supra).
374 The illegal activities to purloin monies also depleted Plaintiffs’ CTA performance by3.4% over
45 days (18% a year) and caused significant reconciliation issues and only after the purloining of
monies from greater than $1,000. Vision have not disputed in their MTD the purloining of fees and




37
   17 USC 13 (a) It shall be a felony .. for (1) Any person registered or required to be registered under this chapter, or any employee
or agent thereof, to embezzle, steal, purloin, or with criminal intent convert to such person’s use or to the use of another, any money,
securities, or property having a value in excess of $100, which was received by such person or any employee or agent thereof to margin,
guarantee, or secure the trades or contracts of any customer or accruing to such customer as a result of such trades or contracts or which
otherwise was received from any customer, client, or pool participant in connection with the business of such person. The word “value”
as used in this paragraph means face, par, or market value, or cost price, either wholesale or retail, whichever is greater.
 17 USC 13 (a) It shall be a felony .. for (5) Any person willfully to violate any other provision of this chapter, or any rule or regulation
thereunder, the violation of which is made unlawful or the observance of which is required under the terms of this chapter
38
   Vision Defendants and Villa in their MTD, do not deny or defend the unauthorized withdrawals of over $1000, or trade processing
fees and transaction fees, or depletion of CTA performance by 3.4% , thereby waiving their defense.

73
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 74 of 186

Page 74
overcharges. As a result, Plaintiffs account entered into transaction issues and exchange-violations
margin computations from Vision Risk Group, to eventually purge Plaintiffs transactional ability.
375 It is also unlawful for Defendants to allow the Conspirators to treat Plaintiffs’ (or customers’)
monies in any manner other money as not belonging to the customer. 7.U.S.Code § 6d (a)(2). 39 This
too is expressly defined under the CEA as unlawful conduct.
376 Defendants didn’t just participate in unlawful conduct, they violate their own rules in
unauthorized withdrawal of monies, NFA 2-3 and NFA 2-4 9005, where they had, themselves,
deemed it a compliance violation to not disclose fees prior to an account violation, stating any type
of “deceit” is a compliance violation.
377 Moreover the CEA is also clear on what conduct constitutes unlawful. Defendants conduct, to
willfully violate NFA 2-3, NFA 2-4 9005, CFTC 1.55, CFTC 33.7 and all other laws and ¶Violations
cited hereunder also constitutes unlawful conduct under 7 U.S.C. 13(a)(5). 40
378 Each and every willful and intentional violation of the rules that the NFA, Kadlec, Wahls and
Kiela participated in, including but not limited to CFTC 1.11-1.14, CFTC 1.55, CFTC 1.57, CFTC
33.7, NFA 2-29, NFA 2-26, NFA 2-4 (and all its interpretive notices), including NFA 2-4 9091
prohibiting the disclosure of trade secrets of CTAs was also unlawful under 7 U.S.C. 13(a)(5)..
379 As alleged herein, the intentional purpose of the scheme, was essentially an unregulated slush
fund, of the assets, funds and property of subprime Vision brokers accounts from which the
Conspirators, could finance their activities, and withdraw unauthorized fees and unlawfully convert
the trading strategies, deplete CTA performance, purloin trading profits, to pay the interest of
Boshnack’s and HRHC’s credit. In addition, this in turn this gave HRHC and affiliates an unfair
competitive advantage for their competing CTA referral business.
11.(ii) NFA’s registration and failure to disclose risk services was unlawful
380 Further, NFA’s illegal conduct, expressly violated the registration laws of the CEA, which they
are required to enforce which market participants are permitted to perform which market functions.



39 7.U.S.Code § 6d (a)(2) Futures commission merchant registration requirements; duties of merchants in handling customer receipts.
It shall be unlawful for any person to be a futures commission merchant unless (2) such person shall, whether a member or nonmember
of a contract market or derivatives transaction execution facility, treat and deal with all money, securities, and property received by
such person to margin, guarantee, or secure the trades or contracts of any customer of such person, or accruing to such customer as the
result of such trades or contracts, as belonging to such customer.
40 7.U.S.C. 13.(a)(5) – making it unlawful for any person to willfully violate any other provision of this chapter, or any rule or regulation

thereunder, the violation of which is made unlawful or the observance of which is required under the terms of this chapter

74
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 75 of 186

Page 75
381 It is black-letter law therefore under the CEA, that only an FCM, (and not an IB) can extend
and maintain margin and credit, and guarantee trades on behalf of a customer. See NFA 2-26 / 17
CFR 1.57 (c) and 7 USC 2 (c.)(v)(IV) and which prohibited Vision, its owners, affiliates and
employees from directly or indirectly extending, or maintaining credit to or for, or collecting margin
on Kumaran’s account. It also prohibited them from having discretion on Kumaran’s account, as well
as power of attorney to handle margin calls. 41 Yet Boshnack, Rothman, HRF and Felag were
registered only as IB’s.
382 Since Boshnack, Felag, Rothman, Vision and affiliates had been permanently expelled as an
FCM, it was unlawful for them to be associated with an FCM, or acting as a business unit or division
of an FCM and their status disqualified. Their association “behind-the-scenes” of ADMIS to continue
providing functions solely and exclusively for FCM’s was illegal. (See 7 U.S. Code § 6k (1), (5)). 42
383 It is also unlawful for an FCM to extend margin or credit that is not in compliance with the laws
of the Commission and CME Span Margin. Since Vision Risk Group were permanently disqualified
it was unlawful for them to be handling margin, and using unorthodox “Margin Allowances” and
debilitating CTA’s margin outside of CME Span Rules, and they were disqualified from acting in a
margin capacity.. Defendants authorization and signature on documents that approved the activities




41 CFTC Reg 1.57 (c) An introducing broker may not accept any money, securities or property (or extend credit in lieu thereof) to
margin, guarantee or secure any trades or contracts of customers, or any money, securities or property accruing as a result of such
trades or contracts:
427 U.S. Code § 6k (1) – unlawful to be associated (1) It shall be unlawful for any person to be associated with a futures commission

merchant as a partner, officer, or employee, or to be associated with an introducing broker as a partner, officer, employee, or agent (or
any person occupying a similar status or performing similar functions), in any capacity that involves (i) the solicitation or acceptance
of customers’ orders (other than in a clerical capacity) or (ii) the supervision of any person or persons so engaged, unless such person
is registered with the Commission under this chapter as an associated person of such futures commission merchant or of such
introducing broker and such registration shall not have expired, been suspended (and the period of suspension has not expired), or been
revoked. It shall be unlawful for a futures commission merchant or introducing broker to permit such a person to become or remain
associated with the futures commission merchant or introducing broker in any such capacity if such futures commission merchant or
introducing broker knew or should have known that such person was not so registered or that such registration had expired, been
suspended (and the period of suspension has not expired), or been revoked. Any individual who is registered as a floor broker, futures
commission merchant, or introducing broker (and such registration is not suspended or revoked) need not also register under this
paragraph.
7 U.S. Code § 6k (5) It shall be unlawful for any registrant to permit a person to become or remain an associated person of such
registrant, if the registrant knew or should have known of facts regarding such associated person that are set forth as statutory
disqualifications in section 12a(2) of this title, unless such registrant has notified the Commission of such facts and the Commission
has determined that such person should be registered or temporarily licensed.

75
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 76 of 186

Page 76
expressly did not comply with the regulations and were illegal. See 7 U.S. Code § 2 (c)(v) (IV); 15
U.S. Code § 78g - (2) (A) (B). 43
384 Any registration under the Act of an FCM must also comply with 7.U.S.Code § 6d(a)(1) and
(2) - making it unlawful for Boshnack, Rothman, Felag, and HRF – without registration, who were
expelled – to continue to act on behalf of ADMIS, without disclosing their activities, and without the
proper registration as an FCM. Market participants, permanently revoked from ever handling
customer moneys or extending margin as FCM’s, and only registered now as an IB, were expressly
prohibited from guaranteeing and extending margin on Plaintiffs’ accounts. The CEA deems this
                          44
activity unlawful.             NFA’s approval of Vision Risk Groups’ margin activities, which were not
disclosed to the CFTC were therefore also unlawful.
385 Further concealing Vision Risk Groups’ margin activities and its true role as a hidden FCM
within ADMIS, performing a same duties it did before as Vision Financial Markets, was an unlawful
act on its registration to be granted status as an IB.
386 Defendants’ conduct was also unlawful, to authorize the owners, employees and Associated
Persons, of a permanently disbarred Vision Risk Group, who were deemed permanently unfit and not
qualified to operate as an FCM, to then step into the shoes of another FCM, as a risk group, hide
behind them, and perform essentially the same services, extending margin and credit for customers,
and receiving trailing fees and commission on customers – which are only permissible as registrants
that are FCM’s, in violation of the CEA. The registration of Boshnack, Felag, Rothman, HRF and
HRHC violated the registration requirements and disclosures of Act.

437 U.S. Code § 2 - Jurisdiction of Commission; (c.) (v) . (IV) It shall be unlawful for any futures commission merchant to, directly
or indirectly, extend or maintain credit to or for, or collect margin from any customer on any security futures product unless such
activities comply with the regulations prescribed pursuant to section 7(c)(2)(B) of the Securities Exchange Act of 1934 [15 U.S.C.
78g(c)(2)(B)]
 15 U.S. Code § 78g - (2) Margin regulations (A) Compliance with margin rules required: It shall be unlawful for any broker, dealer,
or member of a national securities exchange to, directly or indirectly, extend or maintain credit to or for, or collect margin from
any customer on, any security futures product unless such activities comply with the regulations.
15 U.S. Code § 78g - (2) Margin Regulations (B) requires that the margin requirements for a security future product be consistent
with the margin requirements for comparable option contracts traded on any exchange registered pursuant to section 78f(a) of this title
; and (II) initial and maintenance margin levels for a security future product not be lower than the lowest level of margin, exclusive
of premium, required for any comparable option contract traded on any exchange registered pursuant to section 78f(a) of this title, other
than an option on a security future;
44
    7.U.S.Code § 6d (a)(1)Futures commission merchant registration requirements; duties of merchants in handling customer receipts.
It shall be unlawful for any person to be a futures commission merchant unless— (1) such person shall have registered, under this
chapter, with the Commission as such futures commission merchant and such registration shall not have expired nor been
suspended nor revoked; and7.U.S.Code § 6d (a)(2) Futures commission merchant registration requirements; duties of merchants in
handling customer receipts. It shall be unlawful for any person to be a futures commission merchant unless (2) such person shall,
whether a member or nonmember of a contract market or derivatives transaction execution facility, treat and deal with all
money, securities, and property received by such person to margin, guarantee, or secure the trades or contracts of any customer
of such person, or accruing to such customer as the result of such trades or contracts, as belonging to such customer.

76
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 77 of 186

Page 77
387 Since the Vision Risk Group, were disbarred, expelled an only registered as an IB, their activities
were also illegal under their title of registration participants as IB’s and also fraudulently concealed
and omitted on their applications to CFTC. Therefore their registration was also unlawful.
388 FCM’s and IB’s also have strict requirements for the operations of the risk management group,
as well as mandatory disclosures to customers about their risk management policies (CFTC 1.55).
The risk management qualifications are also without limitation set forth in CFTC 1.11-1.14, and CME
982, 980, 932, 930, 984 as well as rights to collect margin are also carefully defined.
389 The conduct to have third parties, convey margin calls or have discretionary authority on margin
call was also illegal. NFA Margin Handbook and NFA Financial Handbook Section 7, mandated that
Lazzara and ADMIS, issue margin calls directly to customers, and not to Robert Boshnack, an
arrangement which to a material failure to enforce exchange compliance laws in Performance Bond
margin and failure to issue margin calls under CME 980, CME 982, 930, 984, 901
11.(iii) NFA’s re-registration was unlawful as defined under the CEA
390 Also the CEA defines as illegal making known omissions on their registration application. NFA,
Kadlec, and the Conspirators, knowingly and willfully made false statements, omitted material facts,
on both VIA and HRF and their associated persons registration applications, and did not disclose on
their registration that a material part of their market participation activities would be to handle margin
and continue to operate a risk management group, outsourced, accessing their competitor CTA’s and
customers’ confidential business records (without consent), and performing “margin” handling,
extending credit on behalf of customers” and other functions they were expelled and disbarred for.
391 The conduct was further illegal, since in order to grant registration to the Vision team, as an IB,
they were required by law, to disclose these activities on their registration applications to act, (on
paper), solely as an IB. Failure to disclose these material facts, constitute a willful and knowing
breach of the CEA, and their application for renewed membership was therefore unlawful and
contained material fraudulent omissions and fraud, deceit and trickery, rendering their renewed
registration void and illegal. See 7 USC 13 (a)(3) and (4) 45



45 17 USC 13(a)(3) Unlawful – False and misleading in registration Any person knowingly to make, or cause to be made, any statement

in any application, report, or document required to be filed under this chapter or any rule or regulation thereunder or any undertaking
contained in a registration statement required under this chapter, or by any registered entity or registered futures association in
connection with an application for membership or participation therein or to become associated with a member thereof, which statement
was false or misleading with respect to any material fact, or knowingly to omit any material fact required to be stated therein or
necessary to make the statements therein not misleading.

77
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 78 of 186

Page 78
392 In other words, hiding behind the name ADMIS, Boshnack and his affiliates, continued to
operate as a shadow FCM, extending margin and credit for customers, and collecting trailing fees and
commissions on a per trade basis from their accounts, although they were expressly not permitted as
a registrant to act ever again as an FCM. The Vision Risk Group, essentially the same personnel and
the same offices, staff, computers and negligence, continued to act as the FCM-in-fact, the de-facto
FCM, fraudulently concealed from customers and traders, CTA’s opening accounts at ADMIS.
393 Defendants violated 7 USC 13 (a)(3)(4) (5) by not disclosing in their application for registrations
as both IB, and also VIA’s application for registration as a CTA, the “oral-arrangement”. In not
disclosing these material facts, the registration applications willfully and knowingly concealed the
material conflicts of interest, that Boshnack and its owners, employees and affiliates, market
participation would involve (i) full transparency into all the confidential and proprietary trading
accounts and business data and trade secrets, of the customers (including their competitor CTA”s),
without the consent, knowledge or authorization of the CTA; (ii) the discretionary authority and
ability to add and extend credit, in his discretion, to traders accounts, and/or determine the risk
threshold on traders accounts (without customer authorization); (iii) the ability to place traders and/or
liquidate accounts (without customer authorization); (iv) the discretionary authority to add or remove
buying power, or extend margin (without customer authorization); and; (v) to take other actions he
deemed fit, in their sole discretion, on the Vision broker traders accounts(without customer
authorization) – essentially operating behind the scenes as an FCM.
394 Defendants willful failure to disclose these material facts, constitute a willful and knowing
breach of the CEA, and their application for renewed membership was therefore unlawful and
contained material fraudulent omissions and fraud, deceit and trickery, rendering their renewed
registration void and illegal. See 7 USC 13 (a)(3) and (4) 46


17 USC 13(a)(4) Any person willfully to falsify, conceal, or cover up by any trick, scheme, or artifice a material fact, make any false,
fictitious, or fraudulent statements or representations, or make or use any false writing or document knowing the same to contain any
false, fictitious, or fraudulent statement or entry to a registered entity, board of trade, swap data repository, or futures association
designated or registered under this chapter acting in furtherance of its official duties under this chapter.
46 17 USC 13(a)(3) Unlawful – False and misleading in registration Any person knowingly to make, or cause to be made, any statement

in any application, report, or document required to be filed under this chapter or any rule or regulation thereunder or any undertaking
contained in a registration statement required under this chapter, or by any registered entity or registered futures association in
connection with an application for membership or participation therein or to become associated with a member thereof, which statement
was false or misleading with respect to any material fact, or knowingly to omit any material fact required to be stated therein or
necessary to make the statements therein not misleading.
17 USC 13(a)(4) Any person willfully to falsify, conceal, or cover up by any trick, scheme, or artifice a material fact, make any false,
fictitious, or fraudulent statements or representations, or make or use any false writing or document knowing the same to contain any
false, fictitious, or fraudulent statement or entry to a registered entity, board of trade, swap data repository, or futures association
designated or registered under this chapter acting in furtherance of its official duties under this chapter.

78
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 79 of 186

Page 79
395 NFA and Kadlec also violated the registration requirement of their own Bylaws 301(a)-(e.) and
failed to conduct any due diligence, or failed to do a thorough fitness examination on the Vision Risk
Group to determine if they would pose an ongoing threat to customers, specifically in light of the fact
that they had been permanently disqualified them as “unfit” to be an FCM. This also is in the
registration of Vision Investment Advisors. NFA’s and Kadlec’s violation of the registration
requirements, was for illegal, fraudulent and improper purpose as stated herein and violated 7 USC 13(a).
396 As stated supra, when NFA, without order from the Commission, granted the registration in
November 2014 of Boshanck, Rothman, Felag and HRF as IB’s, NFA and Kadlec, had full knowledge
that as a condition of their registration, they would continue to operate Vision Risk Group, behind the
scenes, as an FCM. As indicated above, NFA and Kadlec, knowingly and intentionally failed to
disclose these activities under CFTC 1.11-1.14 thereby willfully not complying with the express laws
to disclose the activities on the RMP. Defendants and Co-Conspirators then willfully did not comply
with CFTC 1.55 to make mandatory disclosures of the activities to CTA’s and customers – which
NFA and Kadlec also intentionally did not do. To intentionally violate CFTC 1.55 and CFTC 1.11
also is unlawful under 7 USC 13(5) (See Section 9 Supra). Such conduct constitutes fraud.
11.(iv) NFA’s and Kadlec’s participation to disseminate trade secrets was unlawful
397 Finally the acts to disseminate CTA’s trade secrets across interstate lines to their competitors
was also illegal not just under the laws of the CEA, but also under Federal and State laws. The
disclosure of trade secrets and the dissemination of traders and CTA’s trade secrets to other NFA
members, especially and including those with directly competing activities is prohibited under NFA’s
own rules. Any willful violation of NFA 2-4 9061 is also unlawful under 7 USC 13(5).
398 All of the foregoing activities were without the consent, knowledge or authorization of the
customer or CTA, expressly violated the CEA, and were intentionally not to be disclosed to
customers and CTA’s, and none of these actions were with the customers, traders or CTA’s
authorization. They were all fraudulently concealed, so that the disbarred Vision Risk Group could
hide their true market participation.
399 Boshnack and his affiliates an market participation to acquire his competitors trade secrets for
use in interstate commerce without their authorization was also unlawful and protected under 18
U.S.C 1831 el seq, making it unlawful to without authorization, using deception to obtain that



79
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 80 of 186

Page 80
information..         and without authorization .. copy, download, upload, transmit, deliver, send,
communicate or convey such information.. or otherwise obtain or convert such information.
400 Plaintiffs never authorized dissemination of its trade secrets for the economic benefit of
Boshnack et al and such dissemination has caused significant harm and injury to the owner. 47
401 Defendants conduct to disseminate CTA’s trade secrets, was not just illegal under the 7 USC
13 (a), but also under Federal and State laws, 18 U.S.C. 1831 for upholding economic advantage to
professional traders and CTA’s, who derive substantial economic advantage for keeping those trade
secrets confidential and under no circumstances be disclosed to their competitors. Each act of
dissemination also serves as a predicate pattern of unlawful activity under the IRCO 1962(c). statutes.
402 NFA’s and Defendants conduct was illegal, enshrouded in fraud, improper and was not for any
proper regulatory purpose, that exceeds their mandatory and statutory obligations.
403 Defendants motives were also for illegal and for improper purpose and knowingly and
intentionally to participate in create an unlawful subset of accounts – that would operate outside of
the purview of the Commission and also knowingly, fraudulent and wantonly concealing the activity
that from market participants and traders that fell into the fraudulent scheme – so as to perpetuate the
fraud.
                           SECTION 12 - NFA’S CONDUCT WAS FRAUDULENT
404 NFA conduct also perpetuated fraudulent conduct and by participating with Conspirators to not
disclose and deceive traders, they also violated the anti-fraud provisions 7 USC 6(b) which makes it
unlawful (A) to cheat or defraud or attempt to cheat or defraud the other person; (B) willfully to make
or cause to be made to the other person any false report or statement or willfully to enter or cause to
be entered for the other person any false record; and (C) willfully to deceive or attempt to deceive
the other person by any means whatsoever in regard to any order or contract or the disposition or
execution of any order or contract, or in regard to any act of agency performed, with respect to any
order or contract for or, in the case of paragraph (2), with the other person;




47 18 U.S. Code § 1832. Theft of trade secrets (a) Whoever, with intent to convert a trade secret, that is related to a product or
service used in or intended for use in interstate or foreign commerce, to the economic benefit of anyone other than the owner thereof,
and intending or knowing that the offense will, injure any owner of that trade secret, knowingly— (1) steals, or without
authorization appropriates, takes, carries away, or conceals, or by fraud, artifice, or deception obtains such information; (2) without
authorization copies, duplicates, sketches, draws, photographs, downloads, uploads, alters, destroys, photocopies, replicates,
transmits, delivers, sends, mails, communicates, or conveys such information; (3) receives, buys, or possesses such information,
knowing the same to have been stolen or appropriated, obtained, or converted without authorization;

80
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 81 of 186

Page 81
405 NFA rules also enforce high standards of ethical conduct and morals in the dealings between
members, and required that no NFA 2-2 (a) Cheat, defraud or deceive, or attempt to cheat, defraud or
deceive, any commodity futures or swap customer or counterparty; and NFA 2-4 (a) Members and
Associates shall observe high standards of commercial honor and just and equitable principles of
trade in the conduct of their commodity futures business and swaps business.
406 However, in this scheme, it was known and intended, that Vision brokers, (including Lazzara)
and ADMIS, would knowingly and fraudulently conceal, and deceive CTA’s (including Plaintiffs).
407 NFA’s key role in the scheme and to perpetuate the fraud, was to knowingly and intentionally
not enforce the compliance anti-fraud, disclosure and consent laws, so that the Vision brokers and
ADMIS, could skirt their compliance obligations, and continue to rake in unauthorized fees and
commissions to pay off the credit lines, and perpetuate the hundreds of millions of credit lines .
408 If not for NFA’s participation in the fraud to conceal the Vision Risk Group, to conceal the
“trailing fees and commission”, to conceal the dissemination of trade secret, to conceal the margin
activity which violated CME Span, and the other tortious conduct, such as purloining profits from
CTA accounts, the scheme could not have continued.
409 Starting November 2014 and until present date, and up to when Plaintiffs opened their accounts
in January 2017, Defendants knowingly and overtly acted, by failing to enforce the compliance laws,
and not updating their disclosures on their websites and NFA Basic (See Section 16 below), and
permitted the fraud and deceit to continue, permitting ADMIS and the Vision brokers, to not seek
consents from customers and CTA’s, and not disclose the behind-the-scenes activities.
410 Therefore as a direct and proximate result of Defendants acts to conceal the fraud, and their own
fraudulent omissions and statements on its websites, and NFA BASIC, and failure to enforce the fraud
laws on its Conspirators, Plaintiffs suffered direct and proximate harm
411 Defendants participation in this scheme, and all conduct alleged herein was both illegal and
constituted fraudulent activity.
412 Plaintiffs and other customers, not just before, but even during the life of its trading accounts,
were deceived, lied to, mislead, and made numerous false statements related to their risk and
margining on their futures transactions, which directly contravene the market participation rules of
the CEA (See 20-CV-3871, Vision ¶240-¶282)



81
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 82 of 186

Page 82
413 If these “arrangements” were so legal and above board – why all the secrecy? Why not just
explain who was managing risk and how they were doing it – as they are required to do under CFTC
1.55 But the communications were deliberately deceiving and violated 7 USC 6(b), and the NFA
knew and permitted such deceiving and fraudulent concealment, in communications to registered
CTA’s inquiring about risks on their programs. (See FAC Vision ¶240-¶282)
414 Boshnack et al, instead, were operating a rogue, FCM risk group, outside of their permanently
revoked registration capacity, to extend margin, place individual guarantees and credit lines on
customers, withdraw trailing commission and fees, all without customers’ knowledge and consent as
well as access their confidential trading accounts, (including their competitors’ CTA records), and
deploying unfair margin as discussed in Section 11. The activity was illegal, and therefore all
Defendants and Conspirators, worked together to keep the activities fraudulently concealed, of
substantial harm and economic damages to Plaintiffs.
415 Under Section 22 of the CEA, a registered futures association and its compliance officers who
aid and abets in fraudulent conduct, are also, liable to the traders who are directly harmed by the
conduct.
SECTION 13 - THE SCHEME TAKES HOLD, NFA PARTAKES IN FRAUD
416 Starting in November 2014, Defendants NFA and Kadlec, together with the Conspirators had
agreed upon the three (3) agreements that would govern their arrangement going forward. The
Settlement Agreement, upon which NFA were paid $1.5 Million dollars to permit Boshnack and
Rothman to restructure their business to be owned by HRHC and remain in the business, a Guarantee
and Fee Agreement dated August 31, 2014 (ECF31), and on November 1, 2014, and to ink the deal
for Boshnack, Rothman and HRHC to wear the risk of guarantee the brokers, and orally arranged risk
services agreement, that as discussed supra, was impermissible..
417 As the Vision brokers, began their transfer on or around November 1, 2014 they were sent a
“welcome packet” by ADMIS, that disclosed to them that John Felag and HRF would still remain
their risk contact. Therefore all Vision brokers including Lazzara had material and actual knowledge
that risk management services were being provided by High Ridge, a fact that needed to be disclosed
to customers and CTA’s under CFTC 1.55(k)-(i) See Supra.
418 It was the express statutory duty of NFA to enforce that all participation agreements by
Boshnack and his team after being disbarred complied with the CEA. NFA were required by law, to

82
          Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 83 of 186

Page 83
conduct mandatory audits and supervision on the conduct of participation starting November 1, 2014
and going forward, on a frequent basis.
419 However, the opposite occurred. To perpetuate the activities not going detected,
420 In order to perpetuate the fraud and illegal activities on a continuing basis, NFA needed at least
two compliance officers who would operate the scheme on behalf of the NFA, and remain responsible
to rubber-stamp audits and authorize the conduct of the Conspirators.
421 NFA has publicly disclosed that its audits are typically handled by at least two persons, one
field-level auditor and a more senior level supervisor who remains at NFA offices and oversees the
audit. 48 Unlike their usual pattern of assigning random or interchanging auditors NFA, specifically
appointed mostly one auditor, Defendant Nicole Wahls, to be the dedicated field auditor on High
Ridge and its affiliates and associated persons, including the Vision Risk Group activities after the
entity was permanently disbarred.
422 Wahls was hired to the NFA in or around June 2011 and within only three years, she became
responsible for the entire audits of the transfer and reregistration of a disbarred entity Vision,
Boshnack, Rothman, Felag and its new entities High Ridge, who had 172 CFTC Reparations cases
brought against them. NFA, did not substitute or replace Wahls, from being the field auditor on all of
Boshnack, Rothman, Felag and High Ridge audits, starting from November 2014 when the oral risk
services arrangements were approved. Wahls may have also been the auditor prior during Vision’s
FCM existence starting from or around 2012, so she was familiar with Visions’ affairs and the bulk
transfer of accounts to ADMIS.
423 After the Peregrine debacle, in which customers lost over $200 million due to fraud that missed
by the NFA, scrutiny went into the NFA audit process. Independent investigations of NFA’s audits
(hereto attached and incorporated by reference ECF29, Exhibit 5) noted that auditors with very little
experience were quickly promoted to positions of senior responsibility. Employees with less than
four-six weeks experience begin their first onsite audits and many were given significant
responsibilities including in records, registration and financial testing during their first year or early
in their career at NFA.




48
     See ECF29 Exhibit 5 Pg.18,22

83
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 84 of 186

Page 84
424 External review of the NFA audit process, therein revealed that NFA auditors are frequently
promoted to field supervisor within two years from the time the first join NFA right of college and
few of them promoted to “senior manager” only one year later. (See ECF 29 Exhibit 5, Pg. 26-27) 49
425 Several auditors indicated that the lack of experience resulted in a “check the box” mentality,
with others admitting, the NFA audits were “essentially a paper exercise” (ECF 29, Pg 27-28) 50
426 In 2009 NFA implemented an enhanced risk management program to identify high-risk Member
firms admitting they “rank the Members” based on the their risk profile; and includes reference to
investigations, audits, registration records, arbitration filings and disciplinary history. Factors auditors
are required to consider are, for instance, number of investigative matters and the number of customer
complaint, including for instance prior expulsion. (See ECF 29-5, Pg17 , Pg D-2) 51
427 Under normal circumstances, given Boshnack, Rothman, Felag and Vision’s serious
disciplinary track record, NFA by its own admission of its audit procedures ordinarily, would have
flagged High Ridge as a “high-risk” member firm, and Wahls was required to give heightened
scrutiny in its risk-based audit approach, on which it bases history of disciplinary actions, customer
complaints, number of investigative matters.
428 However, upon information and belief, instead of “investigative” audits, or ones designed to
look at the unique specifics of the deals, such as the G&F Agreements, Wahls, followed the “check-
the-box” audits on the NFA’s generic modules for IB’s that were just “general” audits. These general




49
    EC29.5 Pg 26-27 - An auditor on the 2009 audit of PFG (who began working at NFA in January 2007) began his first audit four or
five weeks after he started with NFA.143 Several others auditors similarly reported beginning their first audits after between four and
six weeks of being at NFA although the audit team also included supervisors who were reviewing their work product.144 The
investigation further revealed that the manner in which the audits were structured gave significant responsibility to junior auditors
within the first year (or early in their career) at NFA. NFA employees who had just graduated from college were hired in the position
of staff auditor I. This position was responsible for conducting modules such as net capital, cash activity, records and registration, and
conducting financial testing.145 While they worked on teams with more experienced auditors, the investigation found that some of the
auditors who supervised the staff auditors were relatively inexperienced themselves. We found that some NFA auditors were promoted
to the position of field supervisor146 within two years from the time they joined NFA right out of college.147 A few of these auditors
were then promoted to senior manager only one year later.
50 Several auditors indicated that the lack of experience resulted in a “check the box” mentality, particularly, when utilizing the modules.

One stated explicitly that NFA needed more people “who can look beyond the audit module as just a checklist.” Another acknowledged
that staff level auditors often “really don't know the big picture” and there were times where the supervisor or manager was “not as
helpful as they could be.” (Pg-27) A third auditor said, “I think when you are only hiring people directly out of college and the only
thing people know is what they're trained on, you're definitely limited.” Another former auditor said the focus when she was at the
NFA was on “minutia” and the audits were “essentially a paper exercise.” (ECF 29, Pg 27-28)
51
    ECF 29.5 - Pg. 17 While conducting its audits, NFA auditors utilize a risk-based audit approach based on various factors including
the number of accounts; number of Associated Persons (“AP”) and background of personnel; lack [or frequency] of an audit; the
number of investigative matters (i.e., customer complaints); promotional materials used; amount of funds under management; and the
types of investments.7

84
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 85 of 186

Page 85
audits, for instance, do not have modules catered towards the types of customized oral and “banking”
arrangements that NFA had agreed to.
429 NFA’s “general” audits are supposed to follow about 18 Pre-Set modules.(See ECF 29.5 Pg C-
2).   None of which were changed to reflect the bespoke G&F Agreement, the legalities and
compliance thereof, or the undocumented oral risk services agreements.
13.(i) Wahls starts audits
430 But given NFA’s knowledge and awareness of the rogue and impermissible participation – the
relatively new Wahls with only a few year’s experience, failed to implement any rigor in their audits,
specifically in disclosures, consents, compliance with the G&F Agreements, margin, and affiliates,
as well as the mandatory disclosure laws for customers and traders to consent.
431 In each and every audit starting around November 1, 2014, NFA and Wahls, fully knowing
about the illegal conduct alleged, with negligence, gross negligence, and with fraudulent and illegal
conduct above, failed to enforce the compliance laws. NFA and Wahls signature on the audits was
material to perpetuating the scheme. It gave the Conspirators a green-light to continue to not disclose,
to perpetuate the compliance violations and to willfully not seek the customers and traders consent in
the unlawful activity above, and perpetuate the activity.
432 Wahls, was instrumental in signing the documents that approved and authorized the rogue risk
services agreements (which violated CFTC 1.11) and not once in her audits did Wahls enforce
disclosure on the RMP, or investigate or enforce disclosures to the customer and traders, or that
traders, for instance had knowledge or agreed to the “trailing fees and commission” or knew about
the rogue risk services as is mandatory under NFA 2-26 (See Supra Section 9 and 10)
433 Further Wahls did not enforce the mandatory requirement that CTA’s transaction records could
not be disclosed without their written authorization. (NFA2-4, Int 9065)
434 During the multiple audits conducted between November 1, 2014 and January 30, 2017, Wahls
and NFA signed documents approving the orally-arrangement risk services (that were illegally not
disclosed in the RMP under CFTC 1.11) and with fraudulent and illegal purpose, intentionally failed
to enforce without limitation CFTC1.11, 1.55 & 1.57 that required disclosure to the traders.
435 With full knowledge, that Vision Risk Group were even not permitted to be acting as an FCM,
an had been expelled for mishandling customer funds, Wahls, Kadlec and NFA continued to approve
and “rubber stamp” the “rogue” risk services, that they knew had been disclosed or approved by the

85
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 86 of 186

Page 86
Commission and violated the registration participation. Vision in their MTD has admitted there were
multiple audits approving the conduct.
436 Despite knowing the risk services were impermissible and needed to be documented under
RMP. NFA, Kadlec and Wahls, then willfully failed to enforce or audit the Margin compliance laws
or enforce that the services that were being performed in fact complied with exchange rules, or the
sharing of trade secrets of CTA’s had received the CTA’s consent as required under NFA 2-4 9061.
437 Despite the extraordinary past disciplinary conduct and negligence in Vision Risk Group to
handle customer moneys and extraordinary losses they caused to be disbarred, NFA and Wahls failed
to audit or enforce that any of the so-called risk services were being conducted in compliance with
NFA’s own Margin Handbook or Margin audit procedures. NFA has dedicated audit modules called
“Margin” which are designed to enforce that margin is being calculated in accordance with SPAN,
and the margin calls and procedures by the exchange are being made. (See ECF 29.5, Pg. C-2). 52
438 NFA knew the materially concealed risk services, could cause substantial harm to CTA’s
accounts, that Vision were deemed unfit to handle margin with their license revoked, but Wahls failed
to enforce compliance in the so called “Margin Allowances” that were being used to perilously
manipulate their account, and were replete with errors and omissions.
439 Without limitation NFA’s and Wahls willful and intentional failure to audit and enforce CFTC
Reg 1.11 and the failure to require and enforce the material disclosure of High Ridge Future risk
services to traders as required under CFTC 1.55, their quality, accuracy, and compliance with the
non-discretionary margin rules, CME 980, 930, 982, 984, 901 and as well as disclosures of CFTC
1.55, 1.57 and CFTC 33.7 which posed significant threat to customers was gross negligence, given
Vision Risk Groups’ prior expulsion from the industry and customer losses of over $2.1 million dollar.
440 Customers, traders and Plaintiff had statutory rights to these disclosures prior to opening their
accounts, NFA’s bad faith failure to enforce these rules caused Plaintiff significant damages and harm
as documented in Section 25 herein.




52
    Margins, ECF 29,5 Pg. C-2 -The CFTC and SEC have set minimum initial and maintenance margin levels for securities futures
at 20% of the current market value of the positions. “Current market value” means the daily settlement price of the security future.
The Margins module tests firm’s margin systems to ensure proper capital charges are taken and procedures to ensure margin calls are
made in a timely fashion. Auditors ensure that the firm’s margin requirements are at least as high as Standard Portfolio Analysis of
Risk Performance (“SPAN”) requirements, margin calls are being made daily, proper firm procedures for under margined accounts
exist, and that the firm is collecting the appropriate deposits for foreign currency and options

86
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 87 of 186

Page 87
441 NFA and Wahl’s approval of illegal outsourced risk services, (not order or approved under Reg
1.11) with unqualified personnel, resulted in grossly negligent and unqualified services, material
errors and omissions, and exchange rule violations, materially deficient electronic platforms, and
other express violations of NFA’s own Margin Handbook, with errors of upwards of 500% of account
value, and violating all mandatory margin provisions of the CEA posing a significant threat to
customers. It also permitted an illegal Margin Allowance. (See Vision FAC. ¶275)
442 Defendants had a mandatory non-discretionary duty to enforce the FCM’s rules of the CEA,
NFA and CFTC and the CFTC Regs 1.11, 1.55, 1.57 and other laws of the exchange, and under NFA
2-26 to implement a risk management program, with qualified personnel and properly disclosed to
the regulator and customers and traders. (Not shrouded in fraud and secrecy). Those exchange rules
included were but not limited to compliance with the intraday margin requirements of performance
bond, CME 980, 930, 982, 984, 901 as well as the requirements to have electronic platforms capable
of monitoring risk and markets on an intra-day basis.
443 NFA Auditors are required prior to audit to take a comprehensive review of all factors, in an
audit. Therefore Wahls knew of the G&F Agreements, and their particular compliance requirements.
It was Wahls and her supervisors job to enforce all the ¶Violations, and do the necessary due diligence
on all the laws that were being violated NFA and Wahls failure to enforce these laws, has caused
direct and proximate harm to Plaintiffs.
444 In each and every audit between November 2014 until she resigned in 2020, Wahls, together
with the oversight of Kadlec and NFA, also failed to enforce or audit compliance in the Modules
called “Affiliates” or in the dissemination of CTA trade secrets to its competitors, and HRHC’
numerous CTA Referral affiliates or prop trading arms. Defendants did not conduct any compliance
on protecting CTA’s trading strategies, and failed to audit once the use and disclosure of their trade
secrets in affiliates HRHC or VIA. Instead, knowing it was expressly prohibited to disclose CTA’s
transactions and trading accounts to Vision Risk Group, without their written authorization, and with
a statutory obligation to protect CTA’s trade secrets, Defendants, flagrantly and intentionally
wantonly violated their own rules, because disseminating trade secrets was needed to perpetuate the
illegal and fraudulent scheme – with a gross disregard for CTA’s rights.
445 Defendants continued to sign documents authorizing the dissemination of CTA”s transaction
records, without their knowledge and consent, to other NFA Members, including the disbarred Vision


87
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 88 of 186

Page 88
Risk Group, knowingly and intentionally violated NFA 2-4, 9061. The conduct was negligence, gross
negligence and for illegal and fraudulent purpose.
446 These failures have caused direct and proximate harm to Plaintiffs in NFA’s wrongful and
illegal authorization of conduct impermissible under the rules of fair market competition.
447 Wahls was part of the compliance team for NFA, together with NFA and had a non-discretionary
and statutory duty to enforce compliance laws with NFA rules and CEA with Vision, its owners,
employees and affiliates.
448 ADMIS has admitted that Wahls was also “routinely familiar” with the “bulk transfer” of
accounts from VFM, including the G&F Agreements, and the mandatory disclosures and consents
from customers, traders and CTA’s. Wahls therefore had a statutory obligation to protect “new”
customers and “new” traders and CTA’s, including Plaintiffs. Wahls was entrusted to enforce
Compliance with the laws, rules, regulations and compliance therein.
449 In each and every audit, NFA and Wahls knew that the customer and traders, especially the
“new” customers and “new” traders, including Plaintiffs, (who had opened accounts with Vision
brokers after November 2014 and therefore had no knowledge of Vision after they were disbarred),
had not received the mandatory disclosures and/or consented to the “trailing fees and commission”,
yet Wahls approved the bulk transfer of monies from their accounts to compensate Boshnack for his
credit lines, without their knowledge, consent or authorization. Vision in their MTD have admitted
that NFA had full knowledge of the conduct.
450 NFA and Wahls also knew that new customers and new CTA’s had their confidential and trade
secrets and accounts disseminated to Vision and their directly competing CTA Referral business and
VIA (without their knowledge, consent and approval, specifically NFA 2-4 9061). But again they
knowingly, willfully violated their own rules, on a repeated basis.
451 Yet in willful in deliberate violation of NFA 2-4 9001, CFTC 33.7, CFTC 1.55 and numerous
other compliance laws ¶Violations, NFA, Kiela and Wahls (with knowledge of Kadlec), “rubber-
stamped” the audits, performed “check-the-box” audits, to intentionally violate the compliance laws
and permitted HRF, Boshnack, Rothman, Felag and Vision to withdraw the bulk transfers of monies,
improperly acquire their competitors CTA’s trading strategies, implement rogue margin activities,
not comply with CME Span, penalize their competitor traders with unauthorized fees midway through




88
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 89 of 186

Page 89
trading, and continue a non-disclosed rogue operation that exceeded their registration abilities, and
created an unfair market competition by harm CTA’s and misappropriating their accounts.
452 Conspirators have stated that Wahls was a key person, who’s signatures on audits proved NFA’s
knowledge and complicit approval of the illegal conduct, was “routinely familiar” with the operations
of Vision affiliates, since Visions’ reregistration in September 2014, and intended to call Wahls as a
key “defense” witness for the allegations therein. Therefore Wahls role to rubber stamp the audits
was a material part in facilitating the illegalities which caused serious harm, destruction and damages
to other CTA’s.
453 It was a necessary part to effectuate the scheme NFA, Kadlec, and a few chosen auditors and
compliance officers, Wahls and Kiela who were parties to the scheme to defraud and not enforce the
mandatory disclosure and non-discretionary consent laws required to be gotten from the customer and
traders. NFA, Wahls, Kiela’s and Kadlec’s role in overseeing the fraud and failure to obtain the
customer and CTA’s consent was material part of the scheme to pay for the Boshnack Guarantees.
454 During each and every audit conducted between November 2014 until January 2017,
Defendants knew and intended that customer and traders were not to be given disclosures, and knew
and intended to fraudulently conceal the rogue services, misappropriation, thereby with intention,
participating in the fraud.
455 As a direct and proximate result of Defendants, willful and intentional failure to enforce the
compliance laws, Plaintiffs would not have been fraudulently induced into opening an account at
ADMIS, and have suffered substantial damages and harm thereunder.
13.(ii) ADMIS audits
456 In addition NFA is required to audit FCM’s such as ADMIS every 15 months, (See ECF 29.5)).
Therefore between August 31, 2014 when the G&F Agreement was signed and January 2017 when
Plaintiffs opened its account, NFA was also required to audit and enforce the compliance laws on
ADMIS and conducted audits at least twice. It is unknown the names of the auditors.
457 In each audit, NFA its compliance officers who oversaw the audits, and Kadlec (acting in a dual
role) willfully and intentionally, in the same manner as above, for fraudulent and illegal purpose,
failed to enforce the disclosure laws and consents from CTA’s and customers, and other laws as
described in detailed herein, including withdrawal of fees, and fraudulent sales, solicitations and
promotions to induce customers to open accounts at ADMIS, while hiding Vision. See ¶Violations

89
        Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 90 of 186

Page 90
458 Of note in the G&F Agreement, ADMIS in Section ¶2.5, had agreed to be responsible for NFA
2-29 and sales and promotional activities that did not mislead or deceive customers and traders
opening accounts at ADMIS after November 2014. But NFA, Kadlec and its compliance officers,
wilfully and intentionally to perpetuate the scheme, during the period November 1, 2014 until present
date failed to enforce these compliance laws listed below ¶Violations)
459 As a result of the wilful and bad faith failure, Plaintiffs have incurred substantial economic harm
and damage described in Section 25 herein.
13.(iii) IB Audits
460 Likewise introducing brokers, IB’s, including Vision brokers are required by statute to incur
NFA audits every three (3) years.
461 Examinations are a delegated non-discretionary function by the CFTA to be performed by NFA
in its function as DSRO to ascertain members’ compliance with CFTC reg 17 CFR 1.52(c). CFTC’s
delegated authority for over three (3) years, since their transfer from Vision. Therefore NFA had also
violated the non-discretionary 17 CFR 1.52(c). (iv) (B) in failing to enact their compliance and
examination audit to supervise Vision IB’s, thereby also causing direct harm to Plaintiffs.
462 At the time of Lazzara audit, since the G&F Agreements were in place in 2014, NFA had failed
to conduct one minimum audit on Lazzara and was not in compliance with its obligations to enforce
compliance laws and protect customers and to protect the CTA from harm, including Plaintiffs.
463 Kiela was the second compliance officer fully aware of and knowledgeable of the scheme, who
audited Trey Lazzara and upon belief other Vision broker audits. It is not known if Kiela was also the
supervisor on Nicole Wahls audits. Kiela was one of the two compliance auditors who were
instrumental in not enforcing the laws, to protect customers, traders, CTA’s and Plaintiffs.
13.(iv) Collective audit Violations
464 NFA, Kiela, Wahls, Kadlec and other compliance officers involved in the foregoing multiple
audits, between November 1, 2014 and until present date, knowingly and with both negligence and
gross negligence, as well as for fraudulent and illegal purpose, willfully failed to enforce the
Commodities Exchange Act, NFA and CFTC Compliance Laws to perpetuate the scheme, including
but not limited to the following non-discretionary rules, herein after called “Violations”;
    (i) NFA 2-26 including CFTC 1.11, CFTC 1.55, CFTC 1.57, and CFTC 33.7 – non-discretionary
        rules - which required Lazzara and ADMIS, disclose customers, all its risk management
        policies and procedures, prior to opening the account; (CFTC 1.55 (k) ..disclosures about risk
        policies prior to a customer entrusting funds to an FCM were prerequisite and CFTC 1.55.(l)
90
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 91 of 186

Page 91
        .. expanding upon such information as necessary to keep such disclosure from being
        misleading whether through omission or otherwise, CFTC 1.55.(i).. business, operations, risk
        profile, and affiliates, that would be material to the customer’s decision to entrust such funds
        to and otherwise do business with the futures commission merchant and that is otherwise
        necessary for full and fair disclosure...;
   (ii) NFA 2-4 Int Not 9061 makes it a non-discretionary and mandatory NFA Compliance violation
        for NFA Members Felag, HRC, and Vision owners, affiliates to obtain or seek to obtain a
        CTA’s trading records and trade secrets without their permission;.
   (iii)NFA 2-4 Int Not 9005 and NFA Rule 2-26 / CFTC Part 33.(7) which has a non-discretionary
        mandatory requirement that Lazzara and ADMIS disclose all the costs and fees, transaction
        fees and trade processing fees (being deducted from Plaintiffs accounts and reducing
        Kumaran’s CTA record to pay Vision) prior to the account being open, and that any
        arrangement that is likely to deceive customers is a violation of NFA Requirement;
   (iv) NFA 2-3 which has a non-discretionary, mandatory requirement that prohibited Vision to
        share, directly or indirectly, in the profits or losses accruing from commodity interest trading
        in any account of a customer carried by the Member, or another Member, unless the customer's
        prior written authorization is therefore obtained;
   (v) NFA 2-14 which has a non-discretionary and mandatory requirement that prohibited all NFA
        Members who fail to comply with any NFA requirement to be subject to disciplinary action
        or responsibility action or both
   (vi) NFA 2-2 which makes it a non-discretionary mandatory NFA Compliance Rule violation to
        in any manner deceive, cheat or defraud another NFA member or commodities futures
        customer; In addition NFA is prohibited to aid and abet in fraud and knowingly engage in
        fraud, which expressly prohibits the unlawful violation of the anti-fraud provisions of the CEA
        7 USC 6(b)(2); NFA’s failed to enforce and aided-and-abetted in violation of NFA 2-2 and
        NFA 7 USC 6(b)(2);
   (vii) NFA 2-29 which prohibits the fraudulent sales and telephonic sales and marketing
        communications by ADMIS, and a network of Vision IB’s, including Lazzara; and NFA
        Bylaw 801 which prohibited solicitations from unregistered AP’s Julie Villa. NFA 2-29(a)(1)
        also prohibits conduct that operates as a fraud or deceit; and solicitation to open futures
        accounts that conceal material facts. It also prohibits solicitations by unregistered AP’s;
   (viii) 15 USC 78(g), 1.56(b)(3), NFA Margin Handbook and NFA Financial Handbook Section
        7, which are non-discretionary and mandated that Lazzara and ADMIS, issue margin calls
        directly to customers, and not to Boshnack and Rothman an arrangement which to a material
        failure to enforce exchange compliance laws in Performance Bond margin and failure to issue
        margin calls under CME 980, CME 930, CME 982, and making it unlawful for Robert
        Boshnack and Howard Rothman, an arrangement which to a material failure to enforce
        exchange compliance laws in Performance Bond margin and failure to issue margin calls
        under CME 980, CME 982.
   (ix) NFA 2-26 / 17 CFR 1.57 and 7 USC 2 (c.)(v)(IV), CFTC 1.11 and 7 U.S. C.§ 2 (c)(v) .(IV)
        15 U.S. Code § 78g - (2) (A),(2) (B), NFA 2-26 17 CFR § 1.57 (c.), 17 CFR § 1.55 Part (k);
        and which prohibited strangers, Vision, its owners, affiliates and employees from directly or
        indirectly extending, or maintaining credit to or for, or collecting margin on Kumaran’s
        account. It also prohibited them from having discretion on Plaintiff’s account, as well as power
        of attorney to handle margin calls;
   (x) 7 USC 2 (c.)(v)(IV), CFTC 1.11 and 7 U.S. C.§ 2 (c)(v) .(IV) 15 U.S. Code § 78g - (2) (A),(2)
        (B using an unorthodox and unregulated method of “Margin Allowances” which is prohibited
        by the exchange, not documents, violates CME Span, and is required to be disclosed to traders;

91
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 92 of 186

Page 92
   (xi) CEA privacy laws, CFTC Privacy laws, 17 CFR 160 unlawful and unauthorized dissemination
        of customers and CTA’s personal financial data, social security numbers, net worth, financial
        balances, names, addresses, emails, telephone numbers and other personal and confidential
        information in violation of CEA; NFA are obligated to abide by mandatory CEA requirements
        to maintain privacy of customer information. NFA’s failed to enforce or aiding-and-abetting
        in violation of CEA Privacy Laws;
   (xii) CEA. 7 U.S.C. § 6b (2). NFA has a non-discretionary obligation to enforce the claims of
        fraud and aiding and abetting in fraud. Plaintiffs' fraud and aiding and abetting fraud claims
        under CEA § 4b, 7 U.S.C. § 6b, absolute immunity for claims that invoke fraud under the
        Commodities Exchange Act and exchanges can be held accountable for breaching their
        statutory duties to enforce their own rules..... by futures traders who can prove injury from
        these violations
   (xiii)       Other laws, rules, regulations and bylaws listed in this Complaint including 7 USC 13
        and 7 USC 6 which determines unlawful conduct as described in Section 11 and 12 above,
465 Defendants failure to enforce the rules in this action was bad faith. Bad faith for the failure to
enforce non-discretionary rules (rules that are a statutory and mandatory requirement) under the
exchange rules of Commission or rules of the NFA, are considered bad faith if NFA failure was met
by the standard of mere negligence.
466 Defendants conduct above and violation of the non-discretionary rules, at a minimum rose to
the standard of negligence and in many cases was gross negligence. Gross negligence invoked a lack
of standard of care, that fell far beyond and outside the duties of reasonable care, and constituted a
wanton, reckless and willful disregard of customers, traders, and Plaintiffs’ property, assets, funds
and proprietary information.
467 All the non-discretionary laws and Violations herein under Section 22, Defendants willfully
and with knowledge, failed to enforce the rules, regulations, bylaws, required under the CEA, with
both the minimum standard of negligence as well as gross negligence. However, Plaintiffs have also
alleged Defendants actions went far beyond negligence and as alleged herein also were additional for
illegal and fraudulent purpose and ulterior motive, for which they have no immunity. (See Section
11, 12, NFA’s conduct was illegal and fraudulent).
468 The illegal and fraudulent conduct, for which Defendants have no immunity, has and continues
to cause ongoing unfair competitive advantage to HRCH and VIA, and included the shuttering of
Boshnacks’ competitors CTA, and NRCM’s business, and as itemized in the damages Section 25
herein, for which State Law claims are preserved. In all cases, Defendants conduct was bad faith and
caused direct and proximate harm to Plaintiffs as outlined herein, including losses in Plaintiffs
accounts and other overcharges and fees.


92
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 93 of 186

Page 93
13.(v) Wahls 2019 Audit continues to propagate harm
469 . Since the conduct had been occurring since November 2014, in what is believed to Wahls’
fourth or fifth audit it was learned that on or around January 15, 2019 until February 9, 2019 Wahls
and NFA conducted another “general” audit of HRF, Boshnack, Rothman, Felag and their affiliates.
(At the time Wahls name was not identified and referred to as Jane Doe 2). Plaintiffs uncovered these
facts on or around April 6, 2019, which alerted Plaintiffs to the conflicts of interest in NFA.
470 By the time of Wahls 2019 audit NFA, had already received written complaints in 2017 and
2018, from Kumaran and NRCM as a CTA’s, including allegations of fraud, failure to disclose,
misappropriation of funds, illegal margin activity and improper dissemination of trade secrets and
other Violations. But as alleged above, NFA already knew the conduct was continuing and was in
fact a material part of enacting the scheme.
471 Plaintiffs have subsequently learned, that even after its CTA complaints, logged reporting fraud
and non-disclosure, NFA and Wahls continued to take no action to enforce the compliance laws,
thereby perpetuating the scheme. Plaintiffs have alleged that while moved into Arbitration,
Defendants intended that in the Arbitration, no further consequence could come of Plaintiffs
legitimate compliance violations, and Defendants had no intention of enforcing the compliance laws,
rules and regulations that were its statutory obligation, and no intention of stopping the scheme which
up this date had generated an estimated to be up to a billion dollars of illicit fees.
472 On or around April 6, 2019, Plaintiff learned specifically that Wahls, NFA and other supervisors
also conducted an onsite audit and compliance examination of HRF during the period after Plaintiffs’
complaints were logged in 2017 and 2018, which took place on or around January 15 2019 until
around February 7 2019 in Connecticut. It was at this time, that Plaintiffs first learned of NFA’s
complicit awareness and participation in the scheme, as well as conflicts of interest.
473 As part of Wahls pre-audit work, NFA, Wahls and Kiela were required to review customer
complaints as well as the firm’s log of complaints, arbitration records and in its internal databases, as
well as apply its “red flags” protocols when traders are reporting fraudulent activity. NFA audits and
internal systems, are supposed to be designed to alert staff of suspicious activity and “red flags” when
customers report fraud. (See ECF 29.5 Pg D-2) By the time of the 2019 audit Plaintiffs had
documented significant breaches, including in emails listing the Violations.



93
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 94 of 186

Page 94
474 In or around September 2017 Plaintiffs had logged complaints both to the NFA Hotline, as well
as to other compliance officers, and in arbitration filings, documenting that unauthorized fees were
purloined from its account, and CTA’s records were disseminated without consent, and other gross
negligence, errors and omission in the margin calculations – as well as violations of privacy data. The
complaints were specific, that in breach of the G&F Agreements that NFA were required to enforce,
no consents or disclosures were being sought by ADMIS, Vision brokers or HRF.
475 At no time did NFA contact Plaintiffs to investigate or respond to Plaintiffs complaints. NFA
knew that Plaintiffs were registered NFA Members as CTA’s, that they had a special duty and
statutory duty to protect and enforce the rules.
476 Since Plaintiffs had specifically reported “fraud” and “non-disclosure” on known perpetrators,
Boshnack, Rothman, according to NFA’s own training manuals and Fraud Auditing presentations,
this would have triggered “red flags”. Reports show NFA auditors were required to use a heightened
set of audits – and NFA auditors are trained in manuals that include “Fraud Auditing for NFA Staff,
Participant Guide, Page on Red Flag, Fraud Auditing,. Fraud Auditing presentation.” Among other
specific fraud training manuals, the Fraud Auditing presentation identifies the main elements of fraud,
such as “a misrepresentation of a fact,” and “intent to deceive.” (See ECF 29.5 Pg.29)
477 However, despite the on-paper presentations to supposedly train auditors in fraud, independent
investigations into NFA’s failed audits also documented that auditors recalled giving a “brown-bag”
lunch presentation after Madoff and others recalled informal meetings where either Madoff or MF
Global were discussed, but they noted that there were no changes to any modules as a result of the
lessons learned from those scandals. (See ECF 29.5 Pg. 33)
478 NFA had documented over 172 CFTC Reparations cases against Boshnack, Rothman and
Vision, who were expelled, majority of which cited predatory conduct against other members and
customers, including “misrepresentation”, “non-disclosure” and “unauthorized trading” – and other
misconduct. (See Att. 1) Defendants had a statutory obligation and a special duty to ensure that
conduct that invokes fraud, misrepresentation and non-disclosure, did not occur, to protect its new
registered members, CTA’s and traders including Plaintiffs, to stop disbarred affiliates Boshnack,
Rothman and their affiliates from being a threat to others, in the re-registration of expelled members
479 But now again in 2017 and 2018 were more documented complaints, and arbitration, citing
“misrepresentation”, fraud” and failure to disclose and grant consents, by the same perpetrators,


94
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 95 of 186

Page 95
480 Defendants, instead of enforcing the compliance laws, with willful and illegal intent, instead,
proceeded to cover-up and continue the actions, as this time, they were parties to the scheme, reliant
on the Boshnack’s funding and perpetuating the scheme for other unlawfuly and fraudulent purpose.
481 By this time, it is estimated that Boshnack, Rothman and HRHC’s guarantees had secured
potentially as high as a billion dollars of futures revenues, through unauthorized fees and the
Conspirators and Defendants had already agreed that the Class-D Vision brokers accounts would
serve as collateral damage, from which monies would be purloined, trading strategies disseminated,
and the monies to pay for the credit lines.
482 Defendants therefore had no intention of enforcing its laws, regulations, rules. bylaws and
duties. Plaintiffs complaints were being sung to deaf ears. Further because Vision Risk Group’s
activities were illegal (See Section 11 and 12 supra), Defendants at this stage could not enforce their
own rules, without admission of culpability and liability for their own wrongdoing.
483 While Plaintiffs were tucked away, in an NFA-controlled, Arbitration proceeding, and now with
full knowledge of harm and damages, calling out the rogue risk management activities and non-
disclosure to CTA’s, and complaints from its members, NFA instead blatantly continued to propagate
the scheme, reliant that its non-appealable, unregulated and unsupervised, NFA Arbitration forum,
with a broad reaching blanket gag-order on Plaintiff and deny its rights to a fair hearing, where they
could instead propagate an outcome favorable to ADMIS and Conspirators.
484 NFA and Wahls blatantly continued her audits in 2019 – making no changes, and willfully
ignoring the allegations of fraud and non-disclosures, and errors and omissions, and violations of
margin activity, and continuing to cover-up and engage in the billion dollars scheme – that
disenfranchised dozens of CTA’s and customers, to an unfair market playing field that violated the
exchange rules, and benefitted a few-insiders and Conspirators, who were “bankers” to the industry.
485 Wahls 2019 audit was material, as NFA’s and Wahls’ signatures on the audit conducted between
on or around January 15, 2019 and February 7, 2019 were identified by ADMIS, as documentary
proof that NFA were parties to the scheme, had actual and direct knowledge of and approved the
illegal conduct, including authorizing failure to disclose and seek consents from customers and
CTA’s, as well as the unlawful Margin Allowances and illicit errors and omissions in risk, and
dissemination of CTA’s trading strategies to its competitors, were being used as “defense” to the
activities which clearly violated the NFA Rules (See ¶Violations).


95
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 96 of 186

Page 96
486 Conspirators could not allege however that the CFTC or CME had any knowledge or approved
the conduct – and neither could they – as all parties were concealing the activities in the RMP and on
CFTC 1.11 and CFTC 1.55. In fact the CFTC and CME have stated the opposite – they did not
approve and had no knowledge that CTA’s trading accounts were being disseminated to High Ridge.
487 As stated in Section 9-12 supra, NFA’s knew that Vision Risk Group’s market participation as
a behind-the-scenes defacto risk group, after being statutory disqualified as an FCM was prohibited,
so NFA with Conspirators, intended to keep the risk services “oral” and intentionally violated CFTC
Reg 1.11 and Reg. 155 to not disclose the activities. As stated in Section 11, under 7 USC 13(1)-(5)
these actions were unlawful – including knowingly not disclosing the activities to CTA’s
488 Plaintiffs complaints also documented the rogue risk services that were replete with errors and
omission, and Margin calculation violations, and exchange violations in CME Span. Not once did
NFA intended to enforce these laws, deliberately and continuing to give HRHC and its CTA referral
services an unfair market competition to create an unlawful and un-levelized playing field.
489 During the 2019 audit, on or around February 7, 2019 Wahl’s submitted further compliance
examination questions to Vision affiliates, that requested they answer questions that relate “how they
handle margin calls and risk management on behalf of ADMIS customers and CTA’s”. This question,
directly evidences that Defendants were fully aware that ADMIS had materially outsourced and
delegated authority on its material risk management and material margin activities to Vision.
490 On or around February 7, 2019, Wahls and NFA again therefore signed her name on
documents showing NFA’s approval of the rogue, undisclosed, impermissible risk services, and in
response to the question on how they handled margin calls and risk management on behalf of ADMIS
customers that ADMIS had delegated John Felag and Vision affiliates were authorized, to:
       (i) place trades on behalf of ADMIS customers and CTA’s account - without the customers
           and CTA’s knowledge, authorization and consent;
       (ii) liquidate ADMIS customers’ and CTA’s account - without the customers and CTA’s
           knowledge, authorization and consent;
       (iii)add buying power, extend or add credit to a ADMIS customer and CTA’s confidential
           account, without the customers and CTA’s knowledge, authorization and consent; and/or
       (iv) take other actions in their sole discretion, related to margin activity, without the customers
           and CTA’s knowledge, authorization and consent;


96
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 97 of 186

Page 97
491 As stated in Section 9 and Section 11, no such risk services were permissible under the CEA,
as the Vision Risk Group were expelled from participating as an FCM, and performing margin related
functions. Any bona-fide risk services had to be disclosed to the CFTC under Reg 1.11 and in all
cases had to be disclosed to the customers Reg.1.55. It was not, Plaintiffs never consented to this
arrangement.
492 Further the grant of power of attorney to permit Vision affiliates and Felag to liquidate a
customer’s account, or place trades on behalf of a customer, or extend credit to a customer, can only
be granted with the customers’ written authorization and consent. Wahls had actual and constructive
knowledge that Plaintiffs never granted any such power of attorney or authorization. Neither had the
other customers or CTA’s who had no knowledge that ADMIS were engaged in this outsourcing of
margin activity, and wantonly violating their rights and obligations under the CEA.
493 Documents now in NFA’s possession showed actual and constructive evidence that the rogue
risk management operation, was being handled by unqualified personnel, with gross negligence, was
replete with errors and omissions, violated exchange margin rules, in breach of the Commodities
Exchange Act, CFTC, NFA Rules.
494   Wahls, NFA, Kiela did not investigate once under the Margin audit module whether any of
Vision Risk Group’s margin activity was in compliance with SPAN or exchange rules, or whether
they had materially deficient or capable electronic platforms, or their now reported illegal activities
of using Margin Allowances of other activities were posing a threat to customers – even though they
now had documented evidence from Plaintiffs CTA that the rogue-risk service were in violation of
numerous compliance laws CME 980, 930, 982, 984 and 901 and not disclosed on CFTC Reg 1.11-
1.14, 1.55, 1.57. Defendants in their usual manner, just “checked the box” on a routine general audit.
495 Her signature on this audit and over actions to perpetuate the fraud, were with full knowledge
of the unlawful conduct, as Plaintiffs had complained in writing to the NFA, that no disclosures or
consents were being granted by CTA’s in violation of NFA Rules. Defendants conduct in 2019 audit,
was now with full knowledge no consents were given by CTA’s and that the Conspirators were not
making disclosures under NFA 2-26/Reg 1.55, and had logged complaints. However, because NFA
already knew the activity was not legal – or disclosed on CFTC reports, they intentionally failed to
enforce .This was a material and intentional failure to enforce the compliance laws.



97
        Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 98 of 186

Page 98
496 The foregoing authorizations are an express violation of the Commodities Exchange Act, and
multiple compliance rules under the CFTC and NFA Rules
497 Yet Wahls and NFA, intentionally failed to enforce CEA 7 U.S. Code § 2 and 15 U.S.C.
78g(c)(2)(B) 53 that prohibits Felag and Vision affiliates extending credit and violating exchange
margin rules. Defendants had constructive knowledge that the risk procedures violated CME
exchange rules, as documented in emails and failed to comply with the laws.
498 The fraudulent concealment and decision to outsource the handling of margin calls, and risk
management services to the unqualified management team of the employees of the disbarred team at
Vision was material. Even more paramount was Vision’s blemished management team had previously
caused over $2million dollars of losses to futures customers and resulted in their entity being
effectively disbarred. They had a long track record of serious disciplinary actions, that CTA’s did not
want to do business with. This made disclosure even more paramount and material.
499 Additionally the Vision Risk Group were permanently disbarred and revoked to act as FCM and
the statutory obligations do not permit unauthorized persons to extend margin or act on behalf of an
FCM once their registration is permanently revoked (See above Section 9 – Section 12).
500 Finally, in 2019, NFA and Wahls failed to audit or do due diligence on the acquisition and use
of CTA’s competing trade secrets, and failed to once enforce any segregation of duties, protections
on CTA’s, or conflicts of interest, as well as Vision Investment Advisors.
501 Despite the recorded complaints of CTA’s transactions being disclosed, and NFA’s knowledge
of VIA’s competing options strategies, NFA and Wahls in 2019 specifically did not once audit or
compare once the transaction records strategies of Kumaran versus those of VIA. NFA did not
conduct one audit to ensure the VIA’s trading strategies did not encroach on the rights of Plaintiffs or
other CTA’s – thereby failing to prevent Rothman, Boshnack, unlawful use of Plaintiff strategies
incorporated and used in their own and front-running them in options trading.
502 At the time of the 2019 audit, Defendants also knew that Vision Investment Advisors, a CTA
had been registered effective March 2018 and were engaged in direct competition. Defendants
willfully and purposefully failed to uphold NFA 2-4 9061. Instead they caused continuing harm to


53
   15 U.S. Code § 78g - (2) Margin regulations (A) Compliance with margin rules required: It shall be unlawful for any
broker, dealer, or member of a national securities exchange to, directly or indirectly, extend or maintain credit to or
for, or collect margin from any customer on, any security futures product unless such activities comply with the
regulations.

98
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 99 of 186

Page 99
Plaintiffs to allow Boshnack, Rothman, Felag, HRF and HRHC who were violating anti-trust laws
and harming free market competition to improperly scrutinize and unlawfully obtain all their
competitors CTA’s trade secrets.
503 Wahls and NFA failed to audit the Affiliates, knowing that Vision Investment Advisors, now a
competing CTA, were acquiring, using and profiting another CTA”s records, that it was obtained
during the scheme, continued and has further caused direct and proximate harm not to redress the
conduct. NFA did not conduct one audit on the misappropriation of CTA’s transaction records,
including Plaintiffs to audit or abscond the unlawful misappropriation.
504 NFA, not only initiated the scheme, they failed to take any actions to stop the scheme, remedy
the scheme, and then knowingly and intentionally permitted VIA, to engage in direct competition,
and continue to front-run CTA’s in direct competition. Therefore NFA’s ongoing actions, continue
to cause direct and proximate harm to Plaintiffs.
505 Further NFA continued to and failed to enforce any other compliance laws that effectuate unfair
competition in the scheme. And knew that HRHC and its affiliates, had vested interests in CTA’s.
506 NFA and Wahls weren’t there to enforce the laws, they were there to enable the conduct to
continue, to intentionally benefit a “select group of market participants” and “insiders” who were
bankers to the business and were intentionally transferring and depleting the competitive advantage
of CTA’s to further the unlawful conduct.
507 NFA continue to take no action to investigate or stop that conduct of unfair competition,
continuing to willfully procure an unfair benefit to HRHC CTA’s referral and VIA, by disseminating
the CTA’s trade secrets, and permitting them to engage in unlawful activities to suppress their CTA
performance, and manipulate their margin to case them losses, which continues to cause direct and
proximate harm to Plaintiffs to this date.
     SECTION 14 - SERVICE PROVIDER ARRANGEMENT WAS VOID UNDER LAW,
 UNNCESSARY, ILLEGAL AND IMPERMISSIBLE UNDER THE CFTC AND CEA RULES
508 The final part of the scheme, was for ADMIS and Kadlec, on behalf of Conspirators, to
intentionally use a deceptive and unenforceable privacy policy, that contains multiple ambiguous and
contradictory terms, to try to contract their way around the Commodities Exchange Act.
509 It is impermissible to execute contracts, that violate the law and thereby contract away
Conspirators obligations under the CEA. NFA and Defendants intended to try to us the word “service
provider” to contract around the CEA. This is nonsensical. An NFA member can’t call themselves a

99
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 100 of 186

Page 100
“service provider” and then not be obligated to abide by the NFA Rules and commodities exchange
act. The participants in this scheme, and the contracting parties, were NFA Members, registrants and
subject to the express laws, rules, registration, and regulations of the Commodities Exchange Act,
that NFA was obligated to enforce.
510 NFA knew and engaged in approvals that NFA Members, and registrants, could call themselves
“service providers” and then nullify their NFA and regulatory obligations, and then act illegality. That
is impermissible. NFA registered Boshnack, Rothman Felag, and HRF only as IB’s (not FCM’s) and
any participation had to comply with the rules and laws of the CEA and Act as well as the strict
compliance laws not to perpetrate a fraud and harm other members. A person can’t provide FCM
functions as a service provider. The risk services were unlawful and prohibited under the Act. 54
511 And regardless of whether they were legal or illegal, or pink or blue, they had to be disclosed.
CFTC 1.55, CTA’s and Plaintiffs had a statutory right to know and NFA had a non-discretionary duty
to enforce the disclosures were made to CTA’s. (See e.g. CFTC Reg 1.55.(k)(l)(i) all risk procedures
to be disclosed expanding upon any information to prevent it from being misleading by omission or
otherwise). These were expelled members further heightening the right to know. The conduct was
akin to hiring serial pedophiles, recently released, to hide behind the curtain to operate a day-care.
512 Calling them service providers doesn’t condone their conduct as reregistered NFA members or
permit them to act outside their registration authority and illegally extend margin on accounts.
513 Their registration to act in the capacity as an FCM ever again was permanently revoked. They
can’t call themselves service providers, and then provide FCM functions without a registration.
514 And the reason it was necessary to conceal the perpetrators, is that they were expelled and
disbarred, and the so-called services they were providing were expressly prohibited and illegal under
the laws of the CEA. (See Section 11) Any illegal and impermissible that violates the laws of the CEA
and market participation renders the customer agreement and Privacy Policy void-under law and null.
515 Conspirators Kadlec and NFA however, willfully intended the Privacy Policy to serve as a
“loophole” under which they wanted to get around the compliance laws. This argument also fails for
multiple other reasons as stated herein, because the perpetrators were registered NFA members, and
therefore can’t void their compliance obligations to dress themselves up as service providers.


54
   Plaintiffs incorporate by reference herein ADMIS related case FAC ¶113-¶138 on other arguments why the Privacy
Policy was unenforceable and void under law.

100
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 101 of 186

Page 101
516 Further the contracts themselves did not permit the conduct. The Privacy Policy had overarching
terms that were of protection and beneficial to the trader and customer, that ADMIS would protect
the sanctity of their data, transaction records and confidential information. (Incorporated herein in the
Privacy Policy, Vision 20-CV-03873 ECF 37.1, 37.2, 37.3). Without limitation that language includes
wording that ADMIS are “committed to safeguarding customer information from loss, misuse,
unauthorized disclosure and alteration” 55
517 The Privacy Policy further defined clearly that the transactions and trading history made by
Customer were included in the definition of non-public personal information. “Companies” also
obtain and retain non-public (personal) information about you resulting from transactions involving
your financial investments. This includes your account balances, funding and transaction history.
ADMIS’s Privacy Policy further represented that Customer would be provided written notice of any
changes, and that “This privacy policy may change from time to time and you will receive written
notification of any such changes.” Plaintiffs received no such notification of any changes.
518 It contained overt representations on which created reliance on Plaintiffs and customers using
over-the-top and binding language that also laid out explicit protections that the “Companies” take
very seriously their responsibilities to keep your personal information private. The “Companies” will
not disclose non-public personal information about our customers except as required and permitted
by law and except under the circumstances described above; and that the “Companies” will not
disclose any of your personal information to unaffiliated third parties, unless specifically authorized
by you in writing to do so. The confidentiality and conditions of this agreement will continue to be
maintained even when you cease to do business with the “Companies. ”
519 Therefore the overarching theme and dominant language in the Privacy Policy was that
Plaintiffs would have to “ authorize in writing” any third party disclosures and that ADMIS takes
very seriously their responsibility and that they will not disclose the information, and that ADMIS
would comply with the law. To the extent there are conflicting provisions or terms or ambiguities in
the agreements those ambiguities are construed against the drafter and in favor of Plaintiffs.



55
   See P.P Pg. 1, ADM Investor Services (“ADMIS”) and its affiliated introducing broker that introduced your account
to ADMIS, (hereafter jointly called the “Companies”) are committed protecting the privacy, accuracy and reliability of
any personal information you choose to provide. The “Companies” are further committed to safeguarding such
information from loss, misuse, unauthorized access, disclosure and alteration. This privacy policy statement is provided
to you on behalf of the ”Companies” and addresses the “Companies” data collection, use and disclosure practices.

101
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 102 of 186

Page 102
520 Moreover the overriding terms of the ADMIS Customer Agreement in Section 11, made
expressly clear that any transactions or matters related to the ADMIS account had to be in compliance
with all rules and regulations of the CME, NFA, CFTC and the CEA. 56
521 Other conflicting language in the ADMIS Customer Agreement is that ADMIS would make
decisions and handle risk management in its sole discretion (See Customer Agreement ¶1, ¶9, ¶26,..
the word “sole discretion” appears four times in the ADMIS customer agreement)
522 Plaintiffs relied in these representations in agreeing to open accounts. Therefore under law, no
so-called service provider agreement could be in violation with or conflict with the rules of the CEA.
Without limitation Reg 1.11 required the services to be included to the CFTC. (See ¶Violations)
523 Any ambiguities, illegalities, conflicting language in the agreements, or illegal conduct that does
not comply with the CEA, renders the contracts unenforceable and void under law, or certainly
construed in Plaintiffs favor and against ADMIS.
524 Further under Federal laws, both the FCM and IB were required to give Plaintiffs the
opportunity and right to “opt-out” of disclosures. See 17 CFR § 160.30, 17 CFR § 160.4, 17 CFR §
160.4 (f), 15 US Code § 6802, 15 U.S. Code § 6803, 15 U.S. Code § 6803 (c)
525 Defendants intended to use the little loophole language, to pretend that adequate disclosures had
been made and to ‘rubberstamp” their audits, and thus violate the numerous compliance laws and
commit the Violations herein.
526 This also fails also because no such language authorizes monies to be withdrawn or purloined
from CTA’s accounts to pay for any bona-fide service provider. The Privacy Policy, also does not
contemplate or grant permissions that Plaintiffs had to “pay” for ADMIS’s service providers.
527 The intent of the language is for routine providers – to reboot a server – fix an accounting form
– not give competitors fully disclosed access to a CTA”s trading strategies, and then purloin their
profits to pay for it. In no circumstance did the Privacy Policy, again, allow ADMIS and NFA, to
contract their way around the Commodities Exchange Act, and purloin funds and steal moneys from
customers and Plaintiffs accounts to pay for these rogue services, which were impermissible under
the laws of the CEA. This also was an intended part of the scheme.

56
   All transactions by ADMIS on Customer’s behalf shall be subject to the applicable constitution, rules, regulations,
customs, usages, rulings, and interpretations of the exchanges or markets on which such transactions are executed by
ADMIS or its agents for Customer’s account (such as the Chicago Mercantile Exchange and its affiliated clearing house,
the National Futures Association and to all applicable governmental acts and statutes such as the Commodity Exchange
Act or the Commodity Futures Trading Commission Act of 1974) and to rules and regulations made thereunder.

102
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 103 of 186

Page 103
528 The language “except as necessary” to service your account also fails to contract around the
CEA. Plaintiffs have alleged, in detail that the services were not necessary, were improperly
performed, violated exchange rules, were replete with errors and omission, conducted with gross
negligence, performed by unqualified persons, on materially deficient electronic platforms, were
prohibited, and without the necessary registration and license to do so. The fact ADMIS could open
Plaintiffs account through an alternative IB, and not need the service providers, demonstrates the
agreements were not necessary.
529 But to the extent they were “necessary’ they were “material” and therefore had to be disclosed.
Therefore under all circumstance under CFTC Reg 1.55 and CFTC Reg 1.11 which NFA has a
statutory obligation to enforce the disclosures are materials. Conspirators can’t have it both ways, and
call the services “necessary’ and then not disclose them as “material”. But NFA, Kadlec and
Conspirators could not disclose them, as described in detail in Section 9-12, and they had to be oral-
arrangements, as the participants were expelled and prohibited from providing such services outside
their registration capacity. Therefore all Defendants, including Conspirators knowingly, and
intentionally and with unlawful purpose concealed the arrangements and made sure they are “oral” .
This illegal and fraudulent conduct is prohibited (See Section 9-12)

SECTION 15 - MAIL, WIRE AND TRADE SECRET FRAUD RACKETEERING ACTIVITY
530 Defendant Kadlec, in his private and commercial capacity as CEO of ADMIS, and also using
his role on the NFA Board, to propagate and “rubber-stamp” and push through the fraud, played a
key role, together with using the NFA to not enforce their rules, to direct and organize a scheme that
derived hundreds of millions of dollars of unauthorized revenue to the Defendants, Conspirators, and
ADMIS, and caused significant harm, destruction and damages to Plaintiffs and other Victims of the
scheme herein.
531 As described herein, the illegal dissemination of trade secrets, withdrawal of moneys from
customer and CTA’s accounts (including Plaintiffs), the charging of unauthorized “trailing fees” on
a per transaction basis from customer accounts, depletion of CTA competitive performance records
by competitors, the unlawful sales and telephonic solicitations by Vision brokers to customers and
traders while concealing the G&F Agreements, and concealing the non-compliant, oral-rogue risk
management services (fraudulently concealed from the CFTC under Reg 1.11-1.14 and not permitted
under the registration conditions of disbarred Vision Risk Group), all authorized and approved by


103
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 104 of 186

Page 104
Kadlec and Defendants, were not necessary, were unlawful, were fraudulently concealed, were not
authorized by or disclosed to the trader as required under the CEA, were fraudulently paid for and
knowingly, violated the Commodities Exchange Act, the Commission rules of the CFTC, the Defend
Trade Secrets Act, and other laws, with scienter and deceit,
532 The objective of the scheme to defraud customers and CTA’s including Plaintiff, which started
in or around August 28, 2014 and has continued and occurred in a continuous pattern until present
date, was illegal, outside of the proper regulatory activity, involved tortious actions including
misappropriation of customer money, and dissemination of trade secrets for interstate commerce, and
for the improper benefit of Conspirators including Tom Kadlec (and his private interests as CEO of
ADMIS), and all Conspirators, who, achieved an illegal stream of unauthorized revenue from a
unregulated pool of trading accounts.
533 The illegal conduct permitted allowed disbarred market participants, Boshnack, Rothman, Felag
and its new entities, who were prohibited from operating as an FCM, to hide behinds the scenes of
another FCM, and act outside of the permitted duties of an IB, to extend margin, credit and guarantee
customer accounts, in exchange for hundreds of millions of dollars of financial benefits, In exchange
for the concrete benefits, NFA and Defendants herein, willfully overtly, and substantially assisted
the fraud, by not enforcing the CEA, and permitted the Boshnack defendants, to gain unauthorized
access to their competitors accounts, disseminate and misappropriate their trade secrets and gain an
unfair competitive advantage, and collect unauthorized overcharges and             fees,   disguised in
overcharges such as trade processing fees and transaction fees to which the Vision and its
beneficiaries were not entitled to,, and other illegal conduct described herein.
534 The purpose and objective of the scheme, was to perpetuate an unregulated dark pool of
customer and trader accounts, of former Vision brokers, that were not subject to the same market
participation rules or laws of the Commodities Exchange Act. The purpose of the scheme was to
intentionally circumvent the rules, and treat the pool, as an unregulated slush fund of trading accounts
from which monies could be purloined, and trading strategies disseminated without consent or
knowledge, as Boshnack, Rothman and HRHC had become a “financiers” of the futures industry, on
what is estimated to be over hundreds of millions of dollars of futures revenue.
535 Kadlec and Defendants role in the scheme was to knowingly violated the CEA, to intentionally
not enforce the compliance laws, in order to gain illicit unlawfully compensation from the Victims


104
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 105 of 186

Page 105
(including Plaintiffs) futures accounts, and the monies would be stolen for the unlawful purpose to
compensate disbarred owners Boshnack, and Rothman, in exchange for them securing hundreds of
guarantee and credit line to secure the clearing arrangements of about one hundred Vision brokers,
that were impacted when Vision Financial was disbarred in 2014.
536 The scheme additionally was in direct violation of the unfair competition and unfair market
place laws, and was designed to create an unfair competitive trading advantage to HRHC and its
trading affiliates, and deplete and willfully disadvantage to ADMIS traders’ accounts that are CTA’s,
and misappropriate traders information for use and profit, in direct competition with the activities of
Vision, causing significantly damaged customers and trader’s confidential accounts.
537 The schemes operation, facilitated by, Kadlec and by and through Defendants was conducted
by rubber-stamping multiple audits that started in or around November 2014, and knowingly,
intentionally, willfully and wantonly failing to enforce numerous NFA Rules, Commodities Exchange
Act rules, and CFTC rules, and permitting illegal and unlawful activity to continue. Defendants
facilitated the scheme to avoid the CEA rules by setting up an undocumented, “oral” rogue risk
management services “arrangement”, for which no legitimate or legally binding contract existed, that
was concealed from disclosure required under the CFTC Reg 1.11 and would not be disclosed to
CTA’s and traders (including Plaintiffs) under CFTC Reg 1.55.
538 Defendants approval of Vision Risk Group’s services were not permitted under the registration
as an IB, were not necessary and were not lawfully rendered, violated exchange rules, were grossly
negligent, were replete with errors and omissions, were performed by unqualified personnel, on
materially deficient platforms, were fraudulently concealed, and required the unlawful dissemination
of trade secrets across interstate lines, the unlawful overcharging of trade processing and transaction
fees, all of which were not authorized by or disclosed to the customer as required under the CEA,
were fraudulently billed, and were billed at excessive and unreasonable amounts, deliberately causing
depletion of CTA’s performance record and dissemination of CTA’s trade secrets to competitors,.
539 This objective necessarily required the fraudulent disguise and inclusion of overcharges, fees,
trade processing fees and transaction fees, to be deducted in cash payments from Plaintiff’s accounts,
to be paid across interstate wires to Vision defendants; and the fraudulent disguise and dissemination
of customers and CTA’s and Plaintiffs' competitive trade secrets and trading strategies in violation of
18 USC 1831 across interstate wires to Vision defendants, and to generate significant profits and an


105
          Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 106 of 186

Page 106
unfair market competition advantage of Vision, and derive and unfair use and profit of its competitors
trading strategies, which Vision trading arms have and continue to use and profit from today in direct
competition.
540 Incorporated herein by reference in Exhibit 9, Plaintiffs documented hundreds of line items of
unauthorized withdrawals of monies across interstate lines, instigated by Kadlec as well as hundreds
of lines items of dissemination of trade secrets across interstate lines, each counting as a predicate act
under RICO while Plaintiffs accounts were opened in January 2017 – June 2017.
541       The conduct started in or around November 2014 and continues to date and therefore poses an
open-ended continuity of activity. Vision in their MTD have admitted the conduct continues in the
market place today.
542 All documents, communications, emails, letters, correspondence, transaction records, trade
secrets, trading strategies and unauthorized fees and access in connection with the illegal,
impermissible, unnecessary, unqualified, risk services, and illegal extension of margin and credit on
traders accounts (without registrations), and improper quantification of margin in violation of
exchange margin rules, and the fraudulent concealment and misrepresentation thereof, , throughout
this pleading traveled through interstate wires ,emails, telephonic communications or mail and were
delivered to, acquired from or received by Plaintiff including in the Southern District of New York.
543 Every fraudulent communication, electronic computerized statement, and unauthorized fees and
statements, dissemination of trade secrets, and unauthorized conduct on a daily basis, as well as in
each and every audit starting in November 2014 by Defendants for which there were multiple audits 57,
detailed herein including the signature on rubber-stamp audits that approved illegal activity, and
every single statements sent electronically to Plaintiffs (of which there are hundreds), concealment of
Vision’s unauthorized access to Plaintiff’s CTA trading records and account, and unauthorized
purloining and withdrawal of profits and fees from customers and CTA”s account as included in
Exhibit 9, involved at least two (2) use of the interstate mails or wire communications.\
544 It was foreseeable to Kadlec and Defendants (including by way of their fraudulent and illegal
rubber stamping of audit) that Conspirators making false representations and omissions to Plaintiffs
would trigger reliance by Plaintiffs on the false statements and concealments in furtherance of the
scheme to defraud, including actually disclosing its trade secrets, sharing its CTA account, opening,

57
     Vision MTD admits also the existence of multiple audits, which invokes more than (2).

106
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 107 of 186

Page 107
maintaining and transferring funds, capital, assets, and property including intellectual property to
ADMIS, to fall victim to the scheme to illegally generate billions of futures industry revenue – at the
expense of small CTA’s and start-ups who were victims of the scheme
545 Every unauthorized fee and deduction at issue, as outlined in Exhibit 9, and every improper
dissemination, acquisition, use and profits of its competitors trade secrets, as also described in this
Complaint, and every false representation and knowing omissions to fraudulently conceal the
unauthorized rogue risk operation by disbarred Boshnack and Rothman, every concealment by
Defendants and Kadlec when Plaintiffs inquired about the Enterprise, every fraudulent sales and
solicitation where Plaintiffs were induced to rely on the Defendants’ false statements, were
transferred, uploaded, downloaded, input, copied, accessed, monitored, reviewed, acquired, accessed,
tampered with, deducted from Plaintiff’s commodities futures trading accounts using interstate mail
and wire communications, and were each a separate and individual act of misappropriation and
unauthorized charges.
546 The fraudulent scheme detailed herein generated thousands of individual deductions and fees
taken out of futures customer’s accounts across interstate bank wires, and generated thousands of
instances of where Defendants and their conspirators, unlawfully accessed, transferred, downloaded,
copied, accessed, misappropriated, and acquired their competitors transaction records, financial
information and trade secrets, across interstate lines for use and profit.
547 As detailed herein, Kadlec and Defendants fraudulently concealed and disguised Vision
Defendants’ unauthorized access to customers and CTA’s accounts and fraudulently concealed and
disguised these overcharges and fees, and using fraudulent communication, material misstatements,
and omissions, that were submitted to Plaintiffs via interstate wires, email or telephonic
communications related to each Plaintiff, customer or CTA discussed in this Complaint.
548 It was within the ordinary course of business for Kadlec, Defendants with their Conspirators to
fraudulently conceal, misrepresent and improperly acquire their competitor CTA’s trade secrets
fraudulently conceal and mispresent trade processing and transaction fees to overcharge fees, from
Victims and Plaintiffs confidential accounts through interstate wires and mail and unlawfully deplete
CTA’s performance records in unfair competition.
549 Moreover, the business of fraudulently gaining unauthorized electronic access to customer and
CTA’s financial accounts and trading records, seeking unauthorized fees and payments, and gaining


107
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 108 of 186

Page 108
an unfair competitive advantage by acquiring their competitor CTA’s trading and risk management
strategies, and providing unnecessary and unqualified services, impermissible by the CEA, by
ADMIS and each of the Vision Defendants and the LCI Defendants at issue herein is regularly
conducted by to which each Vision defendant is not entitled and is achieved through the use of
fraudulent communications sent via intestate wires and mail. In other words, discrete fraudulent
misrepresentations, improper acquisition, use and profit from their competitors’ CTA’s trading
accounts, fraudulent concealment of fees, deducting trade processing and transaction fees without
customer’s authorization, are instances of mail and wire fraud are a regular way of doing business for
each of the defendants.
550 The Defendants at the direction and with the knowledge and participation of Kadlec, have
perpetuated by over action a continuous pattern and continue to improperly and illegally conduct
permitted Vision acquire their confidential trade secrets; overcharge fees, collect and deduct cash
payments, fraudulently seeking unauthorized fees and payments, and gaining an unfair competitive
advantage by acquiring their competitor CTA’s trading and risk management strategies, and harm
Plaintiffs and other similarly situated .customers and CTA’s.
551 Thus, Kadlec and Defendants commission of wire fraud and misappropriation of trade secrets
continues.
552 As Kadlec and other Defendants named in the conspiracy agreed that they would use (and, in
fact, did use) the e-mails, telephonic calls over interstate wires, and false statements over the
computerized logins, and other emailed statements, in furtherance of their scheme to defraud
Plaintiffs, including but not limited to theft of trade secrets, to distribute, disseminate, access, acquire,
use and profit from their trade secrets and confidential trading accounts, deducting, stealing and
purloin unlawful fees not permissible under the CEA, permitting disbarred members (who’s
registrations were permanently revoked to act as an FCM), to perform unnecessary, unqualified
services that are not permissible without disclosures, under the CEA, and permitting direct/directly
engaging in unfair competition, and engaging in market place fraud to have one set of traders abide
by a different set of rules and margin these defendants committed mail fraud, as defined in 18U.S.C.
§ 1341.
553 As Kadlec and other Defendants and Conspirators (including their agents, employees) agreed
that they would use (and, in fact, did use) emails, telephonic calls over interstate wires, and false


108
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 109 of 186

Page 109
statements over the computerized logins, and other emailed statements, over interstate wires in
furtherance of their scheme to defraud Plaintiffs, to illegally propagate the scheme, violate the CEA,
securities laws and federal laws, and to illegally and unlawfully disseminate, distribute, access,
acquire, use and profit from their trade secrets and confidential trading accounts in interstate
commerce,, and deduct unlawful fees not permissible under the CEA, charging fees by receiving
payment for and performing unnecessary and unqualified services that are not permissible under the
CEA, these Defendants committed wire fraud, as defined in 18 U.S.C. § 1343.
554 Plaintiffs reasonably relied on the fraudulent representations and omissions, received from
Defendants listed in detail above, and have suffered significant damage and harm as alleged herein.
555 As the Kadlec and Conspirators agreed to pursue the same criminal objective (namely, mail and
wire fraud, and theft of trade secrets), they committed a conspiracy within the meaning of the RICO
Act, 18 U.S.C. § 1962(d), and are therefore jointly and severally liable for Plaintiffs’ damages.
                           SECTION 16 - NFA FALSE STATEMENTS
556 Prior to granting registration to Felag, Rothman and Boshnack, NFA publicly stated on June 20,
2014 that prior to registration “If High Ridge applies for membership, NFA will conduct a thorough
fitness examination.” (See Attachment 2). These statements were materially false when made.
557 On October 18, 2019 NFA admitted in response to subpoenas issued on them that it has no
documents related to a fitness examination related to its ongoing “risk services” or the compliance of
its margin activities, or the fitness of risk management group cause significant harm to customers.
558 NFA did not conduct any fitness examination on John Felag or High Ridge Futures Risk Group
(which was identical to Vision’s Risk Group). NFA did not audit or conduct any fitness examination
review on their compliance with mandatory exchange rules, whether their technological and
electronic platforms were material deficient, or whether their risk policies and procedures were in
compliance with the Commodities Exchange Act.
559 NFA has knowingly and materially failed to update these public statements rendering them false
and misleading.
560 After November 1, 2014 once NFA registered High Ridge solely as an IB, NFA had material
knowledge and fully authorized an “oral-service-provider” agreement that violates numerous
compliance laws herein and this prohibited under the CEA (See Section 11). Therefore the ongoing



109
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 110 of 186

Page 110
publication that NFA has done a thorough fitness examination which continues to be published is
materially false and misleading.
561 NFA to facilitate customers and CTA’s not finding out that ADMIS was distributing customer
and CTA accounts to Vision, substantially and directly omitted any reference or link to the
arrangement on NFA’s Basic Website, so any Customer, CTA or Member, inquiring about ADMIS
or the Vision brokers had no knowledge or history of the relationship and transfer of customer
accounts to Vision affiliates, owners and employees.
562 On June 20, 2014, NFA also has and continues to make public statements that mislead and
misrepresent the customer and traders about High Ridge. Their disclosures states “If High Ridge
applies for membership, NFA will conduct a thorough fitness examination. If the firm becomes
registered, NFA will ensure that any customer who inquires about High Ridge through NFA's BASIC
system will be provided with information about all of Vision's disciplinary actions.” (See Att 5, Pg.2)
563 NFA’s Basic system is a public website portal that allows customers and the public to look at
the history, disciplinary conduct and other pertinent information about each NFA Member, including
those that are affiliates or majority owners of entities, prior to selecting a choice of introducing broker
or    FCM     or    CTA     or     other   business    partner    or    for   any    research    purpose.
https://www.nfa.futures.org/basicnet/
564 Plaintiffs relied upon and used the NFA Basic system prior to opening accounts with both Trey
Lazzara (who was not listed as Trey but Gerard), and also ADM Investor Services. Neither ADMIS
nor Lazzara show as affiliated or materially associated in any way shape or form with High Ridge
Futures. Therefore reliant on the public disclosures made by NFA, which is has control of what to
publish, Plaintiffs were also reliant upon the limited information and concealments.
565 NFA knew that it was material for “customers” of High Ridge to have access through NFA
Basic about all of Vision’s disciplinary actions. There statements on June 20, 2014 make clear the
importance that customers and traders have a right to full disclosures prior to doing business with a
disciplined or disbarred NFA Member. However in November 1, 2014 after NFA and Kadlec
approved the behind-the-scenes oral risk services, they made no further updates to their
announcements, and also took overt actions, to not include a reference in NFA Basic, that showed
that Vision brokers, or customers opening account through ADMIS, would in fact become customers
and doing business with High Ridge.


110
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 111 of 186

Page 111
566 This materially denied customers (including Plaintiffs) the right to have information about
Visions’ disciplinary action, which by NFA’s own admission in June 2014, was material to a
customers’ decision to do business with High Ridge. By not updating the necessary links in NFA
Basic, and not providing customers o Vision brokers, access to material information about High
Ridge, (that High Ridge were in fact guarantors on their account). NFA, took overt actions to
participate and conceal the misconduct, thereby aiding and abetting in the fraudulent concealment.
567 NFA had a statutory duty (especially to its members) not to engage in any conduct that is
misleading or that could deceive.
568 Therefore the material Guarantee and Fee Agreements, the oral risk services agreements and
the relationship between the Vision brokers, High Ridge and ADMIS, being reliant upon and
contingent on customers, traders and Plaintiffs doing business with High Ridge were concealed.
Therefore NFA’s public statements and including its disclosures in BASIC were designed to mislead
customers to doing business with Vision brokers, without full and fair disclosures of all parties they
would be doing business with. Any scheme, device or artifact to mislead is unlawful. 7 USC 13(4).
569 NFA purposefully did not update NFA Basic or its public disclosures, as alleged herein in
Section 9-12, they knew that customers and traders ,including Plaintiffs would rightfully not have
chosen to open accounts with Vision brokers. Therefore NFA acted with scienter and intent to conceal
that accounts opened by Vision brokers, would become “customers” of High Ridge, purposefully
denying customers, traders and Plaintiffs the right to inquire about Vision’s disciplinary actions.
570 NFA has a statutory duty to update its website to notify the public that Vision brokers were
being guaranteed by High Ridge and a statutory duty to disclose in NFA Basic, that anyone becoming
a customer of a Vision broker, would thereby become a defacto customer of High Ridge, and thus
have a right to all information about Vision’s disciplinary actions, prior to make the decision to entrust
funds to the IB or the FCM. This disclosure is upheld by NFA’s own compliance laws NFA 2-2, NFA
2-4, NFA 2-29 and NFA 2-26 as well as the express anti-fraud provisions of the 7 USC 6(b).
571 NFA’s false statements, that were never updated, and NFA Basic that was never updated, also
contributed to overt actions to aid and abet, conceal and propagate the fraud.
572 Plaintiff reasonably relied on the completeness and thoroughness of the information on NFA
Basis when selecting Trey Lazzara and ADMIS, (which contained material omissions as to whom
Plaintiff would actually be doing business with) and NFA has acknowledged information about High


111
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 112 of 186

Page 112
Ridge’s past disciplinary action as Vision is material. Such omissions were fraudulent, with the intent
to deceive and induce reliance. Plaintiffs have been substantially harmed and damaged by not having
access to the disclosures and the opportunity to review this information prior to opening its account.

                               B – PRESENT FACTS TO PLAINTIFFS CASE

                   SECTION 17 – HOW PLAINTIFF SUCCUMB TO FRAUD
573 In or around July 2016 Plaintiff Kumaran passed the Series 3 test – the requisite licensing to
become a Commodities Trading Advisor “CTA”. Plaintiff was therefore well aware of NFA Rules
and compliance laws, and was in the process of becoming registered as a CTA. Plaintiff Kumaran has
an extensive background in risk management services and software, having previously since 1993
run a boutique risk consulting business in NYC, which was in 2018 awarded a Top 10 for enterprise
risk software. Plaintiffs professional experience includes over two decades of rigorous risk audits and
compliance for several large firms and energy companies, serving as Risk Manager for Niagara
Mohawk Energy Marketing in Syracuse, NY, with a long background of experience from Wall Street.
574 Starting a CTA requires substantial upfront capital and risk from the CTA. Plaintiffs and their
friends and family invested substantial monies in formation capital, sweat equity capital and IP capital
in the formation of the hedge funds under the brand name Nefertiti, and they would never have
selected to do busines. The hedge funds owning the equity and capital are Nefertiti Asset
Management, LLC which now holds the registration of Kumaran individually as CTA and CPO and
the performance record of the STORM trading program is owned by Kumaran.
575 Plaintiff Kumaran, as stated supra, also invested substantial monies, time and effort to develop
highly complex mathematical algorithms and options trading strategies, that would give it a
competitive advantage in the commodities options trading markets as a CTA. Significant effort and
hard-to-come-by expertise went into the research and development of the models, and handling of
risk in options trading – that for one, Conspirator Vision had not been able to come up with
themselves, and had in fact been disbarred for, in exactly the same type of options trading. Plaintiff
brought a unique mathematical and risk management background to the competitive edge and its trade
secrets as described above derive substantial economic advantage to its CTA;, which it had a right to
keep confidential and out of the hands of its competitors.
576 Plaintiff had a business model to raise substantial assets for Nefertiti, and develop its track
records in a small prop-trading account. The business valuation and forecast of Nefertiti over a ten

112
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 113 of 186

Page 113
year proforma was over tens of millions which led to a sizable investment of capital from Plaintiff
individually, and friends and family to launch the competitive CTA and CPO. Usually the first two
years of a CTA, require home-grown moneys as until the track records proves out, it is difficult to
raise outside monies. Therefore the track record at NRCM and ADMIS was critical to launching the
business and Plaintiffs were particular on the type of FCM it was doing business with as well as the
qualifications and capabilities in risk management, disclosures, risks, costs, and fees and partners
involved in the account. Plaintiffs planned to open the account with relatively small capital (less than
$100,000) and overtime scale it up to a significantly large number.
577 At no time, would Plaintiffs ever have selected to do business with High Ridge or Vision.
578 Plaintiffs considerations were also reputational. As professional CTA’s, with a long term 10
year business model, they did not want to be affiliated with disbarred or sub-performance individuals
who had hundreds and hundreds of reparations cases filed against them for unsanitary conduct.
579 The goodwill and reputation of a CTA is also important and being associated with an entity like
Vision, would and has caused significant reputational damage to Plaintiffs. (See Attachment 1)
580 In or around December 2016 while Plaintiff (individually) was in the process of trading various
pilot tests for its equities trading programs, an unregistered futures broker called Julie Villa, used
telephonic communications only to unlawfully and without registration, solicit Plaintiff to open a
futures account. Villa referred Plaintiffs to her former employer Trey Lazzara, and made no mention
during the telephone calls of her past relationship as an AP of Lazzara Consulting and her knowledge
of Vision.
581 In or around December 16, 2016, Plaintiff Kumaran first spoke to Lazzara, and specifically
advised him about her extensive risk management services and software background, that she ran a
boutique risk consulting services company, and that she was registering as a CTA, and intended to
form various hedge funds for competitive trading in commodities futures options strategies. Lazzara
knew that both Plaintiff’s provision of services as a professional risk vendor and options trader were
in direct competition with HRHC CTA Referral service, and the risk services of HRF.
582   Unknown to Kumaran, Lazzara was one of the former Vision brokers, involved in the scheme.
Lazzara materially, intentionally fraudulently concealed from Plaintiffs the long-standing
arrangements between High Ridge, ADMIS and disbarred owners of Vision.



113
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 114 of 186

Page 114
583 Lazzara, at all times fraudulently concealing that his IB was guaranteed by HRF, “immediately”
referred the account to ADMIS and didn’t offer Kumaran any other options, boasting about ADMIS’
status as a large FCM and all its public literature. (Plaintiff incorporates herein ADMIS FAC Exhibit
5 on the fraudulent and deceptive ADMIS literature. Plaintiff relied upon public disclosures of
ADMIS, Lazzara and the NFA Basic Website when its’ made its selection of FCM and IB.
584 Lazzara also stated commissions were “low” and only $1.50 again at all times knowingly and
fraudulently concealing at all times the trailing fees and commissions, and “trade processing fees”
and “transaction fees” that would be added on Day 2 and paid to Vision affiliates as part of the scheme
(See Supra Section 8) Lazzara instead, intentionally and with fraud and deceit, violated the mandatory
compliance disclosures to not disclose the fees. (NFA 2-3, NFA 2-4 9005, CFTC 33.7, CFTC 1.57)
585 Because of Kumaran’s extensive professional background in risk, as well as her ownership of
advanced risk management software Kumaran asked detailed questions on the risk management
policies and procedures at ADMIS for handling commodities options. Kumaran specifically sought
confirmation on any proprietary margin system, and that ADMIS has sufficient electronic platforms,
and that options were margined only in accordance with CME Span. In accordance with CFTC Reg
1.55(i)(k)(l), Lazzara, the Vision broker, and ADMIS were obligated to disclosed ADMIS’ risk
procedures, all its outsourcing to Vision, as well as its margin systems, methods of Margin
Allowances “expanding on any information to prevent the solicitation from being misleading”. (See
Section 9.(iii) supra)
586 Instead Lazzara stated ADMIS only uses “CME Span” and intentionally fraudulently concealed
the material outsourcing of risk management to the disbarred risk group of VFM. Later on September
29, 2017, (after the account was closed) Lazzara admitted that ADMIS has “risk procedures” that
required him to get approvals from unaffiliated from the disbarred risk group of Vision. Under CFTC
1.55(k)(l)(i) those disclosure were material, and were required to be made before the account was
open. With willful intention to deceive they were not made, and Plaintiffs were induced into reliance
that to open the account. Plaintiffs would never have done business with ADMIS or opened the
accounts if they had known the true identity of the disbarred risk group.
587 Falling hook, line and sinker for the fraud, Plaintiffs were fraudulently induced into opening the
accounts at ADMIS, opening some of the account documentation in NRCM’s name and other’s in
Kumaran’s individual name. Mistakenly, Kumaran genuinely believed the accounts were a sole-


114
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 115 of 186

Page 115
proprietor account, and thereby signed numerous of the account forms with the customer name in her
individual name. Lazzara, in his sloppy procedures never corrected the forms.
588 Just days after opening the account, the unauthorized fees started following the operating
playbook of the scheme. (See Vision FAC ¶197-¶330)
589 Kumaran challenged and disputed the fees, but Lazzara, using the tradecraft response, stated
that “the account was not set up correctly” and on Day 2, misrepresented the new fees were exchange
clearing costs. (This also deters the switching costs to close the account which is why transaction fees
are added on the second day). This information was materially false and untruthful when made, and
intended to deceive and Lazzara intentionally failed to disclose that monies were being diverted to
pay HRF. This constitutes fraud and unlawful conduct.(7 USC 13(1))
590 Almost immediately after the account was opened Plaintiffs, detected grossly negligent errors
and omission occurring in what it believed was ADMIS’ risk group. (See Vision FAC ¶XX-¶XX).
Plaintiffs started to dispute the calculations, pointing out the risk services were being conducted
replete with documented errors (which were screenshot) and the calculations violated CME margin
rules. (See Vision 238-¶283). 58
591 When challenged on the repeated errors and omissions, Lazzara continued a pattern of deceit in
phone calls and emails, at all times fraudulently omitting, his true dialog was with the John Felag, the
former risk manager of the disbarred Vision Financial Markets, in Stamford, CT who’s license and
registration had been permanently revoked to participate against as an FCM.
592 Lazzara deceptive conduct, went as far as making false statements in emails that he was
speaking to a “risk guy at ADMIS, and he worked with “a division of ADMIS that handled managed
futures” at all times misleading and deceiving Plaintiffs that his communications were solely with
ADMIS to rectify the now errors and omissions. He also misstated that the “risk group” were fixing
bugs in systems, and margin errors were resolved. and “risk would extend credit on account.”. But
extending margin on Plaintiffs account was being done by HRF and Vision, a participation dty that
they were expressly disbarred from and prohibited from performing on behalf of an FCM.
593 Instead, the margin errors were not resolved, and eventually Lazzara admitted the so-called risk
group were using decades old technologies, materially deficient electronic platforms, that were


58
   Vision have not disputed the errors or that the calculations violated margin rules in their MTD, thereby waiving their
defenses.

115
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 116 of 186

Page 116
incapable of handling commodities options, lacked the ability to perform intraday calculations, and
were missing even the most basic form of CME compliance in handling all options risk, strikes, prices
and could not calculate CME Span Margin. These material deficiencies were also a violation of
compliance laws and Conspirators lack of technologies to manage risks needed to be disclosed.
594 Continuing to conceal it was in fact the disbarred Vision Risk Group performing the disastrous
risk function, Lazzara continued his charade to tell Plaintiffs the problems were temporary, ADMIS
IT guys were working on patches, and if Plaintiff switched from trading in Heating Oil to Crude Oil
the system issue would resolve. However these facts were materially untrue when stated, no patches
were programmed and the material errors and omissions persisted without cure.
595 At no time did Lazzara dispute the risk group errors, and all times acknowledging that
Kumaran’s risk systems were correct and the “risk group” was operating materially deficient
technologies from the eighties that did not even have the ability to pull up all option strikes, and
making errors in the tens of thousands of dollars. These gross negligence and (See Vision ¶260-¶273)
596 Plaintiff despite the mayhem and documented errors was proving out its strategies without issue,
and as a CTA posting competitive returns of 12% over 60 days in crude oil buy or around April 24,
2017. There had been no margin calls.
597 Despite Kumaran’s repeated questions and documented evidence of screenshots replete with
errors and omissions, violating exchange rules, and scores of risk management errors that violated
CME 930, 980 and CME 982, Lazzara persisted in the fraud, at all times concealing it was Vision’s
grossly negligent and unqualified risk team, who were behind the scenes impostering the risk
management program. The errors were upwards of 200% of account value, violating the CEA.
598 Suddenly tampering in the account began. On April 25, 2017 the mysterious Villa, who claims
she was working from her home in Hawaii suddenly undertook a customer facing role for Lazzara,
now claiming she was in the futures industry – as an undocumented worker.
599 Almost immediately thereafter starting on or around May 2, 2017 more unauthorized fees,
designed to thwart the performance of Kumaran as a CTA were specifically added to Plaintiffs options
account. These fees were never consented. The funds were purloined from Kumaran causing
significant damage, depleting profits by over 3.4% every 45 days. Over $1,260 was removed. This
conduct is illegal. (See 7 USC 13)



116
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 117 of 186

Page 117
600 In further malfeasance, wrongdoing, without Kumaran’s knowledge and consent, Boshnack and
Rothman, and the Vision Risk Group, were tampering with, interfering with, violating exchange rules,
and in gross negligence and errors and omissions, misstating margin by over $134,000 on a $25,000
account and using unreasonable, non-exchange complaint procedure to inflate Kumaran’s account –
with detrimental effects. Lazzara and ADMIS never issued a margin call violating the CEA. This
activity was also illegal. This resulted in a significant drawdown, in the only account that monies
were being purloined from
601 On or around May 24, 2017 Plaintiff threatened to bring NFA action against Lazzara because
of the errors. On or around May 25, 2017, HRHC and its owners and employees took overt actions
to “close” Plaintiffs CTA’ account, while pretending it was “ADMIS”.
602 Upon belief, Boshnack and Felag had unlawfully manipulated credit without consent or
authorization, causing material harm and sabotage to a competitor Kumaran’s CTA account. On or
around June 25, 217 Plaintiffs spoke to ADMIS and they stated they had no knowledge of them
closing their account and attempted to reopen it through the NY office. Plaintiffs were still unaware
of the illegal activities of HRHC, Boshnack, Felag and others.
603 At all times, including on May 15, 2017 and May 16, 2017, using interstate wires and mail
communications, Lazzara persisted in the fraud, deceit and misrepresentation, to conceal Vision
affiliates access and their grossly negligent, deliberate and material meddling in its competitor CTA’s
account, which was expressly forbidden under exchange rules, and instead fraudulently
misrepresented that ADMIS had authorized an intraday credit line. The information was false.
604 On or around May 17, 2017 and again on June 16, 2017 Kumaran in New York, spoke to Dave
Glancy in Chicago, IL, at ADMIS risk department. Glancy, also, by fraudulent concealment,
intentionally omitted and failed to disclose that Vision affiliates had been outsourced risk.
605 On or around June 25 2017 Kumaran closed the account at ADMIS, citing gross negligence in
the risk department and still materially unaware of Vision affiliates access to the account. By no
coincidence on or around June 29, 2017 Villa suddenly stopped working for Lazzara during the same
45 days period that Plaintiffs accounts were tampered with.
606 On or around August 20 2017 Kumaran through reconciliation and audit, detected that cash
balances in the account ending balances did not tie out, and that unauthorized fees and payments had



117
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 118 of 186

Page 118
been made to deplete its CTA performance by about 18% annualized, to deplete its competitive
valuation in direct and targeted unfair market competition.
607 On or around September 20, 2017 Kumaran uncovered that unauthorized access had been given
to its account to third parties, Vision’s owners and affiliates and started to confront Lazzara.
608 On or around September 20, 2017, September 27, 2017 and September 29, 2017 after multiple
emails, seeking explanations from her broker Lazzara, how unauthorized third parties Vision affiliates
had access its accounts, and demanding to know what their financial interest was in her proprietary
trading records as a CTA, Plaintiffs was alerted to the fraud. (See Exhibit 3)
609 Lazzara on or around September 27, 2017 tried to blame others “ he was following risk
management procedures of ADMIS to give confidential emails related to Kumaran’s trading account
to Vision’s affiliates’ risk management procedures he had materially concealed at account opening,
and were mandatory to be disclosed under NFA Rule 2-26 / CFTC 1.11, 1.55 and 33.7.
610 On or around September 29, 2017 learned and inquired for the first time on NFA Basic who
High Ridge really was, and learned about Visions’ disciplinary actions. The Conspirators had
knowingly and intentionally deceived and concealed their involvement so that Plaintiffs would not
inquire about High Ridge prior to opening the accounts, and as a result caused significant harm and
damages to Plaintiffs. In addition, behind the scenes, Conspirators were disseminating and granting
real-time access to HRHC, Felag, Boshnack and Rothman and their affiliates to scrutinize and
improperly acquire Plaintiff trade secrets, risk management and options trades.
611 On or around October 12, 2018 ADMIS, admitted that it had shared the trading strategies of
Kumaran’s CTA account with its competitors Vision, its owners, employees and affiliates – in
arrangement for them to provide risk management services. The risk management services performed
were grossly negligence, by unqualified personnel, replete with errors and omissions, and egregious
violations of the CME rules, to use non-compliant margin allowances and other rogue calculations.
612 Kumaran, a registered CTA and NFA Member had not authorized such conduct, and it was
fraudulently concealed. Other customers were insinuated as also being victims of the scheme.

SECTION 18 - NFA EXECUTES A COVER UP AND WHITE WASH
613 On or around September 27, 2017 when Plaintiffs first learned that its account had been
unlawfully distributed to Vision’s affiliates, and illegal withdrawal of funds had occurred from its
accounts, as well as breaches of privacy laws, without its consent, it promptly reached out to the NFA

118
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 119 of 186

Page 119
hotline, to inquire, what “approvals” existed by NFA, for ADMIS to distribute customer accounts to
Vision affiliates. Kumaran noted it was a new CTA, was new to the futures industry, had never heard
of Vision, just found out they had a nefarious background with multiple disciplinary actions.
614 On or around September 27, 2017 and September 29, 2017 using telephonic and interstate wires,
Kumaran in New York City, communicated with a Ms. Funda Agkok (“Agkok”) in the NFA
Compliance department. Agkok was sent exact copies of communications dated September 29, 2017
between Kumaran and Lazzara, and therefore Agkok and NFA Compliance had actual, direct and
constructive knowledge that Plaintiffs had uncovered the scheme and were raising legitimate
complaints that their CTA account was shared with the employees owners of the disbarred Vision,
without their knowledge, consent and authorization, in violation of NFA 2-4 9061(See Exhibit 4)
615 However at the time Plaintiff initiated the call, as described in detail supra, NFA, Kadlec and
other compliance staff, already knew of the market place fraud. Unknown to Plaintiff, since
September 2014 until the time of the call or around September 2017, Defendants, Kadlec and the
Conspirators in the scheme had reaped approximately $10 million dollars a year to support the
commodities futures industry, and overcharges of transaction fees, and NFA Fees.
616 Therefore to directly perpetuate and cover-up the fraud, instead of providing assistance, NFA
and Agkok intentionally failed to respond to any of the reasonable questions that were posed by
Plaintiffs, as registered CTA’s despite her duty to enforce compliance laws, including its September
27, 2017 and September 29, 2017 emails which stated in part
       (a) I am seeking the NFA Rules and other laws that prohibit an IB from failing to
       respond to a Customer regarding questions on their account (b) I am specifically
       looking for the NFA Rules, or Commodity Exchange Act Rules, or CFTC Rules or all
       applicable Financial Institution Rules, that protect a customer's confidential
       information and trading data records from being disclosed or disseminated to
       unauthorized third parties (including other brokers, IB's) without the customer's
       knowledge or consent. And; (c.) I need to find the specific statutes or laws that protect
       my financial data.
617 Agkok had access to the NFA internal risk system (See Supra Section 13) and therefore had
material actual and substantial knowledge that the G&F Agreements were in place, and that NFA had
approved the oral services. NFA knew that customers, especially CTA”s. finding out could expose,
significant wrongdoing that implicated illegal conduct from the NFA itself. Instead, of investigating,
or answering any of Plaintiffs legitimate questions which NFA had a duty to respond to, Agkok left



119
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 120 of 186

Page 120
Plaintiffs completely in the dark. If the risk services were legal – there would be no reason to not
provide accurate information. NFA failed to even answer how financial data was not being protected.
618 Agkok however had contacted various other NFA Compliance Officers, upon belief Kiela and
Wahls who were routinely familiar with the scheme and instead, and instead of implementing the
compliance laws equitably to address Plaintiff concerns, continued actions that would keep the fraud
concealed. A material part of not permitting other customers and CTA’s to find out was to induce
Plaintiffs into NFA-controlled Arbitration. They were also now on alert that a CTA had uncovered
the scheme. Instead of investigating a hotline complaint NFA swiftly instigated a cover-up.
619 Plaintiffs received no answers, no information, no assistance, no guidance as to where it could
find information on how such conduct was permitted under NFA Compliance rules. It wasn’t. And
NFA knew that they would be liable if others found out and dug deeper. These failures were in further
violation of NFA’s statutory duties to provide equitable treatment, and enforce the numerous laws
and Violations,
620 The fraudulent conduct to harm thousands of customers and CTA’s had been going on for close
to three (3) years and was generating millions of dollars of unauthorized revenue, NFA’s ADMIS’
board member and substantial revenue in Membership Dues and transaction fees from allowing all
the Vision IB’s to partake in the fraud.
621 Intentionally knowing that the conduct violated multiple NFA compliance rules, and in bad faith
failing to enforce them, NFA did not contact Plaintiff once for any more information. NFA requested
no follow up information from Plaintiff, about the numerous allegations about fraudulent sale and
solicitation, unauthorized fees, and dissemination of trade secrets.
622 At the time of Plaintiff’s phone-call, upon information and belief NFA was also in breach of its
own compliance obligations to audit all the Vision brokers. NFA had never conducted an audit of IB
Lazzara since Vision was disbarred, had not met the minimum frequency requirements to audit, were
in violation of commission delegation. Upon belief, numerous other Vision brokers had not been
audited ever since the transfer in 2014, if NFA had performed it requisite audits, and had enforced it
rules NFA 2-2, NFA 2-3 NFA 2-26, NFA 2-29 to require Vision IBs’ and Lazzara to comply with the
disclosure laws, Plaintiffs would not have suffered significant harm and damages.
623 As Agkok had intentionally failed to respond to her questions, and failed to enforce rules
Kumaran followed up on or around October 19, 2017 and communicated with NFA Compliance


120
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 121 of 186

Page 121
Officers Tom Paschen and Jay Bond. LinkedIn profiles states that Bond i a certified fraud examiner
for over 10 years and manages and oversees risk-based operational and financial audits of NFA
Member Firms to ensure compliance with NFA Rules, CFTC Regulations and industry standards.
624 Bond and Pashcen, NFA Compliance staff, again received constructive documented complaints,
that consents were not being granted, that Plaintiffs’ (a CTA’s) trading account, had been
disseminated to Vision, its owners, employees and affiliates, in violation of NFA Rule 2-4, 9061, and
the risk management was replete with errors and omissions, violations of the CME rules of posting
margin, and other NFA rule violations they had a duty to enforce. NFA therefore knew that the so-
called G&F Agreements were being breached, contracts they were supposed to enforce. Kumaran
posed specific questions that privacy laws had been violated that third party NFA-Members, disbarred
Vision had obtained access to a CTA’s trading record without consent.
625 Plaintiffs do not know who Bond and Paschen forwarded their emails to, but their failure to
respond was concerning. Since a CTA had now uncovered the scheme and its actions were protecting
their own interests than legitimately providing protection to traders who made the hotline complaint.
As stated supra, NFA already knew about the dissemination as they had intentionally authorized the
scheme back in November 2014, that had gone undetected for three years.
626 Therefore in bad faith, and their duties to NRCM and Kumaran also both paying registered NFA
members, NFA again intentionally failed to respond to Plaintiffs’ questions and in bad faith
intentionally failed to enforce the rules they had a duty to do. NFA knew that any answer would
implicate their own liability would be exposed. They therefore vacated compliance duties to respond
627 NFA never followed up with Plaintiff on the unauthorized fees, breaches of privacy and how its
CTA strategies had ended up in the hands of its competitors, disbarred Vision, violation they had a
duty to enforce, and despite the charred disciplinary record that Vision had, deliberately contradicting
the false and misleading narrative and NFA’s own public announcements that anyone “doing business
with High Ridge, would have access to Vision’s background”.
628 The CEA is explicit in NFA requirement to adopt “fair market participation rules” and “absolute
standards” to promote “competition”. Even though Plaintiffs, as “newcomers” and newly registered
NFA Members, called the NFA in September 2017, for enforcement of their CTA rights, NFA
knowingly failed to enforce any of the compliance laws, rules, regulations and bylaws.



121
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 122 of 186

Page 122

                   SECTION 19 - KIELA CONTINUES TO NOT ENFORCE
629 Unknown to Plaintiffs, instead NFA instigated a cover-up, during the period October 17 2017
until around March 13 2018, NFA compliance officer Kiela, conducted what was to be another
rubber-stamp auditof Lazzara. Despite again the heightened “red-flags” where Plaintiffs had
documented non-disclosure and failure to seek consent, Kiela did not conduct an “investigative”
audit. Instead, following the “check-box” mentality, she only conducted a “general” audit – in
wholesale, failing to investigate or dig deeper into any of Plaintiffs serious legitimate complaints.
630 Although the NFA’s investigation into Lazzara directly involved and was commenced only after
Plaintiffs reported misconduct on a CTA’s property and rights, that clearly violated NFA 2-29, NFA2-
4, NFA 2-26 and NFA 2-2, and other Violations, NFA and Kiela deliberately did not contact Plaintiff
once. The audit was not logged as an “Investigative” but only as a routine IB audit.
631 At the time of the so-called audit of Vision broker Lazzara, NFA and Wahls had signed multiple
audits, that intentionally, in bad faith, knowingly failed to enforce the non-discretionary compliance
laws of disclosures, withdrawal of fees, margin rules, and non-dissemination of proprietary CTA trade
data and other regulations and requirements under the CEA (NFA 2-2, NFA 2-3, NFA 2-4, NFA 2-
4 9001, NFA 2-4 9065, NFA 2-37, NFA 2-26, CFTC 1.11, CFTC 1.55. CFTC 33.7 amongst others
Violations, thereby adopting a different set of standards from one set of NFA participants to the other.
632   Kiela and NFA had no intention of enforcing the compliance laws, and were working with
Conspirators to propagate the scheme.
633 They intentionally chose to exclude Plaintiff from participation in any investigation, as that
directly implicated NFA’s own wrongdoing, thereby obtaining only a one-sided review of the facts,
so that, purposefully none of Kumaran’s actual allegations could be properly reviewed or considered,
and to shield NFA’s own complicit-ness and failure to enforce compliance laws and willful
participation in the scheme.
634 Further, because NFA were already part of the conduct, tellingly NFA did not conduct an
“investigative” audit as would ordinarily be required if someone calls the hotline to report fraud or
other deceit and misrepresentation and conducted a general compliance examination of Trey Lazzara.
The audit however was not designed to legitimately investigate any of the conduct Kumaran alerted
them to, but to cover up, and to conduct an incomplete one-sided investigation and to rubber-stamp,
NFA’s compliance with its own DSRO frequency requirements.


122
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 123 of 186

Page 123
635 NFA did not respond to Plaintiffs concerns to protect its CTA rights or provide Plaintiff with
notice of the investigation. NFA also intentionally failed to ask for two-sided explanations of the
material allegations of compliance violations, including dozens of jpgs of evidence of margin
calculation errors, and fraud and deceit (including multiple misrepresentations and omissions) on
Kumaran’s account and even though it was a first audit on a Vision broker Lazzara. For example,
there were multiple false statements made by Lazzara in email, as well as jpgs of screenshots of
mishandled risk management that violated CME Span Margin rules.
636 Further, NFA, intentionally took actions to conceal the investigation from Kumaran and to
procure an outcome that did not equally enforce the rights of all. The same allegations occurred in
another action against the NFA, Effex where NFA failed to conduct an investigation that properly
included evidence from the persons actually harmed.
637 At the time of the audit, NFA and Kiela had actual and constructive knowledge of Kumaran’s
call to the NFA compliance line on or around September 27, 2017 and reporting of violations of NFA
compliance laws, including but not limited to the dissemination of CTA’s trading records, without its
permission, authorization and consent to Vision. Since they were also NFA Members, this conduct
was in violation of NFA 2-4 Interpretive Notice 9061. NFA were in receipt of the communications
from Kumaran including those dated September 29, 2017 to Agkok, (See Supra)
638 Not only had Agkok provided Kiela, with the emails and correspondence from September 20,
2017 and September 27, 2019 that Kumaran had the NFA, that Kumaran had supplied during its call
to the NFA Compliance, those emails outlined multiple regulatory violations including those of
mishandling margin and violations of NFA 2-26/ CFTC 1.11, CFTC 33 and CFTC 1.55. NFA under
rule 2-26 are require to enforce those laws. They had actual and constructive knowledge of the fraud.
639 On or around October 17, 2017 Kiela requested from Trey Lazzara, copies of all
communications, emails and documents related to Kumaran’s account. Therefore again, NFA and
Kiela had constructive knowledge of all the fraudulent activities related to the account outlined
multiple regulatory violations including those of mishandling margin and violations. (See Vision FAC
¶197-¶282 documenting numerous fraudulent and incorrect statements)
640 NFA 2-2- and the antifraud provisions of the 7 USC 6(b) make it unlawful for Lazzara to cheat,
deceive or apply any form of misleading statement in the transaction of futures. Yet Lazzara



123
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 124 of 186

Page 124
communications were full of misstatements and directly dishonest communications to knowingly
conceal the rogue risk operation in Stamford, CT.
641 NFA and Kiela, purposefully and again for fraudulent and illegal purpose, did not enforce the
material NFA 2-2 and 7 USC 6(b) antifraud laws, thereby condoning in bad faith the illegal conduct
of Lazzara to lie, conceal and cheat Kumaran, even when it was clear from the emails, that Plaintiffs
were routinely disputing the accuracy of he risk services, and questioning Lazzara on the risk
procedures, and had legitimate concerns that the risk department was full of errors and omissions.
642 Not once did NFA or Kiela investigate the documented errors and omission or the failures of
the Vision Risk Group to comply with the Margin Exchange rules.
643 NFA and Kiela’s willful and intentional failure to enforce NFA 2-2, and 7 USC 6(b) was bad
faith, and for illegal and fraudulent purpose to cover the scheme that they had instigated to fund the
activities on the Vision brokers and Plaintiffs’ account had already been marked as one of “subprime”
accounts – being used as collateral damage to operate outside of the CEA. Therefore their improper
purpose was not to enforce compliance laws, but to further propagate the illegal scheme.
644 At the time of NFA examination, screen shots from Lazarra’s computer, evidence the NFA had
direct, actual and constructive knowledge, that Lazzara’s fraudulent conduct had impacted and
defrauded dozens if not more of his customers, and CTA’s who had no knowledge that their
confidential trading accounts had been disseminated to Vision, and who had not approved fees across
interstate lines, to fraudulently transfer moneys to Vision affiliates.
645 NFA and Kiela also had material and direct knowledge, that Lazzara, in participation with
ADMIS, Vision had gouged, through both Plaintiffs and multiple customer’s accounts being
defrauded, an estimated excess of $100,000 in authorized fees a year from Lazzara only, from his
customers and CTA’s in express violation of the Commodities Exchange Act, and NFA Compliance
Rules 2-26, which in turn generated substantial revenues and operating fees for the NFA.
646 NFA and Kiela knew customers had not been given the required disclosures or granted consents
on this information at account opening in violation of the black-letter law for fee disclosures and sales
and promotional requirements required under the CEA and NFA had an affirmative duty to enforce
the fraud and compliance laws. (NFA 2-29. NFA 2-26, NFA 2-2).
647   Kiela also failed to investigate any of the sale and solicitations from unregistered AP Villa, and
her full-time work, with customer facing activities during the exact same period Plaintiffs account


124
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 125 of 186

Page 125
was being depleted with over $1000 in purloined fees between May 2, 2017 and June 25, 2017 – the
exact 45 day period Villa was working.
648 These fraudulent financial deductions were also being used to directly pay Robert Boshnack,
Howard Rothman and Vision, without the customers and CTA’s knowledge, authorization and
consent, who were using back-door deals with ADMIS, “credit lines” and “guarantees” to NFA Board
Members, which in turn were illicitly propping up the futures industry, funding operative revenues of
the NFA, to buy themselves back into the industry after being disbarred.
649 At the time of the audit, NFA and Kiela had actual and constructive knowledge of Plaintiffs
call, as registered NFA members and CTA’s, to the NFA compliance line. She also had constructive
and actual knowledge of the G&F Agreements, the illegal oral risk services, and Boshnack’s. credit
lines on the accounts, and the requirements that those agreements operate in compliance with laws
for disclosures and consents from customers and CTA’s. But with intention , NFA and Kiela, willfully
intended to not enforce Compliance laws to allow the fraudulent scheme to continue.
650 Therefore after the audit which was completed between October 17, 2017 and or around
February 23 2018, Kiela with actual, direct and constructive knowledge of the foregoing conduct,
directly participated in and facilitate perpetuation of the fraud, in bad faith willfully failed to enforce
the Commodities Exchange Act, and NFA Compliance Laws and signed her name on the audit to
permit the conduct to continue including but not limited to NFA2-29 as listed in the Violations supra.
651 Not only did NFA and Kiela perpetuate violation of numerous NFA Compliance Rules the very
rules they had a duty to enforce, Kiela failed to abide by multiple Federal laws, that protect the
integrity of customers personal financial data, confidential information as well as their proprietary
trading records and transaction history. For example for CTA’s, professional traders, who were direct
competitors of Vision Investment Advisors, LLC, Felag and Boshnack, another CTA, Federal law
prohibits the unauthorized dissemination of a CTA’s trade secrets to their competitors, under 18 USC
1831 el seq, across interstate lines under the Defend Trade Secrets Act.
652 NFA and Kiela’s conduct infringed the very heart of the Commodities Exchange Act, that the
NFA 7U.S.C.1,§5 was enacted to promote “fair market competition” and to protect the interests of
market participants, to promote responsible innovation and fair competition among market
participants. The purpose of the NFA’s Articles of Incorporation Section 1(a) public interest…is The
adoption, administration and enforcement as … regarding fair practice and designed to prevent


125
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 126 of 186

Page 126
fraudulent and manipulative acts and practices, to promote just and equitable principles of trade and,
in general, to protect the public interest” (See also https://www.nfa.futures.org/rulebook/index.aspx)
653 In fact, the report also does not recommend that. Lazzara or LCI disclose to its customers the
role that Vision plays with respect to risk management activities, including handling margin matters
involving Lazzara’s customers' accounts that are cleared through ADMIS. Defendants intended to
conceal the activity, as they knew many customers would close their accounts if they found out.
654   By intentionally failing to enact the foregoing compliance laws, the NFA had a duty to enforce,
NFA and Kiela directly aided and abetted and provided substantial assistance in perpetuate the fraud
on customers and CTA’s. Such actions involve material violations of the non-discretionary duties of
Commodities Exchange Act, and material, intentional and bad faith failures of the NFA, Kiela to
enforce NFA compliance rules to propagate the scheme NFA and ADMIS and Vision.
655 As a result of Defendants bad faith failure to enforce its laws, Kumaran, NRCM continue to
have suffered irreparable harm in loss of their confidential and trade secrets, financial losses in their
trading accounts, deplete losses in performance records, damages to their good will and other impacts
to the their CTA careers, financial losses to their property, livelihoods and investments in the futures
industry, as well as other significant damages.

                 SECTION 20 - TOM KADLEC FRAUDULENTLY CONCEALS
656 Still unaware even that High Ridge had even obtained its data, or any of the inner workings of
the scheme, or the G&F Agreements, on or around April 19, 2018 Plaintiffs attended the CTAExpo
(a trade show for CTA’s and other market professionals) at the Stewart Hotel in New York City. At
the expo, Plaintiffs ran into Tom Kadlec in person, who was also attending the conference.
657 Plaintiff Kumaran spoke directly with Kadlec, and started to inquire directly in person on the
handling of its account. Kadlec however stated he was in a hurry to go to a conference call, and stated
they would follow up.
658 On or around April 20, 2018 Plaintiff emailed to Kadlec directly, and inquired directly if the
parties could speak related to the handling of its account. Plaintiff stated “I have some serious
concerns with how my account was handled.” At that time Plaintiffs did not have knowledge of the
extent of fraud and participation or what Vision was doing. Nor did they know with certainty its
account had been disseminated or anything about the existence of risk group, or Boshnack’s
guarantees. But Kadlec did know and had material knowledge at the time of the communications.


126
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 127 of 186

Page 127
659 On April 21, 2018 Kadlec replied to Plaintiff in email and stated “I will review with ADMIS
staff upon my return to the office which will be late next week.”
660 Kadlec never responded or followed up or replied to Plaintiffs request. Kadlec instead, together
with Conspirators, despite his own independent duty, not just as a Board Member of the NFA, but
also as CEO of ADMIS, that had statutory and non-discretionary duties as an FCM to disclose the
risk services agreement (See CFTC 1.55) and provide a reasonable explanation of the G&F
Agreement to Plaintiffs, (NFA 2-29) and other conduct related to the handling of its account.
661 Kadlec, as the CEO of ADMIS, and also an NFA Board Member had superior knowledge and
had a duty to his customers and traders, who had entrusted funds to him and his company to disclose
all relevant information about his FCM. (See CFTC 1.55(k)(l)i) supra). Kadlec due to his position of
superiority and influence and control over access to information, that Plaintiffs and other customers
and CTA’s, had to rely on him, as the source of accurate information Kadlec had a duty to transfer
accurate information to Plaintiffs,    a duty to be honest, had a duty to communicate accurate
information to Plaintiffs.
662 Since Kadlec was a registered NFA Member and Board Member and CEO of ADMIS as a
registered FCM (which had a duty to abide by the rules and laws of the CEA), and had superior
control over the information, and Plaintiffs placed trust and confidence in the Kadlec and CEO of
ADMIS, and an NFA Board Member to be honest, as is mandated under the laws, rules and statutes.
663 At all times Kadlec knew of the relationship with Vision Defendants and its directly competing
HRHC CTA Referral program, knew that Plaintiffs account would be and had been disseminated to
its competitors HRHC Defendants, knew that risk management services had been outsourced by
members not registered or qualified to provide such services, and knew that additional unauthorized
fees would be deducted from Plaintiff’s CTA track record to pay HRF – yet he persisted in willfully,
wantonly and intentionally continuing to deceive, engage in the concealment and omit material facts,
with wanton disregard for Plaintiffs’ rights.
664 Kadlec, knowingly, intentionally and fraudulently omitted to disclose all information about the
Vision Risk Group, or Boshnack’s individual guarantees, the trailing fees and commissions, the
withdrawals from Plaintiffs accounts, and as a CTA the dissemination of its trading strategies,
transaction history and trade secrets to its competitors.



127
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 128 of 186

Page 128
665 Kadlec’s omissions at the time of April 19 2018, and April 20, 2018 in direct communications,
also were with the purpose of inducing Plaintiffs into Arbitration, as Kadlec knew that NFA were had
approved the scheme, and that Plaintiffs were considering arbitration. Kadlec as NFA Board Member
had a duty to disclose the conflicts in interest in NFA Arbitration – and his omissions to Kumaran
personally, were to continue to propagate the fraud and cover up, and further induce into an NFA
controlled Arbitration.
     SECTION 21 - TOM KADLEC, CEO OF ADMIS, IS APPOINTED ONTO NFA BOARD
                  AND MEMBERSHIP COMMITTEE – UNFAIR COMPETITION
666 Instead Kadlec, on the Membership Committee together with NFA, approved the registration of
Boshnack and Rothman, to become direct competitors as CTA’s. Any registration of Boshnack and
Rothman to become market participants as CTA’s given they AP’s of an expelled Vision Financial
Markets, required an order by the CFTC or a ruling by the Membership Committee that they did not
pose a threat to other members.
667 On or around March 13, 2018, Kadlec and NFA instead approved Boshnack and Rothman to
start yet another registrant called Vision Investment Advisors, LLC (“VIA”) to compete directly as a
CTA, and directly with Plaintiffs, despite the unlawful acquisition of dozens of his CTA’s and
customers trade secrets. This direct violates the heart of the CEA to stem unfair competition and
promote innovation.
668 On the application for registration NFA and Kadlec, knowingly made false statements and
omissions, that Boshnack and Rothman had unlawfully and improperly access and acquired hundreds
of its competitors CTA’s strategies, without their knowledge and consent (including Plaintiffs) and
also failed to make the material disclosures tat behind the scenes Boshnack and Rothman were
providing orally-approved risk services for ADMIS, which granted them back-door access to
thousands of customer accounts, and put them in a directly conflicting position.
669 Further as stated supra, their grant of services for ADMIS, was expressly prohibited by the
CFTC as their registration to extend margin, and guarantee accounts was forbidden since they were
irrevocable expelled. Their application was unlawful as it failed to make true disclosure on the unfair
competition of HRHC CTA Referral and the unlawful acquisition of its competitors trade secrets, and
put them in a directly competitive advantage. Their improper acquisition of CTA trade secrets is
expressly prohibited under the NFA Rules, and also under Federal law (See Supra Section 10)



128
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 129 of 186

Page 129
670 At all times through the life of Plaintiffs’ account Boshnack and Rothman played directly
supervisory roles, were actively involved in accessing the accounts, engaging in direct phone calls
with Vision broker Lazzara overseeing the account and handling margin activities. Further they had
discretionary authority on the account.
671 Defendants violated 7 USC 13 (a)(3)(4) (5) by not disclosing in their application for registrations
as both IB, and also VIA’s application for registration as a CTA, the “oral-arrangement” that granted
him unauthorized by the CTA or customer, access to their accounts, (See Section 10(iii),11(iii) supra)
672 Despite the conflicts of interest, Kadlec did not recuse himself from any decision to rule on the
Membership Committee under NFA Bylaw 301(e)(i) and neither the NFA nor Kadlec did any due
diligence or investigation to protect his other CTA’s. Instead he, Defendants were motivated to
provide an unfair competition to HRHC CTA Referral, and VIA, and provide more favorable
circumstances, as they relied on HRHC’s profitability for their banking arrangements.
673 Therefore to continue their fraudulent and illegal scheme, by which Boshnack was “financing”
hundreds of millions of dollars of credit, NFA and Kadlec, knowingly and intentionally failed to
enforce and violated the registration provision of the CEA, including but not limited to Bylaws 301(e.)
and CFTC, and engage in direct unfair competition after depleting the profitability of its competitors.
674 NFA and Kadlec, as they knew they had engaged in direct competition, to transfer the
competitive trade secrets of CTA’s and Plaintiffs to VIA, failed to audit any of the trading strategies
of CTA’s who’s trade Boshnack, Rothman and VIA had improperly acquired over and for fraudulent
and improper purpose, failed to abide by the registration requirements of NFA Bylaw 301 (a)- (e)
Since the CFTC did not order Boshnack’s registration as a CTA, the registration was in bad faith,
fraudulent, illegal and caused significant harm to other CTA’s.
675 Further VIA, by unlawfully acquiring its competitors trade secrets, now were using, in interstate
commerce, together with the personal benefit of Kadlec for profit and gain, CTA programs that
incorporate and mirrored those of its CTA’s it had harmed. VIA’s options strategies were substantially
similar to those of Plaintiffs’ options trading strategies, and were only created and replicated after
Boshnack and Rothman had studied, replicated, copied and improperly utilized the trading algorithms
therein, and now to front-run Plaintiffs’ CTA program, in 2018
676 After unlawfully acquiring Plaintiffs options account, VIA then launched a directly similar
program in direct competition The STORM program is a unique options strategy that applies in multi-


129
        Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 130 of 186

Page 130
commodities including but not limited to S&P options, in direct competition to the S&P options
programs offered by the new Vision Investment Advisors, LLC (“VIA”), also a CTA. The program
mirrors strikes, volumes, prices, execution and risk management that was unlawfully acquired from
Plaintiffs. Conspirators only conceived and launched their program in 2018, after being given
unlawful backdoor access to study, replicate, Plaintiffs proprietary account, and then just eight months
later in 2017, launched a directly similar program, that mirrors the strategy. Conspirators were then
allowed to front run Plaintiffs CTA using identical strategies that could not have been learned or
created without gleaning from Plaintiffs’ trading account.
677 Incorporated by reference herein is Vision FAC ¶126-¶141 related to the replication and use
and profit of misappropriated trading strategies and unfair competition, for use in interstate commerce
and Kadlec and NFA directly engaged in unfair competition and misappropriation of trade secrets. In
unlawfully registering VIA, Boshnack, and NFA and Kadlec, knowingly and intentionally violated
NFA 2-4 9061 to notify CTA’s that their trading records had been disseminated to a competing CTA.
678 Their acts of misappropriation and unfair competition are incorporated herein by reference from
20-CV-3871 ADMIS FAC ¶2-4. NFA, Kadlec and ADMIS engaged in directly anti-competitive
behavior to procure an unfair competitive advantage to HRHC, Boshnack and his affiliates and
associates. This also is a willful violation of the CEA and the laws and rules of the NFA.
679 NFA and Kadlec fraudulently and for illegal purpose violating the registration requirements
failed to audit any of the CTA’s and Vision Investment Advisors to ensure no threat or unfair
competition had occurred. Failed to notify CTA’s of the violation of NFA-2-4 9061 and enforce that
rule and fail to enforce the CEA to uphold high standards of market integrity and protect CTA’s from
harm. NFA and Kadlec’s conduct also violated 17 USC 13(a)(3) which makes it unlawful to omit any
material fact stated in their registration 59 - and NFA and Kadlec, knew Boshnack, Rothman were
illegal acting as a risk management arm of ADMIS, without the FCM license to do so, thereby
unlawfully acquiring dozens of their competitors trade secrets.




59 17 USC 13(a)(3) Unlawful – False and misleading in registration Any person knowingly to make, or cause to be made, any
statement in any application, report, or document required to be filed under this chapter or any rule or regulation thereunder or any
undertaking contained in a registration statement required under this chapter, or by any registered entity or registered futures
association in connection with an application for membership or participation therein or to become associated with a member thereof,
which statement was false or misleading with respect to any material fact, or knowingly to omit any material fact required to be
stated therein or necessary to make the statements therein not misleading.

130
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 131 of 186

Page 131
680 NFA Kadlec, violated the registration requirements in materially failing to disclose to the CFTC,
Boshnack, Felag, Rothman and VIA’s and their affiliates wrongful access to CTA”s accounts without
their consent, and violations of CFTC Reg 1.11 and Reg 1.55 rendering their registration unlawful
and NFA’s failure to enforce these rules, fraudulent, illegal, for improper purpose and bad faith.
681 NFA also failed to update and correct its public statements, which it knew were false, that it
would conduct a “thorough fitness examination” prior to permitting the reregistration of Boshnack
and Rothman – this time as CTA’s. No fitness examinations were conducted and they were then
permitted to misappropriate their competitors trade secrets and operate new affiliates using illegal
“oral arrangements” that the NFA was party to – in illegal violation of the CEA

                     SECTION 22 - AFZAL INDUCED TO ARBITRATION
682 On or around March 14, 2018 unaware of any of the activities of NFA and Kiela and not having
received any follow up from the NFA about its September 2017 phone calls, Kumaran from New
York, called the NFA again to inquire about the compliance violations. On or around March 15, 2018,
via teleconference in New York City, Kumaran spoke again to NFA compliance staff Sebastian
Waliczek and Muhammad Afzal located in New York City, NY.
683 During the call, Kumaran specifically inquired from Afzal what approvals NFA had granted to
permit a CTA’s transaction records to be distributed, without consent to other NFA Members, and
the disbarred Vision team, without CTA’s consent specifically that violated NFA 2-4 9061.
684 Afzal and Waliczek had superior knowledge and direct knowledge at the time of the phone call
of the scheme, including that (a) NFA had approved the G&F Agreements for Boshnack to
individually guarantee Plaintiffs account, and that (b) NFA had approved the illegal outsourcing of
risk management to Vision Risk Group in violation of CFTC Reg 1.11 which was not being disclosed
as is mandatory to CTA’s under NFA 2-26/Reg 1.55 as required. Afzal and Waliczek knew NFA had
approved the illicit risk agreement, which unlawfully permitted Vision Risk Group (as expelled and
unqualified to act as an FCM) to access Plaintiffs CTA transaction records in violation of the rules,
and act outside of their registration capacity as a disbarred FCM.
685 Instead, during the call on March 15, 2018, speaker Afzal in New York, fraudulently concealed
the information and stated on the phone that “the case had been closed” without explanation. He said
the information was in an NFA computer system related to Plaintiffs call but refused to explain any



131
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 132 of 186

Page 132
information about why the matter had been closed. Plaintiffs as registered CTA and NFA Members
had a right to know why their data and rights under NFA rules were being violated.
686 NFA and Afzal were in a position of superiority and influence over Plaintiff, since Plaintiff did
not have direct access to the information about the risk authorization and trailing fees (which are
black letter law and mandatory to be disclosed under NFA 2-3, NFA 2-4, NFA 2-26/CFTC 1.55, 33.7,
NFA 2-29), and NFA and Afzal had superior control over the information and Kumaran and NRCM
placed trust, confidence and reliance on NFA to be honest.
687 Instead of enforcing the NFA rules, however Afzal had full knowledge of Kiela’s audit that
continued to endorse the illegal and fraudulent conduct to not disclose Visions’ ongoing illegal
market participation and NFA’s priority to cover it up. Afzal appeared in the call more concerned on
how Plaintiffs had found out, and what information Plaintiffs had to show that NFA had participated
in the scheme. In the phone call, Afzal requested specific information, including “emails” from
Plaintiffs on how Plaintiffs knew the NFA had approved the conduct.
688 On or around March 16, 2018, in accordance with Afzal’s request, and reliant and trusting that
the NFA was enforcing the duties and compliance laws, Plaintiffs sent to Afzal the email where Vision
broker Lazzara, admitted that the NFA had approved the relationship. (Exhibit 12 is a true and
accurate copy of the email that Plaintiffs sent to Afzal)
689 However, at that time, unknown to Plaintiffs, NFA, Afzal and Waliczek, already had direct and
substantial knowledge of NFA’s authorization to disseminate accounts and in fact knew further, that
Kiela’s so-called audit, had further endorsed the illegal conduct – and were furthering NFA’s own
illegal participation in the conduct to cover-up and conceal the information from CTA’s and Plaintiffs.
Instead of enforcing the rules, NFA, Afzal, Walizcek, directly partook in the fraud, to conceal and
cover up the illegal activities, and continued to fraudulently conceal that this long-standing
arrangement was being intentionally being used to harm CTAs.
690 On or around March 25 2018, Plaintiffs sent further documentation to Afzal and other NFA
Compliance officers, that showed direct evidence of violations, including but not limited to facts that
(a) Plaintiff, a registered CTA, had its confidential and trade secret information transaction history,
sent to Vision without its knowledge consent and authorization in violation of NFA 2-4 9061 and;
(b) Kumaran, without disclosure, consent and permission, was charged unauthorized fees that were
being deducted to compensate Vision in violation of NFA 2-26. Afzal was also provided in advance


132
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 133 of 186

Page 133
a document of a list of about thirty pages of NFA Rules violations that Kumaran would allege against
ADMIS and Vision affiliates, which were not being enforced.
691 NFA and Afzal again had direct and actual knowledge of the complaint, and Plaintiffs concerns
and Violations. At no time did Afzal state there was a mistake or Plaintiff had not interpreted the
laws incorrectly.
692 Instead NFA and Afzal had material knowledge about the activities of Kiela, Wahls and NFA’s
authorization to defraud other market participants, and knowingly and intentionally omitted to
disclose, cover-up the activities, and concealed the information from Kumaran, and stated the matter
was closed – failing to elaborate. NFA at all times had a statutory duty to enforce its compliance laws,
and had a special duty to protect its CTA’s and registered members. (See Article I – a primary purpose
of the NFA was to protect customer and traders).
693 NFA and Afzal also had a statutory duty to disclose to Plaintiff about the G&F Agreements and
the oral risk services, and any arrangements that impacted Plaintiffs accounts and why they were
being concealed, and also to initiate a Business Conduct Complaint and enforce disciplinary action
against any violation of the NFA Rules. Instead they did not. They willfully chose to not enforce.
694 For example NFA 2-4 9005 makes clear that any intent to deceive and not disclose fees, shall
subject the member to disciplinary action. But not such disciplinary action ensued as it was pre-
determined that NFA and Afzal were intentionally not enforcing their rules.
695 After seeing the numerous Violations, listed in the exhibit, on or around March 25, 2018, using
telephonic communications from New York to Plaintiffs in her offices in NYC, Afzal stated that NFA
does not investigate compliance complaints unless NFA receives Arbitration Fees, and NFA would
need payment of $9,500 before looking into the material violations discussed. NFA’s requests to be
“paid to investigate” legitimate compliance complaints violates the NFA’s mandate and statutory
obligations and the CEA.
696 NFA intended to use the NFA Arbitration forum as a ruse, to restrict Plaintiffs from further
asserting its rights, and therefore, used the information received, which could incriminate or point out
illegalities at the NFA’s own conduct to take over the action to induce Plaintiffs into an NFA
controlled arbitration, where they could ensure an unfavorable outcome, restrict access to documents
and produce procedural bias to the Co-Defendants.



133
          Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 134 of 186

Page 134
697 Afzal also stated that once complaints are filed at the NFA Arbitration, he would then be able
to access them, because Arbitration complaint were also sent to NFA Compliance for review, and that
only after a Plaintiff paid its fees to the NFA Arbitration does the Compliance review it.
698 These statements were material false when made, and both falsely represented NFA’s statutory
obligations to conduct, and were made for the sole purpose to induce reliance by Plaintiffs to comment
an NFA Arbitration, to cover up the illegal and fraudulent participation of NFA themselves.
699 Afzals statements were false when made as NFA and its compliance staff had no intention of
enforcing the compliance laws and it is also unlawful for a regulator to demand “pay-for-play”.
700 No-one at the NFA had responded once to Plaintiffs’ legitimate questions on how it was possible
for the employees and owners of the disbarred Vision, to be accessing its confidential trading account
of another CTA, without its permission, as specifically prohibited under the rules.
701 At the time of the communications, NFA Compliance Staff Agkok, Bond, Pashcen, Afzal had
full knowledge of the NFA’a approval of the Vision Risk Group unlawfully operating as an
unregistered division of the FCM, and deliberately took actions to conceal information. Afazal and
others, knowingly and intentionally concealed, about Kiela’s audit, failed to respond to and answer
legitimate questions and emails, (as to which rules protect CTA’s confidential information), or that
NFA already knew and approved that CTA transaction data was being disseminated and fees
withdrawn, and by knowingly and willfully omitting and concealing material facts, including their
own signatures on the audits and approvals of the risk services and G&F Agreements that violate
numerous laws, induced Kumaran into a biased and evidently partial proceeding.
702 Plaintiffs continued to place special trust and reliance on the NFA, as they were certified and
registered NFA member and reasonably relied, based on the “on-paper” compliance laws and rules
of the CEA that NFA would uphold those rules and fair market participation.
703 Prior to selecting the NFA Arbitration Forum, could not have uncovered the fraud upon due
diligence, prior to initiating the Claim. Therefore the fraud was (1) not discoverable upon the exercise
of due diligence prior to the arbitration; (2) materially related to an issue in the arbitration; and (3)
established by clear and convincing evidence 60.




60
     9 U.S.C.A. § 10(a)(1).

134
          Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 135 of 186

Page 135
704 In fact Afzal went as far as to demand more money for the NFA, and stated that the only way
NFA would investigate a “compliance complaint” is after Kumaran paid $9,500 to the NFA
Arbitration department. Since at the time Kumaran had no knowledge of the NFA’s complicit
involvement, Plaintiffs reasonably relied on Afzuls’s representations, and reasonably believed and
trusted the NFA would genuinely uphold the rules.
705 Instead Plaintiffs were deceived and had no knowledge that NFA were fully complicit in the
scheme and were induced to bring the Arbitration at the NFA, (as opposed to any other forum)
because they were deliberately misled, that the NFA would only look into and enforce compliance
violations if it brought the NFA Arbitration, and paid money to the NFA..

SECTION 23 – NFA ARBITRATION VIOLATES DUE PROCESS RIGHTS
706 Reliant on the fraudulent representations and omissions by Afzal and NFA, on or around May
22 2018 Kumaran and Plaintiffs wired $9,500 to the NFA Arbitration department, and paid the fees
Afzal stated were requisite to NFA enforcing compliance violations. It is also a violation of its
statutory duties to require “payments” from traders to investigate compliance violations.
707 On or around June 8, 2018 Kumaran electronically filed its final complaint (after being granted
two tolling extensions, with the initial notice of intent filing made on March 6, 2018, initial filing on
April 9, 2018, tolling extension until May 8, 2018 (in part due to mail correspondence not received
and no emailed notification), notice for fees to be paid by June 8, 2018 and second tolling extension
until June 8, 2018) with the NFA Arbitration department.
708 In accordance with NFA rules the filing date related to notice of intent of March 6, 2018. The
Complaint cited multiple violations of the Commodities Exchange Act, and the scheme by ADMIS,
Vision and numerous Vision IB’s, to defraud customers and CTA’s.
709 NFA archaic Arbitration proceedings only accept “paper filings” and claim they keep no
electronic records of arbitrations, or electronic storage requiring Plaintiff to physical mail over eleven
copies of hard copies of Complaints and Exhibits, of additional cost and burden.
710       At the time Plaintiffs had no idea that NFA was a participant in the fraud and had knowledge
of any of the alleged conduct. If it had known it would have selected an alternate forum.
711 NFA is required to provide a unbiased, fair, and neutral forum for arbitration for resolution of
customer and member disputes. 61 NFA’s bylaws, rules and regulation that is given by Article III(c)

61   See NFA s Article II, Article III, NFA Bylaw 1506, and NFA Bylaw 801, & CEA 7 USC 21(b)

135
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 136 of 186

Page 136
are also governed under Section 22 in the obligations of the NFA to enforce “fair” and “equitable”
procedures. Any Arbitration has to comply with the Federal Arbitration Act, 9 USC 1 el seq.
712 Under those rules and code of ethics of FAA, NFA must make the requisite disclosures both as
administrators and to the arbitrators, of any all conflicts of interests and their involvement in the
scheme. ADMIS had later made clear that Wahls and Kiela were to be called as “defense witnesses”
to defend ADMIS’s conduct. Under the Code of Arbitration guidelines, NFA were therefore required
to disclose their knowledge and appearance as defense witness to avoid the perception of bias.
713 The FAA mandates that Plaintiffs have access to a neutral and unbiased forum, without any
perception of bias. Any relationship involving the alleged conduct between NFA, ADMIS and Vision
Defendants needed to be disclosed both to Plaintiffs and to the Arbitration so any conflicts of interest
addressed. But NFA knowingly did not make the necessary and mandatory disclosures under the
FAA, related to its own evident partiality and liability in the conduct and instead hurled forward to
manipulate a proceeding, without equity in the due process to Plaintiffs in any of the procedures.
714 For instance, the FAA requires Plaintiffs are also entitled to a fair, expeditious and equitable
resolution of its rights. But NFA for instance took multiple overt actions to deny Plaintiffs a “fair”
and “equitable” resolution. They took over 275 days to appoint an Arbitration Panel, (close to 9
months), they permitted and acted with Conspirators, to violate NFA’s own Arbitration Rules
including 7(a)(2) procuring delays of over 523 days to produce the G&F Agreements, which by
NFA’s own rules were supposed to exchange on October 15, 2018 – instead they acted with
Conspirators to conceal documents and withheld for another 365 days until October 2019. The
extraordinary bad faith conduct, continued to ensure the concealment of documents, evidence,
motions, exhibits, going as far as to conceal filings from the Panel, obstruct subpoeans, require over
$12,000 by wired to NFA Board Members witnesses who had incriminating information about the
NFA and take over procedural aspects from the Panel, including permitting only 24 hours for
Plaintiffs to respond to motions and denying transcripts. And at all times, exerting lenience and
inequitable scheduling (for example 17 day) response times to ADMIS.
715 Incorporated herein by reference ECF1 ¶125-¶260 is an outline of the extraordinary lack of due
process in the NFA Arbitration. At one point NFA claimed (without ruling by any Panel) that
Plaintiffs could not be reimbursed legal fees, despite its statutory rights under Federal law to do so,
thereby deterring any legal counsel from participating.


136
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 137 of 186

Page 137
716 On or around February 26, 2019 (over eight months into the proceeding), Plaintiffs learned
through discussion of discovery documents, that ADMIS intended to produce documents, including
signed audits by Wahls and Kiela, that demonstrated that NFA was fully aware of the conduct and
that NFA itself, had participated in the scheme with ADMIS, to disseminate customer and CTA’s
confidential trading accounts to Vision, and that NFA was itself liable for the conduct.
717   Plaintiffs learned there was a direct conflict of interest in the NFA Arbitration Forum
administering the proceeding.
718 Plaintiff also learned that the documents demonstrated NFA’s, Wahls and Kiela’s complicit
conduct in the scheme and material failures to enforce NFA compliance laws and above mentioned
Violations. Kumaran learned for the first time that NFA employees Wahls and Kiela would be called
as defense witnesses in the NFA controlled Arbitration forum and became aware that NFA were
liable, jointly and severally as a party and defendant in the case and there was a conflict of interest.
719 Promptly, on or around March 1 2019, Plaintiffs sent a Non-Public Information request to the
NFA to request all public and non-public documents related to the registration of Vision affiliates.
NFA therefore became aware, that Plaintiffs were seeking documents that exposed their direct and
substantial assistance in the fraud. ( See ECF1 Exhibit 5) Despite the request and NFA’s requirement
to comply with the Federal Arbitration Act, Plaintiff received no such non-public documents. Plaintiff
only received public registrations which answered none of Plaintiff material requests in Items 1-10.
720 On or around April 6, 2019, in further discussion of discovery items, Plaintiffs also learned for
the first time that for four years NFA employee and compliance officer Wahls had been a material
part of the scheme, acting in conspiracy with ADMIS and Vision to not enforce NFA compliance
laws, and to permit dissemination of the customer accounts. and that ADMIS intended to call Wahls
as a “defense” witness. (See Section 13 supra).
721 On or around April 9, 2019 Plaintiff documented in letter to NFA, that Plaintiffs had been made
aware of a material conflict of interest, and notified NFA Arbitration staff, that (a) ADMIS was
producing documents to implicate NFA was liable for its own rule violations, and there was material
conflict in the NFA role in the proceeding and its own liability under 7 USC 25; (b) subpoenas needed
to be issued against Wahls, under NFA Rule 701(c) for its own employees participation in the scheme,
and (c) issues had been raised about NFA had violated its own rules and Bylaws, related to the re-
registration of Boshnack and Rothman


137
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 138 of 186

Page 138
722 However despite repeated and numerous requests, as outline in ECF1¶125-¶260, NFA failed to
cooperate and provide the documents that Plaintiffs sought related to disclosures of NFA’s material
involvement in the scheme rendering their ability to administer any arbitration biased or non-neutral.
(See ECF1, Exhibits 5, 10 and 11) Instead of administering a fair and neutral process, NFA instead
subject Plaintiffs to numerous procedural abnormalities and prejudices, overstepping their arbitral
powers as administers to act as Arbitrators,
723 In all, the proceeding was slated to make it procedurally impossible for Plaintiffs to pursue it
rights in equity to a fair due process, frequently given less than 24 hours to respond to motions, while
Defendants were given 10 days, and other outlandish, unsupervised conduct, with material
information was being concealed from the Panel. After close to 18 months of delays, and over four
Motions to Compel being willfully delayed, to “hide” the arrangements, Plaintiffs had started to
demand subpoenas on the production of documents of the so-called risk services agreement.
724 Once again in defiance of Panel Order and with no consequence from the NFA in an NFA-
controlled Arbitration, Defendants materially refused to and failed to provide any documents or
evidence of a risk-services agreement, further supporting the entire conduct was “oral” and
undocumented – supporting that their conduct was impermissible. (See Section 9, 11). To this date
NFA, and Conspirators have worked together to hide and conceal the risk services arrangements.
725 The timeline of violations of due process and other arbitration abnormalities is included by
reference in ECF 1 ¶125-¶260
726 On or around September 24, 2019, ADMIS also to attempted to squash subpoenas, and stated
they intended to request NFA’s employees be called to testify at a hearing” as defense witnesses, in
                        62
an NFA Arbitration.          ADMIS’s admissions exemplified the material conflict of NFA employees
defending ADMIS, further supporting the allegations of NFA knowledge and complicit participation
in the fraud NFA continued to abuse the bias in the NFA controlling the NFA Arbitration Forum,
where their own wrongdoing was being enjoined in the liability.
727 On September 25 2019, ADMIS filed more unauthorized communications with NFA legal staff,
Mr. Brockway, exemplifying the collusion between NFA and ADMIS, and trying to block more

62
    ADMIS email dated September 25, 2019 - As previously stated, the issue which is obviously triggering Claimant’s
information requests appears to largely be Ms. Kumaran’s disbelief that the NFA was aware of the bulk transfer of
customer accounts from Vison to ADMIS, and the involvement of High Ridge Futures with those accounts going forward
following that transfer. Accordingly, Respondents will shortly be asking the Panel to request that an NFA employee
possessing the relevant knowledge appear at the hearing to provide that information.

138
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 139 of 186

Page 139
subpoenas in an NFA Arbitration, revealing the concerted effort to hide information from Plaintiffs
“It is critical that Mr. Brockway be made aware of our very serious concerns with regard to
releasing the information sought by Kumaran.” The information would directly show NFA’s
participation to defraud hundreds of ADMIS customers and CTA’s, in unfair market competition.
728 On or around October 14, 2019 Plaintiffs filed a response again citing material conflicts of
interest in NFA’s administration of the proceeding, (See ECF1, Exhibit 10). The Panel accepted the
motion and gave the NFA until October 21, 2019 to respond or oppose the conflicts of interest. In a
material failure to ensure the proceeding has fundamental fairness and protect Plaintiffs as CTA’s due
process rights, NFA failed to offer a response or respond to Panel’s orders. NFA failed to file a
response to Kumaran’s opposition and response brief, and notably did not oppose the material
conflicts of interest and allegations of fraud, corruption and bias in the NFA Arbitration, as was
requested by the Panel.
729 If Kumaran’s arguments and allegations of wrongdoing and violations of the CEA, notably by
Wahls and Kiela raised in the October 14, 2019 memo were frivolous and unfounded, NFA were
afforded an opportunity and had an legal obligation, to respond – and to provide information to
support its neutrality in administering the Arbitration. Instead NFA did not respond. NFA failed to
offer one factual piece of evidence in contradiction, failed to provide one legal argument to its
defense, and intentionally, in bad faith, chose not to respond, in violation of its own duties of
impartiality and neutrality, and obligations to not condone bias, under the Federal Arbitration Act.
730   On or around October 31 2019 the Panel signed an order for a first subpoena to be issued
directly to the NFA in an NFA Arbitration Forum, as ADMIS. The Order was served upon the NFA
on November 1 2019. (See ECF1, Exhibit 11). However, NFA continued to object and refused to
produce voluntarily, as required under the FAA, all documents asserting its conflict of interest.
731 On or around November 1, 2019, in that Order, the Panel acknowledged the allegations against
the NFA and review of Kumaran’s October 14, 2019, motion related to conflicts of interest in the
NFA Arbitration Forum, which NFA failed to oppose or file a response to on October 21, 2019. The
Panel ruled “We have no jurisdiction over that matter. The Panel would entertain a request by
Claimant at this time to stay these arbitration proceedings (or if it wishes to withdraw the claims with
or without prejudice) while it seeks relief against the NFA in the proper forum.”



139
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 140 of 186

Page 140
732   On or around November 4, 2019 the Panel ordered in part a second subpoena on the NFA in
an NFA Arbitration Forum, for the NFA to produce documents, that required production of
documents related specifically to Defendants Wahls and Kiela, NFA Compliance Officers, who were
also to serve as witnesses and their participation in the violations of the Commodities Exchange Act,
failure to enforce NFA rules and disseminate customers, and Kumaran’s confidential trading account
to Vision. (See ECF1, Exhibit 12)
733 Despite Plaintiffs multiple requests to stay the proceeding on November 5, 2019 and November
8, 2019 and seeking clarification, again violation its obligations under 7 USC 21(k) NFA did not
respond timely to communications, and it is unclear of NFA withheld timely those communications
from the Panel.
734 In a final attempt to prevent due process, again due process under fair and equitable procedures,
NFA denied Kumaran the right to appear at oral argument, and object to an overly broad, blanket
Gag-Order designed to cover-up and conceal the scheme. The Order and Kumaran’s opposition were
never permitted for oral argument. (See ECF30)
735 After 523 days ADMIS produced only one material document. It was heavily redacted,
redacting everything related to disseminating customer accounts. It is filed under seal. (See ECF31)
736 On or around November 18, 2019, the granted the stay of the proceeding before the NFA
Arbitration, pending action this Court against NFA, while it seeks relief against the NFA in the proper
forum, effective November 13, 2019 until November 13, 2020. (See ECF1 Exhibit 14).
737 On or around November 12, 2020, Plaintiffs moved to extend the stay pending resolution of the
proceedings in SDNY. On November 13, 2020 Plaintiffs were notified that two of the Arbitrators
recused themselves from the proceedings and that the Panel’s Chairperson and other Arbitrator had
resigned. A substantially brand new Panel with no familiarity with the case was appointed December
14, 2020.
738 On or around December 1, 2020 all Vision Defendants and Lazzara Defendants consented to
the jurisdiction of SDNY and there is no arbitration or arbitrability dispute between the parties.
Likewise NFA and Plaintiffs have consented to the jurisdiction of this Court. The only remaining sole
issue of arbitrability remaining is by and between ADMIS and NRCM (and that issue is in related
case). Plaintiffs object to any continuation of NFA-controlled arbitration. Because all of the parties



140
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 141 of 186

Page 141
(20-CV-03871, 20-CV03668) have consented to the jurisdiction of the Court, the motion for
injunctive relief is moot. Plaintiffs will assert SDNY jurisdiction for the one remaining party ADMIS.
739 On or around December 11, 2020 Plaintiff filed another opposition to request disclosures by the
Panel are made on NFA’s conflict of interest in the proceeding. The motion was “hidden” from the
new Panel. No conflicts of interest or disclosure were made.
740 NFA is obligated Section 22 of the CEA, and 7 USC 21(k) and Article III( c).to provide
members are “fair” and “equitable” hearing that complies with the Federal Arbitration Act. (“FAA”,
9 USC 1 el seq, requires that any arbitration conducted must disclosure any information that would
lead a reasonable person to believe there is a perception of bias. NFA’s actions are in violation of the
Federal Arbitration Act, and delegated and statutory authority responsibilities.
741 This action ensues.
      SECTION 24 - NFA had a Special Duty to its NFA Members and Registered CTA’s
742 Plaintiffs were and are undoubtedly both members of the NFA. This means that NFA also had
a special duty to enforce the rules equally among market participants. Both Plaintiff Kumaran
individually, and Plaintiff NRCM, paid the requisite “membership fees” are were registered members
of the CFTC and NFA. NFA, gladly accepted and accepts the individual Membership Fee from
Kumaran as a CTA, accepted its fingerprints, and also listed Kumaran, individually, with three aliases
Samantha Siva, Samantha Kumaran, and Samantha Siva Kumaran.
743 As a member, NFA had a special rule to enforce the rules, in an equal and unbiased way across
all members, and not just deploy a special set of rules, for “insiders” or “long-standers” – or an old-
boys network - or those that “paid them extra fees” or who pay an extra $1.5million to buy their way
back into the business.
744 The NFA Rules are non-discretionary, and required by law, statute and Congress to encourage
innovation, allow new players to enter the market as CTA’s, and not be forced to play by a different
set of exchange rules, that unlawfully permit those that pay extra fess to the NFA, or a “bankers” to
engage in anti-trust anti-competitive behavior, engage in unfair competition, and have a different and
more favorable set of rules. NFA has an obligation to all its members, not those lining its pockets
with extra fees or providing “banking” arrangements.
745 NFA had no statutory authority to give preferential treatment on the compliance laws, or take
payments-in-kind to violate the rules against other CTA’s and traders. NFA request to require $9,500

141
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 142 of 186

Page 142
to enforce compliance laws, to protect CTA’s, and its past conduct to charge $1,500,000 as Settlement
in exchange for which it allowed Boshnack, Rothman and other bad actors, to remain registered -
however violating their registration requirements to be permanently expelled to handle customer
money as an FCM – involve illegal and fraudulent conduct. (See Section 11)
746 In exchange for hundreds of millions of dollars of credit lines and “banking” – NFA and its
conspirators knowingly violated the market participation laws. This “pay-for-play” is symptomatic
of significant corruption and bias, where a regulator, can accept money in exchange for violating or
enforcing the rules and laws. NFA’s wanton and willful failure to enforce the laws, (as it still relies
on the funding of Boshnack, and allows the fraud to continue to date) has and continues to cause
significant damages to Plaintiffs (causing NRCM to be dissolved)
747 Kumaran, individually and NRCM (now dissolved), relied on the NFA Membership Rules, and
the NFA’s statutory responsibility to uphold and enforce its rules, regulations, bylaws, compliance
laws and mandatory obligations to enforce under the CEA.
748 Reliant on the NFA’s duties thereunder, Kumaran as a CTA, entrusted its business asserts,
intellectual property and trade secrets, with the intent to start a competitive hedge fund and to
participate as a CTA and CPO. Therefore Kumaran, invested substantial money, capital, time,
property, resources to became a Series 3, register as a CTA, and to start a new business under the
brand name Nefertiti.
749 NFA instead of encouraging new members and innovation, outside money and expertise to enter
the business, simply viewed their registration as expendable, and collateral damage for the Boshnack
credit lines, and while they gladly and gleefully accepted membership and registration fees they
failed to uphold their end of the bargain which is to protect and enforce the market participation rules.
750 By accepting and registering Kumaran and NRCM as NFA members, NFA also had a special
duty to Plaintiffs as CTA’s and to ensure protection of their assets and property. These rules that NFA
has a special duty to enforce included but not limited to NFA2-2, NFA 2-3, NFA 2-4 9061 and all
other Violations listed herein, and also to prohibit other members from obtaining its trading records.
751 NFA also had a special duty, when Plaintiff phoned the NFA during September 2017 – May
2018 to disclose their material knowledge of the arrangements with High Ridge and ADMIS. If the
risk services arrangement was legitimate, NFA had a statutory duty to disclose it, under NFA 2-25/
CFTC 155 and CFTC 1.11 to disclose it to Plaintiffs when requested. However Plaintiffs alleged the


142
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 143 of 186

Page 143
entire arrangement, was illegal, was not approved by the Commission, was not permissible for Vision
Risk Group to act on behalf of an FCM after being permanently expelled, so NFA took substantial,
overt actions to cover up the fraud, aid and abet the fraud, conceal the activities and thus causing
substantial and irreparable harm to Plaintiffs.
752 Under NFA Articles of Incorporation, its purpose is under Article III Public Interest (a) the
adoption, administration and enforcement as to the following persons of requirements regarding fair
practice and designed to prevent fraudulent and manipulative acts and practices, to promote just and
equitable principles of trade and, in general, to protect the public interest. None of that conduct was
observed here.
753 NFA under statute is the enforcement in Article III also has a mandatory requirement under
Section III (e) to provide “Protection of Customers,” including both Kumaran and NRCM both
members, and they are required to implement the fundamental purpose under Section 1 to promote
the improvement of business conditions, and to undertake the enforcement and regulation of
persons. 63 Without limitation NFA’s enforcement requirements include NFA 2-4 9005 requiring
Members to disclose all the costs and fees to traders prior to opening an account, noting specifically
that “Any such arrangement which is intended to or is likely to deceive customers is a violation of
NFA Requirements and will subject the Member to disciplinary action.” NFA has a mandatory
obligation to enforce disciplinary action on non-disclosed fees.
754 For persons that are registered members of the NFA sets forward a list of rules, regulations and
bylaws, publicly available on its website, https://www.nfa.futures.org/rulebook/index.aspx of all rules
and compliance laws that it is required to enforce in a non-discretionary manner. Kumaran and NRCM
relied upon the enforcement of those rules, in both entrusting its property, asserts, trading strategies,
CTA’s career, money and business to become a member of the NFA.
755 Amongst many of the non-discretionary rules that NFA must abide by that are relevant to this
Complaint are (a) NFA 2-3 No Member or Associate shall share, directly or indirectly, in the profits
or losses accruing from commodity interest trading in any account of a customer carried by the


63
   Section 1: Fundamental Purposes Subject to the limitations in Section 2 of this Article, the fundamental purposes of
NFA are to promote the improvement of business conditions and the common business interests of persons engaged in
commodity futures and swaps or related activity by (i) undertaking the regulation of persons that are members of NFA
(hereinafter "Members") as set forth in this Article; (ii) relieving the Commission from the substantial burden of direct
regulation in such matters; and (iii) providing such regulatory services to such markets as the Board may from time to
time approve. Actions of NFA to effectuate these purposes may include:

143
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 144 of 186

Page 144
Member, or another Member, unless the customer's prior written authorization is therefore obtained.
(b) NFA 2-4 9065 Compliance Rule 2-4 prohibits Members and Associates from knowingly
obtaining or seeking to obtain another Member's or Associate's confidential information or trade
secrets without that person's permission. It also prohibits Members and Associates from knowingly
or recklessly misusing confidential information or trade secrets in their possession and also prohibits
obtaining or attempting to obtain information disclosing a CTA's historical trading positions without
the CTA's permission. The CEA’s purpose is to encourage and promote innovation and fair
competition among market participants 7 U.S. Code Chapter 1, § 5, and the dissemination of traders
transactions records to competitors is prohibited under the CEA. 64
756 Most importantly NFA has a non-discretion duty to enforce compliance under NFA2-26 which
complies with Commission ordered regulations of disclosures of the risk management services
program (CFTC Reg 1.55, CFTC Reg 1.11, Reg 33.7 etc). The Commission by regulation required
that ADMIS and Lazzara disclose all aspects of the risk management program of the commission to
ensure that advertising and solicitation activities by each such futures commission merchant and any
introducing brokers associated with such futures commission merchant are not misleading to its FCM
Customers in connection with their decision to entrust funds to and otherwise do business with such
FCM. (See 1.55(I, 1.55(k)(11),1.55(l))
757 NFA mandatory compliance requirements also include the anti-fraud provisions for members,
NFA 2-2 making it unlawful for any member to cheat, deceive or defraud another member, and also
the hierarchy provision in the CEA 7 U.S. Code § 6b, which also prohibits margin related activity by
fraud, and applies to the NFA’s own conduct – to not aid and abet in fraud. Section 22 of the CEA,
permits private rights of action against NFA and its compliance officers who also aid and abet and
engage or partake in fraudulent conduct under 7 U.S.Code § 6b
758 NFA recognized the importance of disclosing Visions’ past background to customers in June
2014, as they made public announcements on June 20, 2014 (See att4) stating as follows “If the firm
becomes registered, NFA will ensure that any customer who inquires about High Ridge through
NFA's BASIC system will be provided with information about all of Vision's disciplinary actions.”
NFA recognized the importance of customers learning about and having disclosures of Visions



 See 7 USC Code 1 to and to promote responsible innovation and fair competition among boards of trade, other
64

markets and market participants.

144
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 145 of 186

Page 145
extensive disciplinary actions at the time it made the announcement prior to Boshnack, Felag,
Rothman being registered.
759 But NFA failed to uphold any of its end-of-the-bargain in protecting Kumaran and NRCM, as
registered CTA’s, and enforcing the rules, regulations, bylaws and requirements under the CEA, to
protect Plaintiffs from the very fraudulent and deceitful conduct alleged herein which is prohibited
under NFA’s mandate and statutory obligation.
760 The 2nd Circuit has pointed out that the private remedy was designed to reflect “a balance that
does not insulate [exchange’] officials from answering serious questions posed by injured traders.”
(735 F.2d at 677) The Court commented that “[t]o do otherwise would drastically curtail the private
right of action deemed essential to the regulatory framework adopted by Congress.” Id
                                     SECTION 25 - DAMAGES
761 As a direct and proximate result of the unlawful and fraudulent conduct Defendants, Kadlec and
their Conspirators have wrongfully profited from its fraudulent conduct, and been unjustly enriched,
and that by reason of the foregoing, the Plaintiffs have been damaged, suffered irreparable harm and
been injured in their livelihoods, financial assets, economic advantages, business and property.
762 As a result of the foregoing conduct alleged herein, Plaintiff Kumaran as the sole owner of the
trade secrets, and the STORM trading program, has suffered damages that includes without limitation,
irreparable and significant harm in loss of their confidential and trade secrets, STORM (including its
transaction history and trade data) to its competitors, as well as loss of all profits earned by the
competitors, and reasonable royalties that should have been paid to a CTA for access to their
competitive trade secrets, in amounts to be proven at trial.
763 In addition Plaintiffs have suffered, economic interference, financial losses in their trading
accounts, depletion and reduction, and losses in CTA’s performance records estimated to be not less
than 18% a year, damages to their good will and other impacts to the her CTA and CPO career,
reductions to the financial trading account balances, financial losses to their property, and significant
increased legal and compliance costs to its CTA business, and other costs and fees associated with its
membership. in amounts to be proven at trial.
764 Plaintiff Kumaran, individually as a risk management service and software developer, has
suffered losses by Kadlec (in his private interest) misuse of Kumaran’s competitive risk management
trade secrets, uniquely developed and designed over twenty years, which Kumaran is the sole owner


145
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 146 of 186

Page 146
and inventor, by improperly misuse of the account as a testing and debugging facility, to benchmark
and test and misappropriate Kumaran’s risk management systems, and use of Z-Live to document,
monitor, quantify, and debug their materially deficient electronic platforms, and errors and omissions
as demonstrated in related case during the period January 2017 until June 2017, without
compensations Kumaran was not compensated for its use of its software, for use by Kadlec and
ADMIS as a testing and debugging facility and ADMIS has been unjustly enrichment in the
benchmarking, debugging and testing services performed for Z-Live, Kadlec and ADMIS use of
Kumaran’s uncompensated risk services, operated outside of the parameters of any provision of any
agreement for Plaintiff to provide such testing, debugging and IP services, and ADMIS’ distribution
of that proprietary and trade secret analysis to its competitors, HRF who provide, directly competing
risk consulting services, for which Plaintiff Kumaran, as the sole owner of the IP and risk software,
received no compensation or license fees, in amounts to be proven at trial.
765 In addition, Plaintiff Kumaran, as the sole owner of the rights, title and interest to the trade
secrets and the STORM Trading Program, (which includes its transaction history and trade
executions) and has suffered substantial “consequential damages” in it valuation and license to the
CTA and CPO, has suffered net present value loss, in its rights and ownership interests of the trade
secrets, its rights of capital, by the unlawful misappropriation by Vision and Kadlec and Defendants
of its hedge fund, and its performance record and abilities to raise capital, interruptions and
interference in their business operations, delays to their commercial livelihoods and investments in
the futures industry.
766 Plaintiffs have suffered additional damages, by Defendants and Kadlec’s direct participation in
the scheme to procure an unlawful and unjust advantage to its competitors, and VIA’s improper,
acquisition and “front running” of its trading program, for use in direct competition. Plaintiffs have
also suffered damages in the interference in their hedge funds and commodities options trading pools,
increased costs of business, delays and interference into its operations, loss of opportunity costs, as
well as other significant damages including Kumaran’s loss in present value and futures profits into
the STORM Fund LP.
767 Plaintiffs accordingly seek disgorgement of all unjust enrichment by its competitors Kadlec,
ADMIS, HRF, HRHC, VIA, Boshnack, Rothman, in amounts to be proven at trial but estimated to
be not less than $1million dollars. Kumaran is the sole owner of these claims in and to the fund and


146
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 147 of 186

Page 147
its trading programs, and NRCM never had, or never contemplated to have any rights, title, ownership
interest in the STORM Trading Program or the STORM Fund, LP.
768 Plaintiff as successor in interest to the claim of NRCM, and signer individually on some of the
agreements individually (NRCM now dissolved) have also collectively suffered damages and
financial harm in unauthorized fees and deductions, actual and realized losses in their trading
accounts, estimated to exceed $75,000 in overcharges, drawdown losses, MTM errors, and other
software charges, as a result of the tortious interference by Vision, and the tampering with Plaintiffs
account being concealed to pay Vision its owners, employees and affiliates.
769 Defendant, Kadlec and Conspirators have wrongfully profited from the fraudulent conduct, and
been unjustly enriched, and that by reason of the foregoing, Plaintiff has been damaged, suffered
irreparable harm and been injured in their livelihoods, financial assets, economic advantages, business
and property.
770 Plaintiff Kumaran, individually, as a CTA, and sole owner of the STORM Trading Program,
has also been harmed by the depletion of fair market competition, by the unlawful access to their
trading strategies by competitors Vision its owners, employees and affiliates. The wrongful conduct
and misappropriation of Plaintiffs’ trade secrets alleged herein will continue unless enjoined and
restrained by this Court, and is causing and will continue to case great and irreparable injury to
Plaintiff’s livelihoods and business, and is causing and has caused Vision its owners, employees and
affiliates to have improper advantages, positions, and rights in the marketplace to Plaintiffs’
detriment.
771 Absent injunctive relief, further disclosure and use of Plaintiffs’ trade secrets by Conspirators,
Kadlec and Vision its owners, employees and affiliates, as well as ongoing depletion of performance
records, and deduction of fees, continues to irreparably harm to Plaintiffs confidential futures trading
accounts. The unlawful and unauthorized fees are ongoing and accumulating, causing ongoing
financial damages and losses, depletion to account value and losses from Plaintiffs’ accounts.
772 Furthermore, the far reaching pattern of fraudulent conduct by Defendants, Kadlec, and their
Conspirators evinces a high degree of moral turpitude and wanton dishonesty and disregard for the
rights of others, which, as alleged above, has harmed and will continue to harm the public at large,
thus entitling Plaintiffs to recovery of exemplary and punitive damages.



147
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 148 of 186

Page 148

                                  CAUSES OF ACTION
                COUNT 1 – VIOLATION OF THE NON-DISCRETIONARY RULES OF THE
                        COMMODITIES EXCHANGE ACT (SECTION 22)
                                  Against all Defendants
773 Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
774 Pursuant to Section 22 of the CEA, 7 U.S.C. § 25(b)(2)-(4), a registered futures association and
its compliance officers and directors and board members, that fail to enforce any bylaw, rule,
regulation, or resolution that it is required to enforce that is required under 7 U.S.C. § 21 shall be
liable for actual damages sustained by a person resulting from such failure to enforce or enforcement
of such bylaw, rule, regulation, or resolution. In accordance with § 25(b (4), Plaintiffs allege that the
conduct in Count 1 was in bad faith, was negligent and/or grossly negligent, for improper purpose,
ulterior motive and was fraudulent and illegal for which no immunity is granted.
775 Courts have interpreted the term “bad faith” as referring to “negligence” when applied to a
commodity exchange’s failure to enforce its own rules that are non-discretionary. Bosco v. Serhant,
836 F.2d 271, 278-79 (7th Cir. 1987). See, for example, Jordan v. New York Mercantile Exchange,
571 F. Supp. 1530, 1540 (S.D.N.Y. 1983)-“Where an exchange knows or should know of wrongful
market conduct that it is empowered and required to control, a nondiscretionary duty to take some
action arises, and the failure to satisfy that duty constitutes conduct amounting to a bad-faith exercise
of the exchange’s statutory responsibilities.”
776 Defendants, over the consistent period starting in or around September 2014, and over a
continuous pattern of over six (6) years, individually and jointly have intentionally and in bad faith,
knowingly, fraudulently and for improper purpose failed to enforce, and violated the CEA, numerous
NFA and CFTC compliance rules and regulations that they had a non-discretionary duty to enforce,
and as a result, have caused significant damages and harm to Plaintiffs.
777 The non-discretionary rules, regulations and laws that the NFA knowingly, wilfully, wantonly
and intentionally failed to enforce are included by reference in paragraphs ¶ Violations, include but
are not limited to;
  i. Test NFA 2-26 including CFTC 1.11, CFTC 1.55, CFTC 1.57, and CFTC 33.7 – non-
        discretionary rules - which required Lazzara and ADMIS, disclose customers, all its risk
        management policies and procedures, prior to opening the account; (CFTC 1.55 (k)
        ..disclosures about risk policies prior to a customer entrusting funds to an FCM were
        prerequisite and CFTC 1.55.(l) .. expanding upon such information as necessary to keep such

148
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 149 of 186

Page 149
        disclosure from being misleading whether through omission or otherwise, CFTC 1.55.(i)..
        business, operations, risk profile, and affiliates, that would be material to the customer’s
        decision to entrust such funds to and otherwise do business with the futures commission
        merchant and that is otherwise necessary for full and fair disclosure...;
   ii. NFA 2-4 Int Not 9061 makes it a non-discretionary and mandatory NFA Compliance violation
        for NFA Members Felag, HRC, and Vision owners, affiliates to obtain or seek to obtain a
        CTA’s trading records and trade secrets without their permission;.
 iii. NFA 2-4 Int Not 9005 and NFA Rule 2-26 / CFTC Part 33.(7) which has a non-discretionary
        mandatory requirement that Lazzara and ADMIS disclose all the costs and fees, transaction
        fees and trade processing fees (being deducted from Plaintiffs accounts and reducing
        Kumaran’s CTA record to pay Vision) prior to the account being open, and that any
        arrangement that is likely to deceive customers is a violation of NFA Requirement;
  iv. NFA 2-3 which has a non-discretionary, mandatory requirement that prohibited Vision to share,
        directly or indirectly, in the profits or losses accruing from commodity interest trading in any
        account of a customer carried by the Member, or another Member, unless the customer's prior
        written authorization is therefore obtained;
   v. NFA 2-14 which has a non-discretionary and mandatory requirement that prohibited all NFA
        Members who fail to comply with any NFA requirement to be subject to disciplinary action
        or responsibility action or both
  vi. NFA 2-2 which makes it a non-discretionary mandatory NFA Compliance Rule violation to in
        any manner deceive, cheat or defraud another NFA member or commodities futures customer;
        In addition NFA is prohibited to aid and abet in fraud and knowingly engage in fraud, which
        expressly prohibits the unlawful violation of the anti-fraud provisions of the CEA 7 USC
        6(b)(2); NFA’s failed to enforce and aided-and-abetted in violation of NFA 2-2 and NFA 7
        USC 6(b)(2);
 vii. NFA 2-29 which prohibits the fraudulent sales and telephonic sales and marketing
        communications by ADMIS, and a network of Vision IB’s, including Lazzara; and NFA
        Bylaw 801 which prohibited solicitations from unregistered AP’s Julie Villa. NFA 2-29(a)(1)
        also prohibits conduct that operates as a fraud or deceit; and solicitation to open futures
        accounts that conceal material facts. It also prohibits solicitations by unregistered AP’s;
viii. 15 USC 78(g), NFA Margin Handbook and NFA Financial Handbook Section 7, which are non-
        discretionary and mandated that Lazzara and ADMIS, issue margin calls directly to customers,
        and not to Boshnack and Rothman an arrangement which to a material failure to enforce
        exchange compliance laws in Performance Bond margin and failure to issue margin calls
        under CME 980, CME 930, CME 982, and making it unlawful for Robert Boshnack and
        Howard Rothman, an arrangement which to a material failure to enforce exchange compliance
        laws in Performance Bond margin and failure to issue margin calls under CME 980, CME
        982.
  ix. NFA 2-26 / 17 CFR 1.57 and 7 USC 2 (c.)(v)(IV), CFTC 1.11 and 7 U.S. C.§ 2 (c)(v) .(IV) 15
        U.S. Code § 78g - (2) (A),(2) (B), NFA 2-26 17 CFR § 1.57 (c.), 17 CFR § 1.55 Part (k); and
        which prohibited strangers, Vision, its owners, affiliates and employees from directly or
        indirectly extending, or maintaining credit to or for, or collecting margin on Kumaran’s
        account. It also prohibited them from having discretion on Plaintiff’s account, as well as power
        of attorney to handle margin calls;
   x. 7 USC 2 (c.)(v)(IV), CFTC 1.11 and 7 U.S. C.§ 2 (c)(v) .(IV) 15 U.S. Code § 78g - (2) (A),(2)
        (B using an unorthodox and unregulated method of “Margin Allowances” which is prohibited
        by the exchange, not documents, violates CME Span, and is required to be disclosed to traders;



149
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 150 of 186

Page 150
  xi. CEA privacy laws, CFTC Privacy laws, 17 CFR 160 unlawful and unauthorized dissemination
       of customers and CTA’s personal financial data, social security numbers, net worth, financial
       balances, names, addresses, emails, telephone numbers and other personal and confidential
       information in violation of CEA; NFA are obligated to abide by mandatory CEA requirements
       to maintain privacy of customer information. NFA’s failed to enforce or aiding-and-abetting
       in violation of CEA Privacy Laws;
 xii. CEA. 7 U.S.C. § 6b (2). NFA has a non-discretionary obligation to enforce the claims of fraud
       and aiding and abetting in fraud. Plaintiffs' fraud and aiding and abetting fraud claims under
       CEA § 4b, 7 U.S.C. § 6b, absolute immunity for claims that invoke fraud under the
       Commodities Exchange Act and exchanges can be held accountable for breaching their
       statutory duties to enforce their own rules..... by futures traders who can prove injury from
       these violations
xiii. Other laws, rules, regulations and bylaws listed in this Complaint including 7 USC 13 and 7
       USC 6 which determines unlawful conduct as described in Section 11 and 12 above
778 The fraudulent and illegal scheme was wanton willful and with scienter, and intended to harm
a sub-group of start-up CTA”s, and customers that opened accounts through Vision brokers, under
which Defendants, knowingly, and for fraudulent and illegal purpose, failed to enforce the protections
granted to CTA’s under CEA, and instead used their commodities futures account, as an unregulated
dark pool of account that operated outside of the laws of the CEA, and failed to apply a uniform set
of market participation rules.
779 Defendants knowingly and in bad faith, with negligence, gross negligence and for fraudulent
and illegal purpose, failed to enforce the non-discretionary disclosure laws and consents required
from customers and traders for Vision to access their accounts, and allowed disbarred members to
purloin funds, deplete CTA profits and misappropriate trading data and trade secrets(NFA 2-2, NFA2-
3, NFA 2-4, NFA, 2-14, NFA 2-26, NFA2-29 and CFTC Reg1.11-1.14, CFTC 1.55, CFTC 33.7)
780 Therefore NFA had an statutory and ministerial obligation to enforce the following disclosures
and consents, and had a duty to ensure fair market competition and maintain the secrecy of Plaintiffs’
CTA trade secrets, and prohibit their dissemination to other NFA member, and competitors Boshnack,
Rothman, Felag, HRF and VIA without Plaintiffs’ consent.
781 Under the fraudulent scheme, Defendants since November 2014, knowingly, willfully,
wantonly and with intent to deceive, participated in the scheme with ADMIS, Vision and Vision
brokers to permit unlawful participation (See Section 11) prohibited under the exchange rules, which
resulted in direct unfair market competition (See Section 10) and caused substantial harm and
damages to start-up and new CTA’s, including Plaintiffs’ CTA, in violation of the CEA.




150
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 151 of 186

Page 151
782 Defendants participation in the scheme directly made overt actions of fraud and concealment,
and knowingly made omissions to substantially propagate the direct market place fraud, deceit and
concealment. The conduct of fraud is expressly directly prohibited under 7 U.S.C. § 6b (2), which
NFA had a statutory duty to enforce.
783 Defendants had an affirmative, non-discretionary and statutory duty to enforce the CEA, enforce
compliance NFA bylaws, rules, regulations and other requirements of the Commission, and to protect
Plaintiffs with equal rights of protection and enforcement of the foregoing Violations.
784 As a result of NFA bad faith failure to abide by it duties, and failure to enforce the CEA, and
NFA Rules and other laws. Plaintiffs have direct and proximate damages, suffered irreparable harm
in loss of their confidential and trade secrets, financial losses in their trading accounts, other financial
losses in fees, costs and charges associated with these accounts, depleted performance in their CTA
track records, damages to their good will and other impacts to the their CTA careers, financial losses
to their property, livelihoods and investments in the futures industry, as well as other significant
damages, in accordance with Section 25 - Damages.
785 The fraudulent scheme generates illegal and unauthorized revenue of over hundreds of millions
of dollars for Conspirators at the knowing expense and harm to small customers, CTA’s and Plaintiffs,
directly causes unfair competition and stems to the heart of NFA’s duties under the CEA. 7 USC 1
786 Defendants, and Conspirators jointly and severally, have wrongfully profited from their conduct
and have caused Plaintiffs damages and irreparable harm, as well as irreparable loss of its competitive
advantage and loss of trade secrets to Vision, its owners, employees and affiliates. As a result of the
foregoing Plaintiffs have been damaged in accordance with the Damages supra in Section 25 and
repeated herein.
787 Defendants conduct was with moral turpitude and wanton disregard for the rights of others, was
for fraudulent and illegal purpose, as stated supra in Section 11 and repeated herein.
788 Defendants conduct was intentional, fraudulent, illegal, willfully and wantonly reckless, and
malicious which justifies an award of punitive damages.
     COUNT 2 – VIOLATION OF THE DISCRETIONARY RULES OF THE COMMODITIES
                                EXCHANGE ACT (SECTION 22)
                                        Against all Defendants
789 Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.

151
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 152 of 186

Page 152
790 Pursuant to Section 22 of the CEA, 7 U.S.C. § 25(b)(2)-(4), a registered futures association and
its compliance officers and directors and board members, that fail to enforce any bylaw, rule,
regulation, or resolution that it is required to enforce that is required under 7 U.S.C. § 21 shall be
liable for actual damages sustained by a person resulting from such failure to enforce or enforcement
of such bylaw, rule, regulation, or resolution. In accordance with § 25(b (4), Plaintiffs allege that the
conduct in Count 2 was in bad faith, was for improper purpose, ulterior motive and was fraudulent
and illegal for which no immunity is granted.
791 Plaintiffs bring Count 2 for NFA and Kadlec, bad faith violation of the discretionary rules of
the CEA including but not limited to the unlawful re-registration of Robert Boshnack, Howard
Rothman, John Felag, High Ridge Futures and Vision Investment Advisors and their affiliates to
remain market participants and registrants, after being expelled (See Section 11)
792 NFA’s violated without limitation NFA Bylaw 301(a)-(e) and 7 USC § 21(b),. with the knowing
and fraudulent intent that thereafter, they would continue to operate as FCM’s without a registration,
continue to violate market participation rules, and perpetrate a fraud and other illegal actions, causing
substantial they would operate and conduct business, in violation of their registration status of IBs’.
793 In fact, pursuant to NFA Bylaw 301 (e), given their disqualification, NFA could only permit
Vision affiliates and persons to remain registered as an NFA Associate Member if the CFTC directed
it to do so or upon a finding by NFA’s Membership Committee that Vision Risk Group’s and affiliates
ongoing participation did not cause him to pose a threat to Members, Associates or customers.
794   However, the CFTC did not order NFA to maintain Boshnack, Rothman, Felag, HRF and VIA’s
registration and its Membership Committee never investigated his activities to determine if he posed
a threat to commit additional fraudulent acts. As stated supra, NFA failed to conduct any due diligence
on the Felag, HRF its compliance with laws and rules, and margin requirements, in its outsourced risk
services, and failed to disclose them on mandatory disclosures CFTC Reg 1.11-Reg.1.14.
795 Pursuant to the CEA, the lawful registration requirements of the CFTC, under 7 USC 21(b) any
registration required full disclosure of the Vision defendants true roles as “risk service providers”
acting on behalf of ADMIS to extend margin, guarantee accounts, and outside of their capacities as
IB’s and continuing to act as defacto RCM. (See Section 9-11). NFA went further to knowingly
conceal their participation in the mandatory disclosure on CFTC 1.11 documents. Failure to disclose
these material facts, constitute a willful and knowing breach of the CEA, and their application for


152
        Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 153 of 186

Page 153
renewed membership was therefore unlawful and contained material fraudulent omissions and fraud,
deceit and trickery, rendering their renewed registration void and illegal. See 7 USC 13 (a)(3) (4) 65
796 NFA participated in and knowingly and willfully made false statements, omitted material facts,
on both VIA and HRF and their associated persons registration applications, and did not disclose on
their registration that a material part of their market participation activities would be to handle margin
and continue to operate a risk management group, outsourced, accessing their competitor CTA’s and
customers’ confidential business records (without consent), and performing “margin” handling,
extending credit on behalf of customers” and other functions they were expelled and disbarred for.
797 The conduct was further illegal, since in order to grant registration to the Vision team, as an IB,
they were required by law, to disclose these activities on their registration applications which granted
them rights solely as an IB, In other words, hiding behind the name ADMIS, Boshnack and his
affiliates, continued to operate as a shadow FCM, extending margin and credit for customers, and
collecting trailing fees and commissions on a per trade basis from their accounts, although they were
expressly not permitted as a registrant to act ever again as an FCM. The Vision Risk Group, essentially
the same personnel and the same offices, staff, computers and negligence, continued to act as the
FCM-in-fact, the de-facto FCM, fraudulently concealed from customers and traders, CTA’s opening
accounts at ADMIS. Defendants violated 7 USC 13 (a)(3)(4) (5) by not disclosing in their application
for registrations as for HRF and VIA application for registration as a CTA, the “oral-arrangement”.
798 Accordingly Defendants knowingly, and with fraudulent intent and purpose, knowingly made
omissions and false statements on the registration documents so as to perpetuate the fraudulent and
illegal scheme, and also concealed their knowledge of the other as well as the other Violations.
Accordingly in granting registration of Boshnack, Rothman, Felag, High Ridge Futures, and Vision
Investment Advisors, NFA and Kadlec, knew and intended to violate both the non-discretionary and
discretionary rules of the CEA, including NFA Bylaw 301(a)-(e) to permit re-registration.



65 17 USC 13(a)(3) Unlawful – False and misleading in registration Any person knowingly to make, or cause to be made, any statement
in any application, report, or document required to be filed under this chapter or any rule or regulation thereunder or any undertaking
contained in a registration statement required under this chapter, or by any registered entity or registered futures association in
connection with an application for membership or participation therein or to become associated with a member thereof, which statement
was false or misleading with respect to any material fact, or knowingly to omit any material fact required to be stated therein or
necessary to make the statements therein not misleading.
17 USC 13(a)(4) Any person willfully to falsify, conceal, or cover up by any trick, scheme, or artifice a material fact, make any false,
fictitious, or fraudulent statements or representations, or make or use any false writing or document knowing the same to contain any
false, fictitious, or fraudulent statement or entry to a registered entity, board of trade, swap data repository, or futures association
designated or registered under this chapter acting in furtherance of its official duties under this chapter.

153
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 154 of 186

Page 154
799 Defendants NFA and Defendant Kadlec, who is simultaneously on the Board and Membership
Committee, and acting with private interests for ADMIS, also took direct bad faith actions and with
full knowledge other CEA laws had been been violated, (See Violations) also failed to disclose the
Violations and instead took over actions to conceal and approve the registration of Vision Investment
Advisors, while violating the anti-trust and unfair competition rules at the heart of the CEA.
800 The foregoing actions in Count II were done in bad faith, for fraudulent and illegal purpose, and
to perpetuate a fraudulent scheme that does not comply with the CEA.
801 This cause of action also applies to any other rules, regulations, bylaws, and requirements that
NFA failed to enforce, that are determined to have been discretionary, and not included in Count 1.
802 As a result of NFA bad faith failure to abide by it duties, and failure to enforce the CEA, and
NFA rules, regulations and other laws. Plaintiffs have suffered direct and proximate damages,
suffered irreparable harm in loss of their confidential and trade secrets, financial losses in their trading
accounts, other financial losses in fees, costs and charges associated with these accounts, depleted
performance in their CTA track records, damages to their good will and other impacts to the their
CTA careers, financial losses to their property, livelihoods and investments in the futures industry, as
well as other significant damages, in accordance with Section 25 - Damages.
803 The fraudulent scheme generates illegal and unauthorized revenue of over hundreds of millions
of dollars for Conspirators at the knowing expense and harm to small customers, CTA’s and Plaintiffs,
directly causes unfair competition and stems to the heart of NFA’s duties under the CEA. 7 USC 1
804 Defendants, and Conspirators jointly and severally, have wrongfully profited from their conduct
and have caused Plaintiffs damages and irreparable harm, as well as irreparable loss of its competitive
advantage and loss of trade secrets to Vision, its owners, employees and affiliates. As a result of the
foregoing Plaintiffs have been damaged in accordance with the Damages supra in Section 25 and
repeated herein.
805 Defendants conduct was with moral turpitude and wanton disregard for the rights of others, was
for fraudulent and illegal purpose, as stated supra in Section 11 and repeated herein.
806 Defendants conduct was intentional, fraudulent, illegal, willfully and wantonly reckless, and
malicious which justifies an award of punitive damages.
                                       COUNT 3 – FRAUD
                           Under New York State Law and Common Law
               Against Defendant NFA and Defendant Kadlec (in private capacity)


154
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 155 of 186

Page 155
807 Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
808 Jurisdiction for this claims also lies under Section 22 of the CEA, and the anti-fraud provisions
of the 7 USC 6(b). Section 7 USC § 6(b) an 6(e) of the Commodities Exchange Act, prohibits
Defendants, themselves, from participating in, and knowingly engaging in any scheme making it
unlawful to employ any device, scheme, or artifice to defraud or to willfully defraud or willfully to
deceive or attempt to deceive the other person by any means whatsoever.
809 State law claims are not preempted by the CEA and in accordance with October 6, 2020 Order
ECF33 and October 23, 2020 ECF34, Plaintiffs brings its claims under New York State law and
common law. Claims against Kadlec are brought in his private and commercial capacity.
810 Further Plaintiffs allege the conduct in Count 3 is fraudulent and illegal and outside of the
permitted regulatory conduct as explained in Section 11 was for unlawful and improper purpose.
Since the conduct is deemed illegal and fraudulent under both 7 USC § 13(a)(1)(4) and (5) and other
Federal and State law Statutes (see Section 11) which makes it illegal to disseminate or steal a private
parties’ trade secrets and was conducted for no legal or proper purpose, Defendants have no immunity
811 As alleged above, Defendants had actual, direct and constructive knowledge of the fraud and
fraudulent scheme as fully alleged above.
812 Defendants and its compliance officers, agents, servants, employees had an affirmative duty to
abide by their own compliance rules, regulations and requirements including the anti-fraud provisions
and laws of the NFA and CFTC, and to not themselves partake in fraudulent conduct prohibited 7
U.S.C. 6(b) and other laws by the CEA.
813 NFA and Kadlec (as CEO of ADMIS and also on NFA Board) had superior knowledge and
possessed material information that Plaintiffs were entitled to know and also had a duty to disclose
prior to and during the accounts being opened. NFA and Kadlec by omissions, knowingly and
intentional concealed the material arrangements with Vision and their access to Plaintiffs account.
814 NFA also had a statutory duty to its Members to ensure that its public website disclosure and
NFA Basic, disclosed that Vision brokers were guaranteed by High Ridge, and that customers had
access to information about Visons’ disciplinary actions prior to opening the accounts.
815 NFA had a statutory duty not to engage or promote fraudulent conduct and to enforce that sales
and promotions were not fraudulent, that CTA’s were not deceived by solicitation from Vision


155
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 156 of 186

Page 156
brokers and ADMIS, and that NFA members did not engaged in fraudulent conduct as governed by
7 USC 6(b). Instead NFA directly participated in the fraud, permitted and allowed unlawful conduct
for Vision brokers and ADMIS to conceal their arrangements with High Ridge and have caused
Plaintiffs substantial harm and damages as outlined herein and in Section 25.
816 Plaintiff reasonable relied on the statements that contained omissions, and the conduct of Kadlec
and NFA, who had statutory obligations not to engage or promote fraudulent conduct, and thus was
induced by reliance to open accounts at ADMIS.
817 Further NFA and Kadlec had duties disclose information being requested about Plaintiffs
account, that NFA had superior knowledge of the facts, and a duty to protect all its NFA members.
NFA had a statutory duty to abide by their own disclosure laws. NFA also had a duty to disclose all
its conflicts of interest related to the Federal Arbitration Act. NFA also had a duty to not mislead,
deceive or make misrepresentations to Plaintiffs and not omit material facts, expanding upon anything
so as not to mislead.
818 As alleged herein in Section 18 and Section 22, Defendant NFA through various employee and
compliance officers speaking on March 25, 2018 made fraudulent misrepresentations that “if
Plaintiffs paid $9,500 to the NFA they would investigate Compliance violations.”
819 During the period September 27, 2017 until around March 26, 2018 from its offices in New
York, Plaintiffs spoke or communicated with NFA and several other compliance officers, Agkok,
Bond, Paschen, Afzal, Wazichek and others, each named and mentioned herein. In each case,
Plaintiffs directly requested compliance material related to the Violations, and NFA’s approval for
HRF to access its proprietary trading account.
820 In each communication listed above, NFA and each of its officers, knowingly and with intent
fraudulently concealed the agreements it had approved, intentionally fraudulently omitted and failed
to disclose material facts, that are statutory obligations to disclose, without limitation under CFTC
1.55 on the risk providers and policies at ADMIS, and the withdrawal of fees and knowingly
concealed and omitted material information from Plaintiffs, so as to both propagate the scheme.
821 Defendants concealments were purposeful and for fraudulent and illegal purpose, and violated
7 USC 6(b) as Plaintiffs, both registered NFA members had a right to know this information, and
NFA has a statutory obligation to not conceal information related to its own approvals of the conduct.



156
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 157 of 186

Page 157
822 As a result of Defendant’s omissions, Plaintiffs continue to and have suffered harm and damages
as outlined herein in Section 25, including being fraudulently induced into an NFA-controlled
Arbitration, and damage to NRCM causing it to be dissolved, and other damages herein.
823 On or around April 19, 2018 Plaintiffs also spoke with Defendant Kadlec (in both his private
capacity as CEO of ADMIS and NFA Board Member), in person at a CTA Expo in New York City
and via email communications.
824 Kadlec had superior knowledge of the scheme, and also his registration of Vision Investment
Advisors in direct competition with Plaintiffs after misappropriation of their trading account. Kadlec,
as a key orchestrator of the scheme dating back to November 2014 was in a position of superiority in
his role as CEO of ADMIS, and the unlawful sales and solicitations of Plaintiffs accounts.
825 Kadlec also had statutory duties to Plaintiffs, as a registered CTA and NFA Member, to disclose,
(including when asked) all material information related to its account, including under CFTC 1.55 the
risk policies and procedures and its material outsourcing to High Ridge. Kadlec, knowingly and for
fraudulent intent and purpose continued to conceal and make omissions to Plaintiffs.
826 Plaintiff reasonably relied on statements (which contained omissions) and acted upon false and
incomplete information and have been substantially harmed accordingly.
827 Defendant NFA has also engaged in fraudulent misrepresentations in its NFA public statements
on its June 20, 2014 regarding its supposed “thorough fitness examinations of High Ridge Futures”
prior to granting them registrations, and also incomplete representations, that customers would be
ensnarled into the High Ridge Futures would have “access to information about Visions prior
disciplinary actions”.
828 Defendants representations were false or required disclosure of additional facts to render the
information furnished not misleading as described in Section 12 and Section 16. Specifically and
without limitation of NFA’s obligations and material disclosure requirements, Defendants, are
obligated to enforce and abide by the disclosure requirements under the CEA.
829   Defendant NFA during the period August 31, 2014 until present date made and continues to
make fraudulent omissions on its NFA Basic Website upon which Plaintiffs reviewed on Trey Lazzara
and ADMIS prior to opening its accounts which made no mention of Vision or High Ridge Futures,
despite Plaintiffs becoming “customers” of High Ridge by virtue of opening accounts.



157
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 158 of 186

Page 158
830 Defendant NFA and Kadlec, knew of the material omissions, had authorized the illicit risk
service arrangements, and G&F Agreements, that disbarred owners Boshnack and Rothman had
placed individual guarantees on its account and its trading strategies were being disseminated in
exchange, and that Plaintiffs would become “customers” of High Ridge or subject to the unqualified,
illegal risk services arrangements that were unlawfully not disclosed.
831 Because the outsourcing of FCM services to a disbarred entity Vision was illegal, with purpose
and scienter to conceal, NFA maintained its fraudulent statements on its NFA website and NFA Basic
system, so that “customers” of High Ridge would not in fact find out about Vision’s past disciplinary
actions, and not have the option to opt-out of the illegal arrangements, thereby being fraudulently
induced into opening accounts and transaction in the futures industry.
832 Plaintiffs were thereby intentionally deprived of its rights to learn about High Ridge and
Visions’ past disciplinary actions prior to opening its accounts, which by law, it is entitled to all
material information including risk disclosures.
833 Defendant NFA and Kadlec also made fraudulent omissions in all communications in
knowingly not seeking or being granted consent to access and acquire their competitor CTA’s trade
secrets, and in the propagation of deceit to conceal their involvement in the account. Further, without
limitation Defendants are obligated under NFA Rule 2-4 9061 to not disseminate CTA”s confidential
and trade secret records, which states expressly that it is a NFA Compliance violation for NFA
Members Vision owners, employees, affiliates to obtain a CTA’s trading records without their
permission; and to abide by Federal Laws, the Defend Trade Secrets Act and New York law.
834 The misrepresentations, fraudulent concealments and omissions, were intentionally made by
Defendants, in furtherance of their scheme to defraud Plaintiffs expressly prohibited under fair market
place laws and other market place misconduct to create an unfair advantage to Defendants.
835   Defendants misrepresentations and omissions were known to be false and were made for the
purpose of fraudulently inducing Plaintiffs to open and maintain accounts, entrust funds, property and
business to ADMIS, which in turn depleted fair market competition and economic advantage of
customers and CTA’s, and Plaintiffs, as alleged herein.
836 The misrepresentations and omissions of fact made by the Defendants, include, but are not
limited to, those material misrepresentations discussed in detail and exemplified herein.



158
          Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 159 of 186

Page 159
837 The scheme to defraud perpetrated by Defendants and its co-conspirators, was dependent upon
a succession of material misrepresentations of fact, fraudulently concealments and omissions, by
Defendants, as outlined herein.
838 The fraudulent concealment and omissions, were illegal (as explained in Section 11, and also
and unlawful as defined under 7 USC 13(b) of the CEA, and is deemed fraud under 7 USC 6(b)) and
material and directly impacted Plaintiffs as CTA’s, and violate the material obligations of disclosure
of the NFA rules and in express violation of the CEA, the other Federal and State laws.
839 The conduct also constitutes fraud under Common Law and New York law. The purpose of
fraudulently scheme involved propagation and furtherance of unlawful conduct by way of,
       a.      unlawfully distributed customer and CTA’ confidential trading secrets and futures
       accounts to Vision, who then set up a competing CTA, in direct unfair market competitions
       in violation of Federal law, privacy laws, and the Defend Trade Secrets Act;
       b.      unlawfully overcharged customers and CTA”s fees between 0.30 cents and $6.00 for
       compensation to unauthorized third parties and Vision amounting to over $10 million dollars
       a year, without the customers consent;
       c.      unlawfully permitted Vision to tamper with, extend and manipulate margin controls,
       liquidate accounts, place trades for customers, and engage in other manipulation of their
       competitors accounts in direct unfair market competition 66;
       d.       improperly acquired their competitors trade secrets, for use, profit, gain, engage in
       economic sabotage and direct unfair competition;
       e.      other misconduct alleged herein,
so that Defendant and its co-conspirators, can fraudulently secure illegal business that violates the
CEA, for their illegal profit, gain and financial benefit;
840 Plaintiffs reasonably relied upon such material misrepresentations, fraudulent concealments and
omissions to their detriment in (i) agreeing to open accounts and maintain accounts and transferring
valuable money, property, assets, confidential information and trade secrets to Kadlec and ADMIS
therein as CTA’s, (ii) becoming and paying to become registered NFA members as CTA’s and (iii)
then being fraudulently induced into a NFA Arbitration.
841 As a direct and proximate result of the Defendants’ fraudulent representations, acts, and
omissions, Plaintiffs have been damaged in its business and property as described herein. Defendants
by engaging in illegal and fraudulent conduct, have wrongfully gained, profited, received concrete
benefits, from their willful, knowing participation fraud, with wanton disregard for their customers
and CTA’s rights, and have caused Plaintiffs substantial damages and irreparable harm.


66
     CFTC 1.11 and 7 U.S. C.§ 2 (c)(v) .(IV) 15 U.S. C§ 78g (2) (A)(B), NFA 2-26 17CFR§1.57 (c.) §1.55 Part (k);

159
         Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 160 of 186

Page 160
842 Defendants, and Conspirators jointly and severally, have wrongfully profited from their conduct
and have caused Plaintiffs damages and irreparable harm, as well as irreparable loss of its competitive
advantage and loss of trade secrets to Vision, its owners, employees and affiliates. As a result of the
foregoing Plaintiffs have been damaged in accordance with the Damages supra in Section 25 and
repeated herein.
843 Defendants conduct was with moral turpitude and wanton disregard for the rights of others, was
for fraudulent and illegal purpose, as stated supra in Section 11 and repeated herein.
844 Defendants conduct was intentional, fraudulent, illegal, willfully and wantonly reckless, and
malicious which justifies an award of punitive damages.
                       COUNT 4 – AIDING AND ABETTING IN FRAUD
            Under New York Law, and under 7 USC 6(b) and Section 22 of the CEA
                                       Against all Defendants
845 Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
846 Defendants, individually and collectively, had actual, direct and constructive knowledge of the
fraud and fraudulent scheme as fully alleged above.
847 Defendants had an affirmative and statutory duty to enforce the CEA, enforce rules and laws,
and enforce compliance NFA bylaws, rules, regulations and requirements including the anti-fraud
provisions. Defendants in bad faith, willfully failed to enforce the CEA, NFA rules and bylaws, and
Federal laws and therefore provided substantial assistance in aiding and abetting in the fraud, as listed
supra.
848 Defendants as stated herein each took direct and overt actions and provided substantial
assistance in the furtherance of the fraudulent scheme. Those acts included rubber-stamping audits
that they knew did not comply with the regulations, and permitting Conspirators to make and continue
fraudulent statements and omissions as described herein.
849 Defendants motives as set forth in detail herein were for fraudulent and illegal purpose as
described in Section 5-12.
850 In addition Defendants also propagated fraud and deceit in not updating its public disclosures,
and in communications from its own Compliance officers and permitting Conspirators to engage
fraudulent sales and solicitations under NFA 2-29, not making requisite disclosures under Reg 1.11
to the Commission, making fraudulent concealments under CFTC Reg 1.55 and other laws for


160
        Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 161 of 186

Page 161
disclosures of fees, and permitting Vision brokers including Lazzara to intentional mislead and make
false representations to Plaintiffs. At all times Defendants took over actions and provided substantial
assistance in allowing the fraudulent conduct to proceed and not enforcing the compliance laws.
851 As a result of the foregoing actions and concealments, and as a direct and proximate result of
the Defendants’ fraudulent representations, acts, and omissions, and aiding and abetting in fraud,
violation of the anti-fraud provisions of the CEA, including but not limited to 7 USC 6(b) and direct
participation in the scheme Plaintiffs have suffered harm and damages herein.
852     Plaintiffs have been damaged in its business and property as described herein. Defendants and
Conspirators by engaging in illegal and fraudulent conduct, have wrongfully gained, profited,
received concrete benefits, from their willful, knowing participation fraud, with wanton disregard for
their customers and CTA’s rights, and have caused Plaintiffs substantial damages and irreparable
harm.
853 Defendants, and Conspirators jointly and severally, have wrongfully profited from their conduct
received illegal and concrete benefits from their aiding and abetting in fraud, and took substantive
actions to enable the fraud to perpetuate and have caused Plaintiffs substantial damages and
irreparable harm, as well as irreparable loss of its competitive advantage and loss of trade secrets to
Vision, its owners, employees and affiliates. As a result of the foregoing Plaintiffs have been damaged
in accordance with the Damages supra in Section 25 and repeated herein.
854 Defendants conduct was with moral turpitude and wanton disregard for the rights of others, was
for fraudulent and illegal purpose, as stated supra and repeated herein.
855 Defendants conduct was intentional, fraudulent, illegal, willfully and wantonly reckless, and
malicious which justifies an award of punitive damages.


             COUNT 5 - MISAPPROPRIATION OF TRADE SECRETS IN VIOLATION OF THE
                            DEFEND TRADE SECRETS ACT (“DTSA”)
Against Defendant Tom Kadlec (acting in private & commercial interests as CEO of ADMIS)
856 Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein;
857 Defendant Kadlec acted at all times in his personal and private interests, to procure commercial
benefit on himself and his entity ADMIS using fraudulent and unlawful means, and misusing his role
on the NFA Board, Kadlec is not subject to any exemptions under 18 USC 1833. This claim is brought

161
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 162 of 186

Page 162
against Defendant Kadlec, individually, acting with private interests as CEO of ADMIS, for whom
no immunity is granted.
858 Plaintiffs transaction records, trading strategies and risk management strategies constitute
competitive commercially sensitive information, including trade details, formulae, compilations,
programs, methods, techniques, or processes, that give them an economic advantage, are trade secrets
and are (1) non-public information; (2) protected by reasonable measures; and (3) and which derive
independent economic value, actual or potential, from not being known to other persons, who can
obtain economic value from its disclosure or use. of the information.
859 Plaintiffs trade secrets, include without limitation its trading strategies and risk management
strategies and constitute competitive commercially sensitive information, including trade details,
transaction history, trading records, trading executions, strategies, timing, formulae, compilations,
methods, techniques, or processes, that give them an economic advantage and that derive independent
economic value from not being generally known to the public or other persons who can obtain
economic value from the trade secrets’ disclosure.
860 Plaintiffs have maintained this information in confidence and it is not generally known to other
persons or the public who could obtain economic value from the disclosure or use of such information.
Plaintiff derive substantial economic advantage over their competitors who do not know how to use
it and who do not have access to it.
861 Plaintiffs took and takes reasonable measures to maintain the secrecy of its trade secrets. Such
measures include, but were not limited to: (1) limited access to confidential information; (2) requiring
third-parties to execute strict non-disclosure agreements before being allowed to access the
information; and (3) requiring passwords for access to such information.
862 A substantial investment of time, money, cost, development over a long period of time, was
invested by Plaintiffs to develop the trading strategies, risk management strategies that gives Plaintiffs
a valuable, unique competitive advantage to compete as a trader in the commodities futures industry
and a risk management professional. Kumaran also invested substantial capital, money and time to
register as a CTA, and start commodities hedge funds under the name Nefertiti, from which is could
derive substantial economic advantage as an entrepreneur and small business owner in NYC.
863 Kadlec willfully, wantonly, for significant private interest and gain, misappropriated Plaintiffs’
valuable and proprietary trade secrets for use and profit by Plaintiffs competitors, and his own


162
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 163 of 186

Page 163
economic self-interest and gain, by deliberate actions which include but not limited to: (i) improper
dissemination and acquisition of Plaintiff’s trade secrets using improper means that include fraud,
misrepresentation, and fraudulent omission, and deceit, fraudulent inducement of a CTA futures
account, fraudulent concealment of Vision’s access to CTA’s strategies; (ii) violations of his
mandatory obligations of confidentiality and duties of secrecy under the CEA, fraudulent sales and
telephone solicitations, (iii) the willful and wanton, breach of his statutory duties, CEA, NFA Rules,
CFTC Rules, compliance duties and Federal laws and confidential relationship and obligations of to
maintain the secrecy and restrictive covenants of a CTA’s trading strategies, communications with
the FCM, and transaction records, trade secrets; (iv) ongoing use and profit in direct unfair
competition and his role in the approval of registration to compete with Vision Investment Advisors,
and use of Plaintiffs trade secrets, in which he benefits from, and all Conspirators own economic
benefit for illegal purposes without the express or implied consent of Plaintiffs; all in violation of the
Defend Trade Secrets Act “DTSA” for use in interstate commerce.
864 Kadlec, with his Co-conspirators, for fraudulent and illegal purpose, willfully, wantonly and
maliciously intended to and knowingly stole and, without authorization, acquired, disseminated,
disclosed, copied, downloaded, uploaded, replicated, transmitted, delivered, communicated,
conveyed, referred to, obtained guidance from, Plaintiffs’ trade secrets and disseminated trade secrets
to its competitors, for use, referral, and tortious conduct, for competing trade activities, in their
affiliates, and unlawfully profited from, in unfair competition,.
865 Kadlec and his Co-conspirators acquired, used or disclosed Plaintiffs trade secrets, knowing that
they have been stolen, obtained, or converted without Plaintiff’s authorization. Kadlec and Co-
conspirators intentionally engaged in these acts to benefit his own self-interests, and Co-Conspirators
ADMIS and Vision and LCI Defendants with the knowledge or intent that these acts would injure
Plaintiffs.
866 Kadlec and Conspirators have wrongfully profited from their misappropriation and have caused
Plaintiffs substantial damages and irreparable harm. As a result Plaintiffs have been damaged in
accordance with the Damages in Section X supra and repeated herein and also in irreparable loss of
their confidential and trade secrets to their competitors, Vision, and affiliates Vision Investment
Advisors, in Stamford CT, depletion of their competitive advantage, and unlawful reduction in their
performance track record.


163
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 164 of 186

Page 164
867 The wrongful conduct and misappropriation of Plaintiff’s trade secrets alleged herein will
continue unless enjoined and restrained by this Court, and will cause great and irreparable injury to
Plaintiff’s livelihoods and business, and is causing Kadlec and Co-Conspirators to have improper
advantages, positions, and rights in the marketplace to Plaintiffs’ detriment. Absent injunctive relief,
further disclosure and use of Plaintiff’s trade secrets by Kadlec and Co-Conspirators would
irreparably harm to Plaintiffs.
868 Kadlec’s conduct was with moral turpitude and wanton disregard for the rights of others as
stated supra and repeated herein.
869   Kadlec’s conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.
                      COUNT 6 - MISAPPROPRIATION OF TRADE SECRETS
                                   UNDER NEW YORK STATE LAW
                                         Against all Defendants
870 Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein;
871 State law claims are not preempted by the CEA and in accordance with October 6, 2020 Order
ECF33 and October 23, 2020 ECF34, Plaintiffs brings its claims under New York State law and
common law. Further Plaintiffs alleged the conduct is illegal, fraudulent and outside of the proper
regulatory actions, and was done for unlawful and improper purpose.
872 Since the conduct is deemed illegal and fraudulent under both 7 USC 13 and other Federal and
State law Statutes such as 18 USC 1831 el. Seq which makes it illegal to disseminate or steal a private
parties’ trade secrets and was conducted for no legal or proper purpose, Defendants have no immunity.
873 Plaintiffs transaction records, trading strategies and risk management strategies constitute
competitive commercially sensitive information, including trade details, formulae, compilations,
programs, methods, techniques, or processes, that give them an economic advantage, are trade secrets
and are (1) non-public information; (2) protected by reasonable measures; and (3) and which derive
independent economic value, actual or potential, from not being known to other persons, who can
obtain economic value from its disclosure or use. of the information.
874 Plaintiffs have maintained this information in confidence and it is not generally known to other
persons or the public who could obtain economic value from the disclosure or use of such information.




164
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 165 of 186

Page 165
Plaintiff derive substantial economic advantage over their competitors who do not know how to use
it and who do not have access to it.
875 Plaintiffs trade secrets, include without limitation its trading strategies and risk management
strategies and constitute competitive commercially sensitive information, including trade details,
transaction history, trading records, trading executions, strategies, timing, formulae, compilations,
methods, techniques, or processes, that give them an economic advantage and that derive independent
economic value from not being generally known to the public or other persons who can obtain
economic value from the trade secrets’ disclosure. Under New York law a trade secret is “any
formula, pattern, device or compilation of information which is used in one's business, and which
                                                                                                            67
gives him an opportunity to obtain an advantage over competitors who do not know or use it”.
876 The NFA Rules specifically recognizes a CTA’s transactions records, and trading strategies as
a trade secret, and that the trading strategies, and performance records of a traders and CTA fall under
the definition of “trade secret”. The definition of trade secret under New York law, is also defined
under the Restatement of Torts, for which Plaintiffs have met all six factors.
877 Plaintiffs took reasonable measures to maintain the secrecy of its trade secrets. Such measures
include, but were not limited to: (1) limited access to confidential information; (2) requiring third-
parties to execute strict non-disclosure agreements before being allowed to access the information;
and (3) requiring passwords for access to such information.
878 A substantial investment of time, money, cost, development over a long period of time, was
invested by Plaintiffs to develop the trading strategies, risk management strategies that gives Plaintiffs
a valuable, unique competitive advantage to compete as a trader in the commodities futures industry
and a risk management professional. Kumaran also invested substantial capital, money and time to
register as a CTA, and start commodities hedge funds under the name Nefertiti, from which is could
derive substantial economic advantage as an entrepreneur and small business owner in NYC.
879 Defendants acted with illegal and fraudulent purpose, outside of their statutory authority, and
for improper purpose, for which no immunity is granted. Defendants directly acted with the intent
and purpose of        unfair competition, knowingly and intending to partake in the fraudulent




67
   See Ashland Mgt. v. Janien, 82 N.Y.2d 395, 407, 604 N.Y.S.2d 912, 624 N.E.2d 1007 [1993], quoting Restatement of
Torts § 757, comment b.

165
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 166 of 186

Page 166
dissemination of Plaintiffs CTA’s and other start-up traders’ trade secrets would be improperly
disseminated to their competitors, in furtherance of their illegal scheme.
880 In furtherance of the fraudulent scheme, Defendants acted with willful, wanton disregard for the
CTA’s and Plaintiffs rights and improperly, and knowingly without authorization, converted their
trade secrets for the benefits and use and profit of their competitors, and illegally and for improperly
purpose, transferred, authorized dissemination of trade secrets to competitors, to perpetuate a fraud,
that benefits a select group of competitors, in exchange for billions of dollars of futures revenue, that
could not be secured, without the illegal dissemination of CTA’s trade secrets.
881 By the unlawful dissemination, acquisition and use of CTA trade secrets, they knowingly and
intentionally conferred an unfair competition benefit on Boshnack, Rothman, HRHC, HRF and Felag,
in exchange for the illegal concrete benefits. Defendants also procured the trade secrets using fraud
and misrepresentation as describe hereunder including permitting the Vision broker and ADMIS to
engaged in fraudulent concealment of the Vision members access to CAA accounts.
882 Defendants knew the conduct was illegal, and fraudulent, but continued to perpetuate the
scheme without regard for the property and trade secret rights of the traders and Plaintiffs.
883 Defendants willfully, wantonly, and acting illegally, fraudulently and for improper purpose,
violated statutory duties, to obtain trade secrets by fraud, and to then intentionally misappropriate and
disseminate their trade secrets to their competitors (for which they had no authority to do) and to use
Plaintiffs trade secrets in a scheme of unfair competition, in consideration for billions of dollars of
benefits, thereby intentionally diluting their competitive advantage for the benefit of their
competitors,
884 Defendants also unlawfully engaged in un-registered and improper market activity and market
participation and knowingly engaged in unlawful conduct, to use Plaintiffs’ accounts and unlawfully
use Plaintiffs’ trade secrets, as a form of payment-in-kind compensation, to pay for fraudulent and
unlawful activities, to procure an unfair competitive advantage on HRHC and its owners and
affiliates. Defendants therefore used Plaintiffs trade secrets, by knowingly participating in conduct to
unlawfully disseminate Plaintiffs CTA trading strategies and transaction records to their competitors
at HRHC, for use in direct unfair competition without their consent.
885 Defendants engaged in unauthorized, fraudulent activities, and intentionally misappropriated
trade secrets by deliberate actions which include but not limited to: (1) improper acquisition of


166
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 167 of 186

Page 167
Plaintiff’s trade secrets using misrepresentation and fraud, including by intentional fraudulent sales
and solicitations, fraudulent inducement of futures trading account, fraudulent concealment of
Vision’s access to CTA’s strategies; violations of their obligations of protections to CTA’s,
confidentiality and duties of secrecy and other conduct alleged herein; (2) Defendants willful and
wanton, disclosure and dissemination of trade secrets, in breach of their duties of secrecy and statutory
obligations, compliance duties and Federal and State laws and confidential relationship and
obligations of to maintain the secrecy and restrictive covenants of a CTA’s trading strategies, , and
transaction records, trade secrets and privacy laws; (3) and knowingly and intentionally participating
in a scheme with Vision Investment Advisors for their ongoing use and profit with Conspirators, in
direct unfair competition and the approval of registration to compete with Vision Investment
Advisors.
886 Defendants and their Co-conspirators, for fraudulent and illegal purpose, willfully, wantonly
and maliciously intended to and knowingly stole and, without authorization, acquired, disseminated,
disclosed, copied, downloaded, uploaded, replicated, transmitted, delivered, communicated,
conveyed, referred to, obtained guidance from, Plaintiffs’ trade secrets and disseminated trade secrets
to its competitors, for use, referral, and tortious conduct, for competing trade activities, in their
affiliates, and unlawfully profited from, in unfair competition.
887 Defendants and their Co-conspirators acquired, used or disclosed Plaintiffs trade secrets,
knowing that they have been stolen, obtained, or converted without Plaintiff’s authorization.
Defendants and Co-conspirators intentionally engaged in these acts for fraudulent and improper
purpose and for commercial unfair benefit of Co-Conspirators ADMIS and Vision and LCI
Defendants with the knowledge or intent that these acts would injure Plaintiffs.
888 All Defendants and their Conspirators acted with fraudulent and illegal purposes outside of their
regulatory and statutory authorities, and not in accordance with any proper or legal regulatory
functions with disbarred members acting outside of their registration, for which they have no
immunity.
889 Defendants and Conspirators have wrongfully benefitted together from their misappropriation
and fraudulent and illegal conduct and have caused Plaintiffs damages and irreparable harm. As a
result Plaintiffs have been damaged in accordance with the Damages in Section X supra and repeated
herein and also in irreparable loss of their confidential and trade secrets to their competitors, Vision,


167
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 168 of 186

Page 168
and affiliates Vision Investment Advisors, in Stamford CT, depletion of their competitive advantage,
and unlawful reduction in their performance track record.
890 The wrongful conduct and misappropriation of Plaintiff’s trade secrets alleged herein will
continue unless enjoined and restrained by this Court, and will cause great and irreparable injury to
Plaintiff’s livelihoods and business, and is causing Co-Conspirators to have improper advantages,
positions, and rights in the marketplace to Plaintiffs’ detriment. Absent injunctive relief, further
disclosure and use of Plaintiff’s trade secrets by Kadlec and Co-Conspirators would irreparably harm
to Plaintiffs.
891 Defendants conduct was with moral turpitude and wanton disregard for the rights of others as
stated supra and repeated herein.
892 Defendant’s conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.
                                     COUNT 7 – CONVERSION
                              UNDER NEW YORK STATE LAW
                                       Against all Defendants
893 Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
894 State law claims are not preempted by the CEA and in accordance with October 6, 2020 Order
ECF33 and October 23, 2020 ECF34, Plaintiffs brings its claims under New York State law and
common law. Claims against Kadlec are brought in his private and commercial capacity.
895 Further Plaintiffs allege the conduct in Count 7 is fraudulent and illegal and outside of the
permitted regulatory conduct as explained in Section 11 was for unlawful and improper purpose.
896 Defendants intentionally and willfully improperly converted Plaintiffs’ property, assets, monies,
funds, trading rights, intellectual property, trades secrets, profitability, and trading advantage for use
and profit for Co-Conspirators and Vision Defendants, and for unlawful and improper purpose, by
engaging in a scheme of fraud and misrepresentation.
897 NFA, Kadlec, Wahls, Kiela intentionally and substantially interfered with Plaintiffs rights to its
property, assets, intellectual property, trading rights, trade secrets, profitability and funds, by, illegally
authorizing the purloining and withdrawal of unlawfully charging fees, and withdrawing taking the
funds in express violation of the Commodities Exchange Act. Their conversion included without
limitation the misappropriation of funds for Conspirators unlawful use and illegal “arrangements”


168
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 169 of 186

Page 169
with disbarred Vision and its owners and affiliates. Defendants also intentionally and wantonly
converted the trading strategies of Plaintiffs, depleted the trading profitability of Plaintiff’s CTA and
the STORM, as it converted its trading assets and profits to unlawfully pay Vision. New York courts
have defined ‘‘conversion’’ as the unauthorized assumption and exercise of another’s ownership
rights in property to the exclusion of the proper owner’s rights. 68 Conversion has also been defined
as ‘‘any act of dominion wrongfully exerted over another’s personal property in denial of or
inconsistent with that person’s rights in the property.’’ 69
898 Plaintiff did not consent in any manner to NFA, Wahls, Kiela and Kadlec’s taking and
conversion of its monies, funds, assets, property, and/or property rights at issue to give to HRHC, its
owners or affiliates, or any other Co-Conspirator.
899 Despite repeated complaints by Plaintiffs, Defendants continued the conversion, persisted in
and continued to deny Plaintiffs’ rights to their property and continued to act in a manner inconsistent
with their own statutes to protect Plaintiffs confidential property, assets, funds, monies, property and
trade secrets Defendants permitted ongoing use and conversion of Plaintiff property for use in unfair
competition by its competitor VIA. In the case of Defendant Kadlec continued to deplete more funds,
monies and theft, including on May 2nd, 2017, conferring Plaintiffs trading funds for its own use to
pay and compensate Vision and Co-Conspirators.
900 Plaintiffs have sent cease and desist after the closing of its account after it learned of the
dissemination. Defendants have failed to cease and desist, and Conspirators, including HRHC and
Vision Investment Advisors, Kadlec and ADMIS, still have and are using and profiting from
Plaintiff’s property, and have incorporated it into competing trading and risk management programs
with direct competition – for the taking of Plaintiff property in direct competition through Vision
Investment Advisors, HRHC and its affiliates, owners and employees.
901 Plaintiffs at no time consented to the taking of its funds, property, trade secrets, intellectual
property and assets. NFA, Wahls, Kiela and Kadlec, for illegal and improper purpose, wrongfully
exerted dominion over Plaintiffs property denying Plaintiffs its rights and to therefore and without
that persons consent or authorization and inconsistent with Plaintiffs.



68
   See Vigilant Ins. Co. of Am. v. Housing Auth. of City of El Paso, 87 N.Y.2d 36, 660 N.E.2d 1121, 637 N.Y.S.2d 342
(1995); Kranz v. Town of Tusten, 236 A.D.2d 675, 653 N.Y.S.2d 194 (3d Dep’t 1997).
69
   See 23 N.Y. Jur. 2d, Conversion § 1 (2001), citing Meyer v. Price, 250 N.Y. 370, 165 N.E. 814 (1929). t

169
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 170 of 186

Page 170
902 Defendants Wahls, Kiela, NFA and Kadlec, fraudulently intended to convert Plaintiffs monies,
funds asserts, property and trade secrets, and to use them as “payment in kind” for the illegal scheme,
and at all times acted without the authorization of Plaintiffs thereby depriving Plaintiffs of hits
property.
903 Defendants and Conspirators have wrongfully profited and conferred illegal benefit from their
fraudulent conduct and have caused Plaintiffs damages and irreparable harm. As a result Plaintiffs
have been damaged in accordance with the Damages in Section 25 supra and repeated herein.
Defendants conduct was with moral turpitude and wanton disregard for the rights of others as stated
supra and repeated herein.
904 Defendant’s conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.
 COUNT 8 – AIDING AND ABETTING IN CONVERSION AND MISAPPROPRIATION OF
                                        TRADE SECRETS
                              UNDER NEW YORK STATE LAW
                                       Against All Defendants
905 Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
906 Plaintiffs also plead aiding and abetting in conversion and misappropriation. State law claims
are not preempted by the CEA and in accordance with October 6, 2020 Order ECF33 and October
23, 2020 ECF34, Plaintiffs brings its claims under New York State law and common law. Claims
against Kadlec are brought in his private and commercial capacity.
907 Further Plaintiffs allege the conduct in Count 8 is fraudulent and illegal and outside of the
permitted regulatory conduct as explained in Section 11 was for unlawful and improper purpose.
908 For the reasons included by reference Counts 6 and 7, Plaintiffs’ confidential information and
trade secrets, assets funds, monies ,property and other information were misappropriated by
conspirators ADMIS, Vision, Vision brokers, and Kadlec across interstate lines to Vision, its owners,
employees, and affiliates in Stamford, CT.
909 Defendants had direct, actual and constructive knowledge of the conversion and
misappropriation, as evidenced at length in this Complaint.
910 Defendants as stated herein each took direct and overt actions and provided substantial
assistance in the furtherance of the fraudulent scheme. Those acts included rubber-stamping audits



170
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 171 of 186

Page 171
that they knew did not comply with the regulations, and permitting Conspirators to make and continue
fraudulent statements and omissions as described herein.
911 Defendants motives as set forth in detail herein were for fraudulent and illegal purpose as
described in Section 5-12.
912 Defendants had an affirmative duty to enforce the numerous compliance laws, and Violations
including but not limited to NFA 2-4 9061 to enforce rules and laws the prohibit a CTA’s trading
record being supplied to another NFA member without their permission and NFA 2-3 and NFA 2-26
to obtain consents from CTA’s prior to converting monies and funds from their accounts.
913 Defendants knowingly assisted in registering competitors VIA, after misappropriating Plaintiffs
and other CTA’s competitive trading strategies in direct unfair market competition, for use, profit and
gain, in violation of the CEA, and Federal and State laws.
914 In addition Defendants also propagated fraud and deceit in not updating its public disclosures,
and in communications from its own Compliance officers and permitting Conspirators to engage
fraudulent sales and solicitations under NFA 2-29, not making requisite disclosures under Reg 1.11
to the Commission, making fraudulent concealments under CFTC Reg 1.55 and other laws for
disclosures of fees, and permitting Vision brokers including Lazzara to intentional mislead and make
false representations to Plaintiffs. At all times Defendants took over actions and provided substantial
assistance in allowing the fraudulent conduct to proceed and not enforcing the compliance laws.
915 As a result of the foregoing actions and concealments, and as a direct and proximate result of
the Defendants’ fraudulent representations, acts, and omissions, and aiding and abetting in fraud,
violation of the anti-fraud provisions of the CEA, including but not limited to 7 USC 6(b) and direct
participation in the scheme Plaintiffs have suffered harm and damages herein.
916 Defendants and Conspirators, jointly and severally, have wrongfully profited and conferred
illegal benefit from their fraudulent conduct of aiding and abetting in conversion and
misappropriation and have caused Plaintiffs damages and irreparable harm. As a result of Defendants
bad faith failure to abide by it duties, and failure to enforce the CEA, and aiding and abetting in
misappropriation, Kumaran and other customers and CTA’s have suffered irreparable harm in loss of
their confidential and trade secrets, to their competitors, as well as other significant damages;




171
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 172 of 186

Page 172
917 As a result Plaintiffs have been damaged in accordance with the Damages in Section 25 supra
and repeated herein. Defendants conduct was with moral turpitude and wanton disregard for the rights
of others as stated supra and repeated herein.
918 Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.

                 COUNT 9 - INTERFERENCE WITH ECONOMIC ADVANTAGE
                             UNDER NEW YORK STATE LAW
                                  Against All Defendants
919 Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
920 State law claims are not preempted by the CEA and in accordance with October 6, 2020 Order
ECF33 and October 23, 2020 ECF34, Plaintiffs brings its claims under New York State law and
common law. Claims against Kadlec are brought in his private and commercial capacity.
921 Further Plaintiffs allege the conduct in Count 9 is fraudulent and illegal and outside of the
permitted regulatory conduct as explained in Section 11 was for unlawful and improper purpose.
922 As alleged clearly throughout Defendants engaged in fraudulent and illegal conduct that violates
the express provisions of the CEA, and constitutes torts and unlawful behavior. (See e.g. Section 11
and 12). As a result of the illegal and fraudulent behavior, Defendants interfered with prospective
economic advantage and commercial viability of Plaintiffs CTA’s.
923   Plaintiffs as CTA’s had a reasonable expectation of deriving income from acting as a CTA and
forming a commodities hedge fund with competitive options strategies throughout the world and/or
careers as CTA’s, including solicitations of capital with prospective customers for its hedge funds.
924 Its CTA programs gave it a unique competitive advantage which Defendants for illegal and
fraudulent purposes disseminated to its competitors HRHC, and VIA, for their use and profit in
interstate commerce.
925 Defendants were aware that Plaintiffs had a reasonable expectation of deriving income from
acting as a CTA and forming a commodities hedge fund with competitive options strategies
throughout the world.
926 Defendants unlawful actions and other torts herein have prevented, and obstructed and
otherwise irreparable harmed Plaintiff CTA’s and Kumaran from fully maximizing its economic
advantage as a CTA;

172
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 173 of 186

Page 173
927 Defendants and Conspirators, jointly and severally, have wrongfully profited and conferred
illegal benefit from their interference in economic advantage, and have caused Plaintiff damages and
irreparable harm as a result of Defendants interference with Plaintiff CTA and Kumaran’s economic
advantage; As a result Plaintiffs have been damaged in accordance with the Damages in Section 25
supra and repeated herein.
928 Defendants conduct was with moral turpitude and wanton disregard for the rights of others as
stated supra and repeated herein.
929 Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.
                                  COUNT 10 - CIVIL CONSPIRACY
                                    UNDER NEW YORK LAW
                                       Against All Defendants
930 Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
931 State law claims are not preempted by the CEA and in accordance with October 6, 2020 Order
ECF33 and October 23, 2020 ECF34, Plaintiffs brings its claims under New York State law and
common law. Claims against Kadlec are brought in his private and commercial capacity.
932 Further Plaintiffs allege the conduct in Count 10 is fraudulent and illegal and outside of the
permitted regulatory conduct as explained in Section 11 was for unlawful and improper purpose.
933 Defendants entered into an association of fact and agreement to not enforce compliance laws,
and engaged in acts of fraudulent and illegal conduct as set forth herein, including in Section 9-12. in
conspiracy with Kadlec, ADMIS, Vision employees, owners and affiliates, and Vision IB’s were
beneficiaries of the arrangements - to defraud Plaintiff and dozens of customers and CTA’s opening
accounts at ADMIS engage in intentional violations of the CEA and Federal and State Laws.
934 The civil conspiracy in fraudulent and illegal conduct included an arrangement to (a) distribute
customer and CTA’ and Plaintiffs confidential trading secrets and futures accounts to Vision; (b)
purloin funds and trading profits, and overcharge fees between 0.30 cents and $6.00 for compensation
to Boshnack and other third parties from Plaintiffs and other victims; and (c) other misconduct and
fraud alleged herein, so that Defendants, through improper means, and using fraudulent inducement,
could pay the interest and make compensations-in-kind for the financial credit lines and guarantees




173
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 174 of 186

Page 174
from disbarred Vision’s owners and support the futures industry; and operate an enterprise that
violates the CEA, for their illegal profit, gain and financial benefit; (“Agreement to Defraud”).
935 Defendants NFA, Wahls, Kiela and Kadlec provided intentional and overt acts to propagate the
Agreement to Defraud, including intentionally not enforcing the rules and regulations, rubber-
stamping multiple audits that they knew propagated fraud and deceit, permitting Conspirators to make
fraudulent solicitation and obscure black-letter law disclosures about fees, risk management and at
all times engaged in fraudulent conduct to permit dissemination of CTA’s proprietary trade secrets to
a disbarred Vision Risk Group.
936 A lynchpin of the fraud and civil conspiracy was to misappropriate assets, monies, funds,
property and funds including the trading strategies of start-up CTA’s transfer it to its competitors, for
use and profit in interstate commerce. The Conspirators used artifice, misrepresentation, trickery,
deception and fraudulent intent to convert money, property and funds from the Vision broker
accounts, (which included Plaintiffs CTA account) without their knowledge and consent to pay for
their illegal non-compliant arrangements with disbarred Vision, all of which was fraudulently
concealed from CTA’s and Plaintiffs, and fraudulently paid for by purloining funds from CTA’s and
Plaintiffs.
937 Defendants, individually and jointly, intentionally acted in furtherance of their Agreement to
Defraud, by, among other things, coordinating: (i) rubber-stamping compliance audits without
enforcement of the disclosure and consent laws and other Violations listed herein; (ii) engaging in
material concealments and false representations in public and solicitation documents, such as the
disclosure documents, email solicitations, corporate brochures, websites, customer forms; (iii)
fraudulently concealing the alleged risk procedures from customers, in express violation of the
disclosures under the CFTC Rules. (iv) secretively and without traders consent, distributing access to
their trading accounts, (v) knowingly and intentionally engaging in a consistent pattern of bad faith,
dishonesty and deceit when customers, including Plaintiff question the irregular conduct to conceal
the fraud, and (vi) conspiring with and engaging at least two compliance officers at the NFA, who
acted in concert with the scheme, to willfully, knowingly, and intentionally not enforced the
compliance laws in bad faith, to permit the scheme to go undetected; (vi) and other conduct alleged
herein; in the Agreement to Defraud.
938 Defendants intentionally performed the actions set forth in the paragraphs above.


174
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 175 of 186

Page 175
939 Defendants, individually and jointly acted in furtherance of their Agreement to Defraud, by,
among other things, coordinating: (i) failing to audit Vision IB’s in accordance with the minimum
frequency requirements ; (ii) covering up and failure to enforce NFA compliance laws, as stated in
Paragraphs 262-263 and otherwise above; and (iii) using the NFA Arbitration Forum, to cover-up
fraud, and not enforce fair, expeditious and equitable procedures and justice, but a mechanism where
the NFA could control, impede, obstruct and prejudice Plaintiff’s rights, and procure an outcome to
protect NFA and its conspirators, in the Agreement to Not Enforce.
940 As a result of Defendants repeated and unlawful actions Plaintiffs have been significantly
harmed and damages as alleged herein
941 Defendants and Conspirators, jointly and severally, have wrongfully profited and conferred
illegal benefit from civil conspiracy and have caused Plaintiff damages and irreparable harm as a
result of Defendants interference with Plaintiff CTA and Kumaran’s economic advantage; As a result
of the foregoing Plaintiffs have been damaged in accordance with the Damages in Section 25 supra
and repeated herein.
942 Defendants conduct was with moral turpitude and wanton disregard for the rights of others as
stated supra and repeated herein.
943 Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.
                               COUNT 11– CIVIL RICO – USC § 1962(c).
                                         Against Defendant Kadlec
                       (in his private and commercial capacity as CEO of ADMIS)

944 Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
945 This claim is brought against Defendant Kadlec, individually, acting with private interests as
CEO of ADMIS, for whom no immunity is granted.
946   Over a pattern of continuous conduct commencing in or around September 2014 until present
date, Defendant Kadlec, each individually playing a role, engaged in a scheme with ADM Investors
Services, Vision’s owners, employees and affiliates and a network of Vision brokers, and key insiders
at the National Futures Association, and the NFA, formed an association-in-fact enterprise (the
“Enterprise”), in exchange for illegal financial benefits to Defendants, using predicate acts of wire


175
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 176 of 186

Page 176
fraud, mail fraud and fraud to steal, illegally misappropriate and use Plaintiffs trade secrets under 18
USC 1831, and purloin and steal monies from Plaintiffs accounts, and engage in illegal overcharging
of fees, and money laundering to defraud new commodities futures customers and CTA, for their
illegal profit, gain and financial benefit in a pool of unregulated accounts, that were not subject to
compliance under the CEA.
947 At all times relevant herein, the Enterprise engaged in, or the activities of which affected,
interstate commerce, as that term is defined by 18 U.S.C. § 1961(4), and within the meaning of 18
U.S.C. § 1962(c).
948 The scheme involves using interstate wire and mail communications, and fraudulent and
deceptive sales and solicitations, and repeated fraudulent communications after the accounts are
opened, to fraudulently induce new customers, CTA’s start-ups including Plaintiffs, to open and
maintain commodities futures trading accounts at ADMIS, whereby, in violation of the law, while
materially concealed, that unqualified persons who were formerly associated with permanently
disbarred FCM called, Vision, its owners, affiliates, employees would (a) gain fully disclosed access
to their accounts and trade secrets in violation of 18 USC 1831; (b) would unlawfully deduct,
withdraw and steal cash payments, disguised as trade processing or transaction fees, out of their
accounts across interstate lines to make personal compensations to Boshnack and procure special
rates (See G&F Agreements, ECF31); (c) would engage in unlawful margin activity to suppress the
profitability of their competitors CTA accounts outside of exchange rules and (d) would be used, with
the direct actions of Tom Kadlec, to approve registration, in direct competition by Vision Investment
Advisors, and High Ridge Holding Corporation, who run a CTA referral program, to front run and
compete with the CTA proprietary trading programs, in unfair competition, after improper acquisition
of Plaintiffs and CTA’s trade secrets.
949 The repeated and continuous pattern of fraudulent communications by Lazzara and ADMIS, are
incorporated by reference in Exhibit 9, and Vision FAC ¶186-¶330
950 In furtherance of the Enterprise, the Co-Conspirators intended to and knowingly stole and,
without Plaintiff’s authorization, used, copied, downloaded, uploaded, photocopied, replicated,
transmitted, delivered, communicated, or conveyed Plaintiffs trade secrets. The co-conspirators also
received, acquired, or possessed Plaintiffs trade secrets, knowing that they had been stolen, obtained,



176
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 177 of 186

Page 177
or converted without Plaintiffs authorization in violation of 18 USC 1831 el seq.. Each predicate act
of misappropriation counts as a pattern if RICO activity
951 The Co-Conspirators intentionally engaged in these acts to benefit Defendants and Co-
Conspirators, with the knowledge or intent that these acts would injure Plaintiffs. The Defendants
each agreed to further, facilitate, support, and operate the Enterprise. As such, the Defendants
conspired to violate 18 U.S.C. § 1962(c)
952 Each of the Conspirators and Defendant Kadlec individually and jointly permitted the Enterprise
to operate, by their direct participation in the scheme to intentionally fail to enforce the CEA and
NFA rules that prohibit the conduct, as alleged in the Paragraphs above and otherwise herein.
953 Defendant Kadlec directly acquired financial benefit from the scheme. The predicate RICO acts
set forth herein were carried out on a continued basis for more than a five year period, were related
and similar and were committed as part of the ongoing scheme of Defendants and Conspirators one
or more of the Vision brokers to fraudulently induce accounts to ADMIS and then unlawfully
disseminate CTA’s strategies to Boshnack and his enterprises, and unlawfully deduct cash and
transfer it to Boshnack and his enterprises, if not stopped, such acts will continue into the future
954 As admitted in the Vision Motion to Dismiss, this pattern of activity poses a specific threat of
repetition extending indefinitely into the future, and continues to harm to the present day;
955 The Defendants fraudulently to collect unauthorized fees and deductions, estimated to be more
than $50 million dollars over five years, in violation of the Defend Trade Secrets Act, the
Commodities Exchange Act, Federal and State law, and the CEA and transfer those funds, under false
pretenses, and without the customer and CTA’s knowledge and approval to Vision, its owners,
affiliates and employees.
956 The scheme therefore also underpins unlawfully money laundering Plaintiffs cash from its
customers futures accounts, across interstate commerce, which directly depleted the profits of their
accounts and the performance record of their trading activities, as well as stole the trading strategies.
Defendants knew that the transaction involved such proceeds would be wired across interstate to
Vision owners and affiliates and made persistent and repeated attempts to fraudulently conceal.
Vision IB and ADMIS, enabled by Defendants, intended to promote the carrying on of the specified
unlawful activity and knew the transaction was designed to conceal or disguise the nature, location,
source, ownership, or control of the proceeds - namely Rothman and Boshnack.


177
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 178 of 186

Page 178
957 Plaintiffs have been damaged as a direct and proximate result of a violation of the Racketeering
Influenced and Corrupt Organizations Act (18 U.S.C. §§ 1961-1968) (“RICO”) and by reason of this
conspiratorial conduct whereas Plaintiffs have been induced to open accounts at ADMIS, and
unwittingly contribute and disclose trades secrets, assets, capital, property, goodwill, and irreparable
loss of competitive trade secrets to Vision as a result of Defendants’ unlawful conduct described
herein.
958 By virtue of this violation of 18 U.S.C. § 1962(c.)(d), Defendants have wrongfully profited from
their civil conspiracy and have caused Plaintiffs damages and irreparable harm. Defendants are jointly
and severally liable to Plaintiffs and Plaintiffs are entitled to recover from each three times the
damages sustained, and others acting in concert with them, together with the costs of suit, including
reasonable attorney’s fees.
959 Defendants conduct was with moral turpitude and wanton disregard for the rights of others as
stated supra and repeated herein.
960   Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.


                             COUNT 12 – CIVIL RICO - U.S.C. § 1962(d)
                                        Against Defendant Kadlec
                      (in his private and commercial capacity as CEO of ADMIS)


961 Plaintiffs repeats and realleges each and every allegation set forth in the foregoing paragraphs,
as if fully set forth at length herein.
962 This claims is brought against Defendant Kadlec, individually, acting with private interests as
CEO of ADMIS, for whom no immunity is granted. To the extent illegal and fraudulent conduct is
judicially ruled upon by the Court, Plaintiffs will amend this cause of action, to include Defendants
NFA, Wahls and Kiela, as no immunity is granted under this exception.
963 The Co-Conspirators have intentionally conspired and agreed to directly and indirectly
participate in the affairs of the Enterprise through a pattern of racketeering activities in violation of
18 U.S.C § 1832, as described in Count 11




178
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 179 of 186

Page 179
964 The Co-Conspirators knew that their actions constituted a pattern of racketeering activities and
agreed to those actions in furtherance of, and for the benefit of the Enterprise, as described in Count
11. A list of transactions is incorporated in related case Exhibit 9.
965 The actions of the Co-Conspirators constitute a conspiracy to violate 18 U.S.C § 1962(c), in
violation of 18 U.S.C § 1962(d).
966 As a direct and proximate result of racketeering activities and violations of 18 U.S.C. § 1962(d)
by the Co-Conspirators, Plaintiffs have suffered economic damages throughout the world, but not
limited to, injuries in the Southern District of New York; in an amount to be proven at trial.
967 Defendants, jointly and severally, have wrongfully profited from its misappropriation and has
caused Plaintiffs damages and irreparable harm. Plaintiffs have been damaged in accordance with the
Damages supra in Paragraph Section X and repeated herein. Defendants conduct was with moral
turpitude and wanton disregard for the rights of others as stated supra in Section X and repeated herein
968 The aforementioned acts of the Co-Conspirators were done willfully, with malice toward
Plaintiffs and wanton disregard for their rights, entitling Plaintiffs to treble damages, attorneys’ fees,
and costs.
969 Defendants are jointly and severally liable to Plaintiff and Plaintiff is entitled to recover from
each three times the damages sustained, and others acting in concert with them, together with the
costs of suit, including reasonable attorney’s fees.
970 Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.

                  COUNT 13 – VIOLATIONS OF SECTION 22 of the CEA
      FAILURE TO ENFORCE RULE 21(b)(10) and Article III(C) of “fair” and “equitable”
           procedures under the FEDERAL ARBITATION ACTION, 9 USC 1 el seq.
                                        Against Defendant NFA
971 Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
972 Plaintiffs Kumaran and NRCM, at the time of the events, were both registered commodities
trading advisors (“CTA’s) and had paid in full their membership dues to the NFA. Plaintiffs are
entitled to fair and equitable protections under the CEA, and NFA’s obligations to promote
“innovation” and a uniform set of rules. Kumaran individually remains a registered member as a


179
        Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 180 of 186

Page 180
CTA and NRCM was dissolved as a result of significant harm and damage caused herein. Kumaran’s
membership dues have been paid in full.
973 NFA gladly accepted over the period 2016-2020 over $3,500 in membership fees on behalf of
Kumaran individually and its Nefertiti entities, entitling them to duties and protections of NFA
Members. NFA has a statutory and ministerial obligation to enforce those rules.
974 Congress granted a private right of action to traders and CTA under 7 USC 25(b)-(d) against a
registered futures association who in bad faith fails to enforce its rules, regulations (ADD). Amongst
those rules under 7 U.S.C. 21 (b) (10) and NFA’s Articles of Incorporation III(c) 70 NFA has a
statutory and obligation to Jurisdiction over this claim is governed by Section 22 of the CEA, giving
Plaintiffs a private right of action for NFA’s failure to enforce rules, regulations, under 7 USC 21 (b)
and Article III(c) and its fraudulent and illegal conduct for which its conduct was bad faith.
975 NFA had a special duty to its paying registered members, under 7 USC 21(b) to as well as to
enforce its own NFA bylaws, rules, regulations and requirements. NFA had a statutory duty to protect
its members, the rules of the association are designed to prevent fraudulent and manipulative acts and
practices, to promote just and equitable principles of trade, in general, to protect the public interest,
976 NFA’s Arbitration under 7 USC 21 (b)(10) and Article III(c) are governed by under the Federal
Arbitration Act, 9 U.S.C. 1 el seq are also subject to the due process requirements of the Fifth and
Fourteenth Amendment to the Unites States Constitution in connection with the foregoing delegated
authorities. 71
977 Under the CEA Section 22, as an important criteria of the mandatory obligations to members,
as listed in NFA’s bylaws, rules, and regulations under the laws it is mandatory to enforce 7 USC
25(b) it is obligated to Article III (c) to adopt and administer a fair and equitable procedure through
arbitration or otherwise for resolution of claims and grievances between Members. Since Member
have no ability to it has no obligation to settle or resolve grievances between Non-Members such as


70 Article III (c) Arbitration. The adoption and administration of a fair and equitable procedure through arbitration or otherwise for
the voluntary settlement of customers' claims or grievances against Members described in paragraph (a) above, their employees, and
Associates, in accordance with Section 17(b)(10) of the Act, or claims or grievances of such Members or Associates against customers,
or claims or grievances between or among such Members or Associates: Provided, however, no such procedure shall apply to the
settlement of a claim or grievance where the parties, by valid and binding agreement, have committed themselves to the resolution of
such claim or grievance in a forum other than NFA, or where parties having claims or grievances between or among themselves are
required by Contract Market rules to submit the controversy to the settlement procedures of such Contract Market.
71
   The Fifth Amendment provides: “[N]or shall any person . . . be deprived of life, liberty, or property, without due
process of law[.]” and Fourteenth Amendment provides: “Nor deny to any person within its jurisdiction the equal
protection of the laws.

180
          Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 181 of 186

Page 181
High Ridge Holding Company, the private trading arms of Boshnack Family, LLC, Rothman Family,
Julie Villa or numerous unregistered Vision affiliates.
978 NFA is required to provide a unbiased, fair, and neutral forum for arbitration for resolution of
customer and member disputes. 72 NFA’s bylaws, rules and regulation that is given by Article III(c)
are also governed under Section 22 in the obligations of the NFA to enforce “fair” and “equitable”
procedures. Plaintiffs, as traders, and as paying Members, are reliant on the NFA’s neutrality and lack
of bias, to enforce the rules, as required by statue in an unbiased manner, also in accordance with
Federal law. Any failure to enforce Article III to not provide paying members and traders of the NFA,
rights to a “fair”, “expeditious” and “equitable” procedures, where the Co-Defendants are entitled to
deference, is a violation of traders due process rights and violation of Section 22, for NFA’s failure
to enforce its rules and regulations under Artible III, giving rights for a private right of action.
979 As alleged herein, NFA and Kadlec, had full knowledge of the fraudulent scheme including the
G&F Agreements, and the sham, non-compliant, oral risk services arrangements, concealed from the
CFTC, the illegal purloining of monies from CTA’s accounts, the illegal dissemination of trade
secrets to competitors Boshnack, and HRHC who ran a CTA referral service, and Kadlec, also on the
NFA Board, had directly approved Vision Investment Advisors registration in March 2018, after the
unlawful dissemination of Plaintiffs trade secrets, across interstate lines, for use in direct competition
as a CTA. The scheme was illegal and fraudulent, and no immunity is granted.
980 On or around March 21, 2018, NFA compliance staff fraudulently represented that if Plaintiffs
paid $9,500 to the NFA to initiate an arbitration exclusively under the NFA, only then would NFA
investigate a compliance investigation. At the time of the statements, NFA and its staff already had
material knowledge of the illegal scheme, G&F Agreements and fraud herein.
981 Plaintiffs reasonably relied on the statements of Afzal and other material statutory omissions of
NFA (See Supra) and paid the money to the NFA on or around May 22, 2018, also reliant on its
supposed “neutrality” to provide a fair, neutral and unbiased forum. NFA fraudulently and
intentionally concealed its knowledge and signatures of the fraud.
982 In accordance with the statutory obligations of disclosures under the FAA, and the Commercial
Code of Ethics of Arbitration, NFA violated 7 USC 21(b)(1) and Article III(C), and NFA intentionally
failed to make the required disclosure to Plaintiffs, as administrators and witnesses in the Arbitration,

72   See NFA s Article II, Article III, NFA Bylaw 1506, and NFA Bylaw 801, & CEA 7 USC 21(b)

181
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 182 of 186

Page 182
of their role with ADMIS, and Kadlec, Boshnack and Rothman in the fraudulent scheme, so that the
dispute could be adjudicated in a “fair” and “neutral” forum. The Code of Ethics Canons I and II
mandate that A. The concealment was intentional to violate Plaintiff due process rights.
983 Defendant NFA failed to provide Kumaran, and NRCM, due process of the law, failed to
provide equal protection of the NFA rules, and repeatedly, arbitrarily, and as part of a fraudulent and
illegal scheme with Boshnack, Rothman, Kadlec, ADMIS and other insider market participants, in
order to prejudice Plaintiffs’ rights, and procure procedural advantage to its NFA Board Member
Kadlec, obstructed delayed, repeatedly failed to enforce or varied its rules, processes and procedures.
NFA’s conduct was willful, wanton and bad faith to cover up the fraudulent and illegal scheme.
984 Among other things, such conduct included failing to enforce NFA rules on discovery for 523
days, failing to appoint a Panel for 275 days, failing to failing to enforce four Motions to Compel for
over 13 months to produce contracts exposing the fraud, withholding exhibits form the Panel,
concealing dockets, cancelling conferences, denying Plaintiffs rights to receive oral transcripts,
setting forward arbitrary procedures to prejudice Plaintiffs, provided 30 days notice to ADMIS of oral
argument but only 2 days to Kumaran, provided NFA legal staff 14 days to oppose subpoenas, and
Plaintiffs only 6 hours delaying subpoenas to the Panel by weeks, maintaining ex-parte
communications with ADMIS, leaking information to ADMIS, overriding Federal statutes for the
claims for legal fees, failing to enforce NFA 2-5, attempting to extort over ten thousand dollars in
exchange for adverse testimony from NFA whistleblowers on corruption failing to enforce NFA Rule
7(a)(2), 7(h), granting favorable extensions to NFA Board Members, concealing information from
the Panel, and failing to provide any transparency, dockets, documentation or records, including
services of process.
985 NFA through their biased, evidently partial conduct and materially failed to abide by the FAA
violated Kumaran’s due process rights, and failed to enforce impartiality to the Arbitration.
986 NFA subject Plaintiffs to arbitrary and ad-hoc procedures, violated the Code of Arbitration
Ethics,. failed to disclose their material conflicts of interests and vested financial interest in the
guarantees of Boshnack and Rothman, (generating hundreds of millions of dollars to the industry),
willfully failed to disclose their own compliance officers Wahls and Kiela had authorized illegal
dissemination of trade secrets and purloining of Plaintiffs CTA profits, and failed to disclose material
facts that a reasonable person would consider bias and evident partiality, including their own


182
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 183 of 186

Page 183
compliance officers being called as “witnesses” to defend the illegal scheme, exceed their powers and
their statutory duties, willfully set forth unreasonable schedules that were intended to harass Plaintiffs
or not permit them fair and equal opportunity to protect their rights , obstructed material evidence,
withheld motions and exhibits from the Panel, acted outside of their jurisdictional authority to rule on
motions, acted with secrecy, lack of transparency, inside dealing, routinely flouted their rules, failed
to enforce laws, concealed documents, and violated their own Arbitration rules under the Federal
Arbitration Act, in an unsupervised forum that was tantamount to abuse and harassment, to interfere
in Kumaran’s and NRCM’s rights to property and liberty and rights to make a living. The illegalities
were used for self-interest to cover up the fraud and illegalities of NFA’s own conduct, in what they
intended to be a “closed-door”, gag-ordered proceeding where they could procure a biased and
unfavorable outcome to Plaintiffs in order to continue their fraudulent scheme.
987 NFA, Kadlec and ADMIS, acting together and in conspiracy, deliberate and fraudulent conceal
without limitation the G&F Agreements for 523 days, and fraudulently and intentionally violated
judicial Panel Orders and NFA Member arbitration Rules, to – do this date- conceal the illegal, orally
approved “risk services” that Boshnack and Rothman, were acting outside of their registration
authority, to extend margin on credit, - the same conduct they had been disbarred for. Because it was
illegal, NFA knowingly participated to intentionally cause over 18 months delays, and cause
irreparable harm and obstructions, to willfully cause NRCM to be dissolved.
988 In violation of the due process clause, NFA has failed to adopt rules, provisions or procedures
that address NFA’s own conflict of interest or liability in the proceeding, or that provides any due
process protections to prevent or redress the type of injury Plaintiffs have suffered. As alleged herein,
NFA does not provide sufficient safeguards to prevent unconstitutional conduct. NFA Arbitration has
failed to stay current and falls far below acceptable standards such as FINRA, CPR or AAA, and has
failed to provide a remedy for members who are impacted by NFA’s own wrongdoing under 7 USC
25 NFA’s Arbitration program has been unsupervised by the CFTC since 2008 and subject to other
complaints for due process without redress. (ECF1 Exhibit 1 Pg10)
989 Plaintiff’s due process rights and equal rights to the law were violated. NFA were not neutral,
had a direct pecuniary interest in the outcome, and violated due process to cover up their participation
in fraud and caused Plaintiff damages and irreparable harm.



183
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 184 of 186

Page 184
990 Under the CEA, the CFTC in Exhibit 1 has identified 31 delegated and statutory authorities to
Defendant NFA including but not limited to enforcing a fair, equitable, and expeditious hearing under
the Federal Arbitration Act, and enforcing compliance laws. NFA
991 CFTC has previously received other hotline complaints related to the NFA arbitration and
disciplinary programs. “NFA arbitrations are not appealable to the Commission or to federal or state
courts. As NFA does not publish its arbitration decisions, it is apparent that NFA arbitration
decisions are not subject to evaluation and comment by other. CFTC documented the need for
periodic oversight of NFA’s arbitration program, in order to ensure that arbitrators are qualified
and unbiased, and that complaining customers, as well as NFA members (and their employees),
receive all due process required” (Exhibit 1, Pg.10)
992 NFA was well aware of the lack of oversight on its Arbitration program by the Commission,
and during the time of the events in this Complaint, no such oversight was conducted. NFA abused it
power and authority to breach Article III(c), and it rights of due process to Plaintiffs, both registered
traders and members, instigating “unfair” and “inequitable” and illegal procedures as part of the
scheme to cover up and conceal their own violations of the Act.
993 Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.


                                        PRAYER FOR RELIEF
WHEREFORE, Plaintiffs pray for relief that this Court render a judgment against Defendants,
jointly and severally, as follows:
a.    Damages in accordance with Section 22 of the CEA, as permitted thereunder, including
disgorgement of all fees and monies illegally obtained by NFA from the fraudulent scheme;
b.    Damages in the amount of all reimbursement of all MTM financial losses and reductions of
economic advantage, for all commodities trading accounts involved in the scheme
c.    Damages in the form of disgorgement of all profits gained by each Defendants from the
fraudulent conduct, the accounts fraudulently induced hereunder and the misappropriation of trade
secrets, Plaintiffs’ trade secrets fraudulently induced hereunder;
d.    Damages for the misappropriation of trade secrets, restitution, unjust enrichment, and
disgorgement of profits, from Defendants, its agents, servants, employees and introducing brokers,
resulting from the fraudulent scheme, and including misappropriation of Plaintiff’s trade secrets;
184
       Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 185 of 186

Page 185
e.    Damages in the form of royalties, and costs and development costs, and other lost profits of
Plaintiffs’ from the scheme and fraudulent activity;
f.    Damages calculated as by loss of property, assets, livelihood and liberty, including loss of
businesses, lost opportunities, loss of CTA revenue, and intellectual property, in an amount to be
determined at trial;
g.    Damages in the amount of all reimbursement of all financial losses and reductions of economic
advantage, for all commodities trading accounts involved in the scheme;
h.    Damages in the form of loss of capital, loss of income, loss of economic advantage, interruptions
to business, costs of development, economic interruption, economic interference, disruption and
delays, royalties, irreparable losses for trade secrets in an amount to be determined at trial;
i.    Disgorgement of all fees and profits unlawfully gained from the activity;
j.    Entry of an order that restrains and preliminarily enjoins, and a Final Order that permanently
enjoins, Defendants and their agents, servants, employees, introducing brokers, service providers,
attorneys, and all persons acting in active concert or participation with them, from the unauthorized
acquisition, disclosure, use, duplication, or distribution of the Plaintiffs’ trade secrets;
k.    Exemplary damages including but not limited to all special, indirect, punitive, consequential
or other damages as permitted by Federal Law, State Law, and Statute;
l.    Treble damages against Defendant Kadlec as provided in 18 U.S.C. §§ 1964(c) and 1964(d);
m. Attorney Fees, Costs and Expenses of this action as permitted under Federal Law, State law and
Statute;
n.    Post and Pre Judgment Interest;
o.    All other relief, remedies and rights available in law and equity as this Honorable Court shall
determine deems just and proper;



PLAINTIFF DEMANDS TRIAL BY JURY



This Pleading is signed and filed electronically on January 14, 2020




185
      Case 1:20-cv-03668-GHW-SDA Document 57 Filed 01/15/21 Page 186 of 186

Page 186



Electronically Signed

//SSK//                                  //BMA//

Samantha S . Kumaran                     Brian August, Esq
Pro Se Plaintiff                         AugustLawNYC
                                         100 Willoughby Street 9E
                                         Brooklyn, NY 11201
                                         (917) 664-4465
                                         bmaugust61@gmail.com
                                         www.augustlawnyc.com

                                         Attorney for NRCM




186
